EXHIBIT 10.12

EXECUTION VERSION

LIMITED CONSENT AND AMENDMENT NO. 3

TO

ABL CREDIT AGREEMENT

This Limited Consent and Amendment No. 3 to ABL Credit Agreement, dated as of
March         , 2010 (this “Amendment”), is entered into by and among HD SUPPLY,
INC., a Delaware corporation (“HD Supply” or “Parent Borrower”), the other
Borrowers party hereto, the other Loan Parties party hereto, the Lenders party
hereto, GE BUSINESS FINANCIAL SERVICES INC. (“GE BFS”), as Administrative Agent,
U.S. ABL Collateral Agent and a Lender, GE CANADA FINANCE HOLDING COMPANY (“GE
Canada”), as Canadian Agent, Canadian Collateral Agent and a Lender, and GE
CAPITAL MARKETS, INC., JPMORGAN SECURITIES INC., WELLS FARGO CAPITAL FINANCE,
LLC AND BANC OF AMERICA SECURITIES LLC, as Joint Lead Arrangers and Joint
Bookrunners.

RECITALS

A. WHEREAS, the Parent Borrower, the other Loan Parties party thereto, the
Administrative Agent, the other Agents party thereto and the Lenders are parties
to that certain ABL Credit Agreement, dated as of August 30, 2007 (as amended or
otherwise modified to date, as amended hereby and as it may be from time to time
hereafter amended, restated or otherwise modified from time to time, the “Credit
Agreement”).

B. WHEREAS, the Parent Borrower and the other Loan Parties have requested that
the Administrative Agent and Lenders agree to certain amendments to the Credit
Agreement, including, among other things described herein, in order to extend
the maturity date of certain Commitments, to reduce certain Commitments and to
convert certain Commitments into a term loan by certain Lenders to certain
Borrowers, all as and to the extent, and solely as and to the extent, set forth
in this Amendment and subject to the terms and conditions set forth in this
Amendment.

C. WHEREAS, the Administrative Agent and the Lenders party hereto are willing to
so amend the Credit Agreement as and to the extent, and solely as and to the
extent, and subject to the terms and conditions set forth in this Amendment.

D. WHEREAS, the Parent Borrower and the other Loan Parties have requested that
the Administrative Agent and the Supermajority Lenders consent to certain
transactions as described below in this Amendment.

E.WHEREAS, the Administrative Agent and the Lenders party hereto are willing to
so consent, as and to the extent, and solely as and to the extent, and subject
to the terms and conditions set forth in this Amendment.



--------------------------------------------------------------------------------

F. WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, the Borrowers by
the Lenders, the Borrowers, the other Loan Parties, the Administrative Agent,
the other Agents and the Lenders hereby agree as follows:

1. Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Amendment shall have the same meanings ascribed to them in
the Credit Agreement (as amended hereby).

2. Amendments and Related Agreements.

2.1. Amended Credit Agreement. Subject to the terms and conditions hereof, and
the occurrence of the Third Amendment Effective Date (as defined in the amended
Credit Agreement attached hereto as Exhibit A), the Credit Agreement is hereby
amended as reflected in Exhibit A attached hereto.

2.2. Extension of Maturity Date. Pursuant to its notice to the Lenders,
delivered either prior to the date of this Amendment or by this Amendment, the
Borrowers have requested that the Lenders agree to extend the existing maturity
date of their respective Commitments under the Credit Agreement to an extended
maturity date of the earlier of (i) June 1, 2014 and (ii) the maturity date (as
may be extended and further extended from time to time) of the Extended Term
Loans (as such term is defined in the Cash Flow Credit Agreement as in effect on
the date hereof after giving effect to Amendment No. 3 thereto); provided, that,
such extension or further extension shall be in an amount equal to not less than
the then-outstanding principal amount (as reduced by any amortization and any
other repayments) of the Extended Term Loans whose maturity is being extended on
the Third Amendment Effective Date (the “Extended Maturity Date”). Each Lender
that is willing to extend its existing Commitments under the Credit Agreement to
the proposed Extended Maturity Date has executed this Amendment. The existing
Commitments that are not being extended in accordance with this Amendment shall
continue to have the maturity date in effect prior to giving effect to this
Amendment (i.e., August 30, 2012). The parties hereto hereby acknowledge that
the extension of the maturity dates of the applicable Commitments to the
Extended Maturity Date is subject to the provisions of the amended Credit
Agreement attached hereto as Exhibit A.

2.3. Conversion of Commitments. Subject to the terms and conditions hereof, and
the occurrence of the Third Amendment Effective Date: (a) each Lender electing
to convert its existing Commitments into Revolving Credit-2 Commitments and Term
Loan Commitments (each such Revolving Lender, an “Extending Lender”), by its
signature to this Amendment, agrees to convert its existing Commitments into
Revolving Credit-2 Commitments and Term Loan Commitments as provided in
Section 2.4 below and shall have the option to reduce its Commitments as
provided in Section 2.4(c) below; and (b) the Commitments of each Revolving
Lender not agreeing to convert to Revolving Credit-2 Commitments and Term Loan
Commitments (each such Revolving Lender, a “Non-Extending Lender”) shall
continue in effect

 

2



--------------------------------------------------------------------------------

as Revolving Credit-1 Commitments as set forth in the Register and the
outstanding Revolving Credit Loans of each Non-Extending Lender shall continue
in effect as Revolving Credit-1 Loans. Subject to the terms and conditions
hereof, on the Third Amendment Effective Date, (a) the aggregate principal
amount of the Term Loan Commitments shall be determined based on Section 2.4(a)
applied to all Extending Lenders, (b) the aggregate principal amount of the
Revolving Commitments shall be the sum of the aggregate Revolving Credit-1
Commitments and the aggregate Revolving Credit-2 Commitments and (c) the
aggregate U.S. Facility Commitments shall be the sum of the Term Loan
Commitments and U.S. Facility Revolving Commitments.

2.4. Amounts of Revolving Credit-2 Commitments and Term Loan Commitments.
Subject to the terms and conditions hereof, and the occurrence of the Third
Amendment Effective Date: (a) the amount of the Term Loan Commitment of each
Extending Lender shall be equal to such Extending Lender’s Total Credit
Percentage immediately prior to giving effect to this Amendment, times $250
million, (b) the amount of the Revolving Credit-2 Commitments of each Extending
Lender that elects not to reduce its Commitments shall be equal to such
Extending Lender’s total existing Commitments (as determined immediately prior
to giving effect to this Amendment) minus the portion of such Extending Lender’s
Commitments allocated to the Term Loan Commitment, with such allocation to be
made to the Extending Lender’s U.S. Facility Commitment (as determined
immediately prior to giving effect to this Amendment) and (c) the amount of the
Revolving Credit-2 Commitments of each Extending Lender that elects to reduce
its Commitments shall be equal to such Extending Lender’s total existing
Commitments (as determined immediately prior to giving effect to this Amendment)
minus the amount determined by multiplying such Extending Lender’s Total Credit
Percentage immediately prior to giving effect to this Amendment, times $150
million, with such reduction to be made pro rata between such Extending Lender’s
Canadian Facility Revolving Commitment and U.S. Facility Commitment (each as
determined immediately prior to giving effect to this Amendment) minus the
portion of such Extending Lender’s Commitments allocated to the Term Loan
Commitment in accordance with the preceding clause (a), with such allocation to
be made to the Extending Lender’s U.S. Facility Commitment (as determined
immediately prior to giving effect to this Amendment).

2.5. Reallocation of Loans. Each Lender signatory hereto confirms and agrees as
to the amounts of its Commitments as set forth on Schedule A hereto. All
Revolving Credit Loans outstanding on the Third Amendment Effective Date shall
be reallocated by the Administrative Agent in order that the outstanding balance
of such Loans reflect the respective Commitments of the Lenders as set forth on
Schedule A hereto. Pursuant to Section 4.12 of the Credit Agreement, the
Borrowers agree to reimburse the Lenders for any amounts owing in connection
with such reallocation; provided, that it is understood and agreed that the
parties hereto and the Lenders shall make every effort to eliminate or mitigate,
to the greatest extent possible, any LIBOR breakage amounts. For the avoidance
of doubt, no notice of borrowing will be required to be delivered in connection
with the reallocation of the Revolving Credit Loans on the Third Amendment
Effective Date in accordance with the terms of this Amendment.

3. Representations and Warranties of the Borrowers and the Other Loan Parties.
The Borrowers and the other Loan Parties, jointly and severally, hereby
represent and warrant to

 

3



--------------------------------------------------------------------------------

the Administrative Agent and the Lenders, as of the date of this Amendment and
as of the Third Amendment Effective Date, that:

3.1. The execution, delivery and performance by each Borrower and each other
Loan Party of this Amendment have been duly authorized by all necessary
corporate, limited liability company or other constituent document action, and
this Amendment constitutes the legal, valid and binding obligation of each
Borrower and each other Loan Party enforceable against each of them in
accordance with its terms, except as the enforcement hereof may be subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally or to general principles of
equity (whether enforcement is sought by proceedings in equity or at law).

3.2. Each of the execution, delivery and performance of this Amendment by each
Borrower and each other Loan Party and the consummation of the transactions
contemplated hereby (a) will not violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect and (b) will not result in, or require, the
creation or imposition of any Lien (other than Permitted Liens) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation.

3.3. No Default or Event of Default has occurred and is continuing under the
Credit Agreement or any other Loan Document or will occur and be continuing
after or be triggered by the execution, delivery and performance of this
Amendment or the consummation of any of the other actions contemplated hereby.
In addition, each Borrower and each other Loan Party hereby represents, warrants
and reaffirms that the Credit Agreement and each of the other Loan Documents to
which it is a party remains in full force and effect.

4. Conditions Precedent to Effectiveness. The effectiveness of the amendments
and other agreements set forth in Section 2 hereof are subject in each instance
to the satisfaction of each of the following conditions precedent, each in a
manner reasonably satisfactory to the Administrative Agent:

4.1. Amendment. This Amendment shall have been duly executed and delivered by
each Borrower, each other Loan Party, each Agent and the Supermajority Lenders.

4.2. No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the effectiveness of this Amendment or the
consummation of any of the transactions contemplated hereby.

4.3. Amendment Fee. The Borrowers shall have paid to the Administrative Agent,
for the pro rata account of each Extending Lender, an amendment fee in an amount
equal to 1.00% of the aggregate principal amount of the Commitments of such
Extending Lender which are being extended in connection with and pursuant to the
terms of this Amendment (after giving effect to any reduction of such
Commitments in connection with and pursuant to the terms of this Amendment).

4.4. Amendment to Cash Flow Credit Agreement. The Administrative Agent shall
have received a duly executed version of an amendment to the Cash Flow Credit

 

4



--------------------------------------------------------------------------------

Agreement, which amendment shall provide for a final maturity date of term loans
under the Cash Flow Credit Agreement to be no earlier than the Extended Maturity
Date, and which amendment shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

4.5. Legal Opinion. The Administrative Agent shall have received an opinion of
counsel to the Borrowers and the other Loan Parties from each of (i) Debevoise &
Plimpton LLP, (ii) Richards, Layton & Finger, P.A., as Delaware counsel to the
Loan Parties and (iii) Miller Thompson Pouliot LLP, as Canadian counsel to the
Loan Parties, each with respect to this Amendment, each covering such matters as
the Administrative Agent shall reasonably request, and each in form and
substance reasonably satisfactory to the Administrative Agent.

4.6. Resolutions. The Administrative Agent shall have received resolutions, in
each case in form and substance reasonably satisfactory to Administrative Agent,
of each Borrower’s and each other Loan Party’s Board of Directors or other
applicable body, approving and authorizing the execution, delivery and
performance of this Amendment and the transactions to be consummated in
connection with this Amendment, each certified by such entity’s corporate
secretary or assistant secretary as being in full force and effect without any
modification or amendment as of the date of this Amendment.

4.7. Good Standing Certificates. The Administrative Agent shall have received
with respect to each Borrower and each other Loan Party good standing
certificates in such entity’s state of formation (or foreign equivalent), each
dated a recent date prior to the date of this Amendment and certified by the
applicable Secretary of State or other authorized Governmental Authority.

5. Post-Effective Provisions. The Borrowers covenant that they shall deliver to
the Administrative Agent or U.S. ABL Collateral Agent, as applicable:

5.1. With respect to each Mortgage encumbering Mortgaged Property, an amendment
thereof (each a “Mortgage Amendment”) providing notice to third parties of this
Amendment, setting forth such changes as reasonably required by local counsel
and U.S. ABL Collateral Agent and if required under applicable law, setting
forth the Extended Maturity Date; which Mortgage Amendment shall be duly
executed and acknowledged by the applicable Loan Party, and in form for
recording in the recording office where each such Mortgage was recorded,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the U.S. ABL
Collateral Agent;

5.2. With respect to each Mortgage Amendment (except any Mortgage Amendment
relating to Mortgaged Property located in Texas), an endorsement to the existing
mortgagee title insurance policy (collectively, the “Mortgage Policy”) issued
with respect to each Mortgage encumbering such Mortgaged Property, which
indicates as of the date of such endorsement that the Mortgaged Property subject
to the lien of such Mortgage is free and clear of all defects and encumbrances
subject only to Permitted Liens (as defined in the applicable Mortgage);

 

5



--------------------------------------------------------------------------------

5.3. With respect to each Mortgage Amendment relating to Mortgaged Property
located in Texas, an endorsement to the existing mortgagee title insurance
policy (collectively, the “Texas Mortgage Policy”) issued with respect to each
Mortgage encumbering such Mortgaged Property, in the form of the Texas Land
Title Association T-38 Modification Endorsement, together with a title update
search with respect to such Mortgaged Property, which indicates as of the date
of such title update search that such Mortgaged Property subject to the lien of
such Mortgage is free and clear of all defects and encumbrances subject only to
Permitted Liens (as defined in the applicable Mortgage);

5.4. With respect to each Mortgage Amendment, opinions of local counsel to the
Loan Parties, which opinions (a) shall be addressed to the Administrative Agent,
the U.S. ABL Collateral Agent and each of the Secured Parties, (b) shall cover
the enforceability of the respective Mortgage as amended by the Mortgage
Amendment and such other matters incident to the transactions contemplated
herein as the U.S. ABL Collateral Agent may reasonably request and (c) shall be
in form and substance reasonably satisfactory to the U.S. ABL Collateral Agent;

5.5. With respect to each Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the Title Insurance Company to issue the Mortgage Policies and the Texas
Mortgage Policies contemplated in Sections 5.2 and 5.3; and

5.6. Evidence reasonably acceptable to the U.S. ABL Collateral Agent of payment
by the Loan Parties of all applicable title insurance premiums, search and
examination charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage
Amendments and issuance of the endorsements to Mortgage Policies and Texas
Mortgage Policies referred to in Sections 5.2 and 5.3.

The applicable Loan Parties shall deliver or cause to be delivered each of the
documents and instruments required pursuant to this Section 5 within sixty
(60) days after the Effective Date of this Amendment, unless extended by the
Administrative Agent in its reasonable discretion.

6. Reference to and Effect Upon the Credit Agreement and other Loan Documents.

6.1. Full Force and Effect. Except as specifically provided herein, the Credit
Agreement and each other Loan Document shall remain in full force and effect and
each is hereby ratified and confirmed by each Borrower and each other Loan
Party. Each of Holding and each Guarantor hereby acknowledges that it has
reviewed the terms and provisions of the Credit Agreement and this Amendment and
consents to the amendments of the Credit Agreement effected pursuant to this
Amendment. Each of Holding and each Guarantor hereby confirms that each Loan
Document to which it is a party or otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Loan Documents the payment and
performance of all “Obligations” under each of the Loan Documents to which is a
party (in each case as such terms are defined in the applicable Loan Document).

6.2. No Waiver. The execution, delivery and effect of this Amendment shall be
limited precisely as written and shall not, except as specifically provided
herein (and, in the

 

6



--------------------------------------------------------------------------------

case of Exhibit A hereto, limited solely to the insertions and deletions marked
as changes therein), be deemed to (a) be a consent to any waiver of any term or
condition, or to any amendment or modification of any term or condition of the
Credit Agreement or any other Loan Document or (b) prejudice any right, power or
remedy which any Agent or any Lender now has or may have in the future under or
in connection with the Credit Agreement or any other Loan Document.

6.3. Certain Terms. Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or any other word or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference in any other Loan Document to the Credit Agreement or any word or
words of similar import shall be and mean a reference to the Credit Agreement as
amended hereby.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
“pdf” shall be as effective as delivery of a manually executed counterpart
signature page to this Amendment.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS: HD SUPPLY, INC. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:  

Sr. Vice President,

Strategic Business Development

HD SUPPLY CANADA INC. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President SOUTHWEST STAINLESS, L.P. By:   HD
Supply GP & Management, Inc.,   its general partner By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY ELECTRICAL, LTD. By:  
HD Supply GP & Management, Inc.,   its general partner By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY UTILITIES, LTD. By:   HD
Supply GP & Management, Inc.,   its general partner By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President



--------------------------------------------------------------------------------

HD SUPPLY FACILITIES MAINTENANCE, LTD. By:   HD Supply GP & Management, Inc.,  
its general partner By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY PLUMBING/HVAC, LTD. By:
  HD Supply GP & Management, Inc.,   its general partner By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY CONSTRUCTION SUPPLY,
LTD. By:   HD Supply GP & Management, Inc.,   its general partner By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY WATERWORKS, LTD. By:  
HD Supply GP & Management, Inc.,   its general partner By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: HDS HOLDING CORPORATION By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President BRAFASCO HOLDINGS II, INC. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President BRAFASCO HOLDINGS, INC. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President COX LUMBER CO. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President CREATIVE TOUCH INTERIORS, INC. By:
 

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President

HD SUPPLY CONSTRUCTION SUPPLY GROUP,

INC.

By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President



--------------------------------------------------------------------------------

HD SUPPLY FACILITIES MAINTENANCE

GROUP, INC.

By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY FASTENERS & TOOLS, INC.
By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY GP & MANAGEMENT, INC.
By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY MANAGEMENT, INC. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY PLUMBING/HVAC GROUP,
INC. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY UTILITIES GROUP, INC.
By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President



--------------------------------------------------------------------------------

HD SUPPLY WATERWORKS GROUP, INC. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HSI IP, INC. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President SUNBELT SUPPLY CANADA, INC. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President WHITE CAP CONSTRUCTION SUPPLY,
INC. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President WORLD-WIDE TRAVEL NETWORK, INC.
By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President



--------------------------------------------------------------------------------

HD BUILDER SOLUTIONS GROUP, LLC By:   HD Supply GP & Management, Inc.,   its
manager By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY DISTRIBUTION SERVICES,
LLC By:   HD Supply GP & Management, Inc.,   its manager By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY SUPPORT SERVICES, INC.
By:  

/s/ Nigel Andre

Name:   Nigel Andre Title:   Vice President and Treasurer HD SUPPLY REPAIR &
REMODEL, LLC By:   HD Supply GP & Management, Inc.,   its manager By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President PROVALUE, LLC By:   HD Supply
Support Services, Inc.,   its managing member By:  

/s/ Nigel Andre

Name:   Nigel Andre Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

WILLIAMS BROS. LUMBER COMPANY, LLC By:   HD Supply GP & Management, Inc.,   its
manager By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President HD SUPPLY HOLDINGS, LLC By:   HD
Supply GP & Management, Inc.,   its manager By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President MADISON CORNER, LLC By:   Cox
Lumber Co.,   its manager By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President PARK-EMP, LLC By:   Cox Lumber Co.
  its manager By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President



--------------------------------------------------------------------------------

HDS IP HOLDING, LLC By:  

/s/ Ricardo Nunez

Name:   Ricardo Nunez Title:   Vice President PRO CANADIAN HOLDINGS I, ULC By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:   Vice President



--------------------------------------------------------------------------------

GE BUSINESS FINANCIAL SERVICES, INC., as Administrative Agent and a Lender By:  

/s/ Steven Flowers

Name:   Steven Flowers Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

GE CANADA FINANCE HOLDING

COMPANY,

as Canadian Agent and a Lender By:  

/s/ Dan Billard

Name:   Dan Billard Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

WELLS FARGO CAPITAL FINANCE LLC, as a Lender By:  

/s/ Matt Harbour

Name:   Matt Harbour Title:   Vice President

 

  ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

CAPITAL ONE LEVERAGE FINANCE CORP, as a Lender By:  

/s/ Ari Kaplan

Name:   Ari Kaplan Title:   Senior Vice President

 

  x Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

UPS CAPITAL CORPORATION, as a Lender By:  

/s/ William Talbot

Name:   William Talbot Title:   Duly Authorized Signatory

 

     x Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the
Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

REGIONS BANK,

as a Lender By:  

/s/ Elizabeth L. Waller

Name:   Elizabeth L. Waller Title:   SVP

 

  x Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Matthew Kasper

Name:   Matthew Kasper Title:   Relationship Manager

 

  x Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

SUNTRUST BANK,

as a Lender

By:  

/s/ Mike Knuckles

Name:   Mike Knuckles Title:   Director

 

  ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

FUSION FUNDING, LTD., as a Lender By:  

/s/ Marie G. Molb

Name:   Marie G. Molb Title:   Duly Authorized Signatory, as Servicer for Fusion
Funding, Limited

 

  x Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Andrew A. Doherty

Name:   Andrew A. Doherty Title:   Senior Vice President

 

  ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

HSBC BUSINESS CREDIT (USA) INC., as a Lender By:  

/s/ Andrew Brown

Name:   Andrew Brown Title:   Vice President

 

   ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ D. Allison Rivera

Name:   D. Allison Rivera Title:   Vice President

 

  x Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Richard W. Duker

Name:   Richard W. Duker Title:   Managing Director

 

  x Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

CITIZENS BANK, as a Lender By:  

/s/ Todd A. Seehase

Name:   Todd A. Seehase Title:   Vice President

 

   x Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

BURDALE CAPITAL FINANCE, INC., as a Lender By:  

/s/ Steven Sanicola

Name:   Steven Sanicola Title:   Director By:  

/s/ Antimo Barbieri

Name:   Antimo Barbieri Title:   Senior Vice President

 

  ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

GE BUSINESS FINANCIAL SERVICES, INC., as a Lender By:  

/s/ Steven Flowers

Name:   Steven Flowers Title:   Duly Authorized Signatory

 

   ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender By:  

/s/ Steven Flowers

Name:   Steven Flowers Title:   Duly Authorized Signatory

 

   ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

WACHOVIA BANK, N.A.,

as a Lender

By:  

/s/ Matt Harbour

Name:   Matt Harbour Title:   Vice President

 

  ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

U.S. BANK NATIONAL ASSOCIATION, as a Canadian Lender By:  

/s/ Paul Rodgers

Name:   Paul Rodgers Title:   Principal Officer

 

   x Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

GE CANADA FINANCE HOLDING

COMPANY,

as a Canadian Lender

By:  

/s/ Dan Billard

Name:   Dan Billard Title:   Duly Authorized Signatory

 

  ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

JPMORGAN CHASE BANK, N.A., TORONTO

BRANCH,

as a Canadian Lender By:  

/s/ Richard W. Duker

Name:   Richard W. Duker Title:   Managing Director

 

   x Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

PNC BANK, NATIONAL ASSOCIATION AS A

SUCCESSOR OF NATIONAL CITY

BUSINESS CREDIT, INC.,

as a Canadian Lender By:  

/s/ D. Allison Rivera

Name:   D. Allison Rivera Title:   Vice President

 

  x Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

WELLS FARGO FOOTHILL CANADA ULC,

as a Lender

By:  

/s/ Sanat Amladi

Name:   Sanat Amladi Title:   Vice President

 

   ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

BANK OF AMERICA, N.A.,

as a Lender

(acting through its Canada Branch)

By:  

/s/ Medina Sales de Andrade

Name:   Medina Sales de Andrade Title:   Vice President

 

   ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

The undersigned, an existing Lender under the Credit Agreement, (i) agrees, by
executing this signature page, to the terms of the Limited Consent and Amendment
No. 3 to ABL Credit Agreement and the Credit Agreement (as amended by the
Amendment) and (ii) elects, by executing this signature page, to (A) extend the
maturity of all of the Commitments held by it to the Extended Maturity Date, and
(B) convert the Commitments held by it to Revolving Credit-2 Commitments and
Term Loan Commitments as provided in Section 2.4 of the Amendment, and (iii) if
and only if it checks the box below, elects to reduce its existing Commitments
as provided in Section 2.4(c) of the Amendment:

 

WACHOVIA CAPITAL FINANCE

CORPORATION (CANADA),

as a Lender

By:  

/s/ Sanat Amladi

Name:   Sanat Amladi Title:   Vice President

 

  ¨ Check this box only if you elect to reduce Commitments as provided in
Section 2.4(c) of the Amendment*

 

 

* This election shall apply to all Commitments. Partial reductions are not
permitted.



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF COMMITMENTS



--------------------------------------------------------------------------------

EXHIBIT A

Amended Credit Agreement

[See attached]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF COMMITMENTS

 

Total U.S. Facility Revolving Credit-1 Commitments

   $ 262,253,968.32

Total Canadian Facility Revolving Credit-1 Commitments

   $ 41,746,031.77

Total U.S. Facility Revolving Credit-2 Commitments

   $ 1,382,782,312.86

Total Canadian Facility Revolving Credit-2 Commitments

   $ 154,693,877.53

Total Term Loan Commitments

   $ 213,809,523.80



--------------------------------------------------------------------------------

W&S Draft – 2/4/10 – CONFORMED TO REFLECT MODIFICATIONS TO DATE

$2,100,000,000

ABL CREDIT AGREEMENT

among

HDS ACQUISITION SUBSIDIARY, INC.,

to be merged with and into

HD SUPPLY, INC.,

as the Parent Borrower,

The Several Canadian Borrowers

from time to time party hereto,

The Several Subsidiary Borrowers

from time to time party hereto,

THE SEVERAL LENDERS

FROM TIME TO TIME PARTY HERETO,

GE BUSINESS FINANCIAL SERVICES INC.,

as Administrative Agent and U.S. ABL Collateral Agent,

LEHMAN BROTHERS INC. and J.P. MORGAN SECURITIES INC.,

as Co-Syndication Agents,

JPMORGAN CHASE BANK, N.A.,

as Issuing Lender

and

GE CANADA FINANCE HOLDING COMPANY,

as Canadian Agent and Canadian Collateral Agent,

and

GE CAPITAL MARKETS, INC.,

J.P. MORGAN SECURITIES INC., and

LEHMAN BROTHERS INC.,

as Joint Lead Arrangers,

and

GE CAPITAL MARKETS, INC.,

J.P. MORGAN SECURITIES INC., and

LEHMAN BROTHERS INC.,

as Joint Bookrunning Managers

Dated as of August 30, 2007

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

SECTION 1

 

DEFINITIONS

   2

1.1

 

Defined Terms

   2

1.2

 

Other Definitional Provisions

   6368

SECTION 2

 

AMOUNT AND TERMS OF COMMITMENTS

   6469

2.1

 

Revolving Commitments

   6469

2.2

 

Procedure for Revolving Credit Borrowing

   6773

2.3

 

Termination or Reduction of Revolving Commitments

   6874

2.4

 

Swing Line Commitments

   6874

2.5

 

Term Loans

   77

2.6

 

Term Notes

   77

2.7

 

Record of Loans

   7177

SECTION 3

 

LETTERS OF CREDIT

   7278

3.1

 

L/C Commitment

   7278

3.2

 

Procedure for Issuance of Letters of Credit

   7379

3.3

 

Fees, Commissions and Other Charges

   7480

3.4

 

L/C Participations

   7481

3.5

 

Reimbursement Obligation of the Borrowers

   7683

3.6

 

Obligations Absolute

   7683

3.7

 

Letter of Credit Payments

   7784

3.8

 

Letter of Credit Request

   7784

3.9

 

Additional Issuing Lenders

   7784

3.10

 

Replacement of Issuing Lender

   7784

SECTION 4

 

GENERAL PROVISIONS

   7885

4.1

 

Interest Rates and Payment Dates

   7885

4.2

 

Conversion and Continuation Options

   7986

4.3

 

Minimum Amounts of Sets

   8087

4.4

 

Prepayments

   8087

4.5

 

Canadian Agent’s and Administrative Agent’s Fees; Other Fees

   8390

4.6

 

Computation of Interest and Fees

   8391

4.7

 

Inability to Determine Interest Rate

   8694

4.8

 

Pro Rata Treatment and Payments

   8794

4.9

 

Illegality

   9097

4.10

 

Requirements of Law

   9098

4.11

 

Taxes

   9299

4.12

 

Indemnity

   94102

4.13

 

Certain Rules Relating to the Payment of Additional Amounts

   95102

4.14

 

Controls on Prepayment if Aggregate Outstanding Revolving Credit Exceeds
Aggregate Revolving Commitments

   96104

4.15

 

Canadian Facility Lenders

   97104

4.16

 

Cash Receipts

   97105

SECTION 5

 

REPRESENTATIONS AND WARRANTIES

   100107

5.1

 

Financial Condition

   100107

5.2

 

Solvent; No Material Adverse Effect

   100107

 

-i-



--------------------------------------------------------------------------------

         Page

5.3

 

Corporate Existence; Compliance with Law

   100108

5.4

 

Corporate Power; Authorization; Enforceable Obligations

   100108

5.5

 

No Legal Bar

   101108

5.6

 

No Material Litigation

   101108

5.7

 

No Default

   101109

5.8

 

Ownership of Property; Liens

   101109

5.9

 

Intellectual Property

   102109

5.10

 

Taxes

   102109

5.11

 

Federal Regulations

   102109

5.12

 

ERISA

   102109

5.13

 

Collateral

   103110

5.14

 

Investment Company Act

   103111

5.15

 

Subsidiaries

   104111

5.16

 

Purpose of Loans

   104111

5.17

 

Environmental Matters

   104111

5.18

 

Eligible Accounts

   104112

5.19

 

Eligible Inventory

   104112

5.20

 

No Material Misstatements

   105112

SECTION 6

 

CONDITIONS PRECEDENT

   105112

6.1

 

Conditions to Effectiveness and Initial Extension of Credit

   105112

6.2

 

Conditions Precedent to Each Other Extension of Credit and Letter of Credit
Issuance

   110117

SECTION 7

 

AFFIRMATIVE COVENANTS

   110117

7.1

 

Financial Statements

   111118

7.2

 

Certificates; Other Information

   112119

7.3

 

Payment of Taxes

   113120

7.4

 

Maintenance of Existence

   113120

7.5

 

Maintenance of Property; Insurance

   114121

7.6

 

Inspection of Property; Discussions

   115122

7.7

 

Notices

   115122

7.8

 

Compliance with Environmental Laws

   117124

7.9

 

After-Acquired Real Property and Fixtures; Addition of Subsidiaries

   117124

7.10

 

[Reserved]

   119126

7.11

 

Maintenance of New York Process Agent

   119126

7.12

 

Post-Closing Security Perfection

   119126

SECTION 8

 

NEGATIVE COVENANTS

   121128

8.1

 

[Reserved]

   121128

8.2

 

[Reserved]

   121128

8.3

 

Limitation on Fundamental Changes

   121128

8.4

 

[Reserved]

   123129

8.5

 

Limitation on Dividends, Acquisitions and Other Restricted Payments

   123129

8.6

 

[Reserved]

   127134

8.7

 

[Reserved]

   127134

8.8

 

Limitation on Modifications of Debt Instruments and Other Documents

   127134

8.9

 

[Reserved]

   128135

8.10

 

Minimum Consolidated Fixed Charge Coverage Ratio Covenant

   128135

8.11

 

Special Purpose Financing

   128135

 

-ii-



--------------------------------------------------------------------------------

         Page

SECTION 9

 

EVENTS OF DEFAULT

   129135

SECTION 10

 

THE AGENTS AND THE OTHER REPRESENTATIVES

   132139

10.1

 

Appointment

   132139

10.2

 

Delegation of Duties

   134140

10.3

 

Exculpatory Provisions

   134140

10.4

 

Reliance by the Administrative Agent

   134141

10.5

 

Notice of Default

   135141

10.6

 

Acknowledgement and Representations by Lenders

   135142

10.7

 

Indemnification

   136142

10.8

 

The Agents and Other Representatives in Their Individual Capacity

   136143

10.9

 

Right to Request and Act on Instructions

   137143

10.10

 

Successor Agent

   138145

10.11

 

Other Representatives

   139146

10.12

 

Swing Line Lender

   139146

10.13

 

Withholding Tax

   139146

10.14

 

Approved Electronic Communications

   140146

10.15

 

Appointment of Borrower Representatives

   140146

10.16

 

Reports

   140147

10.17

 

Application of Proceeds

   141147

SECTION 11

 

MISCELLANEOUS

   142149

11.1

 

Amendments and Waivers

   142149

11.2

 

Notices

   145152

11.3

 

No Waiver; Cumulative Remedies

   148156

11.4

 

Survival of Representations and Warranties

   148157

11.5

 

Payment of Expenses and Taxes

   148157

11.6

 

Successors and Assigns; Participations and Assignments

   149158

11.7

 

Adjustments; Set-off; Calculations; Computations

   154162

11.8

 

Judgment

   155163

11.9

 

Counterparts

   155164

11.10

 

Severability

   155164

11.11

 

Integration

   155164

11.12

 

GOVERNING LAW

   155164

11.13

 

Submission to Jurisdiction; Waivers

   156165

11.14

 

Acknowledgements

   157166

11.15

 

WAIVER OF JURY TRIAL

   157166

11.16

 

Confidentiality

   157166

11.17

 

Additional Indebtedness

   158167

11.18

 

USA Patriot Act Notice

   159167

11.19

 

Special Provisions Regarding Pledges of Capital Stock in, and Promissory Notes
Owed by, Persons Not Organized in the U.S. or Canada

   159167

11.20

 

Joint and Several Liability; Postponement of Subrogation

   159168

11.21

 

Language

   160169

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

A

  Commitments and Addresses

4.16(a)

  DDAs

5.4

  Consents Required

5.6

  Litigation

5.8

  Mortgaged Properties

5.15

  Subsidiaries

5.17

  Environmental Matters

6.1(c)

  Lien Searches

7.12(a)

  Security Perfection

7.12(b)(ii)

  Real Property Opinions

7.12(b)(iii)

  Title Insurance Policies

7.12(b)(vii)

  Zoning Reports EXHIBITS

A

  Form of Assignment and Acceptance

B

  Form of Joinder Agreement

C-1

  Form of Canadian Guarantee and Collateral Agreement

C-2

  Form of Guarantee and Collateral Agreement

C-3

  Form of Quebec Security Documents

D

  Form of Holding Pledge Agreement

E

  Form of Intercreditor Agreement

F

  Form of Letter of Credit Request

G

  Form of Mortgage

H

  Form of Swing Line Loan Participation Certificate

I-1

  Form of Revolving Note

I-2 Form of Term Note

I-3

  Form of Swing Line Note

J

  Form of U.S. Tax Compliance Certificate

K-1

  Form of Opinion of Debevoise & Plimpton LLP, Special New York Counsel to the
Loan Parties

K-2

  Form of Opinion of Richards, Layton & Finger, P.A., Special Delaware Counsel
to the Loan Parties

K-3

  Form of Opinion of Miller Thomson Pouliot LLP, Special Québec Counsel to the
Loan Parties

K-4

  Form of Opinion of Miller Thomson LLP, Special Ontario Counsel to the Loan
Parties

K-5

  Form of Opinion of Miller Thomson LLP, Special British Columbia Counsel to the
Loan Parties

K-6

  Form of Opinion of Miller Thomson LLP, Special Alberta Counsel to the Loan
Parties

K-7

  Form of Opinion of McInnes Cooper, Special Nova Scotia, New Brunswick and
Prince Edward Island Counsel to the Loan Parties

K-8

  Form of Opinion of MacPherson Leslie & Tyerman LLP, Special Saskatchewan
Counsel to the Loan Parties

K-9

  Form of Opinion of Monk Goodwin LLP, special Manitoba Counsel to the Loan
Parties

K-10

  Form of Opinion of Holland & Knight LLP, Special Florida Counsel to the Loan
Parties

K-11

  Form of Opinion of Holland & Knight LLP, Special Maryland Counsel to the Loan
Parties

 

-iv-



--------------------------------------------------------------------------------

K-12

  Form of Opinion of Hale Lane Peek Dennison and Howard, Special Nevada Counsel
to the Loan Parties

K-13

  Form of Opinion of Baker Botts LLP, Special Texas Counsel to the Loan Parties

L

  Form of Officer’s Certificate

M

  Form of Secretary’s Certificate

N

  Form of Borrowing Base Certificate

 

-v-



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT, dated as of August 30, 2007, among HDS ACQUISITION
SUBSIDIARY, INC., a Delaware corporation (“Acquisition Corp.” and, together with
any assignee of, or successor by merger to, Acquisition Corp.’s rights and
obligations hereunder (including HD Supply, Inc. as a result of the Merger (as
defined below)) as provided herein, the “Parent Borrower,” as further defined in
subsection 1.1), and each Subsidiary Borrower of the Parent Borrower party
hereto from time to time (as further defined in subsection 1.1, and, together
with the Parent Borrower and the Canadian Borrowers (as hereinafter defined),
collectively referred to herein as the “Borrowers” and each being individually
referred to as a “Borrower”), the several banks and other financial institutions
from time to time party to this Agreement (as further defined in subsection 1.1,
the “Lenders”), GE BUSINESS FINANCIAL SERVICES INC. (“GE BFS”), as
administrative agent and collateral agent for the Lenders hereunder (in such
capacities, respectively, the “Administrative Agent” and the “U.S. ABL
Collateral Agent”), JPMORGAN CHASE BANK, N.A., as the U.S. facility issuing
lender and Canadian facility issuing lender (in such capacity and as further
defined in subsection 1.1, an “Issuing Lender”), LEHMAN BROTHERS INC. and J.P.
MORGAN SECURITIES INC., as co-syndication agents (in such capacity, the
“Co-Syndication Agents”) and GE CANADA FINANCE HOLDING COMPANY, as Canadian
agent and Canadian collateral agent for the Lenders hereunder (in such
capacities, respectively, the “Canadian Agent” and the “Canadian Collateral
Agent”).

The parties hereto hereby agree as follows:

W I T N E S S E T H:

WHEREAS, HDS Investment Holding, Inc., a Delaware corporation formerly known as
Pro Acquisition Corporation (“Holding Parent”) and newly organized by Clayton,
Dubilier & Rice, Inc. (“CD&R”), Bain Capital Partners, LLC (an Affiliate of Bain
Capital, LLC (“Bain Capital”)) and Carlyle Investment Management, LLC
(“Carlyle,” and together with CD&R and Bain Capital, the “Sponsors”), entered
into the Purchase and Sale Agreement, dated as of June 19, 2007 (as amended on
August 14, 2007, August 23, 2007 and August 27, 2007, the “Acquisition
Agreement”), with The Home Depot, Inc. (“THD”), THD Holdings, LLC, The Home
Depot International, Inc. and Homer TLC, Inc. (The Home Depot, Inc., THD
Holdings, LLC, The Home Depot International, Inc. and Homer TLC, Inc.,
collectively, the “Sellers”), pursuant to which Holding Parent has agreed to
acquire (the “Acquisition”) all of the equity interests of (and, through an
Affiliate of Holding Parent, certain intellectual property of) HD Supply, Inc.,
a Texas corporation (the “Acquired Business”), and CND Holdings, Inc., a
Delaware corporation (the “Acquired Canadian Business”);

WHEREAS, in connection with the Acquisition, the Sponsors have organized HDS
Holding Corporation, a Delaware corporation (“Holding”), 100.0% of whose equity
interests are held by Holding Parent, Acquisition Corp., 100.0% of whose equity
interests are held by Holding, and Pro Canadian Holdings I, ULC, a Nova Scotia
unlimited company (“Canadian Acquisition Corp.”), 100.0% of whose equity
interests are held by Acquisition Corp.;

WHEREAS, in connection with the Acquisition, Acquisition Corp. will acquire all
of the equity interests of the Acquired Business and Canadian Acquisition Corp.
will acquire all of the equity interests of the Acquired Canadian Business;

WHEREAS, immediately following the consummation of the Acquisition, Acquisition
Corp. will merge (the “Merger”) with and into the Acquired Business, with the
Acquired Business being the surviving corporation of the Merger;

WHEREAS, Acquisition Corp. will receive a direct or indirect cash investment
from the Investors (capitalized terms that are used in these Recitals and not
defined herein are used as defined in



--------------------------------------------------------------------------------

subsection 1.1) and/or one or more other investors determined by the Investors,
in an aggregate amount of at least $2,600.0 million, of which (i) up to $325.0
million may be in the form of rollover equity of THD and (ii) up to $120.0
million may at the Sponsors’ option be bridged on the Closing Date from the ABL
Credit Facility (the “Equity Financing”);

WHEREAS, on the Closing Date, the Parent Borrower will enter into the Cash Flow
Credit Agreement, pursuant to which the Parent Borrower will obtain senior
secured loans in an aggregate principal amount of up to $1,300.0 million;

WHEREAS, on the Closing Date, the Borrower will issue (x) its senior unsecured
notes in an aggregate principal amount of up to $2,500.0 million and (y) its
senior subordinated unsecured notes in an aggregate principal amount of up to
$1,300.0 million; and

WHEREAS, in order to (i) fund (in part) the Transactions, (ii) pay certain fees
and expenses related to the Transactions and (iii) finance the working capital
and other business requirements and other general corporate purposes of the
Borrowers and their respective Subsidiaries, the Borrowers have requested that
the Lenders extend credit in the form of Revolving Credit Loans under an ABL
Facility in an aggregate principal amount at any time outstanding of up to
$2,100.0 million and Letters of Credit issued from time to time under such
facility, in each case as provided for herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1 DEFINITIONS.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“ABL Collateral Agents”: the collective reference to the U.S. ABL Collateral
Agent and the Canadian Collateral Agent.

“ABL Facility”: the collective reference to this Agreement, any Loan Documents,
any notes and letters of credit issued pursuant hereto and any guarantee and
collateral agreement, patent and trademark security agreement, mortgages, letter
of credit applications and other guarantees, pledge agreements, security
agreements and collateral documents, and other instruments and documents,
executed and delivered pursuant to or in connection with any of the foregoing,
in each case as the same may be amended, supplemented, waived or otherwise
modified from time to time, or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time (whether in whole or in
part, whether with the original agent and lenders or other agents and lenders or
otherwise, and whether provided under this Agreement or one or more other credit
agreements, indentures or financing agreements or otherwise, unless such
agreement expressly provides that it is not intended to be and is not an ABL
Facility hereunder). Without limiting the generality of the foregoing, the term
“ABL Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Parent Borrower as additional borrowers or guarantors
thereunder, (iii) increasing the amount of Indebtedness Incurred thereunder or
available to be borrowed thereunder or (iv) otherwise altering the terms and
conditions thereof.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.0%) equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1.0%.
“Prime Rate” shall mean (x) in respect of Loans made to any U.S. Borrower, the
rate of interest per annum publicly announced from time to time by JPMorgan (or

 

-2-



--------------------------------------------------------------------------------

another bank of recognized standing reasonably selected by the Administrative
Agent and reasonably satisfactory to the U.S. Borrower Representative) as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by JPMorgan or such
other bank in connection with extensions of credit to debtors), and (y) in
respect of Loans made to a Canadian Borrower, the rate of interest per annum
publicly announced from time to time by Royal Bank of Canada (or another bank of
recognized standing reasonably selected by the Canadian Agent and reasonably
satisfactory to the Canadian Borrower Representative) as its base rate of
interest (however designated) chargeable by it on United States Dollar
commercial loans in Canada (such base rate of interest not being intended to be
the lowest rate of interest charged by Royal Bank of Canada in connection with
extensions of credit to debtors). “Federal Funds Effective Rate” shall mean, for
any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it. Any change in the ABR due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“ABR Loans”: Loans to which the rate of interest applicable to which is based
upon the ABR or, with respect to Canadian Facility Revolving Credit Loans
denominated in Canadian Dollars, the Canadian Prime Rate.

“Acceleration”: as defined in subsection 9(e).

“Accounts”: as defined in the UCC or (to the extent governed thereby) the PPSA
as in effect from time to time or (to the extent governed by the Civil Code of
Québec) defined as all “claims” for the purposes of the Civil Code of Québec;
and, with respect to any Person, all such Accounts of such Person, whether now
existing or existing in the future, including (a) all accounts receivable of
such Person (whether or not specifically listed on schedules furnished to the
Administrative Agent and Canadian Agent), including all accounts created by or
arising from all of such Person’s sales of goods or rendition of services made
under any of its trade names, or through any of its divisions, (b) all unpaid
rights of such Person (including rescission, replevin, reclamation and stopping
in transit) relating to the foregoing or arising therefrom, (c) all rights to
any goods represented by any of the foregoing, including returned or repossessed
goods, (d) all reserves and credit balances held by such Person with respect to
any such accounts receivable of any Obligors, (e) all letters of credit,
guarantees or collateral for any of the foregoing and (f) all insurance policies
or rights relating to any of the foregoing.

“Account Debtor”: “account debtor” as defined in Article 9 of the UCC or (to the
extent governed thereby) any similar provision of the PPSA.

“Acquired Business”: as defined in the Recitals.

“Acquired Canadian Business”: as defined in the Recitals.

“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition. Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

“Acquisition”: as defined in the Recitals.

 

-3-



--------------------------------------------------------------------------------

“Acquisition Agreement”: as defined in the Recitals.

“Acquisition Corp.”: as defined in the Preamble.

“Additional Indebtedness”: as defined in the Intercreditor Agreement.

“Administrative Agent”: as defined in the Preamble and shall include any
successor to the Administrative Agent appointed pursuant to subsection 10.10.

“Affected BA Rate”: as defined in subsection 4.7.

“Affected Eurocurrency Rate”: as defined in subsection 4.7.

“Affected Loans”: as defined in subsection 4.9.

“Affiliate”: with respect to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing. For
the avoidance of doubt, THD and its Affiliates will not be deemed to be
Affiliates of the Parent Borrower or any of its Subsidiaries.

“Agent Advance”: as defined in subsection 2.1(d).

“Agent Advance Period”: as defined in subsection 2.1(d).

“Agents”: the collective reference to the Administrative Agent, the Syndication
Agent, the U.S. ABL Collateral Agent, the Canadian Agent, (other than for
purposes of subsection 11.5): the Co-Documentation Agents and the Canadian
Collateral Agent.

“Aggregate Canadian Borrower Extensions”: at any time, shall be an amount equal
to the Dollar Equivalent sum of (a) the Canadian Facility L/C Obligations,
(b) the outstanding principal amount of Agent Advances to the Canadian Borrowers
and (c) the outstanding principal amount of Canadian Facility Revolving Credit
Loans to the Canadian Borrowers, in each case as at such time.

“Aggregate Canadian Facility Lender Exposure”: at any time the aggregate
Canadian Facility Lender Exposure of all Canadian Facility Lenders at such time.

“Aggregate Outstanding Credit”: at any time the sum of the Aggregate Outstanding
Revolving Credit and the outstanding principal amount of the Term Loans, in each
case as at such time.

“Aggregate Outstanding Revolving Credit”: at any time the sum of the Aggregate
U.S. Borrower Revolving Extensions and the Aggregate Canadian Borrower
Extensions, in each case as at such time.

“Aggregate U.S. Borrower Revolving Extensions”: at any time, shall be an amount
equal to the sum of (a) the U.S. Facility L/C Obligations, (b) the outstanding
principal amount of Agent Advances to the U.S. Borrowers, (c) the outstanding
principal amount of U.S. Facility Revolving Credit Loans and Canadian Facility
Revolving Credit Loans to the U.S. Borrowers, and (d) the outstanding principal
amount of SwinglineSwing Line Loans (provided that for purposes of calculating
Available Commitments pursuant to subsection 4.5(a) such amount in this clause
(d) shall be zero), in each case as at such time.

 

-4-



--------------------------------------------------------------------------------

“Aggregate U.S. Facility Revolving Lender Exposure”: at any time the aggregate
U.S. Facility Revolving Lender Exposure of all U.S. Facility Revolving Lenders
at such time.”Aggregate Outstanding Revolving Credit”: at any time the sum of
the Aggregate U.S. Borrower Extensions and the Aggregate Canadian Borrower
Extensions, in each case as at such time.

“Agreement”: this ABL Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

“Amendment No. 2 Effective Date”: the date of execution of Amendment No. 2 to
this Credit Agreement among the Parent Borrower, the Administrative Agent, the
Canadian Agent, the U.S. ABL Collateral Agent, the Canadian Collateral Agent and
the lenders party thereto.

“Applicable Margin”: (i) with respect to ABR Loans, 0.50% per annum, (ii) with
respect to Eurocurrency Loans, 1.50% per annum and (iii) with respect to BA
Equivalent Loans, 1.50% per annum.

“Applicable Margin”: (1) with respect to all periods through but not including
the Third Amendment Effective Date, the rate(s) per annum as in effect from time
to time under the Agreement prior to the Third Amendment Effective Date, and
(2) with respect to all periods commencing on or after the Third Amendment
Effective Date, (a) with respect to ABR Loans, (i) 0.50% per annum in the case
of ABR Loans that are Revolving Credit-1 Loans, (ii) 2.25% per annum in the case
of ABR Loans that are Revolving Credit-2 Loans and Swing Line Loans and
(iii) 2.25% per annum in the case of ABR Loans that are Term Loans; (b) with
respect to Eurocurrency Loans, (i) 1.50% per annum in the case of Eurocurrency
Loans that are Revolving Credit-1 Loans, (ii) 3.25% per annum in the case of
Eurocurrency Loans that are Revolving Credit-2 Loans, and (iii) 3.25% per annum
in the case of Eurocurrency Loans that are Term Loans and (c) with respect to BA
Equivalent Loans, (i) 1.50% per annum in the case of BA Equivalent Loans that
are Revolving Credit-1 Loans and (ii) 3.25% per annum in the case of BA
Equivalent Loans that are Revolving Credit-2 Loans.

“Approved Electronic Communications”: each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent or Canadian Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement, joinder or amendment to the Security Documents and
any other written communication delivered or required to be delivered in respect
of any Loan Document or the transactions contemplated therein and (b) any
financial statement, financial and other report, notice, request, certificate
and other information material; provided that “Approved Electronic
Communications” shall exclude (i) any notice pursuant to subsection 4.4 and
(ii) all notices of any Default.

“Approved Electronic Platform”: as defined in subsection 10.14.

“Approved Fund”: as defined in subsection 11.6(b).

“Asset Disposition”: any sale, lease, abandonment, transfer or other disposition
of shares of Capital Stock of a Restricted Subsidiary (other than directors’
qualifying shares, or (in the case of a Foreign Subsidiary) to the extent
required by applicable law), property or other assets (each referred to for the
purposes of this definition as a “disposition”) by the Parent Borrower or any of
its Restricted Subsidiaries (including any disposition by means of a merger,
consolidation or similar transaction), other than

(i) a disposition to the Parent Borrower or a Subsidiary Guarantor,

(ii) a disposition in the ordinary course of business,

 

-5-



--------------------------------------------------------------------------------

(iii) a disposition of Cash Equivalents, Investment Grade Securities or
Temporary Cash Investments,

(iv) the sale or discount (with or without recourse, and on customary or
commercially reasonable terms) of accounts receivable or notes receivable
arising in the ordinary course of business, or the conversion or exchange of
accounts receivable for notes receivable,

(v) any Restricted Payment Transaction,

(vi) a disposition that is governed by the provisions of subsection 8.3,

(vii) any Financing Disposition,

(viii) any “fee in lieu” or other disposition of assets to any Governmental
Authority that continue in use by the Parent Borrower or any Restricted
Subsidiary, so long as the Parent Borrower or any Restricted Subsidiary may
obtain title to such assets upon reasonable notice by paying a nominal fee,

(ix) any exchange of property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code, or any exchange of
equipment to be leased, rented or otherwise used in a Related Business,

(x) any financing transaction with respect to property built or acquired by the
Parent Borrower or any Restricted Subsidiary after the Closing Date, including
any sale/leaseback transaction or asset securitization,

(xi) any disposition arising from foreclosure, condemnation or similar action
with respect to any property or other assets, or exercise of termination rights
under any lease, license, concession or other agreement, or pursuant to buy/sell
arrangements under any joint venture or similar agreement or arrangement,

(xii) any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary,

(xiii) a disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Parent
Borrower or a Restricted Subsidiary) from whom such Restricted Subsidiary was
acquired, or from whom such Restricted Subsidiary acquired its business and
assets (having been newly formed in connection with such acquisition), entered
into in connection with such acquisition,

(xiv) a disposition of not more than 5.0% of the outstanding Capital Stock of a
Foreign Subsidiary that has been approved by the Board of Directors,

(xv) any disposition or series of related dispositions for aggregate
consideration not to exceed $30.0 million,

(xvi) any Exempt Sale and Leaseback Transaction,

(xvii) the abandonment or other disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Parent
Borrower, no longer economically

 

-6-



--------------------------------------------------------------------------------

practicable to maintain or useful in the conduct of the business of the Parent
Borrower and its Subsidiaries taken as a whole or

(xviii) dispositions for Net Available Cash not exceeding in the aggregate in
any fiscal year (A) $50.0 million minus (B) the Net Available Cash in such
fiscal year from Recovery Events classified by the Parent Borrower pursuant to
clause (y) of the definition of “Recovery Event.”

“Assignee”: as defined in subsection 11.6(b)(i).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit A.

“Availability Reserves”: without duplication of any other reserves or items that
are otherwise addressed or excluded through eligibility criteria, such reserves,
subject to subsection 2.1(c), as the Administrative Agent or the Canadian Agent,
as applicable, in its Permitted Discretion determines as being appropriate to
reflect any impediments to the realization upon the Collateral consisting of
Eligible Accounts or Eligible Inventory included in the U.S. Borrowing Base or
Canadian Borrowing Base (including claims that the Administrative Agent or the
Canadian Agent, as applicable, determines will need to be satisfied in
connection with the realization upon such Collateral).

“Available Commitment”: (A) as to any Canadian Facility Lender at any time, an
amount equal to the excess, if any, of (a) the amount of its Canadian Facility
Revolving Commitment at such time over (b) its Canadian Facility Lender Exposure
at such time, and (B) as to any U.S. Facility Revolving Lender at any time, an
amount equal to the excess, if any, of (a) the amount of its U.S. Facility
Revolving Commitment at such time over (b) its U.S. Facility Revolving Lender
Exposure at such time; collectively, as to all the Lenders, the “Available
Commitments.”

“BA Equivalent Loan”: any Loan in Canadian Dollars bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Section 2.

“BA Fee”: any amount calculated by multiplying the face amount of each Bankers’
Acceptance by the Applicable Margin for BA Equivalent Loans, and then
multiplying the result by a fraction, the numerator of which is the duration of
its term on the basis of the actual number of days to elapse from and including
the date of acceptance of a Bankers’ Acceptance by the Lender up to but
excluding the maturity date of the Bankers’ Acceptance and the denominator of
which is the number of days in the calendar year in question.

“BA Proceeds”: in respect of any Bankers’ Acceptance, an amount calculated on
the applicable Borrowing Date which is (rounded to the nearest full cent, with
one half of one cent being rounded up) equal to the face amount of such Bankers’
Acceptance multiplied by the price, where the price is calculated by dividing
one by the sum of one plus the product of (i) the BA Rate applicable thereto
expressed as a decimal fraction multiplied by (ii) a fraction, the numerator of
which is the term of such Bankers’ Acceptance and the denominator of which is
365, which calculated price will be rounded to the nearest multiple of 0.001%.

“BA Rate”: with respect to an issue of Bankers’ Acceptances in Canadian Dollars
with the same maturity date, (a) for a Schedule I Lender, (i) the rate of
interest per annum equal to the rates applicable to Bankers’ Acceptances having
an identical or comparable term as the proposed BA Equivalent Loan or Bankers’
Acceptance displayed and identified as such on the display referred to as the
“CDOR Page” (or any display substituted therefor) of Reuter Monitor Money Rates
Service as at or about 10:00 A.M. (Toronto time) of such day (or, if such day is
not a Business Day, as of 10:00 A.M. (Toronto time) on

 

-7-



--------------------------------------------------------------------------------

the immediately preceding Business Day), or (ii) if such rates do not appear on
the CDOR Page at such time and on such date, the rate for such date will be the
annual discount rate (rounded upward to the nearest whole multiple of 1/100 of
1.0%) as of 10:00 A.M. (Toronto time) on such day at which such Lender is then
offering to purchase Bankers’ Acceptances accepted by it having such specified
term (or a term as closely as possible comparable to such specified term), and
(b) for a Lender which is not a Schedule I Lender, the lesser of (i) the
arithmetic average of the annual discount rates for Bankers’ Acceptances for
such term quoted by such Lender at or about 10:00 A.M. (Toronto time) and
(ii) the annual discount rate applicable to Bankers’ Acceptances as determined
for the Schedule I Lender in (a) above for the same Bankers’ Acceptances issue
plus 10 basis points; and

“Bain Capital”: as defined in the Recitals.

“Bain Capital Investors”: the collective reference to (i) Bain Capital,
(ii) Bain Capital Partners Fund IX, L.P. and any legal successor thereto and
(iii) any Affiliate of any Bain Capital Investor, but not including any
portfolio company of any Bain Capital Investor.

“Bank Indebtedness”: any and all amounts, whether outstanding on the Closing
Date or thereafter incurred, payable under or in respect of any Credit Facility,
including any principal, premium, interest (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
the Borrower or any Restricted Subsidiary, whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, guarantees, other monetary obligations of any nature
and all other amounts payable thereunder or in respect thereof.

“Bankers’ Acceptance” and “B/A”: a bill of exchange within the meaning of the
Bills of Exchange Act (Canada), including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by the Canadian Borrowers and accepted by a Canadian Facility
Lender in accordance herewith and includes a Discount Note.

“BBA LIBOR Rates Page”: as defined in the definition of “Eurocurrency Base
Rate.”

“Benefited Lender”: as defined in subsection 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System.

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Parent
Borrower.

“Borrower”: as defined in the Preamble.

“Borrower Representative”: a collective reference to the U.S. Borrower
Representative or the Canadian Borrower Representative, or either of them, as
the context may require.

“Borrowing”: the borrowing of one Type of Loan of a single Tranche by either the
U.S. Borrowers (on a joint and several basis) or the Canadian Borrowers (on a
joint and several basis), from all the Lenders having Commitments of the
respective Tranche on a given date (or resulting from a conversion or
conversions on such date), having in the case of Eurocurrency Loans and BA
Equivalent Loans the same Interest Period.

 

-8-



--------------------------------------------------------------------------------

“Borrowing Base”: at any time, an amount equal to the sum of the Canadian
Borrowing Base and the U.S. Borrowing Base, in each case as at such time.

“Borrowing Base Certificate”: as defined in subsection 7.2(f).

“Borrowing Date”: any Business Day specified in a notice pursuant to subsections
2.2, 2.4 or 3.2 as a date on which the U.S. Borrower Representative or the
Canadian Borrower Representative, as the case may be, requests the Lenders to
make Loans hereunder or an Issuing Lender to issue Letters of Credit hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York (or (x) with respect only to Loans made
by a Canadian Facility Lender and Canadian Facility Letters of Credit issued by
a Canadian Facility Issuing Lender, Toronto, Canada and (y) with respect only to
U.S. Facility Letters of Credit issued by an U.S. Facility Issuing Lender not
located in the City of New York, the location of such Issuing Lender) are
authorized or required by law to close in New York City, except that, when used
in connection with a Eurocurrency Loan, “Business Day” shall mean, in the case
of any Eurocurrency Loan in Dollars, any Business Day on which dealings in
Dollars between banks may be carried on in London, England and New York, New
York and, in the case of any Eurocurrency Loan in any Canadian Dollars, a day on
which dealings in such Canadian Dollars between banks may be carried on in
London, England, New York, New York and Toronto, Canada.

“Canadian Acquisition Corp.”: as defined in the Recitals.

“Canadian Agent”: as defined in the Preamble.

“Canadian Borrower Representative”: as defined in subsection 10.15.

“Canadian Borrowers”: each entity organized under the laws of Canada or any
province or other political subdivision thereof and, where such entity organized
in Canada is an entity other than a corporation, which is a resident of Canada
for the purposes of the Income Tax Act Canada that becomes a Borrower pursuant
to a Joinder Agreement, together with their respective successors and assigns.

“Canadian Borrowing Base”: the sum of, at any time, in each case using the
Dollar Equivalent of all amounts in Canadian Dollars: (1) 90.0% (until the first
anniversary of the Closing Date) and 85.0% (thereafter) of the Net Orderly
Liquidation Value of Eligible Canadian Inventory at such time, (2) 90.0% (until
the first anniversary of the Closing Date) and 85.0% (thereafter) of the book
value of Eligible Canadian Accounts at such time, (3) Unrestricted Cash (to the
extent held in a Canadian Concentration Account over which the Canadian
Collateral Agent has a valid Lien or in any related investment or other account
that is subject to a Canadian Concentration Account Agreement) of the Canadian
Borrowers and the Canadian Subsidiary Guarantors at such time and (4) the
amount, if any, by which the U.S. Borrowing Base exceeds the sum of the
Aggregate U.S. Borrower Revolving Extensions and the outstanding principal
amount of the Term Loans at such time. The Canadian Borrowing Base, as of any
date of determination, shall not include Inventory the acquisition of which
shall have been financed or refinanced by the Incurrence of Purchase Money
Obligations to the extent such Purchase Money Obligations (or any Refinancing
Indebtedness in respect thereof) shall then remain outstanding (on a pro forma
basis after giving effect to an Incurrence of Indebtedness and the application
of proceeds therefrom).

“Canadian Collateral Agent”: as defined in the Preamble.

“Canadian Concentration Account”: as defined in subsection 4.16(c).

 

-9-



--------------------------------------------------------------------------------

“Canadian Concentration Account Agreement”: as defined in subsection 4.16(c).

“Canadian Dollars” and “Cdn$”: the lawful currency of Canada, as in effect from
time to time.

“Canadian Extender of Credit”: as defined in subsection 4.15.

“Canadian Facility”: the credit facility available to the Canadian Borrowers and
the U.S. Borrowers hereunder.

“Canadian Facility Commitment”: as to any Canadian Facility Lender, its
obligation to make Loans to, and/or participate in Letters of Credit issued on
behalf of, and/or participate in Agent Advances made to, in each case the
Borrowers in an aggregate amount not to exceed at any one time outstanding the
amount set forth opposite such Lender’s name in Schedule A under the heading
“Canadian Facility Commitment” or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s Commitment assigned to such
Assignee pursuant to subsection 11.6(b) (in each case as such amount may be
adjusted from time to time as provided herein); collectively, as to all the
Lenders, the “Canadian Facility Commitments.”

“Canadian Facility Commitment Percentage”: of any Canadian Facility Lender at
any time shall be that percentage which is equal to a fraction (expressed as a
percentage) the numerator of which is the Canadian Facility Commitment of such
Canadian Facility Lender at such time and the denominator of which is the Total
Canadian Facility Commitment at such time, provided that if any such
determination is to be made after the Total Canadian Facility Commitment (and
the related Canadian Facility Commitments of the Canadian Facility Lenders) has
(or have) terminated, the determination of such percentages shall be made
immediately before giving effect to such termination.

“Canadian Facility Issuing Lender”: as the context may require, (i) JPMorgan
Chase Bank, N.A., Toronto Branch or any Affiliate thereof, in its capacity as
issuer of any Canadian Facility Letter of Credit and/or (ii) any other Canadian
Facility Lender that may become a Canadian Facility Issuing Lender under
subsection 3.9.

“Canadian Facility L/C Obligations”: at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Canadian Facility Letters of Credit and (b) the aggregate amount of drawings
under Canadian Facility Letters of Credit which have not then been reimbursed
pursuant to subsection 3.5(a).

“Canadian Facility L/C Participants”: the Canadian Facility Lenders.

“Canadian Facility Lender”: each financial institution or combination of
financial institutions listed on the signature pages hereto as a Canadian
Facility Lender, and any other Person or combination of Persons that becomes a
party hereto as a Canadian Facility Lender pursuant to an Assignment Agreement
or a Joinder Agreement; provided that:

(a) each Canadian Facility Lender shall be comprised of either (i) two branches
of a financial institution, or (ii) two affiliated Persons; and

(b) each Canadian Facility Lender (whether individually through separate
branches or collectively through affiliates) shall be both (i) a Canadian
Resident, and (ii) a Person with capacity to lend to the US Borrowers in Dollars
such that all payments from the US Borrowers to such Person or its applicable
lending office for the US Borrowers shall be made free and clear of U.S.
withholding

 

-10-



--------------------------------------------------------------------------------

tax.”Canadian Facility Lender Exposure”: of any Canadian Facility Lender at any
time shall be an amount equal to its Canadian Facility Revolving Commitment
Percentage of the Dollar Equivalent sum of (a) the Canadian Facility L/C
Obligations then outstanding, (b) the outstanding Agent Advances to the
Borrowers, and (c) the outstanding Canadian Facility Revolving Credit Loans, in
each case as at such time.

“Canadian Facility Lenders”: the Canadian Facility Revolving Credit-1 Lenders
and the Canadian Facility Revolving Credit-2 Lenders.

“Canadian Facility Letters of Credit”: Letters of Credit issued by the Canadian
Facility Issuing Lender to, or for the account of, the Canadian Borrowers,
pursuant to subsection 3.1.

“Canadian Facility Revolving Commitment Percentage”: of any Canadian Facility
Lender at any time shall be that percentage which is equal to a fraction
(expressed as a percentage) the numerator of which is the Canadian Facility
Revolving Commitment of such Canadian Facility Lender at such time and the
denominator of which is the Total Canadian Facility Revolving Commitment at such
time, provided that if any such determination is to be made after the Total
Canadian Facility Revolving Commitment (and the related Canadian Facility
Revolving Commitments of the Canadian Facility Lenders) has (or have)
terminated, the determination of such percentages shall be made immediately
before giving effect to such termination.

“Canadian Facility Revolving Commitments”: as to any Canadian Facility Lender,
its Canadian Facility Revolving Credit-1 Commitments and its Canadian Facility
Revolving Credit-2 Commitments.

“Canadian Facility Revolving Credit Loan”: as defined in subsection 2.1(b).

“Canadian Facility Revolving Credit-1 Commitment”: as to any Canadian Facility
Revolving Credit-1 Lender, its obligation to make Canadian Facility Revolving
Credit-1 Loans to, and/or participate in Letters of Credit issued on behalf of,
and/or participate in Agent Advances made to, in each case the Borrowers in an
aggregate amount not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name in Schedule A to the Third Amendment to Credit
Agreement under the heading “Canadian Facility Revolving Credit-1 Commitment”
or, in the case of any Lender that is an Assignee, the amount of the assigning
Lender’s Commitment assigned to such Assignee pursuant to subsection 11.6(b) (in
each case as such amount may be adjusted from time to time as provided herein);
collectively, as to all the Lenders, the “Canadian Facility Revolving Credit-1
Commitments.”

“Canadian Facility Revolving Credit-1 Lender”: each Lender that has a Canadian
Facility Revolving Credit-1 Commitment; provided that:

(a) each Canadian Facility Revolving Credit-1 Lender shall be comprised of
either (i) two branches of a financial institution, or (ii) two affiliated
Persons; and

(b) each Canadian Facility Revolving Credit-1 Lender (whether individually
through separate branches or collectively through affiliates) shall be both
(i) a Canadian Resident, and (ii) a Person with capacity to lend to the U.S.
Borrowers in Dollars such that all payments from the U.S. Borrowers to such
Person or its applicable lending office for the U.S. Borrowers shall be made
free and clear of U.S. withholding tax.

“Canadian Facility Revolving Credit-1 Loan”: a Canadian Facility Revolving
Credit Loan made by a Canadian Facility Lender pursuant to such Canadian
Facility Lender’s Canadian Facility Revolving Credit-1 Commitment.

 

-11-



--------------------------------------------------------------------------------

“Canadian Facility Revolving Credit-2 Commitment”: as to any Canadian Facility
Revolving Credit-2 Lender, its obligation to make Canadian Facility Revolving
Credit-2 Loans to, and/or participate in Letters of Credit issued on behalf of,
and/or participate in Agent Advances made to, in each case the Borrowers in an
aggregate amount not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name in Schedule A to the Third Amendment to Credit
Agreement under the heading “Canadian Facility Revolving Credit-2 Commitment”
or, in the case of any Lender that is an Assignee, the amount of the assigning
Lender’s Commitment assigned to such Assignee pursuant to subsection 11.6(b) (in
each case as such amount may be adjusted from time to time as provided herein);
collectively, as to all the Lenders, the “Canadian Facility Revolving Credit-2
Commitments.”

“Canadian Facility Revolving Credit-2 Lender”: each Lender that has a Canadian
Facility Revolving Credit-2 Commitment; provided that:

(a) each Canadian Facility Revolving Credit-2 Lender shall be comprised of
either (i) two branches of a financial institution, or (ii) two affiliated
Persons; and

(b) each Canadian Facility Revolving Credit-2 Lender (whether individually
through separate branches or collectively through affiliates) shall be both
(i) a Canadian Resident, and (ii) a Person with capacity to lend to the U.S.
Borrowers in Dollars such that all payments from the U.S. Borrowers to such
Person or its applicable lending office for the U.S. Borrowers shall be made
free and clear of U.S. withholding tax.

“Canadian Facility Revolving Credit-2 Loan”: a Canadian Facility Revolving
Credit Loan made by a Canadian Facility Lender pursuant to such Canadian
Facility Lender’s Canadian Facility Revolving Credit-2 Commitment.

“Canadian Guarantee and Collateral Agreement”: the Canadian Guarantee and
Collateral Agreement delivered to the Canadian Collateral Agent as of the date
hereof, substantially in the form of Exhibit C-1, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Canadian Loan Parties”: each Canadian Borrower and each Canadian Subsidiary
Guarantor.

“Canadian Prime Rate”: the greater of (a) rate of interest publicly announced
from time to time by JPMorgan Chase Bank, N.A., Toronto Branch as its reference
rate of interest for loans made in Canadian Dollars to Canadian customers and
designed as its “prime” rate and (b) the rate of interest per annum equal to the
average annual yield rate for one-month Canadian Dollar bankers’ acceptances
(expressed for such purposes as a yearly rate per annum) which is shown on the
“CDOR Page” (or any substitute) at 10:00 A.M. (Toronto time) on such day (or if
not a Business Day, the preceding Business Day), plus 0.75% per annum. Any
change in the Canadian Prime Rate, to the extent due to a change in JPMorgan
Chase Bank, N.A., Toronto Branch’s prime rate or base rate, as applicable, shall
be effective on the effective date of such change in JPMorgan Chase Bank, N.A.,
Toronto Branch’s prime rate or base rate, as applicable.

“Canadian Priority Payables”: at any time, with respect to the Canadian
Borrowers and Canadian Subsidiary Guarantors:

(a) the amount past due and owing by such Person, or the accrued amount for
which such Person has an obligation to remit to a Governmental Authority or
other Person pursuant to any applicable law, rule or regulation, in respect of
(i) pension fund obligations; (ii) unemployment insurance; (iii) goods and
services taxes, sales taxes, employee income taxes and other taxes payable or to
be remitted or withheld; (iv) workers’ compensation; (v) wages, vacation pay and

 

-12-



--------------------------------------------------------------------------------

severance pay; (vi) obligations owing to a supplier in respect of which section
81.1 of the Bankruptcy and Insolvency Act (Canada) applies; and (vii) other like
charges and demands; in each case, in respect of which any Governmental
Authority or other Person may claim a security interest, lien, trust or other
claim ranking or capable of ranking in priority to or pari passu with one or
more of the Liens granted in the Security Documents; and

(b) the aggregate amount of any other liabilities of such Person (i) in respect
of which a trust has been or may be imposed on any Collateral to provide for
payment or (ii) which are secured by a security interest, pledge, lien, charge,
right or claim on any Collateral, in each case, pursuant to any applicable law,
rule or regulation and which trust, security interest, pledge, lien, charge,
right or claim ranks or is capable of ranking in priority to or pari passu with
one or more of the Liens granted in the Security Documents.

“Canadian Resident”: (a) a person resident in Canada for purposes of the Income
Tax Act (Canada), (b) an authorized foreign bank which at all times holds all of
its interest in any obligations owed by a Canadian Borrower hereunder in the
course of its Canadian banking business for purposes of subsection 212(13.3) of
the Income Tax Act (Canada) or (c) any Lender with respect to which payments to
such Lender of interest, fees, commission or any other amount payable by the
Canadian Borrowers under the Loan Documents are not subject to any Non-Excluded
Taxes imposed by Canada or any political subdivision or taxing authority thereof
or therein and that is able to establish to the satisfaction of the Canadian
Agent and the Canadian Borrower Representative that, based on applicable law in
effect on the date such Lender becomes a Lender, any such payments to or for the
benefit of such Lender are not subject to the withholding or deduction of any
such Non-Excluded Taxes.

“Canadian Revolving Credit-1 Facility”: at any time, the aggregate amount of the
Canadian Facility Lenders’ Canadian Facility Revolving Credit-1 Commitments at
such time.

“Canadian Revolving Credit-1 Loan Share”: the percentage constituted by the
aggregate Canadian Facility Revolving Credit-1 Commitments of all the Canadian
Facility Revolving Credit-1 Lenders with respect to the Total Canadian Facility
Revolving Commitments.

“Canadian Revolving Credit-2 Facility”: at any time, the aggregate amount of the
Canadian Facility Lenders’ Canadian Facility Revolving Credit-2 Commitments at
such time.

“Canadian Revolving Credit-2 Loan Share”: the percentage constituted by the
aggregate Canadian Facility Revolving Credit-2 Commitments of all the Canadian
Facility Revolving Credit-2 Lenders with respect to the Total Canadian Facility
Revolving Commitments.

“Canadian Secured Parties”: the “Secured Parties” as defined in the Canadian
Guarantee and Collateral Agreement.

“Canadian Security Documents”: the collective reference to the Canadian
Guarantee and Collateral Agreement, the Quebec Security Documents and all other
similar security documents hereafter delivered to the U.S. ABL Collateral Agent
or the Canadian Collateral Agent granting or perfecting a Lien on any asset or
assets of any Person to secure the obligations and liabilities of the Canadian
Loan Parties hereunder and/or under any of the other Loan Documents or to secure
any guarantee of any such obligations and liabilities, including any security
documents executed and delivered or caused to be delivered to the U.S. ABL
Collateral Agent or the Canadian Collateral Agent pursuant to subsection 7.9(a),
7.9(b) or 7.9(c), in each case, as amended, supplemented, waived or otherwise
modified from time to time.

 

-13-



--------------------------------------------------------------------------------

“Canadian Subsidiary”: each Subsidiary of the Parent Borrower that is
incorporated or organized under the laws of Canada or any province or political
subdivision thereof.

“Canadian Subsidiary Guarantor”: each Canadian Subsidiary of any Canadian
Borrower which executes and delivers the Canadian Guarantee and Collateral
Agreement, in each case, unless and until such time as the respective Canadian
Subsidiary Guarantor ceases to constitute a Canadian Subsidiary of the Parent
Borrower or is released from all of its obligations under the Canadian Guarantee
and Collateral Agreement in accordance with the terms and provisions thereof.

“Capital Expenditures”: with respect to any Person for any period, the aggregate
of all expenditures by such Person and its consolidated Subsidiaries during such
period (exclusive of expenditures made for Investments not prohibited hereby or
for acquisitions permitted by subsection 8.5) which, in accordance with GAAP,
are or should be included in “capital expenditures.”

“Capital Stock”: with respect to any Person, any and all shares of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

“Capitalized Lease Obligation”: an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP. The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

“Captive Insurance Subsidiary”: any Subsidiary of the Parent Borrower that is
subject to regulation as an insurance company.

“Carlyle”: as defined in the Recitals.

“Carlyle Investors”: the collective reference to (i) Carlyle, (ii) Carlyle
Partners V, L.P. and any legal successor thereto and (iii) any Affiliate of any
Carlyle Investor, but not including any portfolio company of any Carlyle
Investor.

“Cash Equivalents”: any of the following: (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, a member state of
The European Union or Canadian government or any agency or instrumentality of
any thereof, (c) time deposits, certificates of deposit or bankers’ acceptances
of (i) any lender under any Senior Credit Facility or any affiliate thereof,
(ii) JPMorgan Chase Bank, N.A., SunTrust Banks, Inc., Wells Fargo & Company,
Bank of America, N.A., Wachovia Bank, National Association, Scotiabank, The
Toronto-Dominion Bank, Bank of Montreal, or any of their respective affiliates
or (iii) any commercial bank having capital and surplus in excess of $500.0
million and the commercial paper of the holding company of which is rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of another nationally recognized rating agency), (d) money
market instruments, commercial paper or other short-term obligations rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of another nationally recognized rating agency),
(e) investments in money market funds subject to the risk limiting conditions of
Rule 2a-7 or any successor rule of the SEC under the Investment Company Act of
1940, as amended, (f) Canadian dollars and (g) investments similar to any of the
foregoing denominated in Canadian Dollars or any other foreign currencies
approved by the Board of Directors.

 

-14-



--------------------------------------------------------------------------------

“Cash Flow Administrative Agent”: Merrill Lynch Capital Corporation, in its
capacity as administrative agent under the Cash Flow Credit Agreement, or any
successor administrative agent under the Cash Flow Credit Agreement.

“Cash Flow Collateral Agent”: Merrill Lynch Capital Corporation, in its capacity
as collateral agent under the Cash Flow Credit Agreement, or any successor
collateral agent under the Cash Flow Credit Agreement.

“Cash Flow Credit Agreement”: that Credit Agreement, dated as of the Closing
Date, among the Parent Borrower, the lenders party thereto, Merrill Lynch
Capital Corporation as the Cash Flow Administrative Agent and the Cash Flow
Collateral Agent for the Cash Flow Secured Parties, and the other parties
thereto, as such agreement may be amended, supplemented, waived or otherwise
modified from time to time or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time (whether in whole or in
part, whether with the original administrative agent and lenders or other agents
and lenders or otherwise, and whether provided under the original Cash Flow
Credit Agreement or other credit agreements or otherwise, unless, other than for
purposes of the definition of Debt Service Charges, such agreement or instrument
expressly provides that it is not intended to be and is not a Cash Flow Credit
Agreement hereunder). Any reference to the Cash Flow Credit Agreement hereunder
shall be deemed a reference to any Cash Flow Credit Agreement then in existence.

“Cash Flow Loan Documents”: the Loan Documents (as such term is used in the Cash
Flow Credit Agreement) as the same may be amended, supplemented, waived,
otherwise modified, extended, renewed, refinanced or replaced from time to time.

“Cash Flow Facility”: the collective reference to the Cash Flow Credit
Agreement, any Cash Flow Loan Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Cash Flow Credit Agreement or one or more other credit agreements,
indentures or financing agreements or otherwise, unless, except for purposes of
the definition of Debt Service Charges, such agreement expressly provides that
it is not intended to be and is not a Cash Flow Facility hereunder). Without
limiting the generality of the foregoing, the term “Cash Flow Facility” shall
include any agreement (i) changing the maturity of any Indebtedness Incurred
thereunder or contemplated thereby, (ii) adding Subsidiaries of the Parent
Borrower as additional borrowers or guarantors thereunder, (iii) increasing the
amount of Indebtedness Incurred thereunder or available to be borrowed
thereunder or (iv) otherwise altering the terms and conditions thereof.

“Cash Flow Secured Parties”: the Cash Flow Administrative Agent, the Cash Flow
Collateral Agent and each Person that is a lender under the Cash Flow Credit
Agreement.

“CD&R”: as defined in the Recitals.

“CD&R Investors”: collectively, (i) CD&R, (ii) Clayton, Dubilier & Rice Fund
VII, L.P., or any legal successor thereto, (iii) Clayton, Dubilier & Rice Fund
VII (Co-Investment), L.P., or any legal successor thereto, (iv) CD&R Parallel
Fund VII, L.P., or any legal successor thereto, and (v) any Affiliate of any
CD&R Investor, but not including any portfolio company of any CD&R Investor.

 

-15-



--------------------------------------------------------------------------------

“Change in Law”: as defined in subsection 4.11(a).

“Change of Control”:

(i)(x) the Permitted Holders shall in the aggregate be the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of (A) so long as
the Parent Borrower is a Subsidiary of any Parent, shares of Voting Stock having
less than 35.0% of the total voting power of all outstanding shares of such
Parent (other than a Parent that is a Subsidiary of another Parent) and (B) if
the Parent Borrower is not a Subsidiary of any Parent, shares of Voting Stock
having less than 35.0% of the total voting power of all outstanding shares of
the Parent Borrower and (y) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders, shall be the “beneficial owner” of (A) so long as the Parent Borrower
is a Subsidiary of any Parent, shares of Voting Stock having more than 35.0% of
the total voting power of all outstanding shares of such Parent (other than a
Parent that is a Subsidiary of another Parent) and (B) if the Borrower is not a
Subsidiary of any Parent, shares of Voting Stock having more than 35.0% of the
total voting power of all outstanding shares of the Parent Borrower;

(ii) the Continuing Directors shall cease to constitute a majority of the
members of the Board of Directors of the Parent Borrower;

(iii) Holding shall cease to own, directly or indirectly, 100.0% of the Capital
Stock of the Borrower (or any successor to the Parent Borrower permitted
pursuant to subsection 8.3); or

(iv) a “Change of Control” as defined in the Senior Notes Indenture or the
Senior Subordinated Notes Indenture (or other similar event described therein as
a “change of control”).

Notwithstanding anything to the contrary in the foregoing, the Transactions
shall not constitute or give rise to a Change of Control.

“Closing Date”: the date on which all the conditions precedent set forth in
subsection 6.1 shall be satisfied or waived.

“Co-Documentation Agents”: General Electric Capital Corporation, Banc of America
Securities LLC and Wells Fargo Foothills, LLC, or their respective affiliates,
provided that no entity shall become a Co-Documentation agent prior to isit or
one of its affiliates becoming a Lender.

“Co-Syndication Agents”: as defined in the Preamble.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commercial Letter of Credit”: as defined in subsection 3.1(a).

“Commitment”: as to any Lender, its U.S. Facility Revolving Commitment and, its
Canadian Facility Revolving Commitment. The original amount of the aggregate
Commitments of the Revolving Lenders is the Dollar Equivalent of $2,100.0
million. and its Term Loan Commitment.

“Commitment Fee Percentage”: 0.25(a) prior to (but not including) the Third
Amendment Effective Date, 0.25% per annum and (b) on or after the Third
Amendment Effective Date, with respect to

 

-16-



--------------------------------------------------------------------------------

Revolving Credit-1 Lenders, 0.25% per annum, and, with respect to Revolving
Credit-2 Lenders, 0.75% per annum.

“Commitment Percentage”: as to any Lender, its Canadian Facility Revolving
Commitment Percentage and/or, U.S. Facility Revolving Commitment Percentage,
and/or Term Commitment Percentage as the context may require.

“Commitment Period”: the period from and including the Closing Date to but not
including the Maturity Date, or such earlier date as the Commitments shall
terminate as provided herein.

“Commercial Letter of Credit”: as defined in subsection 3.1(a).

“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group which includes the Parent Borrower and which is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Sections 414(m) and (o) of the Code.

“Concentration Account”: as defined in subsection 4.16(b).

“Concentration Account Agreement”: as defined in subsection 4.16(b).

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent and Canadian Agent (a copy of which shall be provided by
the Administrative Agent to the Borrower Representative on request); provided
that the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations under this Agreement, including its
obligation to fund a Loan if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to any provision of this Agreement, including
subsections 4.10, 4.11, 4.12 or 11.5, than the designating Lender would have
been entitled to receive in respect of the extensions of credit made by such
Conduit Lender if such designating Lender had not designated such Conduit Lender
hereunder, (b) be deemed to have any Commitment, (c) be designated if such
designation would otherwise increase the costs of the ABL Facility to any
Borrower or (d) if relating to any Canadian Facility Lender, not be a Canadian
Resident.

“Consolidated Coverage Ratio”: at the date of determination thereof, the ratio
of (i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Parent Borrower
are available, to (ii) Consolidated Interest Expense for such four fiscal
quarters (in each of the foregoing clauses (i) and (ii), determined for each
fiscal quarter (or portion thereof) of the four fiscal quarters (or portion
thereof) ending prior to the Closing Date on a pro forma basis to give effect to
the Acquisition and the Merger as if such transactions had occurred at the
beginning of such four-quarter period); provided that

 

-17-



--------------------------------------------------------------------------------

(1) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving effect on a pro forma basis to such Indebtedness as if such
Indebtedness had been Incurred on the first day of such period (except that in
making such computation, the amount of Indebtedness under any revolving credit
facility outstanding on the date of such calculation shall be computed based on
(A) the average daily balance of such Indebtedness during such four fiscal
quarters or such shorter period for which such facility was outstanding or
(B) if such facility was created after the end of such four fiscal quarters, the
average daily balance of such Indebtedness during the period from the date of
creation of such facility to the date of such calculation),

(2) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness that is no longer outstanding on such
date of determination (each, a “Discharge”) or if the transaction giving rise to
the need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid),
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Discharge of such
Indebtedness, including with the proceeds of such new Indebtedness, as if such
Discharge had occurred on the first day of such period,

(3) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business (any such disposition, a
“Sale”), the Consolidated EBITDA for such period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets that
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to (A) the Consolidated Interest Expense attributable to any Indebtedness
of the Parent Borrower or any Restricted Subsidiary repaid, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged with respect to
the Parent Borrower and its continuing Restricted Subsidiaries in connection
with such Sale for such period (including but not limited to through the
assumption of such Indebtedness by another Person) plus (B) if the Capital Stock
of any Restricted Subsidiary is sold, the Consolidated Interest Expense for such
period attributable to the Indebtedness of such Restricted Subsidiary to the
extent the Parent Borrower and its continuing Restricted Subsidiaries are no
longer liable for such Indebtedness after such Sale,

(4) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder (any such Investment or acquisition, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

(5) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Parent Borrower or any
Restricted Subsidiary, and

 

-18-



--------------------------------------------------------------------------------

since the beginning of such period such Person shall have Discharged any
Indebtedness or made any Sale or Purchase that would have required an adjustment
pursuant to clause (2), (3) or (4) above if made by the Parent Borrower or a
Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
and Consolidated Interest Expense for such period shall be calculated after
giving pro forma effect thereto as if such Discharge, Sale or Purchase occurred
on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including in respect of anticipated net cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the Chief Financial Officer or another
Responsible Officer of the Parent Borrower; provided that such net cost savings
or synergies are reasonably identifiable and factually supportable. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness). If any Indebtedness bears, at the option of the Parent
Borrower or a Restricted Subsidiary, a rate of interest based on a prime or
similar rate, a eurocurrency interbank offered rate or other fixed or floating
rate, and such Indebtedness is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated by applying such optional rate
as the Parent Borrower or such Restricted Subsidiary may designate. If any
Indebtedness that is being given pro forma effect was Incurred under a revolving
credit facility, the interest expense on such Indebtedness shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period. Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate determined in good faith by a responsible financial or
accounting officer of the Parent Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.

“Consolidated Current Portion of Long Term Debt”: at the date of determination
thereof, the current portion of Consolidated Long Term Debt that is included in
Consolidated Short Term Debt on such date.

“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period, plus the following to the extent deducted in calculating such
Consolidated Net Income, without duplication:

(i) provision for all taxes (whether or not paid, estimated or accrued) based on
income, profits or capital (including penalties and interest, if any),

(ii) Consolidated Interest Expense, all items excluded from the definition of
Consolidated Interest Expense pursuant to clause (iii) thereof (other than
Special Purpose Financing Expense), any Special Purpose Financing Fees and (for
purposes of calculating the Consolidated Total Leverage Ratio and Consolidated
Fixed Charge Coverage Ratio) any Special Purpose Financing Expense,

(iii) depreciation, amortization (including but not limited to amortization of
goodwill and intangibles and amortization and write-off of financing costs) and
all other non-cash charges or non-cash losses,

(iv) any expenses or charges related to any Equity Offering, Investment or
Indebtedness permitted by this Agreement (whether or not consummated or
incurred, and including

 

-19-



--------------------------------------------------------------------------------

any non-consummated sale of Capital Stock to the extent the proceeds thereof
were intended to be contributed to the equity capital of the Borrower or any of
its Restricted Subsidiaries),

(v) the amount of any minority interest expense,

(vi) any management, monitoring, consulting and advisory fees and related
expenses paid to any of Bain Capital, Carlyle or CD&R or any of their respective
Affiliates,

(vii) the amount of net cost savings projected by the Parent Borrower in good
faith to be realized as a result of actions taken or to be taken (calculated on
a pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (x) such cost savings are reasonably
identifiable and factually supportable, (y) such net cost savings are reasonably
expected to be realized within 18 months of the date of the calculation of
Consolidated EBITDA as evidenced in a certificate of a Responsible Officer dated
the date of such calculation and (z) the aggregate amount of cost savings added
pursuant to this clause (viii) shall not exceed $250.0 million for any four
consecutive quarter period (which adjustments may be incremental to (but not
duplicative of) pro forma adjustments made pursuant to the proviso to the
definition of “Consolidated Coverage Ratio,” “Consolidated Secured Leverage
Ratio” or “Consolidated Total Leverage Ratio”),

(viii) the amount of loss on any Financing Disposition, and

(ix) any costs or expenses pursuant to any management or employee stock option
or other equity-related plan, program or arrangement, or other benefit plan,
program or arrangement, or any stock subscription or shareholder agreement, to
the extent funded with cash proceeds contributed to the capital of the Parent
Borrower or an issuance of Capital Stock of the Parent Borrower (other than
Disqualified Stock) and excluded from the calculation set forth in subsection
8.5(a)(3).

“Consolidated Fixed Charge Coverage Ratio”: as of the last day of any period,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) the
unfinanced portion of all Capital Expenditures (excluding any Capital
Expenditure made in an amount equal to all or part of the proceeds, applied
within twelve months of receipt thereof, of (x) any casualty insurance,
condemnation or eminent domain or (y) any sale of assets (other than Inventory
or Accounts)) of the Parent Borrower and its consolidated Restricted
Subsidiaries during such period, to (b) the sum, without duplication, of
(i) Debt Service Charges payable in cash by the Parent Borrower and its
consolidated Restricted Subsidiaries during such period plus (ii) federal, state
and foreign income taxes paid in cash by the Parent Borrower and its
consolidated Restricted Subsidiaries (net of refunds received) for the period of
four full fiscal quarters ending on such date plus (iii) Restricted Payments
made in cash paid by the Parent Borrower and its Restricted Subsidiaries during
the relevant period pursuant to subsection 8.5(b)(v), (vii) (only for Restricted
Payments made pursuant to subsections 8.5(a)(i) and (ii)), (viii)(A), (xii),
(xiii) or (xiv) or pursuant to subsection 8.5(b)(iii) to the extent relating to
a Restricted Payment made pursuant to subsection 8.5(b)(v), (vii) (only for
Restricted Payments made pursuant to subsections 8.5(a)(i) and (ii)), (viii)(A),
(xii), (xiii) or (xiv); provided that upon the date on which any Liquidity Event
first occurs and while the same shall be continuing, the Consolidated Fixed
Charge Coverage Ratio shall be calculated as of the end of the most recently
completed fiscal quarter of the Parent Borrower ended on or after June 30, 2007
for which financial statements shall have been required to be delivered under
subsection 7.1(a) or (b). Excluded Junior Capital (and Consolidated Interest
Expense in respect thereof) shall be excluded from the calculation of the
Consolidated Fixed Charge Coverage Ratio.

 

-20-



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period,

(i) the total interest expense of the Parent Borrower and its Restricted
Subsidiaries to the extent deducted in calculating Consolidated Net Income, net
of any interest income of the Parent Borrower and its Restricted Subsidiaries,
including any such interest expense consisting of (a) interest expense
attributable to Capitalized Lease Obligations, (b) amortization of debt
discount, (c) interest in respect of Indebtedness of any other Person that has
been Guaranteed by the Parent Borrower or any Restricted Subsidiary, but only to
the extent that such interest is actually paid by the Parent Borrower or any
Restricted Subsidiary, (d) non-cash interest expense, (e) the interest portion
of any deferred payment obligation, and (f) commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing, plus

(ii) Preferred Stock dividends paid in cash in respect of Disqualified Stock of
the Borrower held by Persons other than the Parent Borrower or a Restricted
Subsidiary, minus

(iii) to the extent otherwise included in such interest expense referred to in
clause (i) above, amortization or write-off of financing costs, Special Purpose
Financing Expense, accretion or accrual of discounted liabilities not
constituting Indebtedness, expense resulting from discounting of Indebtedness in
conjunction with recapitalization or purchase accounting, and any “additional
interest” in respect of registration rights arrangements for any securities,
plus

(iv) dividends paid in cash on Designated Preferred Stock and Refunding Capital
Stock that is Preferred Stock pursuant to subsection 8.5(b)(xiii)(A) or (B),

in each case under clauses (i) through (iv) as determined on a Consolidated
basis in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Parent Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

For purposes of calculating the Consolidated Fixed Charge Coverage Ratio for any
date of determination for which the period of the most recent four consecutive
fiscal quarters did not begin on a date which is on or after the Closing Date,
Consolidated Interest Expense for such period of four fiscal quarters shall be
deemed to be (i) in the case of the period ended at the end of the first fiscal
quarter (such fiscal quarter, “Q307”) ending after the Closing Date,
Consolidated Interest Expense accrued from and including the Closing Date
through and including the last day of Q307, divided by the actual number of days
elapsed from and including the Closing Date to and including the last day of
Q307 and multiplied by the number of days contained in Q307 (the product of such
multiplication is being referred to as the “Q307 Consolidated Interest Expense”)
and further multiplied by 4, (ii) in the case of the period ending at the end of
the second fiscal quarter ending after the Closing Date, Consolidated Interest
Expense for the period of two fiscal quarters ending at the end of such second
fiscal quarter (with the Consolidated Interest Expense for Q307 being equal to
the Q307 Consolidated Interest Expense) multiplied by 2, (iii) in the case of
the period ended at the end of the third fiscal quarter ending after the Closing
Date, Consolidated Interest Expense for the period of three fiscal quarters
ending at the end of such third fiscal quarter (with the Consolidated Interest
Expense for Q307 being equal to the Q307 Consolidated Interest Expense)
multiplied by 4/3 and (iv) in the case of the period ended at the end of the
fourth fiscal quarter ending after the Closing Date, Consolidated Interest
Expense for the period of four fiscal quarters ending at the end of such fourth
fiscal quarter (with the Consolidated Interest Expense for Q307 being equal to
the Q307 Consolidated Interest Expense).

“Consolidated Long Term Debt”: at the date of determination thereof, all long
term debt of the Parent Borrower and its Restricted Subsidiaries as determined
on a Consolidated basis in accordance

 

-21-



--------------------------------------------------------------------------------

with GAAP and as disclosed on the Parent Borrower’s consolidated balance sheet
most recently delivered under subsection 7.1.

“Consolidated Net Income”: for any period, the net income (loss) of the Parent
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:

(i) any net income (loss) of any Person that is not the Parent Borrower or a
Restricted Subsidiary, except that the Parent Borrower’s equity in the net
income of any such Person for such period shall be included in such Consolidated
Net Income up to the aggregate amount actually distributed by such Person during
such period to the Parent Borrower or a Restricted Subsidiary as a dividend or
other distribution (subject, in the case of a dividend or other distribution to
a Restricted Subsidiary, to the limitations contained in clause (ii) below),

(ii) solely for purposes of determining the amount available for Restricted
Payments under subsection 8.5(a)(3)(A), any net income (loss) of any Restricted
Subsidiary that is not a Borrower or a Subsidiary Guarantor if such Restricted
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of similar distributions by such Restricted Subsidiary,
directly or indirectly, to the Parent Borrower by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its stockholders (other than (x) restrictions that have been
waived or otherwise released, (y) restrictions pursuant to the Loan Documents,
the Cash Flow Loan Documents, the Senior Notes Indenture or the Senior
Subordinated Notes Indenture, and (z) restrictions in effect on the Closing Date
with respect to a Restricted Subsidiary and other restrictions with respect to
such Restricted Subsidiary that taken as a whole are not materially less
favorable to the Lenders than such restrictions in effect on the Closing Date),
except that the Parent Borrower’s equity in the net income of any such
Restricted Subsidiary for such period shall be included in such Consolidated Net
Income up to the aggregate amount of any dividend or distribution that was or
that could have been made by such Restricted Subsidiary during such period to
the Parent Borrower or another Restricted Subsidiary (subject, in the case of a
dividend that could have been made to another Restricted Subsidiary, to the
limitation contained in this clause),

(iii) any gain or loss realized upon (x) the sale, abandonment or other
disposition of any asset of the Parent Borrower or any Restricted Subsidiary
(including pursuant to any sale/leaseback transaction) that is not sold,
abandoned or otherwise disposed of in the ordinary course of business (as
determined in good faith by the Board of Directors) or (y) the disposal,
abandonment or discontinuation of operations of the Parent Borrower or any
Restricted Subsidiary, and any income (loss) from disposed, abandoned or
discontinued operations,

(iv) any item classified or disclosed as an extraordinary, unusual or
nonrecurring gain, loss or charge (including fees, expenses and charges
associated with the Transactions or any acquisition, merger or consolidation
after the Closing Date),

(v) the cumulative effect of a change in accounting principles,

(vi) all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments,

(vii) any unrealized gains or losses in respect of Currency Agreements,

 

-22-



--------------------------------------------------------------------------------

(viii) any unrealized foreign currency transaction gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person,

(ix) any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards,

(x) to the extent otherwise included in Consolidated Net Income, any unrealized
foreign currency translation or transaction gains or losses in respect of
Indebtedness or other obligations of the Parent Borrower or any Restricted
Subsidiary owing to the Parent Borrower or any Restricted Subsidiary,

(xi) any non-cash charge, expense or other impact attributable to application of
the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
accounting adjustments),

(xii) any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,

(xiii) any fees and expenses (or amortization thereof), and any charges or
costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Closing Date),

(xiv) any accruals and reserves established or adjusted within twelve months
after the Closing Date that are established as a result of the Transactions, and
any changes as a result of adoption or modification of accounting policies, and

(xv) to the extent covered by insurance and actually reimbursed (or the Parent
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption.

Notwithstanding the foregoing, for the purpose of subsection 8.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Parent Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Parent Borrower to
increase the amount of Restricted Payments permitted under such covenant
pursuant to subsection 8.5(a)(3)(C) or (D).

In addition, for purposes of subsection 8.5(a)(3)(A), Consolidated Net Income
for any period ending on or prior to the Closing Date shall be determined based
upon the net income (loss) reflected in the consolidated financial statements of
the Parent Borrower for such period; and each Person that is a

 

-23-



--------------------------------------------------------------------------------

Restricted Subsidiary upon giving effect to the Transactions shall be deemed to
be a Restricted Subsidiary, and the Transactions shall not constitute a sale or
disposition under clause (iii) above, for purposes of such determination.

“Consolidated Secured Indebtedness”: at the date of determination thereof, an
amount equal to the Consolidated Total Indebtedness as of such date that in each
case is then secured by Liens on property or assets of the Parent Borrower and
its Restricted Subsidiaries (other than property or assets held in a defeasance
or similar trust or arrangement for the benefit of the Indebtedness secured
thereby).

“Consolidated Secured Leverage Ratio”: at the date of determination thereof, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Parent Borrower are available
(determined for each fiscal quarter (or portion thereof) of the four fiscal
quarters ending prior to the Closing Date on a pro forma basis to give effect to
the Acquisition and the Merger as if such transactions had occurred at the
beginning of such four-quarter period), provided that:

(1) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

(2) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

(3) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Parent Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Parent Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of net anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of the Borrower; provided that
such net cost savings or synergies are reasonably identifiable and factually
supportable.

“Consolidated Short Term Debt”: at the date of determination thereof, all short
term debt of the Parent Borrower and its Restricted Subsidiaries as determined
on a Consolidated basis in accordance with GAAP and as disclosed on the Parent
Borrower’s consolidated balance sheet most recently delivered under subsection
7.1.

 

-24-



--------------------------------------------------------------------------------

“Consolidated Tangible Assets”: at the date of determination thereof, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Parent Borrower and
its Restricted Subsidiaries as at the end of the most recently ended fiscal
quarter of the Parent Borrower for which such a balance sheet is available,
determined on a Consolidated basis in accordance with GAAP (and, in the case of
any determination relating to any Incurrence of Indebtedness or any Investment,
on a pro forma basis including any property or assets being acquired in
connection therewith).

“Consolidated Total Indebtedness”: at the date of determination thereof, an
amount equal to (i) the aggregate principal amount of outstanding Indebtedness
of the Parent Borrower and its Restricted Subsidiaries as of such date
consisting of (without duplication) Indebtedness for borrowed money (including
Purchase Money Obligations and unreimbursed outstanding drawn amounts under
funded letters of credit), Capitalized Lease Obligations and debt obligations
evidenced by bonds, debentures, notes or similar instruments, Disqualified Stock
and (in the case of any Restricted Subsidiary that is not a Subsidiary
Guarantor) Preferred Stock, determined on a Consolidated basis in accordance
with GAAP (excluding items eliminated in Consolidation, and for the avoidance of
doubt, excluding Hedging Obligations), minus (ii) the amount of Unrestricted
Cash held by the Parent Borrower and its Restricted Subsidiaries, in each case
as of the most recent date for which a balance sheet is available.

“Consolidated Total Leverage Ratio”: at the date of determination thereof, the
ratio of (x) Consolidated Total Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Parent Borrower are available
(determined, for each fiscal quarter (or portion thereof) of the four fiscal
quarters ending prior to the Closing Date, on a pro forma basis to give effect
to the Acquisition and the Merger as if such transactions had occurred at the
beginning of such four-quarter period), provided that:

(1) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

(2) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

(3) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Parent Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Parent Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of net anticipated cost savings or synergies relating to

 

-25-



--------------------------------------------------------------------------------

any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another Responsible Officer of the
Borrower; provided that such net cost savings or synergies are reasonably
identifiable and factually supportable.

“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Parent Borrower in accordance with GAAP; provided
that “Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Parent Borrower or any
Restricted Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning. For periods
ending on or prior to the Closing Date, references to the consolidated financial
statements of the Parent Borrower shall be to the consolidated financial
statements of the Acquired Business (with Subsidiaries of the Acquired Business
being deemed Subsidiaries of the Parent Borrower), as the context may require.

“Contingent Obligation”: with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation, or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

“Continuing Directors”: the directors of the Board of Directors of the Parent
Borrower on the Closing Date, after giving effect to the Transactions and the
other transactions contemplated thereby, and each other director if, in each
case, such other director’s nomination for election to the Board of Directors of
the Parent Borrower is recommended by at least a majority of the then Continuing
Directors or the election of such other director is approved by one or more
Permitted Holders.

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Amounts”: the aggregate amount of capital contributions applied by
the Parent Borrower to permit the Incurrence of Contribution Indebtedness
pursuant to subsection 7.1(b)(x) or any similar section of the Cash Flow Credit
Agreement (or, should the subsection numbering or organization of the Cash Flow
Credit Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement).

“Contribution Indebtedness”: Indebtedness of the Parent Borrower or any
Restricted Subsidiary in an aggregate principal amount not greater than twice
the aggregate amount of cash contributions (other than Excluded Contributions
and Specified Equity Contributions) made to the capital of the Parent Borrower
or such Restricted Subsidiary after the Closing Date (whether through the
issuance or sale of Capital Stock or otherwise); provided that such Contribution
Indebtedness (a) is incurred within 180 days after the making of the related
cash contribution and (b) is so designated as Contribution Indebtedness pursuant
to a certificate signed by a Responsible Officer on the date of Incurrence
thereof.

“Credit Facilities”: one or more of (i) the Facilities (as such term is used in
the Cash Flow Credit Agreement), (ii) the ABL Facility or (iii) any other
facilities or arrangements designated by the Parent Borrower, in each case with
one or more banks or other lenders or institutions providing for

 

-26-



--------------------------------------------------------------------------------

revolving credit loans, term loans, receivables, inventory or real property
financings (including through the sale of receivables, inventory, real estate
and/or other assets to such institutions or to special purpose entities formed
to borrow from such institutions against such receivables, inventory, real
estate and/or other assets or the creation of any Liens in respect of such
receivables, inventory, real estate and/or other assets in favor of such
institutions), letters of credit or other Indebtedness, in each case, including
all agreements, instruments and documents executed and delivered pursuant to or
in connection with any of the foregoing, including but not limited to any notes
and letters of credit issued pursuant thereto and any guarantee and collateral
agreement, patent and trademark security agreement, mortgages or letter of
credit applications and other guarantees, pledge agreements, security agreements
and collateral documents, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original banks, lenders or
institutions or other banks, lenders or institutions or otherwise, and whether
provided under any original Credit Facility or one or more other credit
agreements, indentures, financing agreements or other Credit Facilities or
otherwise). Without limiting the generality of the foregoing, the term “Credit
Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries as additional borrowers or guarantors thereunder, (iii) increasing
the amount of Indebtedness Incurred thereunder or available to be borrowed
thereunder or (iv) otherwise altering the terms and conditions thereof.

“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

“DDAs”: any checking or other demand deposit account listed on Schedule 4.16(a),
as the same may be modified from time to time by notice to the Administrative
Agent and Canadian Agent, which checking or other demand deposit account is
maintained by the Loan Parties in which cash proceeds of Accounts and Inventory
constituting Collateral (which proceeds constitute Collateral) are located or
are expected to be located (and for the avoidance of doubt excluding any account
if such account is, or all of the funds and other assets owned by a Loan Party
held in such account are, excluded from the Collateral pursuant to any Security
Document).

“Debt Service Charges”: for any period, the sum of (a) Consolidated Interest
Expense plus (b) principal payments made or required to be made (after giving
effect to any prepayments paid in cash that reduce the amount of such required
payments) on account of the Cash Flow Facility, the Senior Notes or the Senior
Subordinated Notes, plus (c) scheduled mandatory payments on account of
Disqualified Capital Stock of the Parent Borrower and its consolidated
Restricted Subsidiaries (whether in the nature of dividends, redemption,
repurchase or otherwise) required to be made during such period, in each case
determined on a Consolidated basis in accordance with GAAP

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of subsection
9(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 9, has been satisfied.

“Default Notice”: as defined in subsection 9(e).

“Defaulting Lender”: as defined in subsection 4.8(c)(i).

“Designated Preferred Stock”: Preferred Stock of the Parent Borrower (other than
Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so

 

-27-



--------------------------------------------------------------------------------

designated as Designated Preferred Stock, pursuant to a certificate executed by
a Responsible Officer of the Parent Borrower or the applicable Parent, as the
case may be, on the date of issuance thereof.

“Discharge”: as defined in the definition of “Consolidated Coverage Ratio.”

“Discontinued Inventory”: as of any date, Inventory held for sale but not
included in the current catalog of the Parent Borrower or any of its Restricted
Subsidiaries as of such date.

“Discount Note”: a promissory note evidencing a BA Equivalent Note.

“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or an Asset Disposition or other similar event described as a “change of
control” or an “asset disposition” in the Senior Notes Indenture or the Senior
Subordinated Notes Indenture; provided that (a) the relevant “change of control”
or “asset disposition” provisions, taken as a whole, are no more favorable in
any material respect to holders of such Capital Stock than the Change of Control
and Asset Disposition provisions applicable to the Loans and (b) any purchase
requirement triggered thereby may not become operative until compliance with the
Asset Disposition repayment provisions applicable to the Loans) (i) matures or
is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) is redeemable at the option of the holder thereof (other than following
the occurrence of a Change of Control or other similar event described under
such terms as a “change of control,” or an Asset Disposition or “Asset
Disposition” as defined in the Senior Notes Indenture or the Senior Subordinated
Notes Indenture), in whole or in part, in each case on or prior to the Term Loan
Maturity Date; provided that Capital Stock issued to any employee benefit plan,
or by any such plan to any employees of the Borrower or any Subsidiary, shall
not constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

“Disregarded Canadian Borrower”: any Canadian Borrower that is (x) owned, or
treated for U.S. federal income tax purposes as owned, by a U.S. Borrower,
(y) is an entity disregarded from such U.S. Borrower for U.S. federal income tax
purposes, and (z) is not a Foreign Subsidiary Holdco.

“Dollar Equivalent”: with respect to the principal amount of any Eurocurrency
Loan made or outstanding in any Canadian Dollars, any amount in respect of any
Letter of Credit denominated in any Canadian Dollars, the principal amount of
any Canadian Facility Revolving Credit Loan or the amount of any Canadian
Facility Letters of Credit, at any date of determination thereof, an amount in
Dollars equivalent to such principal amount or such other amount calculated on
the basis of the Spot Rate of Exchange.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Restricted Subsidiary of the Parent Borrower other
than a Foreign Subsidiary.

“Dormant Subsidiary”: any Subsidiary of the Parent Borrower that carries on no
operations, had revenues of less than $4.0 million during the most recently
completed period of four consecutive fiscal quarters of the Parent Borrower and
has total assets of less than $4.0 million as of the last day of such period;
provided that the assets of all Subsidiaries constituting Dormant Subsidiaries
shall at no time exceed $20.0 million in the aggregate and the revenues of all
Subsidiaries constituting Dormant Subsidiaries for any four consecutive fiscal
quarters shall at no time exceed $20.0 million in the aggregate.

 

-28-



--------------------------------------------------------------------------------

“Eligible Accounts”: those Accounts created and owned by any of the Borrowers or
Subsidiary Guarantors in the ordinary course of its business, arising out of its
sale, lease or rental of goods or rendition of services, that comply in all
material respects with each of the representations and warranties respecting
Eligible Accounts made in the Loan Documents, and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below.
In determining the amount to be included, Eligible Accounts shall be calculated
net of customer deposits and unapplied cash. Eligible Accounts shall not include
the following:

(i) Accounts that the Account Debtor has failed to pay within 90 days past the
original invoice date,

(ii) Accounts owed by an Account Debtor (or its Affiliates) where 50.0% or more
of the total amount of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (i) above,

(iii) Without duplication, the amount of any credit balances greater than 90
days past their original invoice date with respect to any Account,

(iv) Accounts with respect to which the Account Debtor is (i) an Affiliate of
any Loan Party (other than a portfolio company of any of the Investors or their
respective Affiliates) or (ii) an employee or agent of any Loan Party or any
Affiliate of such Loan Party (other than a portfolio company of any of the
Investors or their respective Affiliates),

(v) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional (other than, for the avoidance of doubt, a rental or
lease basis),

(vi) Accounts that are not payable in Dollars; provided that Eligible Canadian
Accounts may be payable in Canadian Dollars,

(vii) Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States or with respect to Eligible Canadian
Accounts, Canada, (B) maintains its Chief Executive Office in the United States
or with respect to Eligible Canadian Accounts, Canada, or (C) is organized under
the laws of the United States or any state, territory or subdivision thereof, or
with respect to Eligible Canadian Accounts, Canada or any province, territory or
subdivision thereof; or (ii) (A) the Account is supported by an irrevocable
letter of credit satisfactory to the Administrative Agent or the Canadian Agent,
as applicable, in their respective Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank), that has been delivered to either the
Administrative Agent or Canadian Agent and is directly drawable by either the
Administrative Agent or Canadian Agent at a bank located in the United States or
Canada, or (B) the Account is covered by credit insurance in form, substance,
and amount, and by an insurer, satisfactory to the Administrative Agent or the
Canadian Agent, as applicable, in their respective Permitted Discretion,

(viii) Accounts with respect to which the Account Debtor is the government of
any country or sovereign state other than the United States and Canada, or of
any state, province, municipality, or other political subdivision thereof, or of
any department, agency, public corporation, or other instrumentality thereof,
unless (i) the Account is supported by an irrevocable letter of credit
satisfactory to the Administrative Agent or the Canadian Agent, as applicable,
in

 

-29-



--------------------------------------------------------------------------------

their respective Permitted Discretion (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to either the Administrative
Agent or Canadian Agent and is directly drawable by either the Administrative
Agent or Canadian Agent at a bank located in the United States or Canada, or
(ii) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to the Administrative Agent or the Canadian
Agent, as applicable, in their respective Permitted Discretion,

(ix) Accounts with respect to which the Account Debtor is (i) the federal
government of Canada or any department, agency or instrumentality of Canada or
(ii) the federal government of the United States or any department, agency or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which the applicable Borrower or Subsidiary Guarantor has complied,
to the reasonable satisfaction of the Administrative Agent or Canadian Agent, in
the case of clause (i) with the Financial Administration Act (Canada), and, in
the case of clause (ii), the Assignment of Claims Act of 1940 (31 USC
Section 3727)),

(x)(i) Accounts with respect to which the Account Debtor is a creditor of any
Borrower or Subsidiary Guarantor, has or has asserted a right of setoff, or has
disputed its obligation to pay all or any portion of such Accounts to the extent
of such claim, right of setoff, or dispute, (ii) Accounts which are subject to a
rebate that has been earned but not taken or a chargeback, to the extent of such
rebate or chargeback, and (iii) Accounts that comprise only service charges or
finance charges,

(xi) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers or Subsidiary Guarantors exceed 10.0% of all Eligible Accounts, to the
extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by the Administrative Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,

(xii) Accounts with respect to which the Account Debtor is insolvent, is subject
to a proceeding related thereto, has gone out of business, or as to which a
Borrower or Subsidiary Guarantor has received notice of an imminent proceeding
related to such Account Debtor being or alleged to be insolvent or which
proceeding is reasonably likely to result in a material impairment of the
financial condition of such Account Debtor,

(xiii) Accounts, the collection of which the Administrative Agent or the
Canadian Agent, as applicable, in their respective Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,
upon notice thereof to the U.S. Borrower Representative, or the Canadian
Borrower Representative, as applicable,

(xiv) Accounts that are not subject to a valid and perfected first priority Lien
(subject only to Permitted Prior Liens) in favor of the U.S. ABL Collateral
Agent or the Canadian Collateral Agent, as applicable, pursuant to a Security
Document (as and to the extent provided therein (it being agreed that in no
event shall any Excluded Assets be deemed to be Eligible Accounts hereunder)),

(xv) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

 

-30-



--------------------------------------------------------------------------------

(xvi) Accounts of an Obligor that is located in a state requiring the filing of
a notice of business activities report or similar report in order to permit a
Borrower to seek judicial enforcement in such state of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
notice of business activities report or equivalent report for the then-current
year or if such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost, or

(xvii) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower or Subsidiary Guarantor of the subject contract for goods or
services.

Notwithstanding the foregoing, either the Administrative Agent or the Canadian
Agent may, from time to time, in the exercise of its Permitted Discretion, on
not less than 10 Business Days’ prior notice to the Borrower Representative,
change the criteria for Eligible Accounts as reflected on the Borrowing Base
Certificate.

“Eligible Canadian Accounts”: the Eligible Accounts owned by the Canadian
Borrowers and the Canadian Subsidiary Guarantors.

“Eligible Canadian Inventory”: the Eligible Inventory owned by the Canadian
Borrowers and the Canadian Subsidiary Guarantors.

“Eligible Inventory”: all Inventory of the Borrowers and the Subsidiary
Guarantors, except for any Inventory:

(i) that is obsolete, damaged or unfit for sale;

(ii) that is not of a type held for sale by any of the Borrowers or any
Subsidiary Guarantor in the ordinary course of business as is being conducted by
each such party;

(iii) that is not subject to a valid and perfected first priority Lien (subject
only to Permitted Prior Liens) in favor of the U.S. ABL Collateral Agent or the
Canadian Collateral Agent, as applicable, pursuant to a Security Document (as
and to the extent provided therein (it being agreed that in no event shall any
Excluded Assets be deemed to be Eligible Inventory hereunder));

(iv) that is not owned by any of the Borrowers or any Subsidiary Guarantor;

(v) that is placed on consignment or is in transit with a common carrier from
vendors or suppliers;

(vi) that consists of work-in-progress, raw materials, display items, samples or
packing or shipping materials, packaging, manufacturing supplies or replacement
or spare parts not considered for sale in the ordinary course of business;

(vii) that consists of goods which have been returned by the buyer, other than
goods that are undamaged or that are resaleable in the normal course of
business;

(viii) that does not comply in all material respects with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents;

 

-31-



--------------------------------------------------------------------------------

(ix) that consists of Materials of Environmental Concern that can be transported
or sold only with licenses that are not readily available;

(x) that is covered by negotiable document of title, unless such document has
been delivered to the Administrative Agent or the Canadian Agent;

(xi) that is bill and hold Inventory;

(xii) that is Discontinued Inventory; or

(xiii) that is located outside the United States of America (with respect to the
Eligible U.S. Inventory) or Canada (with respect to the Eligible Canadian
Inventory).

Notwithstanding the foregoing, the Administrative Agent or the Canadian Agent
may, from time to time, in the exercise of its Permitted Discretion, on not less
than 10 Business Days’ prior notice to the Borrower Representative, change the
criteria for Eligible Inventory as reflected on the Borrowing Base Certificate.

“Eligible U.S. Accounts”: the Eligible Accounts owned by the U.S. Borrowers and
the U.S. Subsidiary Guarantors.

“Eligible U.S. Inventory”: the Eligible Inventory owned by the U.S. Borrowers
and the U.S. Subsidiary Guarantors.

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

“Environmental Laws”: any and all U.S., Canadian or foreign federal, state,
provincial, territorial, foreign, local or municipal laws, rules, orders,
enforceable guidelines, orders-in-council, regulations, statutes, ordinances,
codes, decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, including
those relating to the Release or threatened Release of Materials of
Environmental Concern, as have been, or now or at any relevant time hereafter
are, in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“Equity Financing”: as defined in the Recitals.

“Equity Offering”: a sale of Capital Stock (x) that is a sale of Capital Stock
of the Parent Borrower (other than Disqualified Stock), or (y) the proceeds of
which are contributed to the equity capital of the Parent Borrower or any of its
Restricted Subsidiaries.

 

-32-



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined by the
Administrative Agent to be the arithmetic mean (rounded to the nearest 1/100th
of 1.0%) of the offered rates for deposits in Dollars with a term comparable to
such Interest Period that appears on the BBA LIBOR Rates Page (as defined below)
at approximately 11:00 a.m., London time, on the second full Business Day
preceding the first day of such Interest Period; provided, however, that if
there shall at any time no longer exist a BBA LIBOR Rates Page, “Eurocurrency
Base Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum equal to the rate at which
the principal London office of the Administrative Agent is offered deposits in
Dollars at or about 10:00 a.m., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurocurrency market where
the eurocurrency and foreign currency and exchange operations in respect of
Dollars are then being conducted for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
the amount of its Eurocurrency Loan to be outstanding during such Interest
Period. “BBA LIBOR Rates Page” shall mean the display designated as Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market).

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1.0%):

 

     

Eurocurrency Base Rate

         1.00 – Eurocurrency Reserve Requirements   

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excess Availability”: at the date of determination thereof by the
Administrative Agent, (x) the lesser of (1) the Canadian Borrowing Base plus the
U.S. Borrowing Base and (2) the aggregate Commitmentsum of (i) the aggregate
Revolving Commitments plus (ii) the outstanding principal amount of the Term
Loans hereunder minus (y) the Aggregate Outstanding Revolving Credit.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Assets”: as defined in the U.S. Guarantee and Collateral Agreement and
the Canadian Guarantee and Collateral Agreement.

 

-33-



--------------------------------------------------------------------------------

“Excluded Contribution”: Net Cash Proceeds, or the Fair Market Value of property
or assets, received by the Parent Borrower as capital contributions to the
Parent Borrower after the Closing Date or from the issuance or sale (other than
to a Restricted Subsidiary) of Capital Stock (other than Disqualified Stock,
Designated Preferred Stock or a Specified Equity Contribution) of the Parent
Borrower, in each case to the extent designated as an Excluded Contribution
pursuant to a certificate signed by a Responsible Officer of the Parent Borrower
and not previously included in the calculation set forth in subsection
8.5(a)(3)(B)(x) for purposes of determining whether a Restricted Payment may be
made.

“Excluded Junior Capital”: any Specified Equity Contributions that consist of
Junior Capital included in the calculation of Consolidated EBITDA hereunder for
the prior twelve month period, in an amount not to exceed the amount required to
effect compliance with subsection 8.10.

“Excluded Subsidiary”: any (a) Special Purpose Subsidiary, (b) Subsidiary of a
Foreign Subsidiary, (c) Unrestricted Subsidiary, (d) Immaterial Subsidiary,
(e) Dormant Subsidiary, (f) Captive Insurance Subsidiary, (g) Domestic
Subsidiary that is prohibited by any applicable Contractual Requirement or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect) or
(h) Domestic Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the U.S. Borrower
Representative), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom; provided that,
notwithstanding the foregoing, any Restricted Subsidiary that Guarantees the
payment of the Senior Notes or the Senior Subordinated Notes) shall not be an
Excluded Subsidiary.

“Excluded Taxes”: any (a) Taxes measured by or imposed upon the net income of
any Agent, Issuing Lender or Lender or its applicable lending office, or any
branch or affiliate thereof, (b) franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of any Agent, Issuing Lender or Lender or its applicable lending office, or any
branch or affiliate thereof, in each case imposed by the jurisdiction under the
laws of which such Agent, Issuing Lender or Lender, applicable lending office,
branch or affiliate is organized or is located, or in which its principal
executive office is located, or any nation within which such jurisdiction is
located or any political subdivision thereof and (c) Taxes imposed by reason of
any connection between the jurisdiction imposing such Tax and any Agent, Issuing
Lender or Lender, applicable lending office, branch or affiliate other than a
connection arising solely from such Agent, Issuing Lender or Lender having
executed, delivered or performed its obligations under, or received payment
under or enforced, this Agreement or any other Loan Document.

“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Parent Borrower or any of its Subsidiaries
or (b) that involves property with a book value of $20.0 million or less and is
not part of a series of related Sale and Leaseback Transactions involving
property with an aggregate value in excess of such amount and entered into with
a single Person or group of Persons.

“Extended Maturity Date”: the earlier of (i) June 1, 2014 and (ii) the maturity
date (as may be extended and further extended from time to time) of the Extended
Term Loans (as such term is defined in the Cash Flow Credit Agreement as in
effect on the Third Amendment Effective Date after giving effect to Amendment
No. 3 thereto); provided, that, such extension or further extension shall be in
an amount equal to not less than the then-outstanding principal amount (as
reduced by any amortization and any other repayments) of the Extended Term Loans
whose maturity is being extended on the Third Amendment Effective Date.

 

-34-



--------------------------------------------------------------------------------

“Extension of Credit”: as to any Lender, the making of, or, in the case of
subsection 2.4(d)(ii), participation in, a Loan by such Lender or the issuance
of, or participation in, a Letter of Credit by such Lender.

“Facility”: the Commitments and the Extensions of Credit made hereunder.

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Board of
Directors, whose determination will be conclusive.

“Federal Funds Effective Rate”: as defined in the definition of “ABR.”

“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or incurrence of any Lien on, property or assets (i) by the Parent
Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity,
or by any Special Purpose Subsidiary, in each case in connection with the
Incurrence by a Special Purpose Entity of Indebtedness, or obligations to make
payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets or (ii) by the Parent Borrower or any
Subsidiary thereof to or in favor of any Special Purpose Entity that is not a
Special Purpose Subsidiary.

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Subsidiary of the
Parent Borrower sponsors or maintains, or to which it makes or is obligated to
make contributions.

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.

“Foreign Subsidiary”: (i) any Restricted Subsidiary of the Parent Borrower that
is not organized under the laws of the United States of America or any state
thereof or the District of Columbia and any Restricted Subsidiary of such
Foreign Subsidiary and (ii) any Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Parent Borrower
that has no material assets other than securities or Indebtedness of one or more
Foreign Subsidiaries (or Subsidiaries thereof), and intellectual property
relating to such Foreign Subsidiaries (or Subsidiaries thereof) and other assets
relating to an ownership interest in any such securities, Indebtedness,
intellectual property or Subsidiaries.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Closing Date (for purposes of the definitions of the terms
“Canadian Borrowing Base,” “Capital Expenditures,” “Consolidated Coverage
Ratio,” “Consolidated EBITDA,” “Consolidated Fixed Charge Coverage Ratio,”
“Consolidated Indebtedness,” “Consolidated Interest Expense,” “Consolidated Long
Term Debt,” “Consolidated Net Income,” “Consolidated Secured Leverage Ratio,”
“Consolidated Secured Indebtedness,” “Consolidated Short Term Debt,”
“Consolidated Tangible Assets,” “Consolidated Total Indebtedness,” “Consolidated
Total Leverage Ratio,” “Excess Cash Flow” and “U.S. Borrowing

 

-35-



--------------------------------------------------------------------------------

Base,” all defined terms in this Agreement to the extent used in or relating to
any of the foregoing definitions, and all ratios and computations based on any
of the foregoing definitions) and as in effect from time to time (for all other
purposes of this Agreement), including those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantee and Collateral Agreement”: the U.S. Guarantee and Collateral
Agreement delivered to the U.S. ABL Collateral Agent as of the date hereof,
substantially in the form of Exhibit C-2, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Guarantor Subordinated Obligations”: with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

“Guarantors”: the collective reference to the Canadian Subsidiary Guarantors
(solely with respect to the obligations of the Canadian Borrowers hereunder and
under each other Loan Document) and each U.S. Subsidiary Guarantor, in each case
that is from time to time party to the U.S. Guarantee and Collateral Agreement
or the Canadian Guarantee and Collateral Agreement, as applicable; individually,
a “Guarantor.”

“Hedging Obligations”: with respect to any Person the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodities
Agreement.

“Holding”: as defined in the Recitals hereto.

“Holding Parent”: as defined in the Recitals.

“Holding Pledge Agreement”: the ABL Holding Pledge Agreement delivered to the
U.S. ABL Collateral Agent as of the date hereof, substantially in the form of
Exhibit D as the same may be amended, supplemented, waived or otherwise modified
from time to time.

“Immaterial Subsidiary”: (i) any Subsidiary of the Parent Borrower existing on
the Closing Date with the consent of the Administrative Agent and (ii) any
Subsidiary of the Parent Borrower organized or acquired after the Closing Date,
in the case of each of (i) and (ii) designated by the Parent Borrower to the
Administrative Agent in writing that had (a) total consolidated revenues of less
than 2.5% of the total consolidated revenues of the Parent Borrower and its
Subsidiaries during the most recently completed period of four consecutive
fiscal quarters of the Parent Borrower and (b) total consolidated assets of less
than 2.50% of the total consolidated assets of the Parent Borrower and its
Subsidiaries as of the last day of such period; provided that (x) for purposes
of subsection 7.9, any Special Purpose Subsidiary shall be deemed to be an
“Immaterial Subsidiary,” and (y) Immaterial Subsidiaries (other than any Special
Purpose

 

-36-



--------------------------------------------------------------------------------

Subsidiary) shall not, in the aggregate, (1) have had revenues in excess of
10.0% of the total consolidated revenues of the Parent Borrower and its
Subsidiaries during the most recently completed period of four consecutive
fiscal quarters or (2) have had total assets in excess of 10.0% of the total
consolidated assets of the Parent Borrower and its Subsidiaries as of the last
day of such period. Any Subsidiary so designated as an Immaterial Subsidiary
that fails to meet the foregoing as of the last day of any such four consecutive
fiscal quarter period shall continue to be deemed an “Immaterial Subsidiary”
hereunder until the date that is 60 days following the delivery of annual or
quarterly financial statements pursuant to subsection 7.1 with respect to the
last quarter of such four consecutive fiscal quarter period.

“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have
correlative meanings; provided that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary. Accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness will not be deemed to be an Incurrence of Indebtedness.
Any Indebtedness issued at a discount (including Indebtedness on which interest
is payable through the issuance of additional Indebtedness) shall be deemed
Incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

(i) the principal of indebtedness of such Person for borrowed money,

(ii) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments,

(iii) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other similar
instruments plus the aggregate amount of drawings thereunder that have not then
been reimbursed),

(iv) all obligations of such Person to pay the deferred and unpaid purchase
price of property (except Trade Payables), which purchase price is due more than
one year after the date of placing such property in final service or taking
final delivery and title thereto,

(v) all Capitalized Lease Obligations of such Person,

(vi) the redemption, repayment or other repurchase amount of such Person with
respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Parent Borrower other than a Subsidiary Borrower or a
Subsidiary Guarantor) any Preferred Stock of such Subsidiary, but excluding, in
each case, any accrued dividends (the amount of such obligation to be equal at
any time to the maximum fixed involuntary redemption, repayment or repurchase
price for such Capital Stock, or if less (or if such Capital Stock has no such
fixed price), to the involuntary redemption, repayment or repurchase price
therefor calculated in accordance with the terms thereof as if then redeemed,
repaid or repurchased, and if such price is based upon or measured by the fair
market value of such Capital Stock, such fair market value shall be the Fair
Market Value or the fair market value as determined in good faith by the board
of directors or other governing body of the issuer of such Capital Stock),

 

-37-



--------------------------------------------------------------------------------

(vii) all Indebtedness of other Persons secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; provided
that the amount of Indebtedness of such Person shall be the lesser of (A) the
fair market value of such asset at such date of determination (as determined in
good faith by the Parent Borrower) and (B) the amount of such Indebtedness of
such other Persons,

(viii) all Guarantees by such Person of Indebtedness of other Persons, to the
extent so Guaranteed by such Person, and

(ix) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time);

provided that Indebtedness shall not include Contingent Obligations Incurred in
the ordinary course of business.

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or otherwise provided in this Agreement, or otherwise shall equal
the amount thereof that would appear as a liability on a balance sheet of such
Person (excluding any notes thereto) prepared in accordance with GAAP.

“Indemnified Liabilities”: as defined in subsection 11.5.

“Indemnitee”: as defined in subsection 11.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: as defined in subsection 5.9.

“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the date
hereof, among the Cash Flow Administrative Agent, the Cash Flow Collateral
Agent, the Administrative Agent and the ABL Collateral Agents, and acknowledged
by certain of the Loan Parties, substantially in the form of Exhibit E, as
amended, restated, supplemented or otherwise modified from time to time in
accordance therewith and herewith.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan, Bankers’
Acceptance or BA Equivalent Loan having an Interest Period of three months or
less, the last day of such Interest Period and (c) as to any Eurocurrency Loan,
Bankers’ Acceptance or BA Equivalent Loan having an Interest Period longer than
three months, (i) each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and (ii) the last day of such
Interest Period.

“Interest Period”: with respect to any Eurocurrency Loan, Bankers’ Acceptance or
BA Equivalent Loan:

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurocurrency Loan, Bankers’ Acceptance or BA
Equivalent Loan and ending one, two, three or six months, or, if available to
all relevant Lenders, a shorter period or 9 or 12 months thereafter, as selected
by the U.S. Borrower Representative or the Canadian Borrower

 

-38-



--------------------------------------------------------------------------------

Representative in their respective notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan, Bankers’ Acceptance or BA
Equivalent Loan and ending one, two, three or six months, or, if available to
all relevant Lenders, a shorter period or 9 or 12 months thereafter, as selected
by the U.S. Borrower Representative or the Canadian Borrower Representative, as
the case may be, by irrevocable notice to the Administrative Agent or the
Canadian Agent, as applicable, not less than three Business Days prior to the
last day of the then current Interest Period with respect thereto;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond (A) the Term Loan
Maturity Date shall end on the(in the case of the Term Loans) shall end on the
Term Loan Maturity Date, (B) the Non-Extended Maturity Date (in the case of
Revolving Credit-1 Loans) shall end on the Non-Extended Maturity Date and
(C) the Extended Maturity Date (in the case of Revolving Credit-2 Loans) shall
end on the Extended Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the U.S. Borrower Representative or the Canadian Borrower Representative,
as the case may be, shall select Interest Periods so as not to require a
scheduled payment of any Eurocurrency Loan, Bankers’ Acceptance or BA Equivalent
Loan during an Interest Period for such Loan.

“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit and net of any
applicable unearned vendor rebates, as determined in accordance with GAAP.

“Investment”: with respect to any Person by any other Person, any direct or
indirect advance, loan or other extension of credit (other than to customers,
dealers, licensees, franchisees, suppliers, consultants, directors, officers or
employees of any Person in the ordinary course of business) or capital
contribution (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others) to, or
any purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such Person. For purposes of the definition of
“Unrestricted Subsidiary” and subsection 8.5 only,

 

-39-



--------------------------------------------------------------------------------

(i) “Investment” shall include the portion (proportionate to the Parent
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Parent Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary, provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Parent Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Parent Borrower’s
“Investment” in such Subsidiary at the time of such redesignation less (y) the
portion (proportionate to the Parent Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation,

(ii) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value (as determined in good faith by the Parent
Borrower) at the time of such transfer and

(iii) for purposes of subsection 8.5(a)(3)(C) the amount resulting from the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary shall be
the Fair Market Value of the Investment in such Unrestricted Subsidiary at the
time of such redesignation (excluding the amount of such Investment then
outstanding pursuant to clause (xv) or (xviii) of the definition of the term
“Permitted Investment” as defined in the Cash Flow Credit Agreement (or, should
the definitions in the Cash Flow Credit Agreement be changed following an
amendment thereto or a modification or replacement thereof, the corresponding
definition of the Cash Flow Credit Agreement) or subsection 8.5(b)(vii).

Guarantees shall not be deemed to be Investments. The amount of any Investment
outstanding at any time shall be the original cost of such Investment, reduced
(at the Parent Borrower’s option) by any dividend, distribution, interest
payment, return of capital, repayment or other amount or value received in
respect of such Investment; provided that, to the extent that the amount of
Restricted Payments outstanding at any time pursuant to subsection 8.5(a) is so
reduced by any portion of any such amount or value that would otherwise be
included in the calculation of Consolidated Net Income, such portion of such
amount or value shall not be so included for purposes of calculating the amount
of Restricted Payments that may be made pursuant to subsection 8.5(a).

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Parent
Borrower and its Subsidiaries; (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii), which
fund may also hold immaterial amounts of cash pending investment or
distribution; and (iv) corresponding instruments in countries other than the
United States customarily utilized for high quality investments.

“Investors”: (i) the CD&R Investors, the Bain Capital Investors and the Carlyle
Investors and (ii) any of their respective legal successors.

 

-40-



--------------------------------------------------------------------------------

“Issuing Lender”: any Canadian Facility Issuing Lender or any U.S. Facility
Issuing Lender.

“JPMorgan”: JPMorgan Chase Bank, N.A.

“Joinder Agreement”: a joinder in substantially the form of Exhibit B hereto, to
be executed by each Canadian Borrower designated as such after the Closing Date.

“Judgment Conversion Date”: as defined in subsection 11.8(a).

“Judgment Currency”: as defined in subsection 11.8(a).

“Junior Capital”: collectively, any Indebtedness of any Parent or the Parent
Borrower that (a) is not secured by any asset of the Parent Borrower or any
Restricted Subsidiary, (b) is expressly subordinated to the prior payment in
full of the Loans on terms reasonably satisfactory to the Administrative Agent
(it being understood that subordination terms consistent with those contained in
the Senior Subordinated Notes Indenture are so satisfactory), (c) has a final
maturity date that is not earlier than, and provides for no scheduled payments
of principal prior to, the date that is 91 days after the Extended Maturity Date
(other than through conversion or exchange of any such Indebtedness for Capital
Stock (other than Disqualified Stock or Designated Preferred Stock) of a
Borrower, Capital Stock of any Parent or any other Junior Capital), (d) has no
mandatory redemption or prepayment obligations other than obligations that are
subject to the prior payment in full in cash of the Loans and (e) does not
require the payment of cash interest until the date that is 91 days following
the Extended Maturity Date.

“L/C Facing Fee”: as defined in subsection 3.3(a).

“L/C Fee Payment Date”: with respect to any Letter of Credit, the last Business
Day of each March, June, September and December to occur after the date of
issuance thereof to and including the first such day to occur on or after the
date of expiry thereof.

“L/C Obligations”: the U.S. Facility L/C Obligations and the Canadian Facility
L/C Obligations, collectively.

“L/C Participants”: the U.S. Facility L/C Participants and the Canadian Facility
L/C Participants.

“Lead Arrangers”: GE Capital Markets, Inc., JPMorgan, and Lehman Brothers Inc.
as Joint Lead Arrangers and Joint Bookrunning Managers under this Agreement.

“Lenders”: the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate of any such bank or financial institution through which
such bank or financial institution elects, by written notice to the
Administrative Agent or the Canadian Agent, as applicable, and the Borrower
Representative or the Canadian Borrower Representative, as applicable, to make
any Loans or Swing Line Loans available to any Borrower or issue Letters of
Credit; provided that for all purposes of voting or consenting with respect to
(a) any amendment, supplementation or modification of any Loan Document, (b) any
waiver of any of the requirements of any Loan Document or any Default or Event
of Default and its consequences or (c) any other matter as to which a Lender may
vote or consent pursuant to subsection 11.1, the bank or financial institution
making such election shall be deemed the “Lender” rather than such affiliate,
which shall not be entitled to so vote or consent.

 

-41-



--------------------------------------------------------------------------------

“Letter of Credit Request”: a letter of credit request substantially in the form
of Exhibit F or in such form as the Issuing Lender may specify from time to
time, requesting the Issuing Lender to open a Letter of Credit, and accompanied
by an application and agreement for the issuance or amendment of a Letter of
Credit in such form as the Issuing Lender may reasonably specify from time to
time consistent with the terms hereof (it being understood that in the event of
any express conflict, the terms hereof shall control).

“Letters of Credit” or “L/Cs”: the U.S. Facility Letters of Credit and the
Canadian Facility Letters of Credit.

“Liabilities”: collectively, any and all claims, obligations, liabilities,
causes of actions, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

“Liquidity Event”: the determination by the Administrative Agent that Excess
Availability for two consecutive Business Days is less than $210.0 million;
provided that the Administrative Agent has notified the Borrower Representative
thereof. The occurrence of a Liquidity Event shall be deemed continuing
notwithstanding that Excess Availability may thereafter exceed the amount set
forth in the preceding sentence unless and until the Excess Availability exceeds
$210.0 million for 30 consecutive days, in which event a Liquidity Event shall
no longer be deemed to be continuing.

“Loan”: a Revolving Credit Loan, an Agent Advance or, a Swing Line Loan or a
Term Loan, as the context shall require; collectively, the “Loans.”

“Loan Documents”: collectively, this Agreement, any Notes, the Intercreditor
Agreement, the Guarantee and Collateral Agreement, the Canadian Guarantee and
Collateral Agreement, the Holding Pledge Agreement and any other Security
Documents, each as amended, supplemented, waived or otherwise modified from time
to time.

“Loan Parties”: Holding, the Parent Borrower, any other Borrower hereunder and
each Subsidiary Guarantor that is a party to a Loan Document as a Guarantor or
pledgor under any of the Security Documents; individually, a “Loan Party.” No
Excluded Subsidiary shall be a Loan Party.

“Management Advances”: (1) loans or advances made to directors, officers,
employees or consultants of any Parent, the Parent Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving-related expenses
incurred in the ordinary course of business, (y) in respect of moving-related
expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $10.0 million in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under subsection 7.1 or any similar section of the Cash Flow Credit Agreement
(or, should the subsection numbering or organization of the Cash Flow Credit
Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement).

 

-42-



--------------------------------------------------------------------------------

“Management Agreements”: collectively, (i) the Subscription Agreements, each
dated as of the Closing Date, between Holding Parent and each of the Investors
party thereto, (ii) the Consulting Agreements, each dated as of the Closing
Date, among Holding Parent, the Parent Borrower and each of CD&R, Bain Capital
and Carlyle, or Affiliates thereof, respectively, (iii) the Indemnification
Agreements, each dated as of the Closing Date, among the Parent Borrower,
Holding Parent and each of (a) CD&R and each CD&R Investor, (b) Bain Capital and
each Bain Capital Investor, and (c) Carlyle and each Carlyle Investor, or
Affiliates thereof, respectively, (iv) the Registration Rights Agreement, dated
as of the Closing Date, among Holding Parent and the Investors party thereto and
any other Person party thereto from time to time, (v) the Stockholders
Agreement, dated as of the Closing Date, by and among Holding Parent and the
Investors party thereto and any other Person party thereto from time to time,
and (vi) any other agreement primarily providing for indemnification and/or
contribution for the benefit of any Permitted Holder in respect of Liabilities
resulting from, arising out of or in connection with, based upon or relating to
(a) any management, consulting, financial advisory, financing, underwriting or
placement services or other investment banking activities, (b) any offering of
securities or other financing activity or arrangement of or by any Parent or any
of its Subsidiaries or (c) any action or failure to act of or by any Parent or
any of its Subsidiaries (or any of their respective predecessors); in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time in accordance with the terms thereof and of this Agreement; in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time in accordance with the terms thereof and of this Agreement so long as
such amendment, supplement, waiver or other modification (x) does not increase
the amount of fees payable under the Management Agreements by an amount greater
than $20.0 million per annum (as compared to the amount of fees payable
thereunder on the date hereof) or (y) is not materially disadvantageous to the
Secured Parties in the good faith judgment of the Board of Directors of the
Parent Borrower.

“Management Guarantees”: guarantees (x) of up to an aggregate principal amount
outstanding at any time of $25.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Parent Borrower or any Restricted Subsidiary
(1) in respect of travel, entertainment and moving-related expenses incurred in
the ordinary course of business, or (2) in the ordinary course of business and
(in the case of this clause (2)) not exceeding $10.0 million in the aggregate
outstanding at any time.

“Management Indebtedness”: Indebtedness Incurred to any Management Investor to
finance the repurchase or other acquisition of Capital Stock of the Parent
Borrower or any Parent (including any options, warrants or other rights in
respect thereof) from any Management Investor, which repurchase or other
acquisition of Capital Stock is permitted by subsection 8.5.

“Management Investors”: the officers, directors, employees and other members of
the management of any Parent, the Parent Borrower or any of their respective
Subsidiaries, or family members or relatives thereof (provided that, solely for
purposes of the definition of “Permitted Holders,” such family members or
relatives shall include only those Persons who are or become Management
Investors in connection with estate planning for inheritance from other
Management Investors, as determined in good faith by the Parent Borrower, which
determination shall be conclusive), or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives, who at any date beneficially
own or have the right to acquire, directly or indirectly, Capital Stock of the
Parent Borrower or any Parent.

“Management Stock”: Capital Stock of the Parent Borrower or any Parent
(including any options, warrants or other rights in respect thereof) held by any
of the Management Investors.

“Mandatory Revolving Loan Borrowing”: as defined in subsection 2.4(c).

 

-43-



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability as to any Loan Party party thereto of this Agreement or of any of
the other Loan Documents or the rights or remedies of the Administrative Agent,
the U.S. ABL Collateral Agent, the Issuing Lender, the Canadian Agent, the
Canadian Collateral Agent and the Lenders under the Loan Documents, or with
respect to the Collateral comprising the U.S. Borrowing Base and the Canadian
Borrowing Base, in each case taken as a whole.

“Material Restricted Subsidiary”: any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Parent Borrower that in the
aggregate do not constitute Material Subsidiaries.

“Material Subsidiaries”: Subsidiaries of the Parent Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

“Materials of Environmental Concern”: any chemicals, substances, materials,
wastes, pollutants, contaminants or compounds in any form or regulated under, or
which may give rise to liability under, any applicable Environmental Law,
including gasoline, petroleum (including crude oil or any fraction thereof),
petroleum products or by-products, asbestos, toxic mold, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maturity Date”: August 30, 2012.

“Merger”: as defined in the Recitals.

“Moody’s”: Moody’s Investors Service, Inc. and its successors.

“Mortgaged Properties”: the collective reference to the Real Properties owned in
fee by the Loan Parties described on Part I of Schedule 5.8, including all
buildings, improvements, structures and fixtures now or subsequently located
thereon and owned by any such Loan Party.

“Mortgages”: each of the mortgages and deeds of trust, if any, executed and
delivered by any Loan Party to the Administrative Agent and U.S. ABL Collateral
Agent or Canadian Collateral Agent, as applicable, substantially in the form of
Exhibit G, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Available Cash”: with respect to any Asset Disposition (including any Sale
and Leaseback Transaction) or Recovery Event, cash payments received (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Indebtedness or other obligations relating to the properties
or assets that are the subject of such Asset Disposition or Recovery Event or
received in any other non-cash form) therefrom, in each case net of

(i) all legal, title and recording tax expenses, commissions and other fees and
expenses incurred, and all Federal, state, provincial, foreign and local taxes
required to be paid or to be accrued as a liability under GAAP, as a consequence
of such Asset Disposition or Recovery

 

-44-



--------------------------------------------------------------------------------

Event (including as a consequence of any transfer of funds in connection with
the application thereof in accordance with subsection 7.4 or any similar section
of the Cash Flow Credit Agreement (or, should the subsection numbering or
organization of the Cash Flow Credit Agreement be changed following an amendment
thereto or a modification or replacement thereof, the corresponding subsection
of the Cash Flow Credit Agreement)),

(ii) all payments made, and all installment payments required to be made, on any
Indebtedness (x) that is secured by any assets subject to such Asset Disposition
or involved in such Recovery Event, in accordance with the terms of any Lien
upon such assets, or (y) that must by its terms, or, in the case of an Asset
Disposition, in order to obtain a necessary consent to such Asset Disposition,
or by applicable law, be repaid out of the proceeds from such Asset Disposition
or Recovery Event, including but not limited to any payments required to be made
to increase borrowing availability under any revolving credit facility,

(iii) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Disposition or Recovery Event, or to any other Person (other than the Parent
Borrower or a Restricted Subsidiary) owning a beneficial interest in the assets
disposed of in such Asset Disposition or Recovery Event,

(iv) any liabilities or obligations associated with the assets disposed of in
such Asset Disposition or involved in such Recovery Event and retained,
indemnified or insured by the Parent Borrower or any Restricted Subsidiary after
such Asset Disposition, including pension and other post-employment benefit
liabilities, liabilities related to environmental matters, and liabilities
relating to any indemnification obligations associated with such Asset
Disposition,

(v) in the case of an Asset Disposition the amount of any purchase price or
similar adjustment (x) claimed by any Person to be owed by the Parent Borrower
or any Restricted Subsidiary, until such time as such claim shall have been
settled or otherwise finally resolved, or (y) paid or payable by the Parent
Borrower or any Restricted Subsidiary, in either case in respect of such Asset
Disposition,

(vi) in the case of any Recovery Event, any amount thereof that constitutes or
represents reimbursement or compensation for any amount previously paid by the
Parent Borrower or any of its Subsidiaries and

(vii) in the case of any Asset Disposition by, or Recovery Event relating to any
asset of, the Parent Borrower or any Restricted Subsidiary that is not a
Subsidiary Guarantor, any amount of proceeds from such Asset Disposition or
Recovery Event to the extent (x) subject to any restriction on the transfer
thereof directly or indirectly to the Parent Borrower, including by reason of
applicable law or agreement (other than any agreement entered into primarily for
the purpose of imposing such a restriction) or (y) in the good faith
determination of the Parent Borrower (which determination shall be conclusive),
the transfer thereof directly or indirectly to the Parent Borrower could
reasonably be expected to give rise to or result in (A) any violation of
applicable law, (B) any liability (criminal, civil, administrative or other) for
any of the officers, directors or shareholders of the Parent Borrower, any
Restricted Subsidiary or any Parent, (C) any violation of the provisions of any
joint venture or other material agreement governing or binding upon the Parent
Borrower or any Restricted Subsidiary, (D) any material risk of any such
violation or liability referred to in any of the preceding clauses (A), (B) and
(C), (E) any adverse tax consequence for the Parent Borrower, any Restricted
Subsidiary or any Parent, or (F) any cost, expense, liability or obligation
(including any Tax) other than routine and immaterial out-of-pocket expenses.

 

-45-



--------------------------------------------------------------------------------

“Net Cash Proceeds”: with respect to any issuance or sale of any securities or
Indebtedness of the Parent Borrower or any Subsidiary by the Parent Borrower or
any Subsidiary, or any capital contribution, the cash proceeds of such issuance,
sale or contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees actually incurred in connection with such issuance, sale or
contribution and net of taxes paid or payable as a result thereof.

“Net Orderly Liquidation Value”: the orderly liquidation value (net of costs and
expenses estimated to be incurred in connection with such liquidation) of the
Loan Parties’ Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory expressed as a percentage of the net book value
thereof, such percentage to be as determined from time to time by reference to
the most recent Inventory appraisal completed by a qualified third-party
appraisal company (approved by the Administrative Agent in its Permitted
Discretion) delivered to the Administrative Agent.

“New York Process Agent”: as defined in subsection 11.13.

“Non-BA Lender”: a Canadian Facility Lender that cannot or does not as a matter
of policy issue Bankers’ Acceptances.

“Non-Consenting Lender”: as defined in subsection 11.1(f).

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.

“Non-Extended Maturity Date”: August 30, 2012.

“Notes”: the collective reference to the Revolving Notes and, the Swing Line
Note. and the Term Notes.

“Obligation Currency”: as defined in subsection 11.8(a).

“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Parent Borrower or
any Restricted Subsidiary whether or not a claim for post-filing interest is
allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, Guarantees of such Indebtedness (or of Obligations in respect
thereof), other monetary obligations of any nature and all other amounts payable
thereunder or in respect thereof.

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Parent Borrower or any of its Subsidiaries (other than to any
Special Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a
purchase of such goods or services.

“Other Representatives”: each of GE Capital Markets, Inc., Lehman Brothers Inc.,
and JPMorgan in their collective capacity as Joint Lead Arrangers and Joint
Bookrunning Managers of the Loans and Commitments hereunder.

“Parent”: any of Holding Parent, Holding, any Other Parent and any other Person
that is a Subsidiary of Holding Parent, Holding or any Other Parent and of which
the Parent Borrower is a Subsidiary. As used herein, “Other Parent” means a
Person of which the Parent Borrower becomes a Subsidiary after the Closing Date,
provided, that either (x) immediately after the Parent Borrower first

 

-46-



--------------------------------------------------------------------------------

becomes a Subsidiary of such Person, more than 50.0% of the Voting Stock of such
Person shall be held by one or more Persons that held more than 50.0% of the
Voting Stock of a Parent of the Parent Borrower immediately prior to the Parent
Borrower first becoming such Subsidiary or (y) such Person shall be deemed not
to be an Other Parent for the purpose of determining whether a Change of Control
shall have occurred by reason of the Parent Borrower first becoming a Subsidiary
of such Person.

“Parent Borrower”: (i) Acquisition Corp. until the Merger, (ii) the Acquired
Business following the Merger, and (iii) any successor of any Person in the
foregoing clauses (i) through (iii) pursuant to subsection 8.3 or 11.6(a).

“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
governmental, regulatory or self-regulatory body or stock exchange, this
Agreement, the Cash Flow Facility, the Senior Note Indenture or the Senior
Subordinated Note Indenture or any other agreement or instrument relating to
Indebtedness of the Parent Borrower or any Restricted Subsidiary, including in
respect of any reports filed with respect to the Securities Act, the Exchange
Act or the respective rules and regulations promulgated thereunder,
(ii) expenses incurred by any Parent in connection with the acquisition,
development, maintenance, ownership, prosecution, protection and defense of its
intellectual property and associated rights (including but not limited to
trademarks, service marks, trade names, trade dress, patents, copyrights and
similar rights, including registrations and registration or renewal applications
in respect thereof; inventions, processes, designs, formulae, trade secrets,
know-how, confidential information, computer software, data and documentation,
and any other intellectual property rights; and licenses of any of the
foregoing) to the extent such intellectual property and associated rights relate
to the business or businesses of the Parent Borrower or any Subsidiary thereof,
(iii) indemnification obligations of any Parent owing to directors, officers,
employees or other Persons under its charter or by-laws or pursuant to written
agreements with any such Person, or obligations in respect of director and
officer insurance (including premiums therefor), (iv) other operational expenses
of any Parent incurred in the ordinary course of business, and (v) fees and
expenses incurred by any Parent in connection with any offering of Capital Stock
or Indebtedness, (w) which offering is not completed, or (x) where the net
proceeds of such offering are intended to be received by or contributed or
loaned to the Parent Borrower or a Restricted Subsidiary, or (y) in a prorated
amount of such expenses in proportion to the amount of such net proceeds
intended to be so received, contributed or loaned, or (z) otherwise on an
interim basis prior to completion of such offering so long as any Parent shall
cause the amount of such expenses to be repaid to the Parent Borrower or the
relevant Restricted Subsidiary out of the proceeds of such offering promptly if
completed.

“Participant”: as defined in subsection 11.6(c).

“Patriot Act”: as defined in subsection 11.18.

“Payment Condition”: at any time of determination with respect to a Specified
Payment, no Liquidity Event has occurred and is continuing or would exist
immediately after giving effect to the making of such Specified Payment.

“Payment Office”: initially, the office of the Administrative Agent as set forth
in subsection 11.2, or any other office as the Administrative Agent shall
designate from time to time.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

-47-



--------------------------------------------------------------------------------

“Pension Act”: the Pension Protection Act of 2006, as it presently exists or as
it may be amended from time to time.

“Permitted Cure Securities”: (a) common Capital Stock of any Parent or the
Parent Borrower, (b) Junior Capital and (c) other Capital Stock on terms and
conditions reasonably satisfactory to the Administrative Agent.

“Permitted Discretion”: the commercially reasonable judgment of the
Administrative Agent or the Canadian Agent, as applicable, exercised in good
faith in accordance with customary business practices for comparable asset-based
lending transactions, as to any factor which such Agent reasonably determines:
(a) will or reasonably could be expected to adversely affect in any material
respect the value of any Eligible Inventory or Eligible Accounts, the
enforceability or priority of the applicable Agent’s Liens thereon or the amount
which any Agent, the Lenders or any Issuing Lender would be likely to receive
(after giving consideration to delays in payment and costs of enforcement) in
the liquidation of such Eligible Inventory or Eligible Accounts or (b) is
evidence that any collateral report or financial information delivered to such
Agent by any Person on behalf of the applicable Borrower is incomplete,
inaccurate or misleading in any material respect. In exercising such judgment,
such Agent may consider, without duplication, such factors already included in
or tested by the definition of Eligible Inventory or Eligible Accounts as well
as any of the following: (i) changes after the Closing Date in any material
respect in demand for, pricing of, or product mix of Inventory; (ii) changes
after the Closing Date in any material respect in any concentration of risk with
respect to Accounts; and (iii) any other factors arising after the Closing Date
that change in any material respect the credit risk of lending to the Borrowers
on the security of the Eligible Inventory or Eligible Accounts.

“Permitted Holder”: any of the following:

(i) any of the Investors or Management Investors, and any of their respective
Affiliates;

(ii) any investment fund or vehicle managed or sponsored by CD&R, Bain Capital,
Carlyle or any Affiliate thereof, and any Affiliate of or successor to any such
investment fund or vehicle;

(iii) any limited or general partners of, or other investors in, any CD&R
Investor, Bain Capital Investor or Carlyle Investor or any Affiliate thereof, or
any such investment fund or vehicle (as to any such limited partner or other
investor, solely to the extent of any Capital Stock of the Parent Borrower or
any Parent actually received by way of dividend or distribution from any such
Investor, Affiliate, or investment fund or vehicle); and

(iv) any Person acting in the capacity of an underwriter in connection with a
public or private offering of Capital Stock of any Parent or the Parent
Borrower.

“Permitted Liens”:

(a) Permitted Prior Liens;

(b) Liens created pursuant to the Security Documents;

(c) Liens securing Indebtedness incurred under the Cash Flow Credit Agreement;

 

-48-



--------------------------------------------------------------------------------

(d) Liens existing on, or provided for under written arrangements existing on,
the Closing Date, which Liens or arrangements are set forth on Schedule 1.2, or
(in the case of any such Liens securing Indebtedness of the Parent Borrower or
any of its Subsidiaries existing or arising under written arrangements existing
on the Closing Date) securing any Refinancing Indebtedness in respect of such
Indebtedness so long as the Lien securing such Refinancing Indebtedness is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or under such written arrangements could secure) the original
Indebtedness;

(e) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Hedging Obligations, Purchase Money Obligations
or Capitalized Lease Obligations Incurred in compliance with subsection 7.1 or
any similar section of the Cash Flow Credit Agreement (or, should the subsection
numbering or organization of the Cash Flow Credit Agreement be changed following
an amendment thereto or a modification or replacement thereof, the corresponding
subsection of the Cash Flow Credit Agreement);

(f) leases, subleases, licenses or sublicenses to or from third parties;

(g) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of (i) Indebtedness Incurred in compliance with
subsections 7.1(b)(i), (iii) (other than under the Senior Notes, the Senior
Subordinated Notes, and Refinancing Indebtedness Incurred in respect of
Indebtedness under the Senior Notes, the Senior Subordinated Notes, or
Indebtedness Incurred in compliance with subsection 7.1(a)), (iv), (v), (vii),
(viii) (other than Junior Capital) or (ix) of the Cash Flow Credit Agreement or
any similar section of the Cash Flow Credit Agreement (or, should the subsection
numbering or organization of the Cash Flow Credit Agreement be changed following
an amendment thereto or a modification or replacement thereof, the corresponding
subsection of the Cash Flow Credit Agreement), (ii) Bank Indebtedness (as such
term is defined in the Cash Flow Credit Agreement or any similar term in the
Cash Flow Credit Agreement) Incurred in compliance with subsection 7.1(b)(x),
(xi) (provided that such Liens do not extend to any property or assets that are
not property being purchased with the proceeds of such Indebtedness), (xii), and
(xiii) of the Cash Flow Credit Agreement or any similar section of the Cash Flow
Credit Agreement (or, should the subsection numbering or organization of the
Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement), (iii) Indebtedness of any Restricted Subsidiary that is
not a Subsidiary Guarantor, (iv) Indebtedness or other obligations of any
Special Purpose Entity, or (v) obligations in respect of Management Advances or
Management Guarantees, in each case including Liens securing any Guarantee of
any thereof;

(h) Liens on Capital Stock, Indebtedness or other securities of an Unrestricted
Subsidiary that secure Indebtedness or other obligations of such Unrestricted
Subsidiary;

(i) any encumbrance or restriction (including, but not limited to, put and call
agreements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

(j) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Refinancing Indebtedness Incurred in respect of
any Indebtedness secured by, or securing any refinancing, refunding, extension,
renewal or replacement (in whole or in part) of any other obligation secured by,
any Permitted Liens (other than under clauses (g) or (o) hereof), provided that
any such new Lien is limited to all or part of the same property or assets (plus

 

-49-



--------------------------------------------------------------------------------

improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

(k) other Liens securing obligations incurred in the ordinary course of
business, which obligations do not exceed $75.0 million at any time outstanding;

(l) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Indebtedness Incurred in compliance with
subsection 7.1 or any similar section of the Cash Flow Credit Agreement (or,
should the subsection numbering or organization of the Cash Flow Credit
Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement), provided that on the date of the Incurrence of such Indebtedness
after giving effect to such Incurrence (or on the date of the initial borrowing
of such Indebtedness after giving pro forma effect to the Incurrence of the
entire committed amount of such Indebtedness), the Consolidated Secured Leverage
Ratio shall not exceed 3.75:1.00;

(m) Liens on inventory or other goods and proceeds securing obligations in
respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods;

(n) Liens in favor of any Special Purpose Entity in connection with any
Financing Disposition; and

(o) Liens existing on property or assets of a Person at the time such Person
becomes a Subsidiary of the Parent Borrower (or at the time the Parent Borrower
or a Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger or consolidation with or into the Parent
Borrower or any Restricted Subsidiary); provided, however, that such Liens are
not created in connection with, or in contemplation of, such other Person
becoming such a Subsidiary (or such acquisition of such property or assets), and
that such Liens are limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which such Liens
arose, could secure) the obligations to which such Liens relate.

“Permitted Payment”: as defined in subsection 8.5(b).

“Permitted Prior Liens”:

(a) Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Parent Borrower and its
Restricted Subsidiaries or that are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Parent Borrower or a Subsidiary thereof, as the case may be,
in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 60 days or
that are bonded or that are being contested in good faith and by appropriate
proceedings;

 

-50-



--------------------------------------------------------------------------------

(c) pledges, deposits or Liens in connection with workers’ compensation,
unemployment insurance and other social security and other similar legislation
or other insurance-related obligations (including pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements);

(d) pledges, deposits or Liens to secure the performance of bids, tenders,
trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

(e) easements (including reciprocal easement agreements), rights-of-way,
building, zoning and similar restrictions, utility agreements, covenants,
reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole;

(f)(i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on real property over which the Parent Borrower or any
Restricted Subsidiary has easement rights or on any leased property and
subordination or similar agreements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;

(g) Liens arising out of judgments, decrees, orders or awards in respect of
which the Parent Borrower or any Restricted Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated or if the period within which such appeal
or proceedings may be initiated shall not have expired; and

(h) Liens (i) arising by operation of law (or by agreement to the same effect)
in the ordinary course of business, (ii) on property or assets under
construction (and related rights) in favor of a contractor or developer or
arising from progress or partial payments by a third party relating to such
property or assets, (iii) on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent that such cash or government securities pre-fund the payment of
interest on such Indebtedness and are held in an escrow account or similar
arrangement to be applied for such purpose, (iv) securing or arising by reason
of any netting or set-off arrangement entered into in the ordinary course of
banking or other trading activities (including in connection with purchase
orders and other agreements with customers), (v) Liens in favor of any Borrower
or any Subsidiary Guarantor, (vi) arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business, (vii) relating to pooled deposit or
sweep accounts to permit satisfaction of overdraft, cash pooling or similar
obligations incurred in the ordinary course of business, (viii) attaching to
commodity trading or other brokerage accounts incurred in the ordinary course of
business or (ix) arising in connection with repurchase agreements permitted
under subsection 7.1 or any similar section of the Cash Flow Credit Agreement
(or, should the subsection numbering or organization of the Cash Flow Credit
Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement).

 

-51-



--------------------------------------------------------------------------------

“Person”: any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

“PPSA”: the Personal Property Security Act (Ontario) (or any successor statute)
or similar legislation of any other Canadian jurisdiction, including the Civil
Code of Québec, the laws of which are required by such legislation to be applied
in connection with the issue, perfection, enforcement, opposability, validity or
effect of security interests.

“Preferred Stock”: as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

“Prime Rate”: as defined in the definition of “ABR.”

“Purchase”: as defined in the definition of “Consolidated Coverage Ratio.”

“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

“Q307”: as defined in the definition of Consolidated Interest Expense.

“Q307 Consolidated Interest Expense”: as defined in the definition of
Consolidated Interest Expense.

“Quebec Security Documents”: collectively, the movable hypothec, bond, bond
pledge and delivery order delivered to the Canadian Collateral Agent as fondé de
pouvoir as of the date hereof, substantially in the form of Exhibit C-3, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Rating Agency”: collectively, Moody’s and S&P, or, if Moody’s or S&P or both
shall not make a rating of the Senior Credit Facilities publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be,
selected by the Parent Borrower which shall be substituted for Moody’s or S&P or
both, as the case may be.

“Real Property”: land, buildings, structures and other improvements located
thereon, fixtures attached thereto, and rights, privileges, easements and
appurtenances related thereto, and related property interests.

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower and its Restricted

 

-52-



--------------------------------------------------------------------------------

Subsidiaries constituting Collateral giving rise to Net Available Cash to such
Loan Party in excess of (x) $4.0 million in any one case and (y) $50.0 million
in the aggregate in any fiscal year minus the Net Available Cash in such fiscal
year from dispositions classified by the Borrower pursuant to clause (xviii) of
the definition of “Asset Disposition.”

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have correlative
meanings.

“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance any
Indebtedness existing on the Closing Date or Incurred in compliance with this
Agreement (including Indebtedness of the Parent Borrower that refinances
Indebtedness of any Restricted Subsidiary and Indebtedness of any Restricted
Subsidiary that refinances Indebtedness of another Restricted Subsidiary)
including Indebtedness that refinances Refinancing Indebtedness; provided that

(1)(x) if the Indebtedness being refinanced is Subordinated Obligations or
Guarantor Subordinated Obligations, the Refinancing Indebtedness shall have a
final Stated Maturity at the time such Refinancing Indebtedness is Incurred that
is equal to or greater than the final Stated Maturity of the Indebtedness being
refinanced (or if shorter, the Loans) and (y) if the Indebtedness being
refinanced is Senior Subordinated Notes or the Indebtedness was incurred
pursuant to subsection 7.1(b)(viii)(H) or any similar section of the Cash Flow
Credit Agreement (or, should the subsection numbering or organization of the
Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement), the Refinancing Indebtedness shall be Subordinated
Obligations or Guarantor Subordinated Obligations, as applicable),

(2) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of (x) the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced, plus (y) fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such Refinancing Indebtedness and

(3) Refinancing Indebtedness shall not include (x) Indebtedness of a Restricted
Subsidiary that is not a Subsidiary Borrower or Subsidiary Guarantor that
refinances Indebtedness of a Borrower or a Subsidiary Guarantor that could not
have been initially Incurred by such Restricted Subsidiary pursuant to
subsection 7.1 or any similar section of the Cash Flow Credit Agreement (or,
should the subsection numbering or organization of the Cash Flow Credit
Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement) or (y) Indebtedness of the Parent Borrower or a Restricted Subsidiary
that refinances Indebtedness of an Unrestricted Subsidiary.

“Refunded Swing Line Loans”: as defined in subsection 2.4(c).

“Refunding Capital Stock”: as defined in subsection 8.5(b)(i).

“Register”: as defined in subsection 11.6(b)(iv).

“Regulation S-X”: Regulation S-X promulgated by the SEC, as in effect on the
Closing Date.

 

-53-



--------------------------------------------------------------------------------

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reimbursement Obligations”: the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender pursuant to subsection 3.5(a) for
amounts drawn under the applicable Letters of Credit.

“Related Business”: those businesses in which the Parent Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Parent Borrower, any of its Subsidiaries or any Parent), or being a holding
company of the Parent Borrower, any of its Subsidiaries or any Parent or
receiving dividends from or other distributions in respect of the Capital Stock
of the Parent Borrower, any of its Subsidiaries or any Parent, or having
guaranteed any obligations of the Parent Borrower or any Subsidiary thereof, or
having made any payment in respect of any of the items for which the Parent
Borrower or any of its Subsidiaries is permitted to make payments to any Parent
pursuant to the covenant described under subsection 8.5, or acquiring,
developing, maintaining, owning, prosecuting, protecting or defending its
intellectual property and associated rights (including but not limited to
receiving or paying royalties for the use thereof) relating to the business or
businesses of the Parent Borrower or any Subsidiary thereof, (y) any taxes of a
Parent attributable to (1) any taxable period (or portion thereof) ending on or
prior to the Closing Date, and incurred in connection with the Transactions or
(2) any Parent’s receipt of (or entitlement to) any payment in connection with
the Transactions, including any payment received after the Closing Date pursuant
to any agreement related to the Transactions or (z) any other federal, state,
foreign, provincial or local taxes measured by income for which any Parent is
liable up to an amount not to exceed, with respect to federal taxes, the amount
of any such taxes that the Parent Borrower and its Subsidiaries would have been
required to pay on a separate company basis, or on a consolidated basis as if
the Parent Borrower had filed a consolidated return on behalf of an affiliated
group (as defined in Section 1504 of the Code or an analogous provision of
state, local or foreign law) of which it were the common parent, or with respect
to state, foreign, provincial or local taxes, the amount of any such taxes that
the Parent Borrower and its Subsidiaries would have been required to pay on a
separate company basis, or on a combined basis as if the Parent Borrower had
filed a combined return on behalf of an affiliated group consisting only of the
Parent Borrower and its Subsidiaries (in each case, reduced by any such taxes
paid directly by the Parent Borrower or its Subsidiaries).

“Release”: any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Material of Environmental Concern in,
into, onto or through the environment.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

-54-



--------------------------------------------------------------------------------

“Replacement Intercreditor Agreement”: as defined in subsection 8.8(c).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.

“Reports”: as defined in subsection 10.16.

“Required Lenders”: Non-Defaulting Lenders(i) at any time prior to the
termination of the Revolving Credit-1 Commitments and payment in full in cash of
the related Revolving Credit-1 Loans and the L/C Obligations due and owing to
the Revolving Credit-1 Lenders, Non-Defaulting Lenders the Total Credit
Percentages of which aggregate greater than 50.0% and (ii) thereafter,
Non-Defaulting Lenders (other than the Revolving Credit-1 Lenders) the Total
Credit Percentages of which aggregate greater than 50.0%.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 7.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president-human resources (or substantial equivalent) of such Person
and (e) any other individual designated as a “Responsible Officer” for the
purposes of this Agreement by the Board of Directors or equivalent body of such
Person.

“Restricted Acquisition”: an acquisition (by purchase or otherwise) by the
Parent Borrower or any Restricted Subsidiary of all the business, or assets
constituting a business unit, of any Person, or any Investment by the Parent
Borrower or any Restricted Subsidiary in the Capital Stock of any Person that
prior thereto was not an Affiliate of the Parent Borrower and that thereby
becomes a Restricted Subsidiary (any such Person, an “Acquired Person”), other
than any such acquisition or Investment so long as:

(a) no Default or Event of Default exists at the time of such acquisition or
Investment or would result there from,

(b) on the date of such acquisition or Investment after giving effect thereto,
either (A) the Consolidated Total Leverage Ratio of the Parent Borrower shall
not exceed 7.25:1.00 or (B) the Consolidated Total Leverage Ratio of the Parent
Borrower would equal or be less than the Consolidated Total Leverage Ratio of
the Parent Borrower immediately prior to giving effect thereto, and

 

-55-



--------------------------------------------------------------------------------

(c) the aggregate amount of such Investments in any Acquired Person that so
becomes a Restricted Subsidiary other than a Borrower or a Subsidiary Guarantor
and outstanding at any time shall not exceed the greater of $300.0 million and
6.0% of Consolidated Tangible Assets at such time.

Any Investment held by any Acquired Person that was not acquired by such Person
in contemplation of becoming a Restricted Subsidiary shall not be deemed
restricted by subsection 8.5(a). Any Investment in any Person that thereby
becomes an Affiliate of the Parent Borrower (other than a Restricted Subsidiary)
shall not be deemed to be or give rise to a Restricted Acquisition, other than
any Investment made as part of a plan to cause such Person to become a
Restricted Subsidiary in a transaction that would otherwise constitute a
Restricted Acquisition, upon such Person so becoming such a Restricted
Subsidiary.

“Restricted Payment”: as defined in subsection 8.5(a).

“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
subsection 8.5, any Permitted Payment, any Permitted Investment as defined in
the Cash Flow Credit Agreement (or, should the definitions in the Cash Flow
Credit Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding definition of the Cash Flow Credit
Agreement), or any transaction specifically excluded from the definition of the
term “Restricted Payment” (including pursuant to the exception contained in
clause (i) and the parenthetical exclusions contained in clauses (ii) and
(iii) of such definition).

“Restricted Subsidiary”: any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment Percentage”: as to any Revolving Lender, the percentage of
the Total Facility Revolving Commitments (or, in the case of the termination or
expiration of the Revolving Commitments, the Aggregate Outstanding Revolving
Credit of the Lenders) then constituted by such Lender’s Revolving Commitment
(or, in the case of the termination or expiration of the Revolving Commitments,
such Lender’s Canadian Facility Lender Exposure and/or U.S. Facility Revolving
Lender Exposure).

“Revolving Commitments”: as to any Lender, its U.S. Facility Revolving
Commitments and its Canadian Facility Revolving Commitments.

“Revolving Commitment Period”: the period from and including the Closing Date to
but not including the applicable Revolving Facility Maturity Date (it being
understood that the applicable Revolving Facility Maturity Date in respect of
each of Sections 2.4(a), 3.1(a) and 3.2(a) shall be the Extended Maturity Date),
or such earlier date as the applicable Revolving Commitments shall terminate as
provided herein.

“Revolving Credit-1 Commitments”: as to any Lender, its U.S. Facility Revolving
Credit-1 Commitments and Canadian Facility Revolving Credit-1 Commitments.

“Revolving Credit-1 Lender”: any Lender having a Revolving Credit-1 Commitment
hereunder and/or a Revolving Credit-1 Loan outstanding hereunder.

“Revolving Credit-1 Loan”: a Revolving Credit Loan made by a Revolving Lender
pursuant to such Revolving Lender’s U.S. Facility Revolving Credit-1 Commitments
or Canadian Facility Revolving Credit-1 Commitments.

 

-56-



--------------------------------------------------------------------------------

“Revolving Credit-1 Loan Share”: (x) with respect to the U.S. Facility Revolving
Commitments, the U.S. Revolving Credit-1 Loan Share and (y) with respect to the
Canadian Facility Commitments, the Canadian Revolving Credit-1 Loan Share, as
applicable.

“Revolving Credit-2 Commitments”: as to any Lender, its U.S. Facility Revolving
Credit-2 Commitments and Canadian Facility Revolving Credit-2 Commitments.

“Revolving Credit-2 Lender”: any Lender having a Revolving Credit-2 Commitment
hereunder and/or a Revolving Credit-2 Loan outstanding hereunder.

“Revolving Credit-2 Loan”: a Revolving Credit Loan made by a Revolving Lender
pursuant to such Revolving Lender’s U.S. Facility Revolving Credit-2 Commitments
or Canadian Facility Revolving Credit-2 Commitments.

“Revolving Credit-2 Loan Share”: (x) with respect to the U.S. Facility Revolving
Commitments, the U.S. Revolving Credit-2 Loan Share and (y) with respect to the
Canadian Facility Revolving Commitments, the Canadian Revolving Credit-2 Loan
Share, as applicable.

“Revolving Credit Loan”: each U.S. Facility Revolving Credit Loan and each
Canadian Facility Revolving Credit Loan.

“Revolving Facility Maturity Date”: (a) with respect to the U.S. Facility
Revolving Credit-1 Loans, U.S. Facility Revolving Credit-1 Commitments, Canadian
Facility Revolving Credit-1 Loans and Canadian Facility Revolving Credit-1
Commitments, the Non-Extended Maturity Date; and (b) with respect to the U.S.
Facility Revolving Credit-2 Loans, U.S. Facility Revolving Credit-2 Commitments,
Canadian Facility Revolving Credit-2 Loans and Canadian Facility Revolving
Credit-2 Commitments, the Extended Maturity Date.

“Revolving Lender”: any Lender having a Revolving Commitment hereunder and/or a
Revolving Credit Loan outstanding hereunder.

“Revolving Note”: as defined in subsection 2.1(g).

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., and its successors.

“Sale”: as defined in the definition of “Consolidated Coverage Ratio.”

“Sale and Leaseback Transaction”: any arrangement with any Person providing for
the leasing by the Parent Borrower or any of its Subsidiaries of real or
personal property that has been or is to be sold or transferred by the Parent
Borrower or any such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Parent Borrower or such Subsidiary.

“Schedule I Lender”: a Canadian Facility Lender which is a Canadian chartered
bank listed on Schedule I of the Bank Act (Canada).

“SEC”: the Securities and Exchange Commission.

“Secured Parties”: the reference to the Canadian Secured Parties, the U.S.
Secured Parties, or the collective reference thereto, as applicable.

 

-57-



--------------------------------------------------------------------------------

“Secured Party Representative”: as defined in the Intercreditor Agreement.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Documents”: the collective reference to the Canadian Security
Documents and the U.S. Security Documents.

“Sellers”: as defined in the Recitals.

“Senior Credit Facilities”: collectively, the Facility and the Cash Flow
Facility.

“Senior Notes”: the 12.0% Senior Notes due 2014 of the Parent Borrower issued on
the Closing Date, as the same may be exchanged for substantially similar
unsecured senior notes that have been registered under the Securities Act, and
as the same or such substantially similar notes may be amended, supplemented,
waived or otherwise modified from time to time in accordance with subsection 8.8
to the extent applicable and Refinancing Indebtedness in respect thereof.

“Senior Notes Indenture”: any indenture governing any Senior Notes, as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 8.8 to the extent applicable.

“Senior Subordinated Notes”: the 13.5% Senior Notes due 2015 of the Parent
Borrower issued on the Closing Date, as the same may be exchanged for
substantially similar unsecured senior subordinated notes that have been
registered under the Securities Act, and as the same or such substantially
similar notes may be amended, supplemented, waived or otherwise modified from
time to time in accordance with subsection 8.8 to the extent applicable; and
including, for the avoidance of doubt, any increase in the principal amount of
any Senior Subordinated Note due to the accrual of interest paid in kind and
Refinancing Indebtedness in respect thereof.

“Senior Subordinated Notes Indenture”: any indenture governing any Senior
Subordinated Notes, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with subsection 8.8 to the
extent applicable.

“Set”: the collective reference to Eurocurrency Loans, Bankers’ Acceptances or
BA Equivalent Loans, as applicable, of a single Tranche, the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).

“Settlement Service”: as defined in subsection 11.6(b).

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent” and “Solvency”: with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital.

 

-58-



--------------------------------------------------------------------------------

“Special Purpose Entity”: (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables and/or related assets and/or (ii) acquiring,
selling, leasing, financing or refinancing Real Property acquired after the
Closing Date and/or related rights (including under leases and insurance
policies) and/or assets (including managing, exercising and disposing of any
such rights and/or assets).

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables and/or Real Property acquired after the Closing Date
of the Parent Borrower or any Restricted Subsidiary that have been transferred
to a Special Purpose Entity or made subject to a Lien in a Financing
Disposition.

“Special Purpose Financing Expense”: for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Parent Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings),
and (b) Special Purpose Financing Fees.

“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Parent Borrower or any of its Restricted Subsidiaries that the Parent
Borrower determines in good faith (which determination shall be conclusive) are
customary or otherwise necessary or advisable in connection with a Special
Purpose Financing or a Financing Disposition; provided that (x) it is understood
that Special Purpose Financing Undertakings may consist of or include
(i) reimbursement and other obligations in respect of notes, letters of credit,
surety bonds and similar instruments provided for credit enhancement purposes,
(ii) Hedging Obligations, or other obligations relating to Interest Rate
Agreements, Currency Agreements or Commodities Agreements entered into by the
Parent Borrower or any Restricted Subsidiary, in respect of any Special Purpose
Financing or Financing Disposition or (iii) any Guarantee in respect of
customary recourse obligations (as determined in good faith by the Parent
Borrower) in connection with any collateralized mortgage backed securitization
or any other Special Purpose Financing or Financing Disposition in respect of
Real Property acquired after the Closing Date, including in respect of
Liabilities in the event of any involuntary case commenced with the collusion of
any Special Purpose Subsidiary or any Affiliate thereof, or any voluntary case
commenced by any Special Purpose Subsidiary, under any applicable Bankruptcy
Law, and (y) subject to the preceding clause (x), any such other agreements and
undertakings shall not include any Guarantee of Indebtedness of a Special
Purpose Subsidiary by the Parent Borrower or a Restricted Subsidiary that is not
a Special Purpose Subsidiary.

“Special Purpose Subsidiary”: a Subsidiary of the Parent Borrower that (a) is
engaged solely in (x) the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time) and other
accounts and receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), all proceeds thereof and all
rights (contractual and other), collateral and other assets relating thereto and
(ii) acquiring, selling, leasing, financing or refinancing Real Property
acquired after the Closing Date and/or related rights (including under leases
and insurance policies) and/or assets (including managing, exercising and
disposing of any such rights and/or assets), all proceeds thereof and all rights

 

-59-



--------------------------------------------------------------------------------

(contractual and other), collateral and other assets relating thereto, and
(y) any business or activities incidental or related to such business, and
(b) is designated as a “Special Purpose Subsidiary” by the Parent Borrower.

“Specified Equity Contribution”: any cash contribution made to any Parent or the
Parent Borrower in exchange for Permitted Cure Securities, which cash
contribution, if made to such Parent, is contributed to the Parent Borrower;
provided (a)(i) such cash contribution is made to any Parent or the Parent
Borrower and (ii) to the extent required by the foregoing, the contribution of
any proceeds therefrom to the Parent Borrower occurs, in each case, after the
Closing Date and on or prior to the date that is 10 Business Days after the date
on which financial statements are required to be delivered for the applicable
fiscal quarter (or year) as of the end of which compliance with subsection 8.10
is desired to be effected through the use of such contribution; (b) the Parent
Borrower identifies such contribution as a “Specified Equity Contribution”;
(c) in each four fiscal quarter period, there shall exist a period of at least
one fiscal quarter in respect of which no Specified Equity Contribution shall
have been made and (d) the amount of any Specified Equity Contribution included
in the calculation of Consolidated EBITDA hereunder shall be limited to the
amount required to effect compliance with subsection 8.10 hereof.

“Specified Payment”: (i) any merger, consolidation or amalgamation permitted
pursuant to subsection 8.3(a) or (ii) any Restricted Payment pursuant to
subsection 8.5.

“Sponsors”: as defined in the Recitals.

“Spot Rate of Exchange”: (i) with respect to Canadian Dollars (except as
provided in clause (ii) below), at any date of determination thereof, the spot
rate of exchange in London that appears on the display page applicable to
Canadian Dollars on the Telerate system (or such other page as may replace such
page for the purpose of displaying the spot rate of exchange in London),
provided that if there shall at any time no longer exist such a page, the spot
rate of exchange shall be determined by reference to another similar rate
publishing service selected by the Administrative Agent and, if no such similar
rate publishing service is available, by reference to the published rate of the
Administrative Agent (or such other financial institution selected by the
Administrative Agent with the approval of the Parent Borrower) in effect at such
date for similar commercial transactions or (ii) with respect to any Letters of
Credit denominated in Canadian Dollars (x) for the purposes of determining the
Dollar Equivalent of L/C Obligations and for the calculation of L/C Facing Fees
and related commissions, the spot rate of exchange quoted in the Wall Street
Journal on the first Business Day of each month (or, if same does not provide
rates, by such other means reasonably satisfactory to the Administrative Agent
and the Parent Borrower) and (y) for the purpose of determining the Dollar
Equivalent of any Letter of Credit with respect to (A) a demand for payment of
any drawing under such Letter of Credit (or any portion thereof) to any L/C
Participants pursuant to subsection 3.4(a) or (B) a notice from any Issuing
Lender for reimbursement of the Dollar Equivalent of any drawing (or any portion
thereof) under such Letter of Credit by the Parent Borrower pursuant to
subsection 3.5(a), the market spot rate of exchange quoted by the Administrative
Agent on the date of such drawing or notice, as applicable.

“Standby Letter of Credit”: as defined in subsection 3.1(a).

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

-60-



--------------------------------------------------------------------------------

“Subordinated Obligations”: any Indebtedness of a Borrower (whether outstanding
on the Closing Date or thereafter Incurred) that is expressly subordinated in
right of payment to the Obligations hereunder and under the Loan Documents
pursuant to a written agreement.

“Subsidiary”: with regard to any Person, any corporation, association,
partnership, or other business entity of which more than 50.0% of the total
voting power of shares of Capital Stock or other equity interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly by (i) such Person or
(ii) one or more Subsidiaries of such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Parent Borrower.

“Subsidiary Borrower”: any Subsidiary (other than the Canadian Borrowers) that
becomes a Borrower pursuant to a Joinder Agreement, together with their
respective successors and assigns.

“Subsidiary Guarantee”: the guarantee of the obligations of the Borrowers under
the Loan Document provided pursuant to the Guarantee and Collateral Agreement or
Canadian Guarantee and Collateral Agreement.

“Subsidiary Guarantor”: any U.S. Subsidiary Guarantor or Canadian Subsidiary
Guarantor.

“Successor Company”: as defined in subsection 8.3(a).

“Supermajority Lenders”: Non-Defaulting Lenders(i) at any time prior to the
termination of the Revolving Credit-1 Commitments and payment in full in cash of
the related Revolving Credit-1 Loans and the L/C Obligations due and owing to
the Revolving Credit-1 Lenders, Non-Defaulting Lenders the Total Credit
Percentages of which aggregate at least 66 2/3% and (ii) thereafter,
Non-Defaulting Lenders (other than the Revolving Credit-1 Lenders) the Total
Credit Percentages of which aggregate at least 66 2/3%.

“Supervisory Review Process”: as defined in subsection 4.10(c).

“Swing Line Commitment”: the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 2.4.

“Swing Line Lender”: GE BFS, in its capacity as provider of the Swing Line
Loans.

“Swing Line Loan Participation Certificate”: a certificate substantially in the
form of Exhibit H.

“Swing Line Loans”: as defined in subsection 2.4(a).

“Swing Line Note”: as defined in subsection 2.4(b).

“Tax Sharing Agreement”: the Tax Sharing Agreement, dated as of the Closing
Date, among the Parent Borrower, Holding and Holding Parent, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

-61-



--------------------------------------------------------------------------------

“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

“Temporary Cash Investments”: any of the following: (i) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of The European Union or any country in whose currency funds are being held
pending their application in the making of an investment or capital expenditure
by the Parent Borrower or a Restricted Subsidiary in that country or with such
funds, or any agency or instrumentality of any thereof or obligations Guaranteed
by the United States of America, Canada or a member state of The European Union
or any country in whose currency funds are being held pending their application
in the making of an investment or capital expenditure by the Parent Borrower or
a Restricted Subsidiary in that country or with such funds, or any agency or
instrumentality of any of the foregoing, or obligations guaranteed by any of the
foregoing or (y) direct obligations of any foreign country recognized by the
United States of America rated at least “A” by S&P or “A-1” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (ii) overnight bank deposits, and investments
in time deposit accounts, certificates of deposit, bankers’ acceptances and
money market deposits (or, with respect to foreign banks, similar instruments)
maturing not more than one year after the date of acquisition thereof issued by
(x) any bank or other institutional lender under a Senior Credit Facility or any
affiliate thereof, (y) JPMorgan Chase Bank, N.A., SunTrust Banks, Inc., Wells
Fargo & Company, Bank of America, N.A., Wachovia Bank, National Association,
Scotiabank, The Toronto-Dominion Bank, Bank of Montreal, or any of their
respective affiliates or (z) a bank or trust company that is organized under the
laws of the United States of America, any state thereof, Canada, any province
thereof, or any foreign country recognized by the United States of America
having capital and surplus aggregating in excess of $250.0 million (or the
foreign currency equivalent thereof) and whose long term debt is rated at least
“A” by S&P or “A-1” by Moody’s (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization) at
the time such Investment is made, (iii) repurchase obligations for underlying
securities or instruments of the types described in clause (i) or (ii) above
entered into with a bank meeting the qualifications described in clause
(ii) above, (iv) Investments in commercial paper, maturing not more than 24
months after the date of acquisition, issued by a Person (other than that of the
Parent Borrower or any of its Subsidiaries), with a rating at the time as of
which any Investment therein is made of “P-2” (or higher) according to Moody’s
or “A-2” (or higher) according to S&P (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any nationally recognized rating organization),
(v) Investments in securities maturing not more than 24 months after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, any province of Canada, or by any political
subdivision or taxing authority of any thereof, and rated at least “BBB-” by S&P
or “Baa3” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (vi) Indebtedness
or Preferred Stock (other than of the Parent Borrower or any of its
Subsidiaries) having a rating of “A” or higher by S&P or “A2” or higher by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (vii) investment funds investing
95% of their assets in securities of the type described in clauses (i)-(vi)
above (which funds may also hold reasonable amounts of cash pending investment
and/or distribution), (viii) any money market deposit accounts issued or offered
by a domestic commercial bank or a commercial bank organized and located in a
country recognized by the United States of America or Canada, in each case,
having capital and surplus in excess of $250.0 million (or the foreign currency
equivalent thereof), or investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 (or any successor rule) of the SEC under the
Investment Company Act of 1940, as amended, and (ix) similar investments
approved by the Board of Directors in the ordinary course of business.

 

-62-



--------------------------------------------------------------------------------

“Term Commitment Percentage”: of any Term Loan Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the Term Loan Commitment or, after the termination of the
Term Commitments upon the initial funding of the Term Loans on the Third
Amendment Effective Date, the outstanding Term Loans of such Term Loan Lender at
such time and the denominator of which is the aggregate amount of all Term Loan
Commitments or, after the termination of the Term Commitments upon the initial
funding of the Term Loans on the Third Amendment Effective Date all outstanding
Term Loans of all Term Loan Lenders at such time.

“Term Loan”: as defined in subsection 2.5(a); and collectively the “Term Loans.”

“Term Loan Commitment”: as to any Lender, its obligation to make Term Loans to
the Borrowers pursuant to subsection 2.5(a) in the amount set forth opposite
such Lender’s name in Schedule A to the Third Amendment to Credit Agreement
under the heading “Term Loan Commitment” (collectively, as to all the Term Loan
Lenders, the “Term Loan Commitments”).

“Term Loan Lender”: any Lender having a Term Loan Commitment hereunder and/or a
Term Loan outstanding hereunder; and all such Lenders, collectively, the “Term
Loan Lenders.”

“Term Note”: each Term Note as defined in subsection 2.6(a) and, collectively,
the “Term Notes.”

“Term Loan Maturity Date”: the earlier of (i) June 1, 2014 and (ii) the maturity
date (as may be extended and further extended from time to time) of the extended
portion of the Extended Term Loans (as such term is defined in the Cash Flow
Credit Agreement as in effect on the Third Amendment Effective Date after giving
effect to Amendment No. 3 thereto); provided, that, such extension or further
extension shall be in an amount equal to not less than the then-outstanding
principal amount (as reduced by any amortization and any other repayments) of
the Extended Term Loans whose maturity is being extended on the Third Amendment
Effective Date.

“THD”: as defined in the Recitals.

“Third Amendment Effective Date”: the date on which the conditions precedent to
the effectiveness of the Third Amendment to Credit Agreement are satisfied and
the Third Amendment to Credit Agreement becomes effective.

“Third Amendment to Credit Agreement”: that certain Limited Consent and
Amendment No. 3 to ABL Credit Agreement, dated as of March     , 2010, by and
among the Borrowers, the other Loan Parties, the Administrative Agent and the
Lenders party thereto.

“Total Canadian Facility Revolving Commitment”: means, at any time, an amount
equal to the aggregate Canadian Facility Revolving Commitments of all Canadian
Facility Lenders. The original Total Canadian Facility Commitment is $200.0
million.

“Total Facility Revolving Commitment”: at any time, the sum of the Total
Canadian Facility Revolving Commitment and the Total U.S. Facility Revolving
Commitment at such time. The original Total Facility Commitment is
$2,100,000,000.

“Total U.S. Facility Revolving Commitment”: at any time, an amount equal to the
aggregate U.S. Facility Revolving Commitments of all U.S. Facility Revolving
Lenders at such time. The original Total U.S. Facility Commitment is $1,900.0
million.

 

-63-



--------------------------------------------------------------------------------

“Total Credit Percentage”: as to any Lender at any time, the percentage of the
aggregatethat percentage which is equal to a fraction (expressed as a
percentage) (a) the numerator of which is the sum of (i) the Revolving
Commitments (or, in the case of theafter termination or expiration of the
Revolving Commitments, the sum of the Canadian Facility Lender Exposure and the
U.S. Facility Revolving Lender Exposure) of such Lender at such time plus
(ii) the outstanding Term Loans of such Lender at such time, and (b) the
denominator of which is the sum of (i) the Total Facility Revolving Commitment
(or, after termination or expiration of the Revolving Commitments, the Aggregate
Outstanding Revolving Credit of the Lenders) then constituted by such Lender’s
Commitment (or, in the case of the termination or expiration of the Commitments,
such Lender’s Canadian Facility Lender Exposure and/or U.S. Facility Lender
Exposure).) at such time plus (ii) the total outstanding Term Loans of all
Lenders at such time.

“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Transaction Documents”: (i) the Loan Documents, (ii) the Acquisition Agreement,
(iii) the Cash Flow Loan Documents, (iv) the Senior Notes and the Senior Notes
Indenture and (v) the Senior Subordinated Notes and the Senior Subordinated
Notes Indenture, in each case including any Interest Rate Protection Agreements
related thereto.

“Transactions”: collectively, any or all of the following: (i) the Acquisition,
(ii) the Merger, (iii) the entry into the Senior Notes Indenture and the Senior
Subordinated Notes Indenture, and the offer and issuance of the Senior Notes and
the Senior Subordinated Notes, (iv) the entry into the Senior Credit Facilities
and Incurrence of Indebtedness thereunder by one or more of the Parent Borrower
and its Subsidiaries, and (v) all other transactions relating to any of the
foregoing (including payment of fees and expenses related to any of the
foregoing).

“Transferee”: any Participant or Assignee.

“Treasury Capital Stock”: as defined in subsection 8.5(b)(i).

“Type”: the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

“Underfunding”: the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.

“Unrestricted Cash”: at the date of determination thereof, cash, Cash
Equivalents and Temporary Cash Investments, other than (i) as disclosed in the
consolidated financial statements of the Parent Borrower as a line item on the
balance sheet as “restricted cash” and (ii) cash, Cash Equivalents and Temporary
Cash Investments of a Captive Insurance Subsidiary to the extent such cash, Cash
Equivalents and Temporary Cash Investments are not permitted by applicable law
or regulation to be dividended,

 

-64-



--------------------------------------------------------------------------------

distributed or otherwise transferred to the Borrower or any Restricted
Subsidiary that is not a Captive Insurance Subsidiary.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Parent Borrower that at the
time of determination is an Unrestricted Subsidiary, as designated by the Board
of Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Parent Borrower (including any newly acquired or newly formed Subsidiary of
the Parent Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Capital Stock or Indebtedness of, or owns or
holds any Lien on any property of, the Parent Borrower or any other Restricted
Subsidiary of the Parent Borrower that is not a Subsidiary of the Subsidiary to
be so designated; provided that (A) such designation was made at or prior to the
Closing Date, or (B) the Subsidiary to be so designated has total consolidated
assets of $1,000.00 or less or (C) if such Subsidiary has consolidated assets
greater than $1,000.00, then the Payment Condition shall be satisfied. The Board
of Directors may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that immediately after giving effect to such designation
(x) the Consolidated Coverage Ratio would be equal to or greater than 2.00:1.00,
(y) the Consolidated Coverage Ratio would be greater than it was immediately
prior to giving effect to such designation or (z) such Subsidiary shall be a
Special Purpose Subsidiary. Any such designation by the Board of Directors shall
be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation and a certificate signed by a Responsible Officer of
the Parent Borrower certifying that such designation complied with the foregoing
provisions.

“U.S. ABL Collateral Agent”: as defined in the Preamble hereto.

“U.S. Borrowers”: the Parent Borrower and the Subsidiary Borrowers.

“U.S. Borrower Representative”: as defined in subsection 10.15.

“U.S. Borrowing Base”: the sum of, at any time, (1) 90.0% (until the first
anniversary of the Closing Date) and 85.0% (thereafter) of the Net Orderly
Liquidation Value of Eligible U.S. Inventory at such time, (2) 90.0% (until the
first anniversary of the Closing Date) and 85.0% (thereafter) of the book value
of Eligible U.S. Accounts at such time and (3) Unrestricted Cash (to the extent
held in a Concentration Account over which the U.S. ABL Collateral Agent has a
valid Lien or in any related investment or other account that is subject to a
Concentration Account Agreement) of the Parent Borrower and its Domestic
Subsidiaries at such time. The Borrowing Base, as of any date of determination,
shall not include Inventory the acquisition of which shall have been financed or
refinanced by the Incurrence of Purchase Money Obligations to the extent such
Purchase Money Obligations (or any Refinancing Indebtedness in respect thereof)
shall then remain outstanding pursuant to such clause (on a pro forma basis
after giving effect to an Incurrence of Indebtedness and the application of
proceeds therefrom).

“U.S. Facility Commitment”: as to any Lender, its obligation to make Loans to,
and/or make Swing Line Loans made to, and/or participate in Letters of Credit
issued on behalf of, and/or participate in Agent Advances made to, in each case
the U.S. Borrowers in an aggregate amount not to exceed at any one time
outstanding the amount set forth opposite such Lender’s name in Schedule A under
the heading “U.S Facility Commitment” or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s Commitment assigned to such
Assignee pursuant to subsection 11.6(b) (in each case as such amount may be
adjusted from time to time as provided herein); collectively, as to all the
Lenders, the “Commitments.”

“U.S. Facility Commitment Percentage”: of any U.S. Facility Lender at any time
shall be that percentage which is equal to a fraction (expressed as a
percentage) the numerator of which is the U.S.

 

-65-



--------------------------------------------------------------------------------

Facility Commitment of such U.S. Facility Lender at such time and the
denominator of which is the Total U.S. Facility Commitment at such time,
provided that if any such determination is to be made after the termination of
the U.S. Facility Commitments, the determination of such percentages shall be
made immediately before giving effect to such termination.

“U.S. Facility Commitment”: as to any Lender, its U.S. Facility Revolving
Commitments and its Term Loan Commitment.

“U.S. Facility Issuing Lender”: as the context may require, (i) JPMorgan or any
Affiliate thereof, in its capacity as issuer of any Letter of Credit and/or
(ii) any other U.S. Facility Revolving Lender that may become a U.S. Facility
Issuing Lender under subsection 3.9.

“U.S. Facility Lender”: each Lender which has a U.S. Facility Commitment
(without giving effect to any termination thereof if there are any outstanding
U.S. Facility L/C Obligations) or which has any outstanding U.S. Facility
Revolving Credit Loans (or a U.S. Facility Commitment Percentage in any then
outstanding U.S. Facility L/C Obligations).“U.S. Facility Lender Exposure”: of
any U.S. Facility Lender at any time shall be an amount equal to its U.S.
Facility Commitment Percentage of the sum of (a) the U.S. Facility L/C
Obligations then outstanding, (b) the outstanding Agent Advances to the U.S.
Borrowers, and (c) the outstanding U.S. Facility Revolving Credit Loansthe sum
of (i) its U.S. Facility Revolving Lender Exposure and (ii) the outstanding
principal amount of the Term Loans then held by it, in each case as at such
time.

“U.S. Facility Letters of Credit”: Letters of Credit issued by the U.S. Facility
Issuing Lender to, or for the account of, the U.S. Borrowers, pursuant to
subsection 3.1.

“U.S. Facility L/C Obligations”: at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding U.S.
Facility Letters of Credit (including in the case of outstanding U.S. Facility
Letters of Credit in Canadian Dollars, the Dollar Equivalent of the aggregate
then undrawn and unexpired amount thereof) and (b) the aggregate amount of
drawings under U.S. Facility Letters of Credit which have not then been
reimbursed pursuant to subsection 3.5(a) (including in the case of U.S. Facility
Letters of Credit in Canadian Dollars, the Dollar Equivalent of the unreimbursed
aggregate amount of drawings thereunder, to the extent that such amount has not
been converted into Dollars in accordance with subsection 3.5(a)).

“U.S. Facility Revolving Commitment Percentage”: of any U.S. Facility Revolving
Lender at any time shall be that percentage which is equal to a fraction
(expressed as a percentage) the numerator of which is the U.S. Facility
Revolving Commitment of such U.S. Facility Revolving Lender at such time and the
denominator of which is the Total U.S. Facility Revolving Commitment at such
time, provided that if any such determination is to be made after the
termination of the U.S. Facility Revolving Commitments, the determination of
such percentages shall be made immediately before giving effect to such
termination.

“U.S. Facility Revolving Commitments”: as to any U.S. Facility Revolving Lender,
its U.S. Facility Revolving Credit-1 Commitments and its U.S. Facility Revolving
Credit-2 Commitments.

“U.S. Facility Revolving Credit Loan”: as provided in subsection 2.1(a).

“U.S. Revolving Credit-1 Loan Share”: the percentage constituted by the
aggregate U.S. Revolving Credit-1 Commitments of all the U.S. Revolving Credit-1
Lenders with respect to the Total U.S. Facility Revolving Commitments.

 

-66-



--------------------------------------------------------------------------------

“U.S. Facility Revolving Credit-1 Commitment”: as to any U.S. Facility Revolving
Lender, its obligation to make U.S. Facility Revolving Credit-1 Loans to, and/or
make Swing Line Loans made to, and/or participate in Letters of Credit issued on
behalf of, and/or participate in Agent Advances made to, in each case the U.S.
Borrowers in an aggregate amount not to exceed at any one time outstanding the
amount set forth opposite such Lender’s name in Schedule A to the Third
Amendment to Credit Agreement under the heading “U.S Facility Revolving Credit-1
Commitment” or, in the case of any Lender that is an Assignee, the amount of the
assigning Lender’s Commitment assigned to such Assignee pursuant to subsection
11.6(b) (in each case as such amount may be adjusted from time to time as
provided herein); collectively, as to all the Lenders, the “U.S. Facility
Revolving Credit-1 Commitments.”

“U.S. Facility Revolving Credit-1 Lender”: each Lender that has a U.S. Facility
Revolving Credit-1 Commitment.

“U.S. Facility Revolving Credit-1 Loan”: a U.S. Facility Revolving Credit Loan
made by a U.S Facility Revolving Lender pursuant to such U.S. Facility Revolving
Lender’s U.S. Facility Revolving Credit-1 Commitment.

“U.S. Facility Revolving Credit-2 Commitment”: as to any U.S. Facility Revolving
Lender, its obligation to make U.S. Facility Revolving Credit-2 Loans to, and/or
make Swing Line Loans made to, and/or participate in Letters of Credit issued on
behalf of, and/or participate in Agent Advances made to, in each case the U.S.
Borrowers in an aggregate amount not to exceed at any one time outstanding the
amount set forth opposite such Lender’s name in Schedule A to the Third
Amendment to Credit Agreement under the heading “U.S Facility Revolving Credit-2
Commitment” or, in the case of any Lender that is an Assignee, the amount of the
assigning Lender’s Commitment assigned to such Assignee pursuant to subsection
11.6(b) (in each case as such amount may be adjusted from time to time as
provided herein); collectively, as to all the Lenders, the “U.S. Facility
Revolving Credit-2 Commitments.”

“U.S. Facility Revolving Credit-2 Lender”: each Lender that has a U.S. Facility
Revolving Credit-2 Commitment.

“U.S. Facility Revolving Credit-2 Loan”: a U.S. Facility Revolving Credit Loan
made by a U.S Facility Revolving Lender pursuant to such U.S. Facility Revolving
Lender’s U.S. Facility Revolving Credit-2 Commitment.

“U.S. Facility Revolving Lender Exposure”: of any U.S. Facility Revolving Lender
at any time shall be an amount equal to its U.S. Facility Revolving Commitment
Percentage of the sum of (a) the U.S. Facility L/C Obligations then outstanding,
(b) the outstanding Agent Advances to the U.S. Borrowers, and (c) the
outstanding U.S. Facility Revolving Credit Loans, in each case as at such time.

“U.S. Facility Revolving Lenders”: the U.S. Facility Revolving Credit-1 Lenders
and the U.S. Facility Revolving Credit-2 Lenders.

“U.S. Revolving Credit-1 Facility”: at any time, the aggregate amount of the U.S
Facility Revolving Lenders’ U.S. Facility Revolving Credit-1 Commitments at such
time.

“U.S. Revolving Credit-2 Facility”: at any time, the aggregate amount of the U.S
Facility Revolving Lenders’ U.S. Facility Revolving Credit-2 Commitments at such
time.

“U.S. Revolving Credit-2 Loan Share”: the percentage constituted by the
aggregate U.S. Revolving Credit-2 Commitments of all the U.S. Revolving Credit-2
Lenders with respect to the Total U.S. Facility Revolving Commitments.

 

-67-



--------------------------------------------------------------------------------

“U.S. Secured Parties”: the “Secured Parties” as defined in the U.S. Guarantee
and Collateral Agreement.

“U.S. Security Documents”: the collective reference to each Mortgage related to
any Mortgaged Property, the Guarantee and Collateral Agreement, the Holding
Pledge Agreement and all other similar security documents hereafter delivered to
the U.S. ABL Collateral Agent granting a Lien on any asset or assets of any
Person to secure the obligations and liabilities of the Loan Parties hereunder
and/or under any of the other Loan Documents or to secure any guarantee of any
such obligations and liabilities, including any security documents executed and
delivered or caused to be delivered to the U.S. ABL Collateral Agent pursuant to
subsection 7.9, in each case, as amended, supplemented, waived or otherwise
modified from time to time.

“U.S. Subsidiary Guarantor”: any Domestic Subsidiary (other than any Excluded
Subsidiary) of the Parent Borrower that executes and delivers a Subsidiary
Guarantee, in each case, unless and until such time as the respective Subsidiary
Guarantor ceases to constitute a Domestic Subsidiary of the Borrower or is
released from all of its obligations under the Subsidiary Guarantee in
accordance with the terms and provisions thereof.

“U.S. Tax Compliance Certificate”: as defined in subsection 4.11(b).

“Voting Stock”: shares of Capital Stock entitled to vote generally in the
election of directors.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes, any other Loan Document
or any certificate or other document made or delivered pursuant hereto.

(b) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. The
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation,” if not expressly followed by such phrase or the
phrase “but not limited to.”

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires: (i) “or” is not exclusive; and
(ii) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time.

(f) For purposes of any assets, liabilities or entities located in the Province
of Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province

 

-68-



--------------------------------------------------------------------------------

of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
(c) “tangible property” shall be deemed to include “corporeal property”,
(d) “intangible property” shall be deemed to include “incorporeal property”,
(e) “security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec” and a resolutory clause, (f) all references to filing, registering or
recording under the UCC shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” liens or
security interest shall be deemed to include a reference to an “opposable” or
“set up” lien or security interest as against third parties, (h) any “right of
offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (i) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, (j) an “agent” shall be deemed to include a “mandatary”,
(k) “servitude” shall be deemed to include easement; (l) “prior claim” shall be
deemed to include priority; (m) “survey” shall be deemed to include “certificate
of location and plan”; (n) “state” shall be deemed to include “province”; and
(o) “fee simple title” shall be deemed to include “absolute ownership”. The
parties hereto confirm that it is their wish that this Agreement and any other
document executed in connection with the transactions contemplated herein be
drawn up in the English language only and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux présentes conferment que c’est leur
volonté que cette convention et les autres documents de credit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisages par cette convention et les autres documents peuvent être rédigés en
la langue anglaise seulement.

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS.

2.1 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Lender with a U.S. Facility
Revolving Commitment severally agrees to make to the U.S. Borrowers (on a joint
and several basis as between the U.S. Borrowers), at any time and from time to
time during the ABLapplicable Revolving Commitment Period, a revolving credit
loan or revolving credit loans (each a “U.S. Facility Revolving Credit Loan”
and, collectively, the “U.S. Facility Revolving Credit Loans”) in an aggregate
principal amount equal to such U.S. Facility Revolving Lender’s U.S. Facility
Revolving Commitment provided that no U.S. Facility Revolving Lender shall have
any obligations to make a U.S. Facility Revolving Credit Loan to the extent that
such U.S. Facility Revolving Credit Loan would result in (A) the U.S. Facility
Revolving Lender Exposure of such U.S. Facility Revolving Lender exceeding its
U.S. Facility Revolving Commitment or (B) the sum of the Aggregate U.S. Borrower
Revolving Extensions and the aggregate outstanding principal amount of the Term
Loans exceeding the U.S. Borrowing Base. Such U.S. Facility Revolving Credit
Loans shall be made in Dollars and may from time to time be (i) Eurocurrency
Loans, (ii) ABR Loans or (iii) a combination thereof, as determined by the
Borrowers and notified to the Administrative Agent in accordance with
subsections 2.2 and 4.2; provided that no Revolving Credit Loan shall be made as
a Eurocurrency Loan after the day that is one month prior to the Revolving
Facility Maturity Date. applicable thereto.

(b) Subject to the terms and conditions hereof, each Canadian Facility Lender
severally agrees to make to (i) each of the Canadian Borrowers (on a joint and
several basis as between the Canadian Borrowers with respect to such revolving
credit loans made to the Canadian Borrowers) and (ii) the U.S. Borrowers (on a
joint and several basis as between the U.S. Borrowers with respect to such
revolving credit loans made to the U.S. Borrowers), at any time and from time to
time during the ABLapplicable Revolving Commitment Period, a revolving credit
loan or revolving credit loans (each a “Canadian Facility Revolving Credit Loan”
and, collectively, the “Canadian Facility Revolving Credit Loans”) in an
aggregate principal amount equal to such Canadian Facility Lender’s Canadian
Facility Revolving Commitment provided that no Canadian Facility Lender shall
have any obligation to make a

 

-69-



--------------------------------------------------------------------------------

Canadian Facility Revolving Credit Loan to the extent that such Canadian
Facility Revolving Credit Loan would result in (A) the Canadian Facility Lender
Exposure of such Canadian Facility Lender exceeding its Canadian Facility
Revolving Commitment, (B) the Aggregate Canadian Borrower Extensions exceeding
the Canadian Borrowing Base, or (C) the sum of the Aggregate U.S. Borrower
Revolving Extensions and the outstanding principal amount of the Term Loans
exceeding the U.S. Borrowing Base. Such Canadian Facility Revolving Credit Loans
shall be in the case of Loans made to the Canadian Borrowers, denominated in
Dollars or in Canadian Dollars and in the case of Loans made to the U.S.
Borrowers, denominated in Dollars and may from time to time be (x) in the case
of the Canadian Facility Revolving Credit Loans denominated in Canadian Dollars,
(i) ABR Loans, (ii) Bankers’ Acceptances or (iii) BA Equivalent Loans and (y) in
the case of the Canadian Facility Revolving Credit Loans denominated in Dollars,
(i) ABR Loans, (ii) Eurocurrency Loans or (iii) a combination thereof, as
determined by the Canadian Borrowers and notified to the Administrative Agent
and Canadian Agent in accordance with subsections 2.2 and 4.2; provided that no
Revolving Credit Loan shall be made as a Eurocurrency Loan after the day that is
one month prior to the Revolving Facility Maturity Date. applicable thereto.

(c) Notwithstanding anything to the contrary in subsections 2.1(a) or (b) or
elsewhere in this Agreement, the Administrative Agent and the Canadian Agent, as
applicable, shall have the right to establish Availability Reserves in such
amounts, and with respect to such matters, as the Administrative Agent and the
Canadian Agent, as applicable, in their Permitted Discretion shall deem
necessary or appropriate, against the U.S. Borrowing Base and/or the Canadian
Borrowing Base, as applicable, including reserves with respect to (i) sums that
the respective Borrowers are or will be required to pay (such as taxes
(including payroll and sales taxes), assessments, insurance premiums, or, in the
case of leased assets, rents or other amounts payable under such leases) and
have not yet paid and (ii) amounts owing by the respective Borrowers or, without
duplication, their respective Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral, which Lien or trust, in the
Permitted Discretion of the Administrative Agent or the Canadian Agent is
capable of ranking senior in priority to or pari passu with one or more of the
Liens granted in the Security Documents (such as Canadian Priority Payables,
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral; provided that the Administrative Agent shall have
provided the Borrower Representative at least ten Business Days’ prior written
notice of any such establishment; provided, further, that such Agent may only
establish an Availability Reserve after the date hereof based on an event,
condition or other circumstance arising after the Closing Date or based on facts
not known to such Agent as of the Closing Date. The amount of any Availability
Reserve established by such Agent shall have a reasonable relationship to the
event, condition or other matter that is the basis for the Availability Reserve.
Upon delivery of such notice, such Agent shall be available to discuss the
proposed Availability Reserve, and the applicable Borrower may take such action
as may be required so that the event, condition or matter that is the basis for
such Availability Reserve or increase no longer exists, in a manner and to the
extent reasonably satisfactory to applicable Agent in the exercise of its
Permitted Discretion. In no event shall such notice and opportunity limit the
right of the applicable Agent to establish such Availability Reserve, unless
such Agent shall have determined in its Permitted Discretion that the event,
condition or other matter that is the basis for such new Availability Reserve no
longer exists or has otherwise been adequately addressed by the applicable
Borrower. Notwithstanding anything herein to the contrary, Availability Reserves
shall not duplicate eligibility criteria contained in the definition of
“Eligible Accounts,” or “Eligible Inventory,” as the case may be, and vice
versa, or reserves or criteria deducted in computing the net book value of
Eligible Inventory or the Net Orderly Liquidation Value of Eligible Inventory
and vice versa. In addition to the foregoing, the Administrative Agent and the
Canadian Agent shall have the right, subject to subsection 7.6, to have the Loan
Parties’ Inventory reappraised by a qualified appraisal company selected by the
Administrative Agent or the Canadian Agent from time to time after the Closing
Date for the purpose of redetermining the Net Orderly Liquidation Value of the

 

-70-



--------------------------------------------------------------------------------

Eligible Inventory and, as a result, redetermining the U.S. Borrowing Base or
the Canadian Borrowing Base.

(d) In the event the U.S. Borrowers are or the Canadian Borrowers are, as
applicable, unable to comply with (i) the borrowing base limitations set forth
in subsections 2.1(a), or (ii) the conditions precedent to the making of Loans
or the issuance of Letters of Credit set forth in Section 6, (x) the U.S.
Facility Revolving Lenders authorize the Administrative Agent, for the account
of the U.S. Facility Revolving Lenders, to make U.S. Facility Revolving Credit
Loans to the U.S. Borrowers and (y) the Canadian Facility Lenders authorize the
Canadian Agent, for the account of the Canadian Facility Lenders, to make
Canadian Facility Revolving Credit Loans to the Canadian Borrowers, which, in
each case, may only be made as ABR Loans (each, an “Agent Advance”) for a period
commencing on the date the Administrative Agent first receives a notice of
Borrowing requesting an Agent Advance until the earliest of (i) the 30th
Business Day after such date, (ii) the date the respective Borrowers or Borrower
is again able to comply with the limitations in the Borrowing Base and the
conditions precedent to the making of Loans and issuance of Letters of Credit,
or obtains an amendment or waiver with respect thereto and (iii) the date the
Required Lenders instruct the Administrative Agent and the Canadian Agent to
cease making Agent Advances (in each case, the “Agent Advance Period”). Neither
the Administrative Agent nor the Canadian Agent shall make any Agent Advance
(A) in the case of Agent Advances made to the Canadian Borrowers, (I) to the
extent that at such time the amount of such Agent Advance, when added to the
aggregate outstanding amount of all other Agent Advances made to the Canadian
Borrowers at such time, would exceed 5.0% of the Canadian Borrowing Base as then
in effect (based on the Borrowing Base Certificate last delivered) or (II) to
the extent that at such time the amount of such Agent Advance when added to the
Aggregate Canadian Facility Lender Exposure as then in effect (immediately prior
to the incurrence of such Agent Advance), would exceed the Total Canadian
Facility Revolving Commitment at such time, or (B) in the case of Agent Advances
made to the U.S. Borrowers, (I) when added to the aggregate outstanding amount
of all other Agent Advances made to the U.S. Borrowers at such time, would
exceed 5.0% of the U.S. Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) or (II) to the extent that at such time the amount
of such Agent Advance when added to the Aggregate U.S. Facility Revolving Lender
Exposure as then in effect (immediately prior to the incurrence of such Agent
Advance), would exceed the Total U.S. Facility Revolving Commitment at such time
or (III) to the extent that at such time the amount of such Agent Advance when
added to the Aggregate Canadian Facility Lender Exposure as then in effect
(immediately prior to such Agent Advance) would exceed the sum of (1) the
Canadian Borrowing Base at such time plus (2) the U.S. Borrowing Base at such
time (in each case, based on the Borrowing Base Certificate last delivered). It
is understood and agreed that, subject to the requirements set forth above,
Agent Advances may be made by the Administrative Agent or the Canadian Agent in
their respective discretion to the extent the Administrative Agent or the
Canadian Agent deems such Agent Advances necessary or desirable (x) to preserve
and protect the applicable Collateral, or any portion thereof, (y) to enhance
the likelihood of, or maximize the amount of, repayment of the Loans and other
obligations of the Loan Parties hereunder and under the other Loan Documents or
(z) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of any Loan Document, including payments of
reimbursable expenses and other sums payable under the Loan Documents, and that
the Borrowers shall have no right to require that any Agent Advances be made. At
any time that the conditions precedent set forth in subsection 6.2 have been
satisfied or waived, the Administrative Agent may request the applicable Lenders
to make a Loan to repay an Agent Advance. At any other time, the Administrative
Agent may require the applicable Lenders to fund their risk participations
described in subsection 2.1(e) below.

(e) Upon the making of an Agent Advance by the Administrative Agent (whether
before or after the occurrence of a Default or an Event of Default), each U.S.
Facility Revolving Lender shall be deemed, without further action by any party
hereto, unconditionally and irrevocably to have purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and

 

-71-



--------------------------------------------------------------------------------

participation in such Agent Advance in proportion to its U.S. Facility Revolving
Commitment Percentage. From and after the date, if any, on which any U.S.
Facility Revolving Lender is required to fund its participation in any Agent
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such U.S. Facility Revolving Lender, its U.S. Facility Revolving Commitment
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Agent
Advance.

(f) Upon the making of an Agent Advance by the Canadian Agent (whether before or
after the occurrence of a Default or an Event of Default), each Canadian
Facility Lender shall be deemed, without further action by any party hereto,
unconditionally and irrevocably to have purchased from the Canadian Agent,
without recourse or warranty, an undivided interest and participation in such
Agent Advance in proportion to its Canadian Facility Revolving Commitment
Percentage. From and after the date, if any, on which any Canadian Facility
Lender is required to fund its participation in any Agent Advance purchased
hereunder, the Canadian Agent shall promptly distribute to such Canadian
Facility Lender, its Canadian Facility Revolving Commitment Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Canadian Agent in respect of such Agent Advance.

(g) Each Borrower agrees that, upon the request to the Administrative Agent by
any Revolving Lender made on or prior to the Closing Date or in connection with
any assignment of Revolving Credit Loans or Revolving Commitments pursuant to
subsection 11.6(b), in order to evidence such Lender’s Revolving Credit Loans,
such Borrower will execute and deliver to such Revolving Lender a promissory
note substantially in the form of Exhibit I-1 with appropriate insertions as to
payee, date and principal amount (each, as amended, supplemented, replaced or
otherwise modified from time to time, a “Revolving Note” ), payable to such
Revolving Lender and representing the obligation of such Borrower to pay the
amount of the Revolving Commitment of such Revolving Lender or, if less, the
aggregate unpaid principal amount of all Revolving Credit Loans made by such
Lender to such Borrower. EachRevolving Lender to such Borrower; provided that in
the case of any such request made in connection with the Third Amendment to
Credit Agreement, such Revolving Lender shall return to the Parent Borrower any
Revolving Note previously delivered to such Revolving Lender pursuant to this
subsection 2.1(g). Each Revolving Note shall (i) be dated the Closing Date,
(ii) be stated to mature on the Maturity DateExtended Maturity Date (in the case
of the Revolving Credit-2 Loans) and the Non-Extended Maturity Date (in the case
of the Revolving Credit-1 Loans) and (iii) provide for the payment of interest
in accordance with subsection 4.1.

(h) Notwithstanding anything to the contrary contained herein, the parties
acknowledge and agree that the Canadian Borrowers (other than Disregarded
Canadian Borrowers) shall not be jointly or jointly and severally liable with
the U.S. Borrowers for any liabilities or obligations of the U.S. Borrowers
hereunder.

(i) Notwithstanding anything contained herein to the contrary, except with
respect to (A) the payment in full in cash of the U.S. Facility Revolving
Credit-1 Loans and the termination of the U.S. Facility Revolving Credit-1
Commitments on the Non-Extended Maturity Date in accordance with subsection 2.3
and (B) the termination or any reduction(s) of the U.S. Facility Revolving
Credit-1 Commitments (and any prepayments of the U.S. Facility Revolving
Credit-1 Loans in connection with such termination or reduction(s)) at any time
during the period commencing twelve (12) months prior to the Non-Extended
Maturity Date and ending on the Non-Extended Maturity Date in accordance with
subsections 2.3 and 4.4, all U.S. Facility Revolving Credit Loans, reductions in
the U.S. Facility Revolving Commitments and prepayments of the principal amount
of U.S. Facility Revolving Credit Loans, shall be made ratably between the U.S.
Revolving Credit-1 Facility and the U.S. Revolving Credit-2 Facility.

 

-72-



--------------------------------------------------------------------------------

(j) Notwithstanding anything contained herein to the contrary, except with
respect to (A) the payment in full in cash of the Canadian Facility Revolving
Credit-1 Loans and the termination of the Canadian Facility Revolving Credit-1
Commitments on the Non-Extended Maturity Date in accordance with subsection 2.3
and (B) the termination or any reduction(s) of the Canadian Facility Revolving
Credit-1 Commitments (and any prepayments of the Canadian Facility Revolving
Credit-1 Loans in connection with such termination or reduction(s)) at any time
during the period commencing twelve (12) months prior to the Non-Extended
Maturity Date and ending on the Non-Extended Maturity Date in accordance with
subsections 2.3 and 4.4, all Canadian Facility Revolving Credit Loans,
reductions in the Canadian Facility Revolving Commitments and prepayments of the
principal amount of Canadian Facility Revolving Credit Loans, shall be made
ratably between the Canadian Revolving Credit-1 Facility and the Canadian
Revolving Credit-2 Facility.

2.2 Procedure for Revolving Credit Borrowing. Each of the Borrowers may borrow
under the Revolving Commitments during the applicable Revolving Commitment
Period on any Business Day, provided that the U.S. Borrower Representative (or,
in the case of the initial Extension of Credit hereunder, its corporate
predecessor, HDS Acquisition Subsidiary, Inc.) or the Canadian Borrower
Representative, as the case may be, shall give the Administrative Agent or the
Canadian Agent, as applicable, irrevocable (in the case of any notice except
notice with respect to the initial Extension of Credit hereunder, which shall be
irrevocable after the funding) notice (which notice must be received by the
Administrative Agent or the Canadian Agent, as applicable, prior to (a) 12:00
Noon, New York City time, at least three Business Days prior to the requested
Borrowing Date, if all or any part of the requested Revolving Credit Loans are
to be initially Eurocurrency Loans, or Bankers’ Acceptances or BA Equivalent
Loans or (b) 10:00 A.M., New York City time, on the requested Borrowing Date,
for ABR Loans) specifying (i) the identity of a Borrower, (ii) the amount to be
borrowed, (iii) the requested Borrowing Date, (iv) whether the borrowing is to
be of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans, ABR Loans
or a combination thereof, (v) in the case of the Canadian Facility Revolving
Credit Loans, if the borrowing is to be entirely or partly of ABR Loans, whether
such Loans shall be denominated in Canadian Dollars or Dollars and (vi) if the
borrowing is to be entirely or partly of Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans, the respective amounts of each such Type of
Loan, the respective lengths of the initial Interest Periods therefor. Each
borrowing shall be in an amount equal to (x) in the case of ABR Loans, except
any ABR Loan to be used solely to pay a like amount of outstanding Reimbursement
Obligations or Swing Line Loans, in multiples of $1,000,000.0 (or, in the case
of Loans denominated in Canadian Dollars, Cdn$1,000,000.0) (or, if the Revolving
Commitments then available (as calculated in accordance with subsections 2.1(a)
and (b)) are less than $1,000,000.0, such lesser amount) and (y) in the case of
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans an amount equal
to $5,000,000.0 (or, in the case of Loans denominated in Canadian Dollars,
Cdn$5,000,000.0) or a whole multiple of $1,000,000.0 (or, in the case of Loans
denominated in Canadian Dollars, Cdn$1,000,000.0) in excess thereof. Upon
receipt of any such notice from the U.S. Borrower Representative or the Canadian
Borrower Representative, as the case may be, the Administrative Agent or the
Canadian Agent, as applicable, shall promptly notify each applicable Revolving
Lender thereof. Subject to the satisfaction of the conditions precedent
specified in subsection 6.2, each applicable Revolving Lender will make the
amount of its pro rata share of each borrowing of Revolving Credit Loans
available to the Administrative Agent or the Canadian Agent, as applicable, for
the account of the Borrower identified in such notice at the office of the
Administrative Agent or the Canadian Agent, as applicable, specified in
subsection 11.2 prior to 12:30 P.M. (or 10:00 A.M., in the case of the initial
borrowing hereunder), New York City time, or at such other office of the
Administrative Agent or the Canadian Agent, as applicable, or at such other time
as to which the Administrative Agent or the Canadian Agent, as applicable, shall
notify such Borrower Representative reasonably in advance of the Borrowing Date
with respect thereto, on the Borrowing Date requested by such Borrower in
Dollars or Canadian Dollars and in funds immediately available to the
Administrative Agent or the Canadian Agent, as applicable. In relation to
Bankers’ Acceptances and BA Equivalent Loans, the Canadian Agent shall credit to
the applicable Canadian Borrower’s account on the

 

-73-



--------------------------------------------------------------------------------

applicable Borrowing Date the BA Proceeds less the applicable BA Fee with
respect to each Bankers’ Acceptance purchased and each BA Equivalent Loan
advanced by a Lender on that Borrowing Date. Such borrowing will then be made
available to the Canadian Borrower identified in such notice by the Canadian
Agent, crediting the account of such Borrower on the books of such office with
the aggregate of the amounts made available to the Canadian Agent by the
Revolving Lenders and in like funds as received by the Canadian Agent.

2.3 Termination or Reduction of Revolving Commitments . The Borrower
Representative (on behalf of any Borrower) shall have the right, upon not less
than three Business Days’ notice to the Administrative Agent or Canadian Agent,
as the case may be (which will promptly notify the Lenders thereof), to
terminate the U.S. Facility Revolving Credit-1 Commitments, U.S. Facility
Revolving Credit-2 Commitments, Canadian Facility Revolving Credit-1 Commitments
or Canadian Facility Revolving Credit-2 Commitments, respectively, or, from time
to time, to reduce the amount of the U.S. Facility Revolving Credit-1
Commitments, U.S. Facility Revolving Credit-2 Commitments, Canadian Facility
Revolving Credit-1 Commitments or Canadian Facility Revolving Credit-2
Commitments, respectively; provided that no such termination or reduction shall
be permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans and Swing Line Loans made on the effective date thereof,
the aggregate principal amount of the Revolving Credit Loans and Swing Line
Loans then outstanding (including in the case of Revolving Credit Loans then
outstanding in any Canadian Dollars, the Dollar Equivalent of the aggregate
principal amount thereof), when added to the sum of the then outstanding L/C
Obligations, would exceed the Revolving Commitments then in effect. Any such
reduction shall be in an amount equal to $5.0 million or a whole multiple of
$1.0 million in excess thereof and shall reduce permanently the applicable
Revolving Commitments then in effect. All outstanding Revolving Commitments
shall terminate on the Maturity Date.applicable Revolving Facility Maturity
Date. The U.S. Facility Revolving Credit-1 Commitments and the Canadian Facility
Revolving Credit-1 Commitments shall terminate on the Non-Extended Maturity Date
and the U.S. Facility Revolving Credit-2 Commitments and the Canadian Facility
Revolving Credit-2 Commitments shall terminate on the Extended Maturity Date.

2.4 Swing Line Commitments.

(a) Subject to the terms and conditions hereof, the Swing Line Lender agrees to
make swing line loans (individually, a “Swing Line Loan”; collectively, the
“Swing Line Loans”) to any U.S. Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
not to exceed $100.0 million; provided that the Swing Line Lender shall not make
any Swing Line Loans if, after doing so, the Aggregate U.S. Facility Revolving
Lender Exposure or the sum of the Aggregate U.S. Borrower Revolving Extensions
and the outstanding principal amount of the Term Loans would exceed the
applicable limitations set forth in subsection 2.1. Amounts borrowed by any U.S.
Borrower under this subsection 2.4 may be repaid and, through but excluding the
Extended Maturity Date, reborrowed. All Swing Line Loans made to any U.S.
Borrower shall be made in Dollars as ABR Loans and shall not be entitled to be
converted into Eurocurrency Loans. The U.S. Borrower Representative (on behalf
of any U.S. Borrower) shall give the Swing Line Lender irrevocable notice (which
notice must be received by the Swing Line Lender prior to 3:00 P.M., New York
City time) on the requested Borrowing Date specifying (1) the identity of the
U.S. Borrower and (2) the amount of the requested Swing Line Loan, which shall
be in a minimum amount of $100,000.00 or whole multiples of $50,000.00 in excess
thereof. The proceeds of the Swing Line Loan will be made available by the Swing
Line Lender to the U.S. Borrower identified in such notice at an office of the
Swing Line Lender by wire transfer to the account of such U.S. Borrower
specified in such notice.

(b) Each of the U.S. Borrowers agrees that, upon the request to the
Administrative Agent by the Swing Line Lender made on or prior to the Closing
Date or in connection with any

 

-74-



--------------------------------------------------------------------------------

assignment pursuant to subsection 11.6(b), in order to evidence the Swing Line
Loans such Borrower will execute and deliver to the Swing Line Lender a
promissory note substantially in the form of Exhibit I-2,3, with appropriate
insertions (as the same may be amended, supplemented, replaced or otherwise
modified from time to time, the “Swing Line Note”), payable to the order of the
Swing Line Lender and representing the obligation of such Borrower to pay the
amount of the Swing Line Commitment or, if less, the unpaid principal amount of
the Swing Line Loans made to such Borrower, with interest thereon as prescribed
in subsection 4.1.4.1; provided that, in the case of any request made in
connection with the Third Amendment to Credit Agreement, the Swing Line Lender
shall return to the Parent Borrower any Swing Line Note previously delivered to
the Swing Line Lender pursuant to this subsection 2.4(b). The Swing Line Note
shall (i) be dated the Closing Date, (ii) be stated to mature on the Extended
Maturity Date and (iii) provide for the payment of interest in accordance with
subsection 4.1.

(c) The Swing Line Lender, at any time in its sole and absolute discretion, may,
and, at any time as there shall be a Swing Line Loan outstanding for more than
seven Business Days, the Swing Line Lender shall, on behalf of the Borrower to
which the Swing Line Loan has been made (which hereby irrevocably directs and
authorizes the Swing Line Lender to act on its behalf), request (provided that
such request shall be deemed to have been automatically made upon the occurrence
of an Event of Default under subsection 9(f)) each U.S. Facility Revolving
Lender, including the Swing Line Lender, to make a U.S. Facility Revolving
Credit Loan as an ABR Loan in an amount equal to such U.S. Facility Revolving
Lender’s U.S. Facility Revolving Commitment Percentage of the principal amount
of all Swing Line Loans (a “Mandatory Revolving Loan Borrowing”) in an amount
equal to such U.S. Facility Revolving Lender’s U.S. Facility Revolving
Commitment Percentage of the principal amount of all of the Swing Line Loans
(collectively, the “Refunded Swing Line Loans”) outstanding on the date such
notice is given; provided that the provisions of this subsection shall not
affect the obligations of any U.S. Borrower to prepay Swing Line Loans in
accordance with the provisions of subsection 4.4(b). Unless the U.S. Facility
Revolving Commitments shall have expired or terminated (in which event the
procedures of paragraph (d) of this subsection 2.4 shall apply), each U.S.
Facility Revolving Lender hereby agrees to make the proceeds of its U.S.
Facility Revolving Credit Loan (including any Eurocurrency Loan) available to
the Administrative Agent for the account of the Swing Line Lender at the office
of the Administrative Agent prior to 12:00 Noon, New York City time, in funds
immediately available on the Business Day next succeeding the date such notice
is given notwithstanding (i) that the amount of the Mandatory Revolving Loan
Borrowing may not comply with the minimum amount for Revolving Credit Loans
otherwise required hereunder, (ii) whether any conditions specified in Section 6
are then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) the date of such Mandatory Revolving Loan Borrowing and (v) the amount of
the U.S. Facility Revolving Commitment of such, or any other, U.S. Facility
Revolving Lender at such time. The proceeds of such U.S. Facility Revolving
Credit Loans (including, any Eurocurrency Loan) shall be immediately applied to
repay the Refunded Swing Line Loans.

(d) If the U.S. Facility Revolving Commitments shall expire or terminate at any
time (other than a termination of the Revolving Credit-1 Commitments on the
Non-Extended Maturity Date) while Swing Line Loans are outstanding, each U.S.
Facility Revolving Lender shall, at the option of the Swing Line Lender,
exercised reasonably, either (i) notwithstanding the expiration or termination
of the U.S. Facility Revolving Commitments, make a U.S. Facility Revolving
Credit Loan as an ABR Loan (which U.S. Facility Revolving Credit Loan shall be
deemed a “U.S. Facility Revolving Credit Loan” for all purposes of this
Agreement and the other Loan Documents) or (ii) purchase an undivided
participating interest in such Swing Line Loans, in either case in an amount
equal to such U.S. Facility Revolving Lender’s U.S. Facility Revolving
Commitment Percentage determined on the date of, and immediately prior to,
expiration or termination of the U.S. Facility Revolving Commitments of the
aggregate principal amount of such Swing Line Loans; provided that, in the event
that any Mandatory Revolving Loan Borrowing cannot for any reason be made on the
date otherwise required above (including, as a result of the commencement of a
proceeding under any bankruptcy, reorganization, dissolution, insolvency,

 

-75-



--------------------------------------------------------------------------------

receivership, administration or liquidation or similar law with respect to any
Borrower), then each U.S. Facility Revolving Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Revolving Loan Borrowing would
otherwise have occurred, but adjusted for any payments received from such
Borrower on or after such date and prior to such purchase) from the Swing Line
Lender such participations in such outstanding Swing Line Loans as shall be
necessary to cause such U.S. Facility Revolving Lenders to share in such Swing
Line Loans ratably based upon their respective U.S. Facility Revolving
Commitment Percentages; provided, further, that (x) all interest payable on the
Swing Line Loans shall be for the account of the Swing Line Lender until the
date as of which the respective participation is required to be purchased and,
to the extent attributable to the purchased participation, shall be payable to
the participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing U.S.
Facility Revolving Lender shall be required to pay the Swing Line Lender
interest on the principal amount of the participation purchased for each day
from and including the day upon which the Mandatory Revolving Loan Borrowing
would otherwise have occurred to but excluding the date of payment for such
participation, at the rate otherwise applicable to U.S. Facility Revolving
Credit Loans made as ABR Loans. Each U.S. Facility Revolving Lender will make
the proceeds of any U.S. Facility Revolving Credit Loan made pursuant to the
immediately preceding sentence available to the Administrative Agent for the
account of the Swing Line Lender at the office of the Administrative Agent prior
to 12:00 Noon, New York City time, in funds immediately available on the
Business Day next succeeding the date on which the U.S. Facility Revolving
Commitments expire or terminate (other than the Non-Extended Maturity Date) and
in the currency in which such Swing Line Loans were made. The proceeds of such
U.S. Facility Revolving Credit Loans shall be immediately applied to repay the
Swing Line Loans outstanding on the date of termination or expiration of the
U.S. Facility Revolving Commitments. In the event that the U.S. Facility
Revolving Lenders purchase undivided participating interests pursuant to the
first sentence of this paragraph (d), each U.S. Facility Revolving Lender shall
immediately transfer to the Swing Line Lender, in immediately available funds
and in the currency in which such Swing Line Loans were made, the amount of its
participation and upon receipt thereof the Swing Line Lender will deliver to
such U.S. Facility Revolving Lender a Swing Line Loan Participation Certificate
dated the date of receipt of such funds and in such amount.

(e) Whenever, at any time after the Swing Line Lender has received from any U.S.
Facility Revolving Lender such U.S. Facility Revolving Lender’s participating
interest in a Swing Line Loan, the Swing Line Lender receives any payment on
account thereof (whether directly from any Borrower in respect of such Swing
Line Loan or otherwise, including proceeds of Collateral applied thereto by the
Swing Line Lender), or any payment of interest on account thereof, the Swing
Line Lender will, if such payment is received prior to 1:00 P.M., New York City
time, on a Business Day, distribute to such U.S. Facility Revolving Lender its
pro rata share thereof prior to the end of such Business Day and otherwise, the
Swing Line Lender will distribute such payment on the next succeeding Business
Day (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such U.S. Facility Revolving Lender’s participating
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Swing Line Lender is required to be returned, such
Lender will return to the Swing Line Lender any portion thereof previously
distributed by the Swing Line Lender to it.

(f) Each U.S. Facility Revolving Lender’s obligation to make the U.S. Facility
Revolving Credit Loans and to purchase participating interests with respect to
Swing Line Loans in accordance with subsections 2.4(c) and 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right that
such U.S. Facility Revolving Lender or any of the Borrowers may have against the
Swing Line Lender, any of the Borrowers or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default; (iii) any adverse change in condition (financial or otherwise) of any
of the

 

-76-



--------------------------------------------------------------------------------

Borrowers; (iv) any breach of this Agreement or any other Loan Document by any
of the Borrowers, any other Loan Party or any other U.S. Facility Revolving
Lender; (v) any inability of any of the Borrowers to satisfy the conditions
precedent to borrowing set forth in this Agreement on the date upon which such
U.S. Facility Revolving Credit Loan is to be made or participating interest is
to be purchased or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

2.5 Term Loans.

(a) Term Loans Generally. Subject to the terms and conditions hereof, each Term
Loan Lender severally agrees to make, in Dollars, in a single draw on the Third
Amendment Effective Date, a term loan (a “Term Loan”) to the U.S. Borrowers in
an aggregate principal amount not to exceed its Term Loan Commitment (it being
understood that such Term Loans will be made by the reallocation of the
outstanding Revolving Credit Loans as set forth in Section 2.5 of the Third
Amendment to Credit Agreement). The entire principal amount of the Term Loans
shall be due and payable in full on the Term Loan Maturity Date. Once repaid,
Term Loans incurred hereunder may not be reborrowed.

(b) Interest Election. Except as hereinafter provided, the Term Loans shall, at
the option of the Parent Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or Eurocurrency Loans.

2.6 Term Notes. The U.S. Borrowers agree that, upon the request to the
Administrative Agent by any Term Loan Lender made on or prior to the Third
Amendment Effective Date or in connection with any assignment pursuant to
subsection 11.6(b), in order to evidence such Term Loan Lender’s Term Loans, the
U.S. Borrowers will execute and deliver to such Term Loan Lender a promissory
note substantially in the form of Exhibit I-2 (each, as amended, supplemented,
replaced or otherwise modified from time to time, a “Term Note”), with
appropriate insertions therein as to payee, date and principal amount, payable
to such Term Loan Lender and in a principal amount equal to the unpaid principal
amount of the applicable Term Loans made (or acquired by assignment pursuant to
subsection 11.6(b)) by such Term Loan Lender to the U.S. Borrowers. Each Term
Note shall be dated the Third Amendment Effective Date, shall be due and payable
in full on the Term Loan Maturity Date, and shall provide for the payment of
interest in accordance with subsection 4.1.

2.7 2.5 Record of Loans.

(a) Each U.S. Borrower hereby unconditionally promises to pay to the
Administrative Agent (in the currency in which such Loan is denominated) for the
account of: (i) each U.S. Facility Revolving Lender the then unpaid principal
amount of each Revolving Credit Loan of such Lender made to such Borrower, on
the Terminationapplicable Revolving Facility Maturity Date (or such earlier date
on which the Revolving Credit Loans become due and payable pursuant to
Section 9); (ii) the Administrative Agent, the then unpaid and principal amount
of each Agent Advance made to such Borrower on the applicable Revolving Facility
Maturity Date (or such earlier date on which the Agent Advances become due and
payable pursuant to Section 9) and; (iii) the Swing Line Lender, the then unpaid
principal amount of the Swing Line Loans made to such Borrower, on the Extended
Maturity Date (or such earlier date on which the Swing Line Loans become due and
payable pursuant to Section 9); and (iv) each Term Loan Lender the then unpaid
principal amount of each Term Loan of such Lender made to such Borrower, on the
Term Loan Maturity Date (or such earlier date on which the Term Loans become due
and payable pursuant to Section 9). Each U.S. Borrower hereby further agrees to
pay interest on the unpaid principal amount of the Loans made to such Borrower
from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum, and on the dates, set forth in subsection 4.1.

 

-77-



--------------------------------------------------------------------------------

(b) Each Canadian Borrower hereby unconditionally promises to pay to the
Canadian Agent (in the currency in which such Loan is denominated) for the
account of each Canadian Facility Lender, the then unpaid principal amount of
each Canadian Facility Revolving Credit Loan of such Lender made to such
Borrower, on the applicable Revolving Facility Maturity Date (or such earlier
date on which the Canadian Facility Revolving Credit Loans became due and
payable pursuant to Section 9). Each Canadian Borrower hereby further agrees to
pay interest (which payments shall be in the same currency in which the
respective Loan referred to above is denominated) on the unpaid principal amount
of such Loans from time to time outstanding from the date hereof until payment
in full thereof at the rates per annum, and on the dates, set forth in
subsection 4.1.

(c) Each Lender (including the Swing Line Lender) shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of each
of the Borrowers to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.

(d) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(b), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof, and each Interest
Period, if any, applicable thereto and whether such Loans are U.S. Facility
Revolving Credit-1 Loans, Canadian Facility Revolving Credit-1 Loans, U.S.
Facility Revolving Credit-2 Loans, Canadian Facility Revolving Credit-2 Loans,
Term Loans or Swing Line Loans, (ii) the amount of any principal or interest due
and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent and the Canadian Agent hereunder from each Borrower and each Lender’s
share thereof.

(e) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 2.52.7(c) shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
each Borrower therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of any
Borrower to repay (with applicable interest) the Loans made to such Borrower by
such Lender in accordance with the terms of this Agreement.

SECTION 3 LETTERS OF CREDIT.

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in subsection 3.4(a),
agrees to issue letters of credit (the letters of credit issued on and after the
Closing Date pursuant to this Section 3, the “Letters of Credit”) for the
account of the Borrowers on any Business Day during the Revolving Commitment
Period but in no event later than the third Business Day prior to the Extended
Maturity Date in such form as may be approved from time to time by such Issuing
Lender; provided that such Issuing Lender shall not issue any Letter of Credit
if, after giving effect to such issuance, (i) the Aggregate Canadian Facility
Lender Exposure, Aggregate Canadian Borrowing Revolving Extensions, Aggregate
U.S. Facility Revolving Lender Exposure or the sum of the Aggregate U.S.
Borrower Revolving Extensions and the outstanding principal amount of the Term
Loans would exceed the applicable limitations set forth in subsection 2.1 (it
being understood and agreed that the Administrative Agent or the Canadian Agent
shall calculate the Dollar Equivalent of the then outstanding Revolving Credit
Loans in Canadian Dollars on the date on which the U.S. Borrower Representative
or the Canadian Borrower Representative, as the case may be, has requested that
the applicable Issuing Lender issue a Letter of Credit for purposes of
determining

 

-78-



--------------------------------------------------------------------------------

compliance with this clause (i)) or (ii) the L/C Obligations in respect of
Letters of Credit would exceed $400.0 million. Each Letter of Credit shall
(i) be denominated in Dollars or Canadian Dollars (in the case of the Canadian
Facility Letters of Credit only), requested by the U.S. Borrower Representative
or the Canadian Borrower Representative, as the case shall be, and shall be
either (A) a standby letter of credit issued to support obligations of the
Parent Borrower or any of its Subsidiaries, contingent or otherwise, which
finance the working capital and business needs of the Parent Borrower and its
Subsidiaries incurred in the ordinary course of business (a “Standby Letter of
Credit”) or (B) a commercial letter of credit in respect of the purchase of
goods or services by the Parent Borrower or any of its Subsidiaries in the
ordinary course of business (a “Commercial Letter of Credit”), and (ii) unless
otherwise agreed by the Issuing Lender, mature not more than twelve months after
the date of issuance (automatically renewable annually thereafter or for such
longer period of time as may be agreed by the relevant Issuing Lender) and, in
any event no later than the third Business Day prior to the Extended Maturity
Date (except to the extent cash collateralized or backstopped pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender). Each Letter
of Credit issued by the U.S. Facility Issuing Lender shall be deemed to
constitute a utilization of the U.S. Facility Revolving Commitments and each
Letter of Credit issued by the Canadian Facility Issuing Lender shall be deemed
to constitute a utilization of the Canadian Facility Revolving Commitments, and
shall be participated in (as more fully described in the following subsection
3.4) by the U.S. Facility Revolving Lenders or the Canadian Facility Lenders, as
applicable, in accordance with their respective U.S. Facility Revolving
Commitment Percentages or Canadian Facility Revolving Commitment Percentages, as
applicable. All Letters of Credit issued under the U.S. Facility shall be
denominated in Dollars and shall be issued for the account of the applicable
U.S. Borrower. All Letters of Credit issued under the Canadian Facility shall be
denominated in Dollars or Canadian Dollars and shall be issued for the account
of the applicable Canadian Borrower. For greater certainty, no Letters of Credit
shall be issued under the Canadian Facility on account of a U.S. Borrower.

(b) Unless otherwise agreed by the applicable Issuing Lender and the Borrower
Representative on behalf of the applicable Borrower at the time of issuance,
each Letter of Credit shall be subject to the Uniform Customs and, to the extent
not inconsistent therewith, the laws of the State of New York. All Letters of
Credit shall be issued on a sight basis only.

(c) No Issuing Lender shall at any time issue any Letter of Credit hereunder if
such issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.

3.2 Procedure for Issuance of Letters of Credit.

(a) The U.S. Borrower Representative (for the account of a U.S. Borrower) or the
Canadian Borrower Representative (on behalf of the applicable Canadian Borrower)
may from time to time request during the Revolving Commitment Period but in no
event later than the 5th day prior to the Extended Maturity Date that an Issuing
Lender issue a Letter of Credit by delivering to such Issuing Lender and the
Administrative Agent, or the Canadian Agent, as applicable, at their respective
addresses for notices specified herein, a Letter of Credit Request therefor
(completed to the reasonable satisfaction of such Issuing Lender), and such
other certificates, documents and other papers and information as such Issuing
Lender may reasonably request. Each Letter of Credit Request shall specify the
applicable Borrower and that the requested Letter of Credit is to be denominated
in Dollars or Canadian Dollars in the case of the Canadian Borrowers. Upon
receipt of any Letter of Credit Request, the applicable Issuing Lender shall
(i) confirm with the Administrative Agent or the Canadian Agent, as applicable
(by telephone or in writing) that the Administrative Agent or the Canadian
Agent, as applicable, has received a copy of such Letter of Credit Request from
the Borrower Representative and, if not so received, such Issuing Lender shall
provide the Administrative Agent or the Canadian Agent, as applicable, with a
copy thereof and (ii) process such Letter of Credit Request and the
certificates, documents and other papers and

 

-79-



--------------------------------------------------------------------------------

information delivered to it in connection therewith in accordance with its
customary procedures and, unless notified by the Administrative Agent or the
Canadian Agent, as applicable, any Lender or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
subsection 6.2 shall not then be satisfied, shall promptly issue the Letter of
Credit requested thereby (but in no event shall such Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Letter of Credit Request therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by the applicable Issuing Lender and the U.S. Borrower Representative
or the Canadian Borrower Representative, as the case may be. The applicable
Issuing Lender shall furnish a copy of such Letter of Credit to the U.S.
Borrower Representative or the Canadian Borrower Representative, as the case may
be promptly following the issuance thereof. Promptly after the issuance or
amendment of any Standby Letter of Credit, the applicable Issuing Lender shall
notify the U.S. Borrower Representative or the Canadian Borrower Representative,
as the case may be, and the Administrative Agent or the Canadian Agent, as
applicable, in writing, of such issuance or amendment and such notice shall be
accompanied by a copy of such issuance or amendment. Upon receipt of such
notice, the Administrative Agent or the Canadian Agent, as applicable shall
promptly notify the U.S. Facility Revolving Lenders or the Canadian Facility
Lenders, as the case may be, in writing, of such issuance or amendment, and if
so requested by a Lender the Administrative Agent or the Canadian Agent, as
applicable, shall provide to such Lender copies of such issuance or amendment.
With regard to Commercial Letters of Credit, each Issuing Lender shall on the
first Business Day of each week provide the Administrative Agent or the Canadian
Agent, as applicable, by facsimile, with a report detailing the aggregate daily
outstanding Commercial Letters of Credit during the previous week.

(b) The making of each request for a Letter of Credit by the U.S. Borrower
Representative or the Canadian Borrower Representative, as the case may be shall
be deemed to be a representation and warranty by the U.S. Borrower
Representative or the Canadian Borrower Representative, as the case may be, that
such Letter of Credit may be issued in accordance with, and will not violate the
requirements of, subsection 3.1. Unless the respective Issuing Lender has
received notice from the Required Lenders before it issues a Letter of Credit
that one or more of the applicable conditions specified in Section 6 are not
then satisfied, or that the issuance of such Letter of Credit would violate
subsection 3.1, then such Issuing Lender may issue the requested Letter of
Credit for the account of the applicable Borrower in accordance with the Issuing
Lender’s usual and customary practices.

3.3 Fees, Commissions and Other Charges.

(a) The applicable Borrower agrees to pay to the Administrative Agent or the
Canadian Agent, as applicable, for the account of the relevant Issuing Lender
and the L/C Participants, a letter of credit commission (the “L/C Fee”, and
collectively, the “L/C Fees”) with respect to each Letter of Credit issued by
such Issuing Lender, computed for the period from and including the date of
issuance of such Letter of Credit through to the expiration date of such Letter
of Credit, computed at a rate per annum equal to (i) the Applicable Margin then
in effect for Eurocurrency Loans that are LoansRevolving Credit-1 Loans in the
case of such portion of such Letter of Credit equal to the applicable Revolving
Credit-1 Loan Share of such Letter of Credit (the portion of such fee payable at
such rate, the “Non-Extended L/C Fee”) and (ii) the Applicable Margin then in
effect for Eurocurrency Loans that are Revolving Credit-2 Loans in the case of
such portion of such Letter of Credit equal to the applicable Revolving Credit-2
Loan Share of such Letter of Credit (the portion of such fee payable at such
rate, the “Extended L/C Fee”), in each case calculated on the basis of a 360 day
year for the actual days elapsed, on the respective portion of the maximum
amount available to be drawn under such Letter of Credit minus the L/C Facing
Fee, payable on the last Business Day of each quarter in arrears on each L/C Fee
Payment Date with respect to such Letter of Credit and on the Extended Maturity
Date or such earlier date as the Revolving Credit-2 Commitments

 

-80-



--------------------------------------------------------------------------------

shall terminate as provided herein. Such commissionL/C Fee shall be payable to
the Administrative Agent or the Canadian Agent, as applicable for the account of
the Lenders with (x) the Extended L/C Fee to be shared ratably among themthe
Revolving Credit-2 Lenders in accordance with their respective U.S. Facility
Revolving Commitment Percentages or Canadian Facility Commitment
PercentagesRevolving Commitment Percentages, as applicable and (y) the
Non-Extended Fee to be shared ratably among the Revolving Credit-1 Lenders in
accordance with their respective U.S. Facility Revolving Commitment Percentages
or Canadian Facility Revolving Commitment Percentages, as applicable. The
applicable Borrower shall pay to the Administrative Agent for the account of the
relevant Issuing Lender a facing fee equal to 1/8 of 1.0% per annum (but in no
event less than $500.0 per annum for each Letter of Credit of the maximum amount
available to be drawn under such Letter of Credit) (the “L/C Facing Fee”),
payable quarterly in arrears on each L/C Fee Payment Date with respect to such
Letter of Credit and on the Extended Maturity Date or such other date as the
Revolving Credit-2 Commitments shall terminate. Such commissions and fees shall
be nonrefundable. Such fees and commissions shall be payable in Dollars (or
Canadian Dollars, in the case of Canadian Borrowers), notwithstanding that a
Letter of Credit may be denominated in Dollars or Canadian Dollars.

(b) In addition to the foregoing commissions and fees, each Borrower agrees to
pay or reimburse the Issuing Lender for such normal and customary costs and
expenses as are incurred or charged by the Issuing Lender in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit issued
by such Issuing Lender.

(c) The Administrative Agent and the Canadian Agent shall, promptly following
its receipt thereof, distribute to the applicable Issuing Lender and the
applicable L/C Participants all commissions and fees received by the
Administrative Agent for their respective accounts pursuant to this subsection
3.3.

3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
U.S. Facility L/C Participant or Canadian Facility L/C Participant, as
applicable, and, to induce such Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the applicable Issuing Lender, without
recourse or warranty, on the terms and conditions hereinafter stated, for such
L/C Participant’s own account and risk an undivided interest equal to such L/C
Participant’s U.S. Facility Revolving Commitment Percentage or Canadian Facility
Revolving Commitment Percentage, as applicable (determined on the date of
issuance of the relevant Letter of Credit) in such Issuing Lender’s obligations
and rights under each Letter of Credit issued or continued hereunder, the amount
of each draft paid by such Issuing Lender thereunder and the obligations of the
Loan Parties under this Agreement with respect thereto (although Letter of
Credit fees and commissions, including the L/C Fees, shall be payable directly
to the Administrative Agent or the Canadian Agent, as applicable, for the
account of such Issuing Lender and L/C Participants, as provided in subsection
3.3, and the L/C Participants shall have no right to receive any portion of any
facing fees with respect to any such Letters of Credit) and any security
therefor or guaranty pertaining thereto; provided, further, that as to any
Letter of Credit outstanding on the Non-Extended Maturity Date, such L/C
Participants shall be limited to Revolving Credit-2 Lenders and there shall be
an automatic adjustment to the participations pursuant to this subsection 3.4 on
the Non-Extended Maturity Date to allocate all such participations in such
Letter of Credit among the Revolving Credit-2 Lenders. Each L/C Participant
unconditionally and irrevocably agrees with the applicable Issuing Lender that,
if a draft is paid under any Letter of Credit for which such Issuing Lender is
not reimbursed in full by the applicable Borrower in respect of such Letter of
Credit in accordance with subsection 3.5(a), such L/C Participant shall pay to
the Administrative Agent or the Canadian Agent, as applicable, for the account
of the Issuing Lender upon demand at the Administrative Agent’s or the Canadian
Agent’s, as applicable, address for notices specified

 

-81-



--------------------------------------------------------------------------------

herein an amount equal to such L/C Participant’s U.S. Facility Revolving
Commitment Percentage or Canadian Facility Revolving Commitment Percentage, as
applicable, of the amount of such draft, or any part thereof, which is not so
reimbursed; provided that nothing in this paragraph shall relieve such Issuing
Lender of any liability resulting from the gross negligence or willful
misconduct of such Issuing Lender, or otherwise affect any defense or other
right that any L/C Participant may have as a result of such gross negligence or
willful misconduct. All calculations of the L/C Participants’ U.S. Facility
Revolving Commitment Percentages and Canadian Facility Revolving Commitment
Percentages shall be made from time to time by the Administrative Agent and
Canadian Agent, as applicable, which calculations shall be conclusive absent
manifest error.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent or the Canadian Agent, as applicable, for the account of
such Issuing Lender on demand by such Issuing Lender pursuant to subsection
3.4(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent or
the Canadian Agent, as applicable, for the account of such Issuing Lender within
three Business Days after the date such demand is made, such L/C Participant
shall pay to the Administrative Agent or the Canadian Agent, as applicable, for
the account of such Issuing Lender on demand an amount equal to the product of
such amount, times the daily average Federal Funds Effective Rate (or, in the
case of a Canadian Facility Lender, the interbank rate customarily charged by
the Canadian Agent) during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Administrative Agent or the Canadian Agent, as applicable, for the account of
such Issuing Lender, times a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to subsection
3.4(a) is not in fact made available to the Administrative Agent or the Canadian
Agent, as applicable, for the account of such Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon (with interest based on the Dollar
Equivalent of any amounts denominated in Canadian Dollars) calculated from such
due date at the rate per annum applicable to Revolving Credit-2 Loans maintained
as ABR Loans accruing interest at the ABR hereunder. A certificate of such
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this subsection (which shall include calculations of any such
amounts in reasonable detail) shall be conclusive in the absence of manifest
error.

(c) Whenever, at any time after the applicable Issuing Lender has made payment
under any Letter of Credit and has received through the Administrative Agent or
the Canadian Agent, as applicable, from any L/C Participant its pro rata share
of such payment in accordance with subsection 3.4(a), such Issuing Lender
receives through the Administrative Agent or the Canadian Agent, as applicable,
any payment related to such Letter of Credit (whether directly from the
applicable Borrower in respect of such Letter of Credit or otherwise, including
proceeds of Collateral applied thereto by the Administrative Agent or the
Canadian Agent, as applicable, or by such Issuing Lender), or any payment of
interest on account thereof, the Administrative Agent or the Canadian Agent, as
applicable, will, if such payment is received prior to 1:00 P.M., New York City
time, on a Business Day, distribute to such L/C Participant its pro rata share
thereof prior to the end of such Business Day and otherwise the Administrative
Agent or the Canadian Agent, as applicable, will distribute such payment on the
next succeeding Business Day; provided, however, that in the event that any such
payment received by the Issuing Lender through the Administrative Agent or the
Canadian Agent, as applicable, shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to such Issuing Lender through the
Administrative Agent or the Canadian Agent, as applicable, the portion thereof
previously distributed by the Administrative Agent or the Canadian Agent, as
applicable, to it.

 

-82-



--------------------------------------------------------------------------------

3.5 Reimbursement Obligation of the Borrowers.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Lender shall notify
the applicable Borrower Representative and the Administrative Agent or Canadian
Agent, as applicable, thereof. Each U.S. Borrower hereby agrees to reimburse
each U.S. Facility Issuing Lender (through the Administrative Agent) upon
receipt by the U.S. Borrower Representative of notice from such U.S. Facility
Issuing Lender of the date and amount of a draft presented under any Letter of
Credit issued on its behalf and paid by such Issuing Lender, for the amount of
such draft so paid and any taxes, fees, charges or other costs or expenses
reasonably incurred by each U.S. Facility Issuing Lender in connection with such
payment. Each Canadian Borrower hereby agrees to reimburse each Canadian
Facility Issuing Lender (through the Canadian Agent) upon receipt by the
Canadian Borrower Representative of notice from such Canadian Facility Issuing
Lender of the date and amount of a draft presented under any Letter of Credit
issued on its behalf and paid by such Canadian Facility Issuing Lender, for the
amount of such draft so paid and any taxes, fees, charges or other costs or
expenses reasonably incurred by each Canadian Facility Issuing Lender in
connection with such payment. Each such payment shall be made to the
Administrative Agent or Canadian Agent, as applicable, for the account of the
applicable Issuing Lender at its address for notices specified herein and in
immediately available funds, on the date which is two Business Days after the
applicable Borrower Representative receives such notice.

(b) Interest shall be payable on any and all amounts remaining unpaid by the
applicable Borrower (or by the Borrower Representative on behalf of the
applicable Borrower) under this subsection 3.5 (i) from the date the draft
presented under the affected Letter of Credit is paid to the date on which the
applicable Borrower is required to pay such amounts pursuant to paragraph
(a) above at the rate which would then be payable on any outstanding ABR Loans
that are (x) Revolving Credit Loans-1 Loans in the case of such portion of such
Letter of Credit equal to the applicable Revolving Credit-1 Loan Share of such
Letter of Credit and (y) Revolving Credit-2 Loans in the case of such portion of
such Letter of Credit equal to the applicable Revolving Credit-2 Loan Share of
such Letter of Credit and (ii) thereafter until payment in full at the rate
which would be payable on any outstanding ABR Loans that are Revolving Credit
Loans(x) Revolving Credit-1 Loans in the case of such portion of such Letter of
Credit equal to the applicable Revolving Credit-1 Loan Share of such Letter of
Credit and (y) Revolving Credit-2 Loans in the case of such portion of such
Letter of Credit equal to the applicable Revolving Credit-2 Loan Share of such
Letter of Credit, in each case which were then overdue.

3.6 Obligations Absolute.

(a) The applicable Loan Parties’ obligations under this Section 3 shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which any of them may have or
have had against the Issuing Lender, any L/C Participant or any beneficiary of a
Letter of Credit; provided that this paragraph shall not relieve the Issuing
Lender or any L/C Participant of any liability resulting from the gross
negligence or willful misconduct of the Issuing Lender or such L/C Participant,
or otherwise affect any defense or other right that the Loan Parties may have as
a result of any such gross negligence or willful misconduct.

(b) Each Borrower agrees with each Issuing Lender that such Issuing Lender shall
not be responsible for, and the Borrowers’ Reimbursement Obligations under
subsection 3.5(a) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between any Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of any Borrower against any beneficiary of such Letter of Credit or
any such transferee; provided that this paragraph shall not relieve the Issuing
Lender or any L/C

 

-83-



--------------------------------------------------------------------------------

Participant of any liability resulting from the gross negligence or willful
misconduct of the Issuing Lender or such L/C Participant, or otherwise affect
any defense or other right that the Loan Parties may have as a result of any
such gross negligence or willful misconduct.

(c) Neither the Issuing Lender nor any L/C Participant shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except with respect to errors or omissions caused by such Person’s gross
negligence or willful misconduct.

(d) Each Borrower agrees that any action taken or omitted by the Issuing Lender
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the UCC, shall be binding
on such Borrower and shall not result in any liability of such Issuing Lender or
any L/C Participant to any such Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the U.S. Borrower
Representative or the Canadian Borrower Representative, as the case may be, of
the date and amount thereof. The responsibility of the Issuing Lender to the
applicable Borrower in respect of any Letter of Credit in connection with any
draft presented for payment under such Letter of Credit shall, in addition to
any payment obligation expressly provided for in such Letter of Credit, be
limited to determining that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment are in conformity with
such Letter of Credit; provided that this paragraph shall not relieve the
Issuing Lender of any liability resulting from the gross negligence or willful
misconduct of the Issuing Lender, or otherwise affect any defense or other right
that the Loan Parties may have as a result of any such gross negligence or
willful misconduct.

3.8 Letter of Credit Request. To the extent that any provision of any Letter of
Credit Request related to any Letter of Credit is inconsistent with the
provisions of this Section 3, the provisions of this Section 3 shall apply.

3.9 Additional Issuing Lenders. The U.S. Borrower Representative or the Canadian
Borrower Representative may, at any time and from time to time with the consent
of the Administrative Agent or the Canadian Agent, as applicable, (which consent
shall not be unreasonably withheld) and such Lender, designate one or more
additional Canadian Revolving Facility Lenders (that are Canadian Residents) or
U.S. Facility Revolving Lenders, as applicable, to act as an issuing lender
under the terms of this Agreement. Any Lender designated as an issuing lender
pursuant to this subsection 3.9 shall be deemed to be a “U.S. Facility Issuing
Lender” (in addition to being a U.S. Facility Revolving Lender) or a “Canadian
Facility Issuing Lender” (in addition to being a Canadian Facility Lender), as
the case may be, and an “Issuing Lender” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Lender or Issuing Lenders and such Lender. Any such additional Issuing
Lender may resign as Issuing Lender (with respect to any future issuances,
including renewals) upon 10 Business Days’ notice to the Lenders.

3.10 Replacement of Issuing Lender. Any Issuing Lender may be replaced at any
time (x) by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender or (y) by the Borrower
Representative (on behalf of the Borrowers), for any reason, with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld). The
Administrative Agent shall notify the Lenders of any such replacement of such
Issuing Lender. At the time any such replacement shall become effective, the
applicable Borrowers shall pay all unpaid fees accrued for the account of such
replaced Issuing Lender pursuant to subsection 3.3(a). From and after the

 

-84-



--------------------------------------------------------------------------------

effective date of any such replacement, (1) the successor Issuing Lender shall
have all the rights and obligations of such replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and
(2) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
any Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of any Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit or to amend or extend any previously issued Letters of Credit.

SECTION 4 GENERAL PROVISIONS.

4.1 Interest Rates and Payment Dates.

(a) Each (i) Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin in effect
for such day with respect to such Loan and (ii) BA Equivalent Loans shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as applicable) at a rate per annum that shall be equal to
the BA Rate, plus the Applicable Margin for BA Equivalent Loans.

(b) Each ABR Loan denominated in Dollars shall bear interest for each day that
it is outstanding at a rate per annum equal to the ABR in effect for such day
plus the Applicable Margin in effect for such day and eachwith respect to such
Loan. Each ABR Loan denominated in Canadian Dollars shall bear interest for each
day that it is outstanding at a rate per annum equal to the Canadian Prime Rate
in effect for such day plus the Applicable Margin in effect for such day. with
respect to such Loan.

(c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any commitment fee, letter of credit
commission, letter of credit fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (w) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this subsection 4.1 plus 2.00%,
(x) in the case of any Reimbursement Obligation, at the rate applicable under
subsection 3.5 without giving effect to the proviso thereto plus 2.00%, (y) in
the case of overdue interest, the rate that would be otherwise applicable to
principal of the related Loan or Reimbursement Obligation pursuant to the
relevant foregoing provisions of this subsection 4.1 (other than clauses (w) and
(x) above) plus 2.00% and (z) in the case of any other amountsamount, the rate
described in paragraph (b) of this subsection 4.1 for ABR Loans that arethat
would otherwise be applicable thereto if such other amount had been borrowed as
a Revolving Credit LoansLoan accruing interest at the ABR (or the Canadian Prime
Rate in the case of Canadian Facility Revolving Credit Loans denominated in
Canadian Dollars) plus 2.00%, in each case from the date of such non-payment
until such amount is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this subsection 4.1 shall be
payable from time to time on demand.

(e) It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or

 

-85-



--------------------------------------------------------------------------------

referring hereto or thereto, now or hereafter existing, shall never exceed under
any circumstance whatsoever the maximum amount of interest allowed by applicable
usury laws.

(f) Any provision of this Agreement that would oblige a Canadian Loan Party to
pay any fine, penalty or rate of interest on any arrears of principal or
interest secured by a mortgage on real property or hypothec on immovables that
has the effect of increasing the charge on arrears beyond the rate of interest
payable on principal money not in arrears shall not apply to such Canadian Loan
Party, which shall be required to pay interest on money in arrears at the same
rate of interest payable on principal money not in arrears.

(g) If any provision of this Agreement would oblige a Canadian Loan Party to
make any payment of interest or other amount payable to any Secured Party in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by that Lender of “interest” at a “criminal rate” (as such terms
are construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Canadian Loan Party of “interest” at a “criminal rate”, such adjustment to
be effected, to the extent necessary (but only to the extent necessary), as
follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

(h) Whenever interest or fees payable by a Canadian Loan Party is calculated on
the basis of a period which is less than the actual number of days in a calendar
year, each rate of interest and fee determined pursuant to such calculation is,
for the purpose of the Interest Act (Canada), equivalent to such rate multiplied
by the actual number of days in the calendar year in which such rate is to be
ascertained and divided by the number of days used as the basis of such
calculation.

4.2 Conversion and Continuation Options.

(a) The Borrower Representative (on behalf of the applicable Borrower) may elect
from time to time to convert outstanding Loans from (i) Eurocurrency Loans made
or outstanding in Dollars to ABR Loans denominated in Dollars, (ii) Bankers’
Acceptances to ABR Loans denominated in Canadian Dollars, or (iii) BA Equivalent
Loans to ABR Loans denominated in Canadian Dollars by the U.S. Borrower
Representative or the Canadian Borrower Representative, as the case may be,
giving the Administrative Agent or the Canadian Agent, as applicable, at least
two Business Days’ prior irrevocable notice of such election, provided that any
such conversion of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent
Loans may only be made on the last day of an Interest Period with respect
thereto. The Borrower Representative (on behalf of the applicable Borrower) may
elect from time to time to convert outstanding Loans from ABR Loans denominated
in Dollars to Eurocurrency Loans outstanding in Dollars or (y) made or
outstanding in Canadian Dollars, from ABR Loans to BA Equivalent Loans or
Bankers’ Acceptances, by the U.S. Borrower Representative or the Canadian
Borrower Representative, as the case may be, giving the Administrative Agent or
the Canadian Agent, as applicable, at least three Business Days’ prior
irrevocable notice of such election. Any such notice of conversion to
Eurocurrency Loans outstanding in Dollars, Bankers’ Acceptances or BA Equivalent
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor. Upon receipt of any such notice the Administrative Agent or
the Canadian Agent, as applicable, shall promptly notify each affected Lender
thereof. All or any part of outstanding Eurocurrency Loans made or outstanding
in Dollars or Bankers’ Acceptances or BA

 

-86-



--------------------------------------------------------------------------------

Equivalent Loans and ABR Loans may be converted as provided herein, provided
that (i) (unless the Required Lenders otherwise consent) no Loan may be
converted into a Eurocurrency Loan, Bankers’ Acceptances or BA Equivalent Loan
when any Default or Event of Default has occurred and is continuing and the
Administrative Agent has given notice to the Borrower Representative that no
such conversions may be made, and (ii) no Loan may be converted into a
Eurocurrency Loan, a Bankers’ Acceptance or BA Equivalent Loan after the date
that is one month prior to the Maturity Date.applicable Revolving Facility
Maturity Date (in the case of continuations of Revolving Credit Loans) or the
Term Loan Maturity Date (in the case of continuations of Term Loans).

(b) Any Eurocurrency Loan, Bankers’ Acceptances or BA Equivalent Loan may be
continued as such upon the expiration of the then current Interest Period with
respect thereto by the U.S. Borrower Representative or the Canadian Borrower
Representative, as the case may be (on behalf of the applicable Borrower),
giving notice to the Administrative Agent or the Canadian Agent, as applicable,
of the length of the next Interest Period to be applicable to such Loan,
determined in accordance with the applicable provisions of the term “Interest
Period” set forth in subsection 1.1, provided that no Eurocurrency Loan,
Bankers’ Acceptances or BA Equivalent Loan may be continued as such (i) (unless
the Required Lenders otherwise consent) when any Default or Event of Default has
occurred and is continuing and the Administrative Agent or the Canadian Agent,
as applicable, has or the Required Lenders have given notice to the U.S.
Borrower Representative or the Canadian Borrower Representative, as the case may
be, that no such continuations may be made or (ii) after the date that is one
month prior to the applicable Revolving Facility Maturity Date, and provided,
further, that in the case of Eurocurrency Loans made or outstanding in Dollars,
Bankers’ Acceptances or BA Equivalent Loans, if the U.S. Borrower Representative
or the Canadian Borrower Representative, as the case may be, shall fail to give
any required notice as described above in this subsection 4.2(b) or if such
continuation is not permitted pursuant to the preceding proviso, such
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans shall be
automatically converted to ABR Loans denominated in Dollars with respect to
Eurocurrency Loans and denominated in Canadian Dollars with respect to Bankers’
Acceptances and BA Equivalent Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice of continuation pursuant to
this subsection 4.2(b), the Administrative Agent or the Canadian Agent, as
applicable, shall promptly notify each affected Lender thereof.

4.3 Minimum Amounts of Sets. All borrowings, conversions and continuations of
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Set shall be equal to $5.0 million or a whole multiple of $1.0 million in
excess thereof, and the aggregate principal amount of the Eurocurrency Loans
outstanding in Canadian Dollars, Bankers’ Acceptances and BA Equivalent Loans
comprising each Set shall be equal to Cdn$5.0 million or a whole multiple of
Cdn$1.0 million in excess thereof and so that there shall not be more than 15
Sets at any one time outstanding.

4.4 Prepayments.

(a) Each of the Borrowers may at any time and from time to time prepay the Loans
made to it and the Reimbursement Obligations in respect of Letters of Credit
issued for its account, in whole or in part, subject to subsection 4.12, without
premium or penalty, upon at least three Business Days’ irrevocable notice by the
U.S. Borrower Representative or the Canadian Borrower Representative, as the
case may be, to the Administrative Agent or the Canadian Agent, as applicable
(in the case of Eurocurrency Loans outstanding in Dollars or Canadian Dollars,
Bankers’ Acceptances or BA Equivalent Loans and Reimbursement Obligations
outstanding in any Canadian Dollars), at least one Business Day’s irrevocable
notice by the U.S. Borrower Representative or the Canadian Borrower
Representative, as the case may be, to the Administrative Agent or the Canadian
Agent, as applicable (in the case of (x) ABR

 

-87-



--------------------------------------------------------------------------------

Loans other than Swing Line Loans and (y) Reimbursement Obligations outstanding
in Dollars or Canadian Dollars) or same day irrevocable notice by the U.S.
Borrower Representative or the Canadian Borrower Representative, as the case may
be, to the Administrative Agent or the Canadian Agent, as applicable (in the
case of Swing Line Loans). Such notice shall specify, in the case of any
prepayment of Loans, the identity of the prepaying Borrower, the date and amount
of prepayment and whether the prepayment is (i) of Term Loans, Revolving Credit
Loans or Swing Line Loans, or a combination thereof, and (ii) of Eurocurrency
Loans, Bankers’ Acceptances, BA Equivalent Loans or ABR Loans or a combination
thereof and, in each case if a combination thereof, the principal amount
allocable to each and, in the case of any prepayment of Reimbursement
Obligations, the date and amount of prepayment, the identity of the applicable
Letter of Credit or Letters of Credit and the amount allocable to each of such
Reimbursement Obligations. Upon the receipt of any such notice the
Administrative Agent or the Canadian Agent, as applicable, shall promptly notify
each affected Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (if a Eurocurrency Loan, Bankers’ Acceptances or BA Equivalent Loan is
prepaid other than at the end of the Interest Period applicable thereto) any
amounts payable pursuant to subsection 4.12 and accrued interest to such date on
the amount prepaid. Partial prepayments of the Revolving Credit Loans and the
Reimbursement Obligations pursuant to this subsection shall (unless the Borrower
Representative otherwise directs) be applied (A) in the case of partial
prepayments of Term Loans, to reduce the outstanding principal balance of the
Term Loans and (B) in the case of partial prepayments of other Loans and
Reimbursement Obligations, first, to payment of any Agent Advances then
outstanding, second, to the payment of the Swing Line Loans then outstanding,
third, to the payment of the Revolving Credit Loans-1 Loans (if the prepayment
is of Revolving Credit-1 Loans in connection with a concomitant reduction in
only the Revolving Credit-1 Commitments pursuant to subsection 2.3), Revolving
Credit-2 Loans (if the prepayment is of Revolving Credit-2 Loans in connection
with a concomitant reduction in only the Revolving Credit-2 Commitments pursuant
to subsection 2.3), or Revolving Credit Loans (in all other circumstances), as
applicable, in each case then outstanding, fourth, to the payment of any
Reimbursement Obligations then outstanding and, last, to cash collateralize any
outstanding Bankers’ Acceptances, BA Equivalent Loan or L/C Obligation on terms
reasonably satisfactory to the Administrative Agent; provided, further, that any
pro rata calculations required to be made pursuant to this subsection 4.4(a) in
respect toof any Loan denominated in Canadian Dollars shall be made on a Dollar
Equivalent basis. Partial prepayments pursuant to this subsection 4.4(a) shall
be in multiples of $1.0 million; provided that, notwithstanding the foregoing,
any Loan may be prepaid in its entirety. Amounts prepaid in respect of Term
Loans may not be reborrowed.

(b) The U.S. Borrowers shall prepay all Swing Line Loans then outstanding
simultaneously with each borrowing of Revolving Credit Loans.

(c)(i) On any day (other than during an Agent Advance Period) on which the sum
of the Aggregate USU.S. Borrower Revolving Extensions (disregarding any Agent
Advances to the U.S. Borrowers) and the outstanding principal amount of the Term
Loans exceeds the U.S. Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered), the U.S. Borrowers shall prepay on such day the
principal of outstanding Canadian Facility Revolving Credit Loans made to the
U.S. Borrowers and, if required, U.S. Facility Revolving Credit Loans in an
amount equal to such excess. If, after giving effect to the prepayment of all
outstanding Canadian Facility Revolving Credit Loans made to the U.S. Borrowers
and U.S. Facility Revolving Credit Loans, the aggregate amount of the U.S.
Facility L/C Obligations exceeds the U.S. Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered), the U.S. Borrowers shall pay to
the Administrative Agent at the Payment Office on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to such L/C Obligations at such time), such cash and/or Cash
Equivalents to be held as security for all obligations of the U.S. Borrowers to
the Issuing Lenders and the Revolving Credit Lenders

 

-88-



--------------------------------------------------------------------------------

hereunder in a cash collateral account to be established by, and under the sole
dominion and control of, the Administrative Agent.

(ii) On any day (other than during an Agent Advance Period) on which the
Aggregate Canadian Borrower Extensions (disregarding any Agent Advances to the
Canadian Borrowers) exceeds the Canadian Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered), the Canadian Borrowers shall
prepay on such day the principal of outstanding Canadian Facility Revolving
Credit Loans in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Canadian Facility Revolving Credit Loans made to
the Canadian Borrowers, the aggregate amount of the Canadian Facility L/C
Obligations exceeds the Canadian Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered), the Canadian Borrowers shall pay to
the Administrative Agent at the Payment Office on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to such Canadian L/C Obligations at such time), such cash and/or
Cash Equivalents to be held as security for all obligations of the Canadian
Borrowers to the Canadian Facility Issuing Lenders and the Canadian Facility
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Administrative Agent.

(iii) On any day on which the Aggregate Canadian Facility Lender Exposure
exceeds the Total Canadian Facility Revolving Commitment at such time, the
Canadian Borrowers and, if applicable, the U.S. Borrowers shall prepay on such
day first the Agent Advances then outstanding to them and thereafter the
principal of Canadian Facility Revolving Credit Loans made to them in an amount
equal to such excess. If, after giving effect to the prepayment of all
outstanding Canadian Facility Revolving Credit Loans, the aggregate amount of
the Canadian Facility L/C Obligations, BA Equivalent Loans and Bankers’
Acceptances exceeds the Total Canadian Facility Revolving Commitment at such
time, the Canadian Borrowers shall pay to the Canadian Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess (up to a maximum amount equal to the Canadian Facility L/C
Obligations at such time), such cash and/or Cash Equivalents to be held as
security for all obligations of the Canadian Borrowers to the Canadian Facility
Issuing Lenders and the Canadian Facility Lenders hereunder in a cash collateral
account to be established by, and under the sole dominion and control of, the
Canadian Agent.

(iv) On any day on which the Aggregate U.S. Facility Revolving Lender Exposure
exceeds the Total U.S. Facility Revolving Commitment at such time, the U.S.
Borrowers shall prepay on such day first the Agent Advances then outstanding to
them and thereafter the principal of U.S. Facility Revolving Credit Loans in an
amount equal to such excess. If, after giving effect to the prepayment of all
outstanding U.S. Facility Revolving Credit Loans, the aggregate amount of the
U.S. Facility L/C Obligations exceeds the Total U.S. Facility Revolving
Commitment at such time, the U.S. Borrowers shall pay to the Administrative
Agent at the Payment Office on such day an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
the U.S. Facility L/C Obligations at such time), such cash and/or Cash
Equivalents to be held as security for all obligations of the U.S. Borrowers to
the applicable U.S. Facility Issuing Lenders and the U.S. Facility Revolving
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Administrative Agent.

(d) Notwithstanding the foregoing provisions of this subsection 4.4, if at any
time any prepayment of any Eurocurrency Loans pursuant to subsection 4.4(a)
would result, after giving effect to the procedures set forth in this Agreement,
in the relevant Borrower incurring breakage costs under subsection 4.12 as a
result of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans being
prepaid other than on the last day of an Interest Period with respect thereto,
then, the relevant Borrower may, so long as no Default or Event of Default shall
have occurred and be continuing, in its sole discretion, initially (i) deposit a
portion (up to 100.0%) of the amounts that otherwise would have been paid in
respect

 

-89-



--------------------------------------------------------------------------------

of such Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans with the
Administrative Agent or the Canadian Agent, as applicable (which deposit must be
equal in amount to the amount of such Eurocurrency Loans, Bankers’ Acceptances
or BA Equivalent Loans not immediately prepaid), to be held as security for the
obligations of the Borrowers to make such prepayment pursuant to a cash
collateral agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent or the Canadian Agent, as applicable, with such cash
collateral to be directly applied upon the first occurrence thereafter of the
last day of an Interest Period with respect to such Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans (or such earlier date or dates as shall be
requested by the Borrower Representative) or (ii) make a prepayment of the
Revolving Credit Loans in accordance with subsection 4.4(a) with an amount equal
to a portion (up to 100.0%) of the amounts that otherwise would have been paid
in respect of such Eurocurrency Loans or BA Equivalent Loans (which prepayment,
together with any deposits pursuant to clause (i) above, must be equal in amount
to the amount of such Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent
Loans not immediately prepaid); provided that, notwithstanding anything in this
Agreement to the contrary, none of the Borrowers may request any Extension of
Credit under the Commitments that would reduce the aggregate amount of the
Available Commitments to an amount that is less than the amount of such
prepayment until the related portion of such Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans have been prepaid upon the first occurrence
thereafter of the last day of an Interest Period with respect to such
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans; provided that,
in the case of either clause (i) or (ii), such unpaid Eurocurrency Loans,
Bankers’ Acceptances or BA Equivalent Loans shall continue to bear interest in
accordance with subsection 4.1 until such unpaid Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans or the related portion of such Eurocurrency
Loans, Bankers’ Acceptances or BA Equivalent Loans, as the case may be, have or
has been prepaid.

(e) For avoidance of doubt, the Commitments shall not be correspondingly reduced
by the amount of any prepayments of Revolving Credit Loans, payments of
Reimbursement Obligations and cash collateralizations of L/C Obligations, in
each case, made under subsections 4.4(a), 4.4(b) or 4.4(c).

4.5 Canadian Agent’s and Administrative Agent’s Fees; Other Fees.

(a) Each U.S. Borrower agrees to pay, or cause to be paid, to the Administrative
Agent, for the account of each U.S. Facility Revolving Lender, a commitment fee
for the period from and including the first day of the Revolving Commitment
Period to the applicable Revolving Facility Maturity Date, computed based on the
applicable Commitment Fee Percentage on the average daily amount of the
Available Commitment of such U.S. Facility Revolving Lender during the period
for which payment is made, payable quarterly in arrears on the last Business Day
of each March, June, September and December and on the Revolving Facility
Maturity Date applicable to such Revolving Commitments or such earlier date as
thesuch Revolving Commitments shall terminate as provided herein, commencing on
September 30, 2007.

(b) Each Canadian Borrower agrees to pay, or cause to be paid, to the Canadian
Agent, for the account of each Canadian Facility Lender, a commitment fee for
the period from and including the first day of the Revolving Commitment Period
to the applicable Revolving Facility Maturity Date, computed based on the
applicable Commitment Fee Percentage on the average daily amount of the
Available Commitment of such Canadian Facility lenderLender during the period
for which payment is made, payable in arrears on the last Business Day of each
March, June, September and December and on the Revolving Facility Maturity Date
applicable to such Revolving Commitments or such earlier date as thesuch
Revolving Commitments shall terminate as provided herein, commencing on
September 30, 2007.

 

-90-



--------------------------------------------------------------------------------

(c) Each Borrower agrees to pay, or cause to be paid, to the Administrative
Agent or the Canadian Agent, as applicable, and the Other Representatives any
fees in the amounts and on the dates previously agreed to in writing by Holding
Parent or the Parent Borrower, the Other Representatives and the Administrative
Agent in connection with this Agreement.

4.6 Computation of Interest and Fees.

(a) Interest (other than interest based on the Prime Rate, Canadian Prime Rate
or BA Rate) shall be calculated on the basis of a 360-day year for the actual
days elapsed; and commitment fees and any other fees and interest based on the
Prime Rate, Canadian Prime Rate or BA Rate shall be calculated on the basis of a
365-day (or 366-day, as the case may be) year for the actual days elapsed. The
Administrative Agent or the Canadian Agent, as applicable, shall as soon as
practicable notify the Borrower Representative and the affected Lenders of each
determination of a Eurocurrency Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR, the Canadian Prime Rate or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower Representative and the affected Lenders
of the effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent or the
Canadian Agent, as applicable, pursuant to any provision of this Agreement shall
be conclusive and binding on each Borrower and the Lenders in the absence of
manifest error. The Administrative Agent or the Canadian Agent, as applicable,
shall, at the request of the U.S. Borrower Representative or the Canadian
Borrower Representative, as applicable, or any Lender, deliver to the U.S.
Borrower Representative, the Canadian Borrower Representative or such Lender a
statement showing in reasonable detail the calculations used by the
Administrative Agent or the Canadian Agent, as applicable, in determining any
interest rate pursuant to subsection 4.1, excluding any Eurocurrency Base Rate
which is based upon the Telerate British Bankers Assoc. Interest Settlement
Rates Page and any ABR Loan which is based upon the Prime Rate or the Canadian
Prime Rate.

(c) Bankers’ Acceptances.

(i) Term. Each Bankers’ Acceptance shall have a term of 1, 2, 3 or 6 months (or
such other periods as the Administrative Agent or the Canadian Agent, as
applicable, and the Canadian Borrower Representative may agree from time to
time), subject to availability. No term of any Bankers’ Acceptance shall extend
beyond the applicable Revolving Facility Maturity Date.

(ii) BA Rate. On each Borrowing Date or other date on which Bankers’ Acceptances
are to be accepted, the Administrative Agent or the Canadian Agent shall advise
the applicable Canadian Borrowers as to such Agent’s determination of the
applicable BA Rate for the Bankers’ Acceptances to be accepted.

(iii) Purchase. Upon acceptance of a Bankers’ Acceptance by a Canadian Facility
Lender, such Canadian Facility Lender shall purchase, or arrange the purchase
of, such Bankers’ Acceptance at the applicable BA Rate. The Lender shall provide
to the Canadian Agent’s account for payments of the BA Proceeds less the BA Fee
payable by the applicable Canadian Borrower with respect to the Bankers’
Acceptance.

(iv) Sale. Each Canadian Facility Lender may from time to time hold, sell,
rediscount or otherwise dispose of any or all Bankers’ Acceptances accepted and
purchased by it.

 

-91-



--------------------------------------------------------------------------------

(v) Power of Attorney for the Execution of Bankers’ Acceptances. To facilitate
the availment of the Canadian Facility by Bankers’ Acceptances, each Canadian
Borrower hereby appoints each Canadian Facility Lender as its attorney to sign
and endorse on its behalf, in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Canadian Facility Lender, blank
forms of B/As. In this respect, it is each Canadian Facility Lender’s
responsibility to maintain an adequate supply of blank forms of B/As for
acceptance under this Agreement. Each Canadian Borrower recognizes and agrees
that all B/As signed and/or endorsed on its behalf by a Canadian Facility Lender
shall bind the applicable Canadian Borrower as fully and effectually as if
signed in the handwriting of and duly issued by the proper signing officers of
such Canadian Borrower. Each Canadian Facility Lender is hereby authorized to
issue such B/As endorsed in blank in such face amounts as may be determined by
such Canadian Facility Lender; provided that the aggregate amount thereof is
equal to the aggregate amount of B/As required to be accepted and purchased by
such Canadian Facility Lender. No Canadian Facility Lender shall be liable for
any damage, loss or other claim arising by reason of any loss or improper use of
any such instrument except the gross negligence or willful misconduct of the
Canadian Facility Lender or its officers, employees, agents or representatives.
Each Canadian Facility Lender shall maintain a record with respect to B/As held
by it in blank hereunder, voided by it for any reason, accepted and purchased by
it hereunder, and cancelled at their respective maturities. Each Canadian
Facility Lender agrees to provide such records to any Canadian Borrower at such
Canadian Borrower’s expense upon request.

(vi) Execution. Drafts drawn by a Canadian Borrower to be accepted as Bankers’
Acceptances shall be signed by a duly authorized officer or officers of the
applicable Canadian Borrower or by its attorneys. Notwithstanding that any
Person whose signature appears on any Bankers’ Acceptance may no longer be an
authorized signatory for the Canadian Borrower at the time of issuance of a
Bankers’ Acceptance, that signature shall nevertheless be valid and sufficient
for all purposes as if the authority had remained in force at the time of
issuance and any Bankers’ Acceptance so signed shall be binding on such Canadian
Borrower.

(vii) Issuance. The Canadian Agent, promptly following receipt of a notice of a
Borrowing, conversion or continuation by way of Bankers’ Acceptances, shall
advise the Canadian Facility Lenders of the notice and shall advise each
Canadian Facility Lender of the face amount of Bankers’ Acceptances to be
accepted by it and the applicable term (which shall be identical for all
Canadian Facility Lenders). The aggregate face amount of Bankers’ Acceptances to
be accepted by a Canadian Facility Lender shall be determined by the Canadian
Agent by reference to that Canadian Facility Lender’s Canadian Facility
Revolving Commitment Percentage of the issue of Bankers’ Acceptances, except
that, if the face amount of a Bankers’ Acceptance which would otherwise be
accepted by a Canadian Facility Lender would not be Cdn$100,000.00 or a whole
multiple thereof, the face amount shall be increased or reduced by the Canadian
Agent in its sole discretion to Cdn$1,000.00, or the nearest whole multiple of
that amount, as appropriate, provided that after such issuance, no Canadian
Facility Lender shall have aggregate outstanding Canadian Facility Revolving
Credit Loans in excess of its Canadian Facility Revolving Commitment.

(viii) Rollover. At or before 10:00 A.M. (Toronto time) two (2) Business Days
before the maturity date of any Bankers’ Acceptances, the applicable Canadian
Borrower shall give to the Canadian Agent, written notice which notice shall
specify either that the applicable Canadian Borrower intends to repay the
maturing Bankers’ Acceptances on the maturity date or that the applicable
Canadian Borrower intends to issue Bankers’ Acceptances on the maturity

 

-92-



--------------------------------------------------------------------------------

date to provide for payment of the maturing Bankers’ Acceptances. If the
applicable Canadian Borrower fails to provide such notice to the Canadian Agent
or fails to repay the maturing Bankers’ Acceptances, or if a Default or an Event
of Default has occurred and is continuing on such maturity date, the applicable
Canadian Borrower’s obligations in respect of such Bankers’ Acceptances shall
convert on such maturity date into an ABR Loan in an amount equal to the
aggregate face amount of such Bankers’ Acceptances. Otherwise, the applicable
Canadian Borrower shall provide payment to the Administrative Agent or Canadian
Agent, as applicable, on behalf of the Canadian Facility Lenders of an amount
equal to the aggregate face amount of the Bankers’ Acceptances issued by the
applicable Canadian Facility Lenders on their maturity date.

(ix) Waiver of Presentment and Other Conditions. Each Canadian Borrower waives
presentment for payment and any other defense to payment of any amounts due to a
Canadian Facility Lender in respect of a Bankers’ Acceptance accepted and
purchased by it pursuant to this Agreement which might exist solely by reason of
the Bankers Acceptance being held, at the maturity thereof, by the Canadian
Facility Lender in its own right and each Canadian Borrower agrees not to claim
any days of grace if the Canadian Facility Lender as holder sues such Canadian
Borrower on the Bankers’ Acceptance for payment of the amount payable by the
Canadian Borrower thereunder. On the specified maturity date of B/A, the
applicable Canadian Borrower shall pay to the Canadian Facility Lender that has
accepted such B/A the full face amount of such B/A and after such payment, the
applicable Canadian Borrower shall have no further liability in respect of such
B/A and the Canadian Facility Lender shall be entitled to all benefits of, and
be responsible for all payments due to third parties under such B/A

(x) BA Equivalent Loans by Non-BA Lenders. Whenever a Canadian Borrower requests
a Revolving Credit Loan by way of Bankers’ Acceptance, each Canadian Facility
Lender which is a Non-BA Lender shall, in lieu of accepting and purchasing
Bankers’ Acceptances, make a BA Equivalent Loan in an equivalent aggregate
amount.

(xi) Terms Applicable to Discount Notes. As set out in the definition of the
Bankers’ Acceptances, that term includes Discount Notes and all terms of this
Agreement applicable to Bankers’ Acceptances shall apply equally to Discount
Notes evidencing BA Equivalent Loans with such changes as may in the context be
necessary. For greater certainty:

(a) the term of a Discount Note shall be the same as the term for Bankers’
Acceptances accepted and purchased on the same Borrowing Date in respect of the
same Revolving Credit Loan;

(b) an acceptance fee will be payable in respect of a Discount Note and shall be
calculated at the same rate and in the same manner as the BA Fee in respect of a
Bankers’ Acceptance accepted and purchased on the same Borrowing Date in respect
of the same Revolving Credit Loan; and

(c) the interest rate applicable to a Discount Note shall be the BA Rate
applicable to Bankers’ Acceptances accepted by a Canadian Facility Lender other
than a Schedule I Lender on the same Borrowing Date in respect of the same
Revolving Credit Loan.

Each Canadian Borrower and each applicable Non-BA Lender hereby acknowledge and
agree that from time to time certain Non-BA Lenders, may elect not to receive
any Discount Notes, and each Canadian Borrower and each applicable Non-BA Lender
agrees that with respect to any such Non-BA Lender, in lieu of receiving
Discount Notes, the applicable BA Equivalent Loan may be evidenced by a loan
account which such Non-BA Lender shall maintain in its name, and in such event
such loan account shall be entitled to all the benefits of Discount Notes.

 

-93-



--------------------------------------------------------------------------------

(xii) Depository Bills and Notes Act (Canada). At the option of any Canadian
Facility Lender, Bankers’ Acceptances under this Agreement to be accepted by
that Canadian Facility Lender may be issued in the form of depository bills for
deposit with The Canadian Depository for Securities Limited pursuant to the
Depository Bills and Notes Act (Canada). All depository bills so issued shall be
governed by the provisions of this subsection 4.6.

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent or the Canadian Agent, as applicable,
shall have determined (which determination shall be conclusive and binding upon
each of the Borrowers) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate with respect to any Eurocurrency Loan (the “Affected
Eurocurrency Rate”) or the BA Rate (the “Affected BA Rate”) with respect to any
Bankers’ Acceptance or BA Equivalent Loans for such Interest Period, the
Administrative Agent or the Canadian Agent, as applicable, shall give telecopy
or telephonic notice thereof to the Borrower Representative and the Lenders as
soon as practicable thereafter. If such notice is given (a) any Eurocurrency
Loans, Bankers’ Acceptances or BA Equivalent Loans the rate of interest
applicable to which is based on the Affected Eurocurrency Rate or the Affected
BA Rate, as applicable, requested to be made on the first day of such Interest
Period shall be made as ABR Loans, (b) any Loans that were to have been
converted on the first day of such Interest Period to or continued as
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans the rate of
interest applicable to which is based on the Affected Eurocurrency Rate or the
Affected BA Rate, as applicable, shall be converted to or continued as ABR
Loans, (c) as to the Swing Line Lender, as the case may be, such Lender’s cost
of funding such Eurocurrency Loans or as reasonably determined by such Lender,
plus the Applicable Margin hereunder and (d) any outstanding Eurocurrency Loans,
Bankers’ Acceptances or, BA Equivalent Loans that were to have been converted on
the first day of such Interest Period to or continued as Eurocurrency Loans,
Bankers’ Acceptances or BA Equivalent Loans the rate of interest applicable to
which is based upon the Affected Eurocurrency Rate or Affected BA Rate and that
are not otherwise permitted to be converted to or continued as ABR Loans by
subsection 4.2 shall, upon demand by the Lenders the Commitment Percentage of
which aggregate greater than 50.0% of such U.S. Facility Revolving Credit Loan
or Canadian Facility Revolving Credit LoansLoan, as applicable, be immediately
repaid by the applicable Borrower on the last day of the then current Interest
Period with respect thereto together with accrued interest thereon or otherwise,
at the option of the Borrower Representative, shall remain outstanding and bear
interest at a rate which reflects, as to each of the Lenders, such Lender’s cost
of funding such Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans
as reasonably determined by such Lender, plus the Applicable Margin hereunder.
If any such repayment occurs on a day which is not the last day of the then
current Interest Period with respect to such affected Eurocurrency Loan,
Bankers’ Acceptances or BA Equivalent Loan, the applicable Borrower shall pay to
each of the Lenders such amounts, if any, as may be required pursuant to
subsection 4.12. Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent
Loans the rate of interest applicable to which is based upon the Affected
Eurocurrency Rate or Affected BA Rate shall be made or continued as such, nor
shall any of the Borrowers have the right to convert ABR Loans to Eurocurrency
Loans, Bankers’ Acceptances or BA Equivalent Loans the rate of interest
applicable to which is based upon the Affected Eurocurrency Rate or Affected BA
Rate.

4.8 Pro Rata Treatment and Payments.

(a) Each borrowing of U.S. Facility Revolving Credit Loans or Canadian Facility
Revolving Credit Loans, as applicable, (other than Swing Line Loans) by any of
the applicable Borrowers from the Lenders hereunder shall be made, each payment
by any of the Borrowers on account of any commitment fee in respect of the U.S.
Facility Revolving Commitments or Canadian Facility Revolving Commitments, as
applicable, hereunder shall be allocated by the Administrative Agent or the
Canadian Agent, as applicable, and any reduction of the U.S. Facility Revolving
Commitments or Canadian Facility

 

-94-



--------------------------------------------------------------------------------

Revolving Commitments of the Lenders, as applicable, shall be allocated by the
Administrative Agent or the Canadian Agent, as applicable, in each case pro rata
according to the U.S. Facility Revolving Commitment Percentage or Canadian
Facility Revolving Commitment Percentage, as applicable, of the applicable
Lenders; provided that the foregoing shall not apply to, or restrict, (i) the
payment in full of the Revolving Credit-1 Loans on the Non-Extended Maturity
Date, (ii) the payment of the commitment fee, with respect to each tranche of
Revolving Credit Loans, based on the Commitment Fee Percentage applicable to
such tranche or (iii) the termination or any reduction(s) solely of the
Revolving Credit-1 Commitments at any time during the period commencing twelve
(12) months prior to the Non-Extended Maturity Date and ending on the
Non-Extended Maturity Date. Each payment (including each prepayment) by any of
the applicable Borrowers on account of principal of and interest on any Term
Loans, U.S. Facility Revolving Credit Loans or Canadian Facility Revolving
Credit Loans, as applicable as applicable, shall be allocated by the
Administrative Agent or the Canadian Agent, as applicable, as applicable, pro
rata according to the respective outstanding principal amounts of such Term
Loans or Revolving Credit Loans, as the case may be, then held by the relevant
Revolving Lenders; provided that the foregoing shall not apply to, or restrict,
(i) the payment in full of the Revolving Credit-1 Loans on the Non-Extended
Maturity Date, (ii) the payment of the commitment fee, with respect to each
tranche of Revolving Credit Loans, based on the Commitment Fee Percentage
applicable to such tranche, (iii) the payment of interest or the L/C Fee, with
respect to each tranche of Loans, based on the Applicable Margin applicable to
such tranche or (iv) the termination or any reduction(s) solely of the Revolving
Credit-1 Commitments (or payments on account of the Revolving Credit-1 Loans in
connection with such termination or reduction(s) solely of the Revolving
Credit-1 Commitments) at any time during the period commencing twelve
(12) months prior to the Non-Extended Maturity Date and ending on the
Non-Extended Maturity Date. All payments (including prepayments) to be made by
any of the Borrowers hereunder, whether on account of principal, interest, fees,
Reimbursement Obligations or otherwise, shall be made without set-off or
counterclaim and shall be made prior to 1:00 P.M., New York City time, on the
due date thereof to the Administrative Agent or the Canadian Agent, as
applicable, for the account of the Lenders holding the relevant Loans or the L/C
Participants, as the case may be, at the Administrative Agent’s or the Canadian
Agent’s, as applicable, office specified in subsection 11.2, in Dollars or
Canadian Dollars, as applicable and, whether in Dollars or Canadian Dollars, in
immediately available funds. Payments received by the Administrative Agent or
Canadian Agent, as applicable, after such time shall be deemed to have been
received on the next Business Day. The Administrative Agent or the Canadian
Agent, as applicable, shall distribute such payments to such Lenders, if any
such payment is received prior to 1:00 P.M., New York City time, on a Business
Day, in like funds as received prior to the end of such Business Day, and
otherwise the Administrative Agent or the Canadian Agent, as applicable, shall
distribute such payment to such Lenders on the next succeeding Business Day. If
any payment hereunder (other than payments on the Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans) becomes due and payable on a day other than
a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a Eurocurrency Loan, Bankers’ Acceptances or BA Equivalent Loans
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. Unless the
Administrative Agent or the Canadian Agent, as applicable, shall have received
notice from a Borrower prior to the date on which any payment is due from such
Borrower to the Administrative Agent or the Canadian Agent, as applicable, for
the account of the Lenders, the Swing Line Lender or the relevant Issuing Lender
hereunder that such Borrower will not make such payment, the Administrative
Agent or the Canadian Agent, as applicable, may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Lender, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such

 

-95-



--------------------------------------------------------------------------------

payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent or the Canadian Agent, as
applicable, forthwith on demand the amount so distributed to such Lender or the
Issuing Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent or the Canadian Agent, as applicable, at a rate equal to
the daily average Federal Funds Effective Rate or the rate customary for
settlement of Canadian Dollar interbank obligations, as applicable, and as
quoted by the Administrative Agent or the Canadian Agent, as the case may be.

(b) Unless the Administrative Agent or the Canadian Agent, as the case may be,
shall have been notified in writing by any Lender prior to a borrowing that such
Lender will not make the amount that would constitute its Revolving Commitment
Percentage or Term Commitment Percentage, as the case may be, of such borrowing
available to such Agent, the Administrative Agent or the Canadian Agent, as
applicable, may assume that such Lender is making such amount available to the
Administrative Agent or the Canadian Agent, as applicable, and the
Administrative Agent or the Canadian Agent, as applicable, may, in reliance upon
such assumption, make available to any Borrower in respect of such borrowing a
corresponding amount. If such amount is not made available to the Administrative
Agent or the Canadian Agent, as applicable, by the required time on the
Borrowing Date therefor, such Lender shall pay to the Administrative Agent or
the Canadian Agent, as applicable, on demand, such amount with interest thereon
at a rate equal to the daily average Federal Funds Effective Rate or the rate
customary for settlement of Canadian Dollar interbank obligations, as
applicable, and as quoted by the Administrative Agent or the Canadian Agent, as
the case may be, in each case for the period until such Lender makes such amount
immediately available to the Administrative Agent or the Canadian Agent, as the
case may be. A certificate of the Administrative Agent or the Canadian Agent, as
the case may be, submitted to any Lender with respect to any amounts owing under
this subsection 4.8(b) shall be conclusive in the absence of manifest error. If
such Lender’s Revolving Commitment Percentage or Term Commitment Percentage, as
the case may be, of such borrowing is not made available to the Administrative
Agent or the Canadian Agent, as applicable, by such Lender within three Business
Days of such Borrowing Date, (x) the Administrative Agent or the Canadian Agent,
as applicable, shall notify the Borrower Representative of the failure of such
Lender to make such amount available to the Administrative Agent or the Canadian
Agent, as applicable, and the Administrative Agent or the Canadian Agent, as
applicable, shall also be entitled to recover such amount with interest thereon
at the rate per annum applicable to such Loans pursuant to subsection 4.1 on
demand, from such Borrower and (y) then such Borrower may, without waiving or
limiting any rights or remedies it may have against such Lender hereunder or
under applicable law or otherwise, borrow a like amount on an unsecured basis
from any commercial bank for a period ending on the date upon which such Lender
does in fact make such borrowing available; provided that at the time such
borrowing is made and at all times while such amount is outstanding such
Borrower would be permitted to borrow such amount pursuant to subsection 2.1
and/or take any action permitted by the following subsection 4.8(c).

(c) Notwithstanding anything contained in this Agreement:

(i) If at any time a Revolving Lender shall not make a Revolving Credit Loan
required to be made by it hereunder (any such Lender, a “Defaulting Lender”),
the Borrower Representative shall have the right to seek one or more Persons
reasonably satisfactory to the Administrative Agent and the Borrower
Representative to each become a substitute Revolving Lender and assume all or
part of the Revolving Commitment of such Defaulting Lender. In such event, the
Borrower Representative, the Administrative Agent and any such substitute
Revolving Lender shall execute and deliver, and such Defaulting Lender shall
thereupon be deemed to have executed and delivered, an appropriately completed
Assignment and Acceptance to effect such substitution.

 

-96-



--------------------------------------------------------------------------------

(ii) In determining the Required Lenders, any Lender that at the time is a
Defaulting Lender (and the Revolving Credit Loans and/or Revolving Commitment of
such Defaulting Lender) shall be excluded and disregarded. No commitment fee
shall accrue for the account of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.

(iii) If at any time any Borrower shall be required to make any payment under
any Loan Document to or for the account of a Defaulting Lender, then such
Borrower, so long as it is then permitted to borrow Revolving Credit Loans
hereunder, may set off and otherwise apply its obligation to make such payment
against the obligation of such Defaulting Lender to make such Defaulted Loan. In
such event, the amount so set off and otherwise applied shall be deemed to
constitute a Revolving Credit Loan by such Defaulting Lender made on the date of
such set-off and included within any borrowing of Revolving Credit Loans as the
Administrative Agent may reasonably determine.

(iv) If, with respect to any Defaulting Lender, which for the purposes of this
subsection 4.8(c)(iv), shall include any Lender that has taken any action or
become the subject of any action or proceeding of a type described in subsection
9(f), any Borrower shall be required to pay any amount under any Loan Document
to or for the account of such Defaulting Lender, then such Borrower, so long as
it is then permitted to borrow Revolving Credit Loans hereunder, may satisfy
such payment obligation by paying such amount to the Administrative Agent, or
the Canadian Agent, as applicable, to be (to the extent permitted by applicable
law and to the extent not utilized by the Administrative Agent or the Canadian
Agent, as applicable, to satisfy obligations of the Defaulting Lender owing to
it) held by the Administrative Agent or the Canadian Agent, as applicable, in
escrow pursuant to its standard terms (including as to the earning of interest),
and applied (together with any accrued interest) by it from time to time to make
any Revolving Credit Loans or other payments as and when required to be made by
such Defaulting Lender hereunder.

4.9 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof occurring after the Closing Date shall make it unlawful for any Lender
to make or maintain any Eurocurrency Loans, Bankers’ Acceptances or BA
Equivalent Loans as contemplated by this Agreement (“Affected Loans”), (a) such
Lender shall promptly give written notice of such circumstances to the U.S.
Borrower Representative, the Canadian Borrower Representative, the
Administrative Agent and the Canadian Agent (in the case of Bankers’ Acceptances
or BA Equivalent Loans) (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan (or a Swing
Line Loan) when an Affected Loan is requested (to the extent otherwise permitted
by subsection 4.2), (c) such Lender’s Loans then outstanding as Affected Loans,
if any, shall be converted automatically to ABR Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law (to the extent otherwise permitted by
subsection 4.2) and (d) such Lender’s Loans then outstanding as Affected Loans,
if any, not otherwise permitted to be converted to ABR Loans by subsection 4.2
(whether because such Loans are denominated in Canadian Dollars or otherwise),
shall upon notice to the Parent Borrower be prepaid with accrued interest
thereon on the last of the then current Interest Period with respect thereto (or
such earlier date as may be required by anany such Requirement of Law). If any
such conversion or prepayment of an Affected Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
applicable Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to subsection 4.12.

 

-97-



--------------------------------------------------------------------------------

4.10 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender or Issuing
Lender, or compliance by any Lender or Issuing Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Closing Date
(or, if later, the date on which such Lender becomes a Lender or such Issuing
Lender becomes an Issuing Lender):

(i) shall subject such Lender or Issuing Lender to any tax of any kind
whatsoever with respect to any Letter of Credit Request, any Eurocurrency Loan,
Bankers’ Acceptances or any BA Equivalent Loans made or maintained by it or its
obligation to make or maintain Eurocurrency Loans, Bankers’ Acceptances or BA
Equivalent Loans, or change the basis of taxation of payments to such Lender or
Issuing Lender in respect thereof, in each case except for Non-Excluded Taxes
and taxes measured by or imposed upon the overall net income, or franchise
taxes, or taxes measured by or imposed upon overall capital or net worth, or
branch taxes (in the case of such capital, net worth or branch taxes, imposed in
lieu of such net income tax), of such Lender or Issuing Lender or its applicable
lending office, branch, or any affiliate thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender which is not otherwise included in the determination of the
Eurocurrency Rate or BA Rate, as the case may be, hereunder; or

(iii) shall impose on such Lender or Issuing Lender any other condition
(excluding any tax of any kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender or Issuing Lender deems to be material, of
making, converting into, continuing or maintaining Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans or issuing or participating in Letters of
Credit or the cost to an Issuing Lender of issuing or maintaining Letters of
Credit or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, upon notice to the Borrower Representative from such Lender or
Issuing Lender through the Administrative Agent or the Canadian Agent, as
applicable, in accordance herewith, the applicable Borrower shall promptly pay
such Lender or Issuing Lender upon its demand, any additional amounts necessary
to compensate such Lender or Issuing Lender for such increased cost or reduced
amount receivable with respect to such Eurocurrency Loans, Bankers’ Acceptances,
BA Equivalent Loans or Letters of Credit, provided that, in any such case, such
Borrower may elect to convert the Eurocurrency Loans, Bankers’ Acceptances
and/or BA Equivalent Loans made by such Lender hereunder to ABR Loans by giving
the Administrative Agent or the Canadian Agent, as applicable, at least one
Business Day’s notice of such election, in which case the applicable Borrower
shall promptly pay to such Lender, upon demand, without duplication, amounts
theretofore required to be paid to such Lender pursuant to this subsection
4.10(a) and such amounts, if any, as may be required pursuant to subsection
4.12. If any Lender or Issuing Lender becomes entitled to claim any additional
amounts pursuant to this subsection, it shall provide prompt notice thereof to
the Borrower Representative, through the Administrative Agent or the Canadian
Agent, as applicable, certifying (x) that one of the events described in this
paragraph (a) has occurred and describing in reasonable detail the nature of
such event, (y) as to the increased cost or reduced amount resulting from such
event and (z) as to the additional amount demanded by such Lender or Issuing
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender or Issuing Lender through the Administrative Agent or
the Canadian Agent, as applicable, to the Borrower

 

-98-



--------------------------------------------------------------------------------

Representative shall be conclusive in the absence of manifest error. This
subsection 4.10 shall survive the termination of this Agreement and the payment
of the Revolving Credit Loans and all other amounts payable hereunder.

(b) If any Lender or Issuing Lender shall have determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or Issuing
Lender or any corporation controlling such Lender or Issuing Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority, in each case, made subsequent to the
Closing Date, does or shall have the effect of reducing the rate of return on
such Lender’s, Issuing Lender’s or such corporation’s capital as a consequence
of such Lender’s, Issuing Lender’s obligations or hereunder or in respect of any
Letter of Credit to a level below that which such Lender, Issuing Lender, or
such corporation could have achieved but for such change or compliance (taking
into consideration such Lender’s, Issuing Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender or
Issuing Lender to be material, then from time to time, within ten Business Days
after submission by such Lender or Issuing Lender to the Borrower Representative
(with a copy to the Administrative Agent or the Canadian Agent as applicable) of
a written request therefor certifying (x) that one of the events described in
this paragraph (b) has occurred and describing in reasonable detail the nature
of such event, (y) as to the reduction of the rate of return on capital
resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender, Issuing Lender or corporation and a reasonably detailed
explanation of the calculation thereof, the applicable Borrower shall pay to
such Lender or Issuing Lender such additional amount or amounts as will
compensate such Lender, Issuing Lender or corporation for such reduction. Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender or Issuing Lender through the Administrative Agent or
the Canadian Agent, as applicable, to the Borrower Representative shall be
conclusive in the absence of manifest error. This subsection 4.10 shall survive
the termination of this Agreement and the payment of the Revolving Credit Loans
and all other amounts payable hereunder.

(c) Notwithstanding anything to the contrary in this subsection 4.10, the Parent
Borrower shall not be required to pay any amount with respect to any additional
cost or reduction specified in paragraph (a) or paragraph (b) above, to the
extent such additional cost or reduction is attributable, directly or
indirectly, to the application of, compliance with or implementation of specific
capital adequacy requirements or new methods of calculating capital adequacy,
including any part or “pillar” (including Pillar 2 (“Supervisory Review
Process”)), of the International Convergence of Capital Measurement Standards: a
Revised Framework, published by the Basel Committee on Banking Supervision in
June 2004, or any implementation or adoption (whether voluntary or compulsory)
thereof, whether by an EC Directive or the FSA Integrated Prudential Sourcebook
or any other law or regulation, or otherwise.

4.11 Taxes.

(a) Except as provided below in this subsection or as required by law, all
payments made by each of the Borrowers under this Agreement and any Notes shall
be made free and clear of, and without deduction or withholding for or on
account of any Taxes; provided that if any Non-Excluded Taxes are required to be
withheld from any amounts payable by any such Borrower or the Administrative
Agent to the Administrative Agent or any Lender hereunder or under any Notes,
the amounts so payable by any such Borrower shall be increased to the extent
necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that
each Borrower shall be entitled to deduct and withhold, and such Borrower shall
not be required to indemnify for any Non-Excluded Taxes, and any such amounts
payable by such Borrower or the Administrative Agent to or

 

-99-



--------------------------------------------------------------------------------

for the account of any Agent or Lender, shall not be increased (x) if such Agent
or Lender fails to comply with the requirements of paragraphs (b) or (c) of this
subsection 4.11 or subsection 4.15, (y) with respect to any Non-Excluded Taxes
imposed in connection with the payment of any fees paid under this Agreement
unless such Non-Excluded Taxes are imposed (1) as a result of a change in
treaty, law or regulation that occurred after such Agent became an Agent
hereunder or such Lender became a Lender hereunder (or, if such Agent or Lender
is a non-U.S. intermediary or flow-through entity for U.S. federal income tax
purposes, after the relevant beneficiary or member of such Agent or Lender
became such a beneficiary or member, if later) (any such change, at such time, a
“Change in Law”) or (2) on a Person that is an assignee whose assignor was
entitled to receive additional amounts with respect to payments made by the
Borrower, at the time such assignment was effective, as a result of Change in
Law that occurred after the Closing Date and such assignee is subject to the
same Change in Law with respect to payments from the Borrower, provided that in
no event shall such additional amounts under this clause (2) exceed the
additional amounts that the assignor was entitled to receive at the time such
assignment was effective, or (z) with respect to any Non-Excluded Taxes imposed
by the United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed (1) as a result of a Change in Law or (2) on a
Person that is an assignee whose assignor was entitled to receive additional
amounts with respect to payments made by a Borrower, at the time such assignment
was effective, as a result of Change in Law that occurred after the Closing Date
and such assignee is subject to the same Change in Law with respect to payments
from a Borrower, provided that in no event shall such additional amounts under
this clause (2) exceed the additional amounts that the assignor was entitled to
receive at the time such assignment was effective. Whenever any Non-Excluded
Taxes are payable by any Borrower, as promptly as possible thereafter such
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender or Agent, as the case may be, a certified copy of an
original official receipt (or other documentary evidence of such payment
reasonably acceptable to the Administrative Agent) received by such Borrower
showing payment thereof. If any Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate Governmental Authority in accordance with applicable
law or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Borrower shall indemnify the Administrative
Agent, the Lenders and the Agents for any incremental Taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this subsection 4.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(b) Each Agent and each Lender that is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the Closing Date or,
in the case of an Agent or Lender that is an assignee or transferee of an
interest under this Agreement pursuant to subsection 11.6, on the date of such
assignment or transfer to such Agent or Lender, two accurate and complete
original signed copies of Internal Revenue Service Form W-9 (or successor form),
in each case certifying that such Agent or Lender is a “United States person”
(within the meaning of Section 7701(a)(30) of the Code) and to such Agent’s or
Lender’s entitlement as of such date to a complete exemption from United States
federal backup withholding Tax with respect to payments to be made under this
Agreement and under any Note. Each Agent and each Lender that is not a “United
States person” (within the meaning of Section 7701(a)(30) of the Code) shall
deliver to the Borrower Representative and the Administrative Agent on or prior
to the Closing Date or, in the case of an Agent or Lender that is an assignee or
transferee of an interest under this Agreement pursuant to subsection 11.6, on
the date of such assignment or transfer to such Agent or Lender, (i) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI or Form W-8BEN (claiming the benefits of an income tax treaty) (or
successor forms), in each case certifying to such Agent’s or Lender’s
entitlement as of such date to a complete exemption from United States federal
withholding tax with respect to payments to be made under this Agreement and
under any Note, (ii) if such Agent or Lender is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (claiming the benefits of an

 

-100-



--------------------------------------------------------------------------------

income tax treaty) (or successor form) pursuant to clause (i) above, (x) two
certificates substantially in the form of Exhibit J (any such certificate, a
“U.S. Tax Compliance Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (claiming the benefits of
the portfolio interest exemption) (or successor form) certifying to such Agent’s
or Lender’s entitlement as of such date to a complete exemption from United
States federal withholding tax with respect to payments of interest to be made
under this Agreement and under any Note or (iii) if such Agent or Lender is a
non-U.S. intermediary or flow-through entity for U.S. federal income tax
purposes, two accurate and complete signed copies of Internal Revenue Service
Form W-8IMY (and all necessary attachments, including to the extent applicable,
U.S. Tax Compliance Certificates) certifying to such Agent’s or Lender’s
entitlement as of such date to a complete exemption from United States federal
withholding tax with respect to payments to be made under this Agreement and
under any Note (or, to the extent the beneficial owners of such non-U.S.
intermediary or flow through entity are (A) non-U.S. persons claiming portfolio
interest treatment, a complete exemption from United States withholding tax with
respect to interest payments or (B) United States persons, a complete exemption
from United States federal backup withholding tax), unless, in each case, such
Person is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by the Borrower, at the time such assignment was
effective, as a result of Change in Law that occurred after the Closing Date and
such assignee is subject to the same Change in Law with respect to payments from
the Borrower, provided that in no event shall such additional amounts exceed the
additional amounts that the assignor was entitled to receive at the time such
assignment was effective. In addition, each Agent and Lender agrees that from
time to time after the Closing Date, when the passage of time or a change in
circumstances renders the previous certification obsolete or inaccurate, such
Agent or Lender shall deliver to the Borrower Representative and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-9, Internal Revenue Service Form W-8ECI, Form
W-8BEN (claiming the benefits of an income tax treaty), or Form W-8BEN (claiming
the benefits of the portfolio interest exemption) and a U.S. Tax Compliance
Certificate, or Form W-8IMY (with respect to a non-U.S. intermediary or
flow-through entity), as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Agent or
Lender to a continued exemption from United States federal withholding tax with
respect to payments under this Agreement and any Note (or, to the extent the
beneficial owners of such non-U.S. intermediary or flow through entity are
(A) non-U.S. persons claiming portfolio interest treatment, a complete exemption
from United States withholding tax with respect to interest payments or
(B) United States persons, a complete exemption from United States federal
backup withholding tax), unless, in each case) (1) there has been a Change in
Law that occurs after the date such Agent or Lender becomes an Agent or Lender
hereunder (or after the date the relevant beneficiary or member in the case of a
Lender that is a non-U.S. intermediary or flow through entity for U.S. federal
income tax purposes becomes a beneficiary or member, if later) which renders all
such forms inapplicable or which would prevent such Agent or Lender from duly
completing and delivering any such form with respect to it, in which case such
Agent or Lender shall promptly notify the Borrower Representative and the
Administrative Agent of its inability to deliver any such form or (2) such
Person is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by a Borrower, at the time such assignment was
effective, as a result of Change in Law that occurred after the Closing Date and
such assignee is subject to the same Change in Law with respect to payments from
a Borrower, provided that in no event shall such additional amounts under this
clause (2) exceed the additional amounts that the assignor was entitled to
receive at the time such assignment was effective.

(c) Each Agent and Lender shall, upon request by the Borrower Representative,
deliver to the Borrower Representative or the applicable Governmental Authority,
as the case may be, any form or certificate required in order that any payment
by any Borrower under this Agreement or any Note to such Agent or Lender may be
made free and clear of, and without deduction or withholding for or on account
of any Non-Excluded Taxes (or to allow any such deduction or withholding to be
at a reduced rate), provided that such Agent or Lender is legally entitled to
complete, execute and deliver such form or

 

-101-



--------------------------------------------------------------------------------

certificate. Each Person that shall become a Lender or a Participant pursuant to
subsection 11.6 shall, upon the effectiveness of the related transfer, be
required to provide all of the forms, certifications and statements pursuant to
this subsection 4.11, provided that in the case of a Participant the obligations
of such Participant pursuant to paragraph (b) or (c) of this subsection 4.11
shall be determined as if such Participant were a Lender except that such
Participant shall furnish all such required forms, certifications and statements
to the Lender from which the related participation shall have been purchased.

4.12 Indemnity. Each U.S. Borrower agrees to indemnify each U.S. Facility
Revolving Lender and each Term Loan Lender in respect of Extensions of Credit
made, or requested to be made, to the U.S. Borrowers, and each Canadian Borrower
agrees to indemnify each Canadian Facility Lender in respect of Extensions of
Credit made, or requested to be made, to the Canadian Borrowers , and in each
case, to hold each such Lender harmless from any loss or expense which such
Lender may sustain or incur (other than through such Lender’s gross negligence
or willful misconduct) as a consequence of (a) default by such Borrower in
making a borrowing of, conversion into or continuation of Eurocurrency Loans,
Bankers’ Acceptances or BA Equivalent Loans after the Borrower Representative
has given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment or conversion
of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans after the
Borrower Representative has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a payment or prepayment of
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans or the
conversion of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans on
a day which is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or conversion or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent
Loans, as applicable, provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurocurrency market. If any Lender becomes entitled to
claim any amounts under the indemnity contained in this subsection 4.12, it
shall provide prompt notice thereof to the Borrower Representative, through the
Administrative Agent or the Canadian Agent, as applicable, certifying (x) that
one of the events described in clause (a), (b) or (c) has occurred and
describing in reasonable detail the nature of such event, (y) as to the loss or
expense sustained or incurred by such Lender as a consequence thereof and (z) as
to the amount for which such Lender seeks indemnification hereunder and a
reasonably detailed explanation of the calculation thereof. Such a certificate
as to any indemnification pursuant to this subsection submitted by such Lender,
through the Administrative Agent or the Canadian Agent, as applicable, to the
Borrower Representative shall be conclusive in the absence of manifest error.
This subsection 4.12 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

4.13 Certain Rules Relating to the Payment of Additional Amounts.

(a) Upon the request, and at the expense, of the applicable Borrower, each
Agent, Lender and Issuing Lender to which any Borrower is required to pay any
additional amount pursuant to subsection 4.10 or 4.11, and any Participant in
respect of whose participation such payment is required, shall reasonably afford
such Borrower the opportunity to contest, and reasonably cooperate with such
Borrower in contesting, the imposition of any Non-Excluded Tax giving rise to
such payment; provided that (i) such Agent, Lender or Issuing Lender shall not
be required to afford such Borrower the opportunity to so contest unless such
Borrower shall have confirmed in writing to such Agent, Lender or Issuing Lender
its obligation to pay such amounts pursuant to this Agreement and (ii) such
Borrower shall

 

-102-



--------------------------------------------------------------------------------

reimburse such Agent, Lender or Issuing Lender for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with such
Borrower in contesting the imposition of such Non-Excluded Tax; provided,
however, that notwithstanding the foregoing no Agent, Lender or Issuing Lender
shall be required to afford such Borrower the opportunity to contest, or
cooperate with such Borrower in contesting, the imposition of any Non-Excluded
Taxes, if such Agent, Lender or Issuing Lender in its sole discretion in good
faith determines that to do so would have an adverse effect on it.

(b) If a Lender or Issuing Lender changes its applicable lending office (other
than (i) pursuant to paragraph (c) below or (ii) after an Event of Default under
subsection 9(a) or (f) has occurred and is continuing) and the effect of such
change, as of the date of such change, would be to cause any Borrower to become
obligated to pay any additional amount under subsection 4.10 or 4.11, such
Borrower shall not be obligated to pay such additional amount.

(c) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender or Issuing Lender by any Borrower pursuant to subsection 4.10 or 4.11,
such Lender or Issuing Lender shall promptly after becoming aware of such event
or condition notify the Borrower Representative and the Administrative Agent and
shall take such steps as may reasonably be available to it to mitigate the
effects of such condition or event (which shall include efforts to rebook the
Loans or issued, Letters of Credit, as the case may be, held by such Lender or
Issuing Lender at another lending office, or through another branch or an
affiliate, of such Lender or Issuing Lender); provided that such Lender or
Issuing Lender shall not be required to take any step that, in its reasonable
judgment, would be materially disadvantageous to its business or operations or
would require it to incur additional costs (unless such Borrower agrees to
reimburse such Lender or Issuing Lender for the reasonable incremental
out-of-pocket costs thereof).

(d) If any of the Borrowers shall become obligated to pay additional amounts
pursuant to subsection 4.10 or 4.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under subsection
4.10 or 4.11, the applicable Borrower shall have the right, for so long as such
obligation remains, (i) with the assistance of the Administrative Agent or the
Canadian Agent, as applicable, to seek one or more substitute Lenders reasonably
satisfactory to the Administrative Agent or the Canadian Agent, as applicable,
and such Borrower to purchase the affected Loan, in whole or in part, at an
aggregate price no less than such Loan’s principal amount plus accrued interest,
and assume the affected obligations under this Agreement, or (ii) so long as no
Default or Event of Default then exists or will exist immediately after giving
effect to the respective prepayment, upon at least four Business Days’
irrevocable notice to the Administrative Agent or the Canadian Agent, as
applicable, to prepay the affected Loan, in whole or in part, subject to
subsection 4.12, without premium or penalty. In the case of the substitution of
a Lender, then, the Parent Borrower, any other applicable Borrower, the
Administrative Agent, the affected Lender, and any substitute Lender shall
execute and deliver an appropriately completed Assignment and Acceptance
pursuant to subsection 11.6(b) to effect the assignment of rights to, and the
assumption of obligations by, the substitute Lender; provided that any fees
required to be paid by subsection 11.6(b) in connection with such assignment
shall be paid by the Parent Borrower or the substitute Lender. In the case of a
prepayment of an affected Loan, the amount specified in the notice shall be due
and payable on the date specified therein, together with any accrued interest to
such date on the amount prepaid. In the case of each of the substitution of a
Lender and of the prepayment of an affected Loan, the applicable Borrower shall
first pay the affected Lender any additional amounts owing under subsections
4.10 and 4.11 (as well as any commitment fees and other amounts then due and
owing to such Lender, including any amounts under subsection 4.13) prior to such
substitution or prepayment.

(e) If any Agent, Lender or any Issuing Lender receives a refund directly
attributable to taxes for which any Borrower has made additional payments
pursuant to subsection 4.10(a) or 4.11(a), such Agent, such Lender or such
Issuing Lender, as the case may be, shall promptly pay such refund

 

-103-



--------------------------------------------------------------------------------

(together with any interest with respect thereto received from the relevant
taxing authority, but net of any reasonable cost incurred in connection
therewith) to such Borrower; provided, however, that the applicable Borrower
agrees promptly to return such refund (together with any interest with respect
thereto due to the relevant taxing authority) (free of all Non-Excluded Taxes)
to such Agent, Issuing Lender or the applicable Lender, as the case may be, upon
receipt of a notice that such refund is required to be repaid to the relevant
taxing authority.

(f) The obligations of any Agent, Lender, Issuing Lender or Participant under
this subsection 4.13 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

4.14 Controls on Prepayment if Aggregate Outstanding Revolving Credit Exceeds
Aggregate Revolving Commitments.

(a) The Borrower Representatives will implement and maintain internal controls
to monitor the borrowings and repayments of Loans by the Borrowers and the
issuance of and drawings under Letters of Credit, with the object of preventing
any request for an Extension of Credit that would result in the Aggregate
Outstanding Revolving Credit with respect to all of the Lenders (including the
Swing Line Lender) being in excess of the aggregate Revolving Commitments then
in effect and of promptly identifying any circumstance where, by reason of
changes in exchange rates, the Aggregate Outstanding Revolving Credit with
respect to all of the Revolving Lenders (including the Swing Line Lender)
exceeds the aggregate Revolving Commitments then in effect.

(b) The Administrative Agent will calculate each Canadian Facility Lender
Exposure and U.S. Facility Revolving Lender Exposure from time to time, and in
any event not less frequently than once during each calendar month. In making
such calculations, the Administrative Agent will rely on the information most
recently received by it from the Swing Line Lender in respect of outstanding
Swing Line Loans and from the Issuing Lenders in respect of outstanding L/C
Obligations.

4.15 Canadian Facility Lenders.

(a) The Canadian Agent, the Canadian Collateral Agent and any Lender that holds
any commitment or makes or holds any Extension of Credit to a Canadian Borrower
(such Lender, a “Canadian Extender of Credit”) will at all times be a Canadian
Resident. To the extent legally entitled to do so, the Canadian Agent, the
Canadian Collateral Agent and each Canadian Extender of Credit shall, upon
written request by the Canadian Borrower Representative, deliver to it or the
applicable governmental or taxing authority, any form or certificate required in
order that any payment by a Canadian Borrower under this Agreement or any Notes
to, or for the account of, such Person may be made free and clear of, and
without deduction or withholding for or on account of, any Non-Excluded Taxes,
provided that in determining the reasonableness of such a request such Person
shall be entitled to consider the cost (to the extent unreimbursed by a
Borrower) which would be imposed on such Person of complying with such request.

(b) A Canadian Facility Lender may change its Affiliates acting as Canadian
Facility Lender hereunder but only pursuant to an assignment in form and
substance reasonably satisfactory to the Administrative Agent and the Canadian
Agent (with the consent of the Administrative Agent and the Canadian Borrowers),
where the respective assignee represents and warrants that it is an Affiliate of
the respective Canadian Facility Lender and represents and warrants that it is a
Canadian Resident and will act directly as a Canadian Facility Lender with
respect to the Canadian Facility Revolving Commitment of the respective Canadian
Facility Lender.

 

-104-



--------------------------------------------------------------------------------

4.16 Cash Receipts.

(a) Schedule 4.16(a) lists with respect to each depository where a DDA is
located (i) the name and address of such depository; (ii) the account number(s)
maintained with such depository; and (iii) a contact person at such depository.

(b) Each Loan Party that is a U.S. Borrower or U.S. Subsidiary Guarantor shall
(i) enter into concentration account control agreements (the “Concentration
Account Agreements”) covering accounts maintained by the Borrower at JPMorgan,
SunTrust Banks, Inc., Wells Fargo & Company, Bank of America, N.A. and/or
Wachovia Bank (or such other banks that are reasonably acceptable to the
Administrative Agent) (the “Concentration Accounts”), in form reasonably
satisfactory to the Administrative Agent, with JPMorgan, SunTrust Banks, Inc.,
Wells Fargo & Company, Bank of America, N.A. and/or Wachovia Bank (or such other
banks that are reasonably acceptable to the Administrative Agent) and
(ii) either (A) instruct all Account Debtors of such Loan Party that remit
payments of Accounts of such Account Debtors regularly by check pursuant to
arrangements with such Loan Party to remit all such payments to the applicable
“P.O. Boxes” or “Lockbox Addresses” with respect to the applicable DDA or
Concentration Account, which remittances shall be collected by the applicable
bank and deposited in the applicable DDA or Concentration Account, to be swept
within 1 Business Day of becoming available to a Concentration Account,
(B) cause the checks of any such Account Debtor in payment of any Account to be
deposited in the applicable DDA or Concentration Account within two Business
Days after such check is received by such Loan Party, to be swept within 1
Business Day of becoming available to a Concentration Account or (C) cause
amounts constituting payments on Accounts that are deposited in other accounts
(including any accounts where they are commingled with other funds), to the
extent that the balance in any such other account exceeds $25,000, to be swept
within 1 Business Day of becoming available to a Concentration Account; provided
that the aggregate balance of all such other accounts that are not Concentration
Accounts and are not so swept shall at no time exceed, when taken together with
the accounts referred to in the proviso in subsection 4.16(c)(ii)(C) below,
$1,000,000. All amounts received by a U.S. Borrower or a U.S. Subsidiary
Guarantor in respect of any Account, in addition to all other cash received from
any other source, shall upon receipt of such amount or cash (other than any such
amount or cash excluded from the Collateral pursuant to any Security Document)
be deposited into a DDA or Concentration Account, to be swept within 1 Business
Day of becoming available to a Concentration Account. Each Loan Party agrees
that it will not cause proceeds of such DDAs to be directed other than as set
forth in this clause (b)(ii), unless such proceeds are swept within 1 Business
Day of becoming available to a Concentration Account.

(c) Each Canadian Loan Party shall (i) enter into concentration account control
agreements (the “Canadian Concentration Account Agreements”) covering accounts
maintained by the Parent Borrower (or a Canadian Borrower designated by the
Parent Borrower) at Scotiabank, Bank of Montreal and/or The Toronto-Dominion
Bank (or such other banks that are reasonably acceptable to the Canadian Agent)
(the “Canadian Concentration Accounts”), in form reasonably satisfactory to the
Canadian Agent, with Scotiabank, Bank of Montreal and/or The Toronto-Dominion
Bank (or such other banks that are reasonably acceptable to the Canadian Agent),
and (ii) either (A) instruct all Account Debtors of such Canadian Loan Party
that remit payments of Accounts of such Account Debtors regularly by check
pursuant to arrangements with such Canadian Loan Party to remit all such
payments to the applicable “P.O. Boxes” or “Lockbox Addresses” with respect to
the applicable DDA or Canadian Concentration Account, which remittances shall be
collected by the applicable bank and deposited in the applicable DDA or Canadian
Concentration Account, to be swept within 1 Business Day of becoming available
to a Canadian Concentration Account, (B) cause the checks of any such Account
Debtor in payment of any Account to be deposited in the applicable DDA or
Canadian Concentration Account within two Business Days after such check is
received by such Canadian Loan Party, to be swept within 1 Business Day of
becoming available to a Canadian Concentration Account or (C) cause amounts

 

-105-



--------------------------------------------------------------------------------

constituting payments on Accounts that are deposited in other accounts
(including any accounts where they are commingled with other funds), to the
extent that the balance in any such other account exceeds $25,000, to be swept
within 1 Business Day of becoming available to a Canadian Concentration Account;
provided that the aggregate balance of all such other accounts that are not
Canadian Concentration Accounts and are not so swept shall at no time exceed,
when taken together with the accounts referred to in the proviso in subsection
4.16(b)(ii)(C) above, $1,000,000. All amounts received by a Canadian Loan Party
in respect of any Account, in addition to all other cash received from any other
source, shall upon receipt of such amount or cash (other than any such amount or
cash excluded from the Collateral pursuant to any Security Document) be
deposited into a DDA or Canadian Concentration Account, to be swept within 1
Business Day of becoming available to a Canadian Concentration Account. Each
Loan Party agrees that it will not cause proceeds of such DDAs to be directed
other than as set forth in this clause (c)(ii), unless such proceeds are swept
within 1 Business Day of becoming available to a Canadian Concentration Account.

(d) [Reserved]

(e) The Concentration Accounts shall at all times upon the occurrence and during
the continuance of an Event of Default of the type described in subsection 9(a),
or with respect to the Parent Borrower, subsection 9(f), or a Liquidity Event be
under the sole dominion and control of the Administrative Agent. Each Loan Party
hereby acknowledges and agrees that upon the occurrence and during the
continuance of an Event of Default of the type described in subsection 9(a), or
with respect to the Parent Borrower, subsection 9(f), or a Liquidity Event
(x) such Loan Party has no right of withdrawal from a Concentration Account,
(y) the funds on deposit in a Concentration Account shall at all times continue
to be collateral security for all of the obligations of the Loan Parties
hereunder and under the other Loan Documents, and (z) the funds on deposit in a
Concentration Account shall be applied as provided in subsection 10.17. In the
event that, notwithstanding the provisions of this subsection 4.16, any Loan
Party receives or otherwise has dominion and control of any cash proceeds or
collections of Inventory constituting Collateral (which proceeds constitute
Collateral) required to be transferred to a Concentration Account pursuant to
subsection 4.16(b), such proceeds and collections shall be held in trust by such
Loan Party for the Administrative Agent, shall not be commingled with any of
such Loan Party’s other funds or deposited in any account of such Loan Party and
shall promptly be deposited into a Concentration Account or dealt with in such
other fashion as such Loan Party may be instructed by the Administrative Agent.

(f) The Canadian Concentration Account shall at all times upon the occurrence
and during the continuance of an Event of Default of the type described in
subsection 9(a), or with respect to the Parent Borrower, subsection 9(f), or a
Liquidity Event be under the sole dominion and control of the Canadian Agent.
Each Canadian Loan Party hereby acknowledges and agrees that upon the occurrence
and during the continuance of an Event of Default of the type described in
subsection 9(a), or with respect to the Parent Borrower, subsection 9(f), or a
Liquidity Event (x) such Canadian Loan Party has no right of withdrawal from a
Canadian Concentration Account, (y) the funds on deposit in a Canadian
Concentration Account shall at all times continue to be collateral security for
all of the obligations of the Canadian Loan Parties hereunder and under the
other Loan Documents, and (z) the funds on deposit in the Canadian Concentration
Accounts shall be applied as provided in subsection 10.17. In the event that,
notwithstanding the provisions of this subsection 4.16, any Canadian Loan Party
receives or otherwise has dominion and control of any cash proceeds or
collections of Inventory constituting Collateral (which proceeds constitute
Collateral) required to be transferred to a Canadian Concentration Account
pursuant to subsection 4.16(c), such proceeds and collections shall be held in
trust by such Canadian Loan Party for the Canadian Agent, shall not be
commingled with any of such Loan Party’s other funds or deposited in any account
of such Canadian Loan Party and shall promptly be deposited in a Canadian
Concentration

 

-106-



--------------------------------------------------------------------------------

Account or dealt with in such other fashion as such Canadian Loan Party may be
instructed by the Canadian Agent.

(g) So long as (i) no Event of Default of the type described in subsection
(9)(a), or with respect to the Parent Borrower, subsection (9)(f), has occurred
and is continuing, and (ii) no Liquidity Event has occurred and is continuing,
the Loan Parties may direct, and shall have sole control over, the manner of
disposition of funds in the DDAs, the Concentration Accounts and the Canadian
Concentration Accounts.

(h) Any amounts held or received in a Concentration Account or a Canadian
Concentration Account (including all interest and other earnings with respect
hereto, if any) at any time (x) when all of the obligations hereunder and under
the other Loan Documents have been satisfied or (y) no Events of Default of the
type described in subsection 9(a), or with respect to the Parent Borrower,
subsection 9(f), and no Liquidity Event exists or any such Events of Default
have been cured, or Liquidity Event ceases to exist, shall (subject in the case
of clause (x) to the provisions of the Intercreditor Agreement) be remitted to
the operating account of the applicable Borrower.

(i) Notwithstanding anything herein to the contrary, the Loan Parties shall be
deemed to be in compliance with the requirements set forth in this subsection
4.16 during the initial ninety (90) day period commencing on the Closing Date to
the extent that the arrangements described above are established and effective
not later than the date that is ninety (90) days following the Closing Date or
such later date as the Administrative Agent, in its sole discretion, may agree.

SECTION 5 REPRESENTATIONS AND WARRANTIES. To induce the Administrative Agent the
Issuing Lender and each Lender to make the Extensions of Credit requested to be
made by it on the Closing Date and on each Borrowing Date thereafter, the Parent
Borrower hereby represents and warrants, on the Closing Date, after giving
effect to the Transactions, and on each Borrowing Date thereafter, to the
Administrative Agent and each Lender that:

5.1 Financial Condition. The audited combined balance sheets of the Acquired
Business and its combined Subsidiaries as of January 29, 2006 and January 28,
2007 and the combined statements of earnings, stockholders’ equity and
comprehensive income and cash flows of the Acquired Business and its combined
Subsidiaries for the fiscal years ended January 29, 2006 and January 28, 2007,
reported on by and accompanied by unqualified reports from KPMG LLP, present
fairly, in all material respects, the combined financial condition as at such
date, and the combined results of operations and earnings, stockholders’ equity
and comprehensive income and cash flows for the respective fiscal years then
ended, of the Acquired Business and its combined Subsidiaries. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby (except as approved by a Responsible Officer of the
Acquired Business, and disclosed in any such schedules and notes, and subject to
the omission of footnotes from such unaudited financial statements).

5.2 Solvent; No Material Adverse Effect.

(a) As of the Closing Date, after giving effect to the consummation of the
Transactions occurring on the Closing Date, the Parent Borrower is Solvent.

(b) Since the Closing Date, there has not been any event, change, circumstance
or development which, individually or in the aggregate, has had or would
reasonably be expected to have, a Material Adverse Effect.

 

-107-



--------------------------------------------------------------------------------

5.3 Corporate Existence; Compliance with Law. Each of the Loan Parties (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the corporate or other
organizational power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right would not be reasonably expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation or a limited
liability company or an unlimited company and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.

5.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or other organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of each Borrower, to obtain Extensions of Credit hereunder, and each
such Loan Party has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Loan Documents,
Notes and Letter of Credit Requests to which it is a party and, in the case of
each Borrower, to authorize the Extensions of Credit to it, if any, on the terms
and conditions of this Agreement, and any Notes. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Loan Party in connection with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which it is a
party or, in the case of each Borrower, with the Extensions of Credit to it, if
any, hereunder, except for (a) consents, authorizations, notices and filings
described in Schedule 5.4, all of which have been obtained or made prior to or
on the Closing Date, (b) filings to perfect the Liens created by the Security
Documents, (c) filings pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq.), in respect of Accounts of the Parent
Borrower and its Restricted Subsidiaries the Obligor in respect of which is the
United States of America or any department, agency or instrumentality thereof,
(d) filings pursuant to the Financial Administration Act (Canada) in respect of
accounts of the Parent Borrower and its Subsidiaries the Obligor in respect of
which is Her Majesty the Queen in the right of Canada or any department, agency
or instrumentality thereof and (e) consents, authorizations, notices and filings
which the failure to obtain or make would not reasonably be expected to have a
Material Adverse Effect. This Agreement has been duly executed and delivered by
each Borrower, and each other Loan Document to which any Loan Party is a party
will be duly executed and delivered on behalf of such Loan Party. This Agreement
constitutes a legal, valid and binding obligation of each Borrower and each
other Loan Document to which any Loan Party is a party when executed and
delivered will constitute a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Extensions of Credit hereunder and the use of
the proceeds thereof (a) will not violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect and (b) will not result in, or require, the
creation or imposition of any Lien (other than Permitted Liens) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation.

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Parent Borrower,

 

-108-



--------------------------------------------------------------------------------

threatened by or against the Parent Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues,
(a) except as described on Schedule 5.6, which is so pending or threatened at
any time on or prior to the Closing Date and relates to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or (b) which
would be reasonably expected to have a Material Adverse Effect.

5.7 No Default. Since the Closing Date, neither the Parent Borrower nor any of
its Restricted Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect which would be reasonably expected to
have a Material Adverse Effect. Since the Closing Date, no Default or Event of
Default has occurred and is continuing.

5.8 Ownership of Property; Liens. Each of the Parent Borrower and its Restricted
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property, and good title to, or a valid leasehold interest
in, all its other material property, except where the failure to have such title
would not reasonably be expected to have a Material Adverse Effect. The
Mortgaged Properties as listed on Schedule 5.8 together constitute all the
material real properties owned in fee by the Loan Parties as of the Closing
Date.

5.9 Intellectual Property. The Parent Borrower and each of its Restricted
Subsidiaries owns, or has the legal right to use, all United States patents,
patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes necessary for each of them to
conduct its business substantially as currently conducted (the “Intellectual
Property”) except for those the failure to own or have such legal right to use
would not be reasonably expected to have a Material Adverse Effect.

5.10 Taxes. To the knowledge of the Parent Borrower, each of the Parent Borrower
and its Restricted Subsidiaries has filed or caused to be filed all United
States and Canadian federal income tax returns and all other material tax
returns that are required to be filed by it and has paid (a) all taxes shown to
be due and payable on such returns and (b) all taxes shown to be due and payable
on any assessments of which it has received notice made against it or any of its
property, including the Mortgaged Properties, and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority and
no tax Lien has been filed, and no claim is being asserted, with respect to any
such tax, fee or other charge (other than, for purposes of this subsection 5.10,
any (i) taxes, fees, other charges or Liens with respect to which the failure to
pay, or the existence thereof, in the aggregate, would not have a Material
Adverse Effect or (ii) taxes, fees or other charges the amount or validity of
which are currently being contested in good faith by appropriate proceedings
diligently conducted and with respect to which reserves in conformity with GAAP
have been provided on the books of Holding, the Parent Borrower or one or more
of its Restricted Subsidiaries, as the case may be).

5.11 Federal Regulations. No part of the proceeds of any Extensions of Credit
will be used for any purpose that violates the provisions of the Regulations of
the Board, including Regulation T, Regulation U or Regulation X.

5.12 ERISA.

(a) During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan (or, with
respect to (vi) or (viii) below, as of the date such representation is made or
deemed made), none of the following events or conditions, either individually or
in the aggregate, has resulted or is reasonably likely to result in a Material
Adverse Effect: (i) a Reportable Event; (ii) an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA);
(iii) any noncompliance with the applicable provisions of ERISA or the Code;
(iv) a

 

-109-



--------------------------------------------------------------------------------

termination of a Single Employer Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA); (v) a Lien on the property of the Parent
Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan; (vi) any
Underfunding with respect to any Single Employer Plan; (vii) a complete or
partial withdrawal from any Multiemployer Plan by the Parent Borrower or any
Commonly Controlled Entity; (viii) any liability of the Parent Borrower or any
Commonly Controlled Entity under ERISA if the Parent Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the annual valuation date most closely preceding the date on which
this representation is made or deemed made; (ix) the Reorganization or
Insolvency of any Multiemployer Plan; or (x) any transactions that resulted or
could reasonably be expected to result in any liability to the Parent Borrower
or any Commonly Controlled Entity under Section 4069 of ERISA or Section 4212(c)
of ERISA; provided that the representation made in clauses (ii) and (ix) of this
subsection 5.12(a) with respect to a Multiemployer Plan is based on knowledge of
the Parent Borrower.

(b) With respect to any Foreign Plan, none of the following events or conditions
exists and is continuing that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect: (i) substantial
non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Parent Borrower or its Restricted
Subsidiaries in connection with the termination or partial termination of, or
withdrawal from, any Foreign Plan; (iv) any Lien on the property of the Parent
Borrower or its Restricted Subsidiaries in favor of a Governmental Authority as
a result of any action or inaction regarding a Foreign Plan; (v) for each
Foreign Plan that is a funded or insured plan, failure to be funded or insured
on an ongoing basis to the extent required by applicable non-U.S. law (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities); (vi) any facts that, to the
best knowledge of the Parent Borrower or any of its Restricted Subsidiaries,
exist that would reasonably be expected to give rise to a dispute and any
pending or threatened disputes that, to the best knowledge of the Parent
Borrower or any of its Restricted Subsidiaries, would reasonably be expected to
result in a material liability to the Parent Borrower or any of its Restricted
Subsidiaries concerning the assets of any Foreign Plan (other than individual
claims for the payment of benefits); and (vii) failure to make all contributions
in a timely manner to the extent required by applicable non-U.S. law.

5.13 Collateral.

(a) Upon execution and delivery thereof by the parties thereto, the Guarantee
and Collateral Agreement, the Holding Pledge Agreement and the Mortgages will be
effective to create (to the extent described therein) in favor of the U.S. ABL
Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein, except as may
be limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. When (i) the actions specified in Schedule 3 to the
Guarantee and Collateral Agreement have been duly taken, (ii) all applicable
Instruments, Chattel Paper and Documents (each as described therein) a security
interest in which is perfected by possession have been delivered to, and/or are
in the continued possession of, the U.S. ABL Collateral Agent, (iii) all
Electronic Chattel Paper and Pledged Stock (each as defined in the Guarantee and
Collateral Agreement) a security interest in which is required to be or is
perfected by “control” (as described in the UCC) are under the “control” of the
U.S. ABL Collateral Agent or the Administrative Agent, as agent for the U.S. ABL
Collateral Agent and as directed by the U.S. ABL Collateral Agent, and (iv) the
Mortgages have been duly recorded, the security interests granted pursuant
thereto shall constitute (to the extent described therein) a perfected security
interest in, all right, title and interest of each pledgor or mortgagor (as
applicable) party thereto in the Collateral described therein. Notwithstanding
any other provision of this Agreement, capitalized terms that are used

 

-110-



--------------------------------------------------------------------------------

in this subsection 5.13 and not defined in this Agreement are so used as defined
in the applicable Security Document.

(b) Upon execution and delivery thereof by the parties thereto, the Canadian
Security Documents will be effective to create (to the extent described therein)
in favor of the Canadian Collateral Agent, for the ratable benefit of the
Canadian Secured Parties, a legal, valid and enforceable security interest in
the Collateral described therein, except as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or a law) and an implied covenant of good faith and fair
dealing. When the actions specified in Schedule 3 to the Canadian Guarantee and
Collateral Agreement have been duly taken the security interests granted
pursuant thereto shall constitute (to the extent described therein) a perfected
security interest in, all right, title and interest of each pledgor party
thereto in the Collateral described therein with respect to such pledgor.

5.14 Investment Company Act. None of the Borrowers is an “investment company”
within the meaning of the Investment Company Act.

5.15 Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of the Parent
Borrower at the Closing Date (after giving effect to the Transactions), the
jurisdiction of their organization and the direct or indirect ownership interest
of the Parent Borrower therein.

5.16 Purpose of Loans. The proceeds of Revolving Credit Loans and Swing Line
Loans shall be used by the Borrowers (a) on the Closing Date, to finance, in
part, the Acquisition and the other Transactions and to pay certain transaction
fees and expenses related to the Transactions; provided that no more than the
amount set forth in the funds flow memo for the Transactions as being drawn
hereunder may be drawn on the Closing Date hereunder and (b) thereafter for
general corporate purposes.

5.17 Environmental Matters. Other than as disclosed on Schedule 5.17 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

(a) the Parent Borrower and its Restricted Subsidiaries are in compliance with
all Environmental Laws and Environmental Permits and all such permits are in
full force and effect;

(b) Materials of Environmental Concern are not present at, and have not been
Released at, under or from any real property or facility presently or formerly
owned, leased or operated by the Parent Borrower or any of its Restricted
Subsidiaries or at any other location, in a manner or amount which could
reasonably be expected to result in violation of any applicable Environmental
Law or give rise to liability or other Environmental Costs of the Parent
Borrower or any of its Restricted Subsidiaries under any applicable
Environmental Law;

(c) there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Parent Borrower or any of its Restricted Subsidiaries, or to the knowledge
of the Parent Borrower or any of its Restricted Subsidiaries is reasonably
likely to be, named as a party that is pending or, to the knowledge of the
Parent Borrower or any of its Restricted Subsidiaries, threatened;

(d) neither the Parent Borrower nor any of its Restricted Subsidiaries is
conducting or financing any investigation, removal, remedial or other corrective
action pursuant to any Environmental Law;

 

-111-



--------------------------------------------------------------------------------

(e) neither the Parent Borrower nor any of its Restricted Subsidiaries has
treated, stored, used, handled, transported, Released, disposed or arranged for
disposal or transport for disposal or treatment of Materials of Environmental
Concern at, on, under or from any currently or formerly owned, operated or
leased real property; and

(f) neither the Parent Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, or is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

5.18 Eligible Accounts. As of the date of any Borrowing Base Certificate, all
Accounts included in the calculation of Eligible Accounts on such Borrowing Base
Certificate satisfy all requirements of an “Eligible Account” hereunder.

5.19 Eligible Inventory. As of the date of any Borrowing Base Certificate, all
Inventory included in the calculation of Eligible Inventory on such Borrowing
Base Certificate satisfy all requirements of an “Eligible Inventory” hereunder.

5.20 No Material Misstatements. The written factual information, reports,
financial statements, exhibits and schedules furnished by or on behalf of the
Parent Borrower to the Administrative Agent, the Other Representatives and the
Lenders in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, did not contain as of
the Closing Date any material misstatement of fact and did not omit to state as
of the Closing Date any material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not materially
misleading in their presentation of the Parent Borrower and its Restricted
Subsidiaries taken as a whole. It is understood that (a) no representation or
warranty is made concerning the forecasts, estimates, pro forma information,
projections and statements as to anticipated future performance or conditions,
and the assumptions on which they were based, contained in any such information,
reports, financial statements, exhibits or schedules, except that as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Parent Borrower and (ii) such assumptions were believed by
such management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.

SECTION 6 CONDITIONS PRECEDENT.

6.1 Conditions to Effectiveness and Initial Extension of Credit. This Agreement,
including the agreement of each Lender to make the initial Extension of Credit
requested to be made by it and each Issuing Lender to issue Letters of Credit,
shall become effective on the date on which the following conditions precedent
shall have been satisfied or waived; provided, however, that upon the
satisfaction or waiver of the conditions (other than those set forth in clause
(c)) set forth in this subsection 6.1, to the extent provided thereby, all of
the other conditions set forth in this subsection 6.1, if not satisfied or
waived on such date, shall be deemed to have been satisfied for all purposes
hereunder and all such other conditions, if not satisfied or waived on such
date, shall automatically be converted into covenants to accomplish the
satisfaction of the applicable matters described in such conditions within the
time period required by subsection 7.12:

(a) Loan Documents. The Administrative Agent shall have received the following
Loan Documents, executed and delivered as required below, with, in the case of
clause (i), a copy for each Lender:

 

-112-



--------------------------------------------------------------------------------

(i) this Agreement, executed and delivered by a duly authorized officer of each
Borrower party hereto on the Closing Date;

(ii) each of the Guarantee and Collateral Agreement and the Holding Pledge
Agreement, executed and delivered by a duly authorized officer of each Borrower
and each other Loan Party signatory thereto, and an Acknowledgement and Consent
in the form attached to the Guarantee and Collateral Agreement, executed and
delivered by each Issuer (as defined therein), if any, that is not a Loan Party;

(iii) each Canadian Security Document, executed and delivered by a duly
authorized officer of each Canadian Borrower and each other Loan Party signatory
thereto;

(iv) each of the Mortgages, executed and delivered by a duly authorized officer
of the Loan Party signatory thereto; and

(v) the Intercreditor Agreement, executed and delivered by a duly authorized
officer of each Loan Party signatory thereto;

provided, that this Agreement and the obligation of each Lender to make the
initial Extension of Credit with respect to its U.S. Facility Commitments and
each U.S. Facility Issuing Lender to issue Letters of Credit shall become
effective, notwithstanding the failure to satisfy or waive the conditions set
forth in clauses (a)(iii), (e)(iii), (iv), (v), (vi), (vii), (viii) and (ix),
(g)(ii), and (h), (j), (k) and (l) (in the case of each of clauses (g)(ii), (h),
(j), (k) and (l) with respect to any Canadian Loan Party only) of this
subsection 6.1; and

provided further that clauses (a)(ii) and (iv), (g) and (h) of this subsection
6.1 notwithstanding, to the extent any guarantee or collateral is not provided
on the Closing Date after Holding and its Subsidiaries having used commercially
reasonable efforts to do so (it being understood that UCC-1 financing statements
shall have been provided), the provisions of clauses (a)(ii) and (iv), (g) and
(h) shall be deemed to have been satisfied and the Loan Parties shall be
required to provide such guarantees and collateral in accordance with the
provisions set forth in subsection 7.12.

(b) Transactions and Transaction Documents.

(i) Acquisition. The Acquisition shall have been consummated (or shall be
consummated substantially concurrently with the satisfaction of the other
conditions precedent set forth in this subsection 6.1 unless arrangements shall
have been made for the return of the net proceeds of the Loans to the Lenders in
the event that the Acquisition shall not have been consummated on the Closing
Date), substantially pursuant to the provisions of the Acquisition Agreement
(including the definition of “Material Adverse Effect” in the Acquisition
Agreement) without giving effect to any waiver or other modification materially
adverse to the interests of the Lenders that is not approved by the Other
Representatives (such approval not to be unreasonably withheld, conditioned or
delayed).

(ii) Notes Indentures. Substantially concurrently with the satisfaction of the
other conditions precedent set forth in this subsection 6.1, the Parent Borrower
shall have entered into (A) the Senior Notes Indenture and (B) the Senior
Subordinated Notes Indenture.

(iii) Cash Flow Credit Agreement. Substantially concurrently with the
satisfaction of the other conditions precedent set forth in this subsection 6.1,
the Parent Borrower and certain subsidiaries of the Parent Borrower shall have
entered into the Cash Flow Credit Agreement.

 

-113-



--------------------------------------------------------------------------------

(iv) Documentation. On the Closing Date, the Administrative Agent shall receive,
substantially concurrently with the satisfaction of the other conditions
precedent set forth in this subsection 6.1, a complete and correct copy of the
Senior Notes Indenture, the Senior Subordinated Notes Indenture and the Cash
Flow Credit Agreement, in each case certified as such by an appropriate officer
of the Borrower.

(c) Lien Searches. The Administrative Agent shall have received the results of a
recent search by a Person reasonably satisfactory to the Administrative Agent of
the UCC or equivalent legislation in effect in the applicable jurisdiction,
judgment and tax lien filings that have been filed with respect to personal
property of the Parent Borrower and its Subsidiaries in each of the
jurisdictions set forth in Schedule 6.1(c).

(d) [Reserved].

(e) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the executed legal opinion of Debevoise & Plimpton LLP, special New York
counsel to each of Holding, each Borrower and the other Loan Parties,
substantially in the form of Exhibit K-1;

(ii) the executed legal opinion of Richards, Layton & Finger, P.A., special
Delaware counsel to each of Holding and the certain of other Loan Parties,
substantially in the form of Exhibit K-2;

(iii) the executed legal opinion of Miller Thomson Pouliot LLP, special Québec
counsel to certain of the Loan Parties, substantially in the form of Exhibit
K-3;

(iv) the executed legal opinion of Miller Thomson LLP, special Ontario counsel
to certain of the Loan Parties, substantially in the form of Exhibit K-4;

(v) the executed legal opinion of Miller Thomson LLP, special British Columbia
counsel to certain of the Loan Parties, substantially in the form of Exhibit
K-5;

(vi) the executed legal opinion of Miller Thomson LLP, special Alberta counsel
to certain of the Loan Parties, substantially in the form of Exhibit K-6;

(vii) the executed legal opinion of McInnes Cooper, special Nova Scotia, New
Brunswick and Prince Edward Island counsel to certain of the Borrowers and the
other Loan Parties, substantially in the form of Exhibit K-7;

(viii) the executed legal opinion of MacPherson Leslie & Tyerman LLP, special
Saskatchewan counsel to certain of the Loan Parties, substantially in the form
of Exhibit K-8;

(ix) the executed legal opinion of Monk Goodwin LLP, special Manitoba counsel to
certain of the Loan Parties, substantially in the form of Exhibit K-9;

(x) the executed legal opinion of Holland & Knight LLP, special Florida counsel
to certain of the Borrowers and the other Loan Parties, substantially in the
form of Exhibit K-10;

 

-114-



--------------------------------------------------------------------------------

(xi) the executed legal opinion of Holland & Knight LLP, special Maryland
counsel to certain of the Loan Parties, substantially in the form of Exhibit
K-11;

(xii) the executed legal opinion of Hale Lane Peek Dennison and Howard LLP,
special Nevada counsel to certain of the Loan Parties, substantially in the form
of Exhibit K-12; and

(xiii) the executed legal opinion of Baker Botts LLP, special Texas counsel to
the Parent Borrower and certain of the other Loan Parties, substantially in the
form of Exhibit K-13;

(f) Officer’s Certificate. The Administrative Agent shall have received a
certificate from the Parent Borrower, dated the Closing Date, substantially in
the form of Exhibit L, with appropriate insertions and attachments.

(g) Perfected Liens. (i) The U.S. ABL Collateral Agent shall have obtained a
valid security interest in the Collateral (to the extent contemplated in the
applicable Security Documents); and all documents, instruments, filings,
recordations and searches reasonably necessary in connection with the perfection
and, in the case of the filings with the U.S. Patent and Trademark Office and
the U.S. Copyright Office, protection of such security interests shall have been
executed and delivered or made, or, in the case of UCC filings, written
authorization to make such UCC filings shall have been delivered to the U.S. ABL
Collateral Agent, and none of such Collateral shall be subject to any other
pledges, security interests or mortgages except for any permitted under the
Acquisition Agreement to remain outstanding and Permitted Liens; provided that
with respect to any such Collateral the security interest in which may not be
perfected by filing of a UCC financing statement or by making a filing with the
U.S. Patent and Trademark Office or the U.S. Copyright Office, if perfection of
the U.S. ABL Collateral Agent’s security interest in such Collateral may not be
accomplished on or before the Closing Date without undue burden or expense, then
delivery of documents and instruments for perfection of such security interest
shall not constitute a condition precedent to the initial borrowings hereunder;
and subject in each case to the proviso in clause (a) of this subsection 6.1 and
(ii) the Canadian Collateral Agent shall have obtained a valid security interest
in the Collateral covered by the Canadian Security Documents (with the priority
contemplated therein); and all documents, instruments, filings, recordations and
searches reasonably necessary in connection with the perfection and, in the case
of the filings with the Canadian Intellectual Property Office, protection of
such security interests shall have been executed and delivered or made or, in
the case of PPSA or RPMRR filings, written authorization to make such filings
shall have been delivered to the Canadian Collateral Agent, and none of such
collateral shall be subject to any other pledges, security interests or
mortgages except for Permitted Liens, provided that with respect to any such
Collateral the security interest in which may not be perfected by such filing,
if perfection of the Canadian Collateral Agent’s security interest in such
collateral may not be accomplished on or before the Closing Date without undue
burden or expense, then delivery of documents and instruments for perfection of
such security interest shall not constitute a condition precedent to the initial
borrowings hereunder.

(h) Pledged Stock; Stock Powers; Pledged Notes; Endorsements. The U.S. ABL
Collateral Agent or the Secured Party Representative (as bailee for perfection
on behalf of the U.S. ABL Collateral Agent) shall have received (subject to the
proviso in clause (a) of this subsection 6.1):

(i) the certificates, if any, representing the Pledged Stock under (and as
defined in) the U.S. Guarantee and Collateral Agreement or any Canadian Security
Document and the Holding Pledge Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof; and

 

-115-



--------------------------------------------------------------------------------

(ii) the promissory notes representing each of the Pledged Notes under (and as
defined in) the Guarantee and Collateral Agreement, duly endorsed as required by
the Guarantee and Collateral Agreement.

(i) Fees. The Agents and the Lenders shall have received all fees and expenses
required to be paid or delivered by the Parent Borrower to them on or prior to
the Closing Date, including the fees payable by the Sellers set forth in the
Acquisition Agreement and the fees referred to in subsection 4.5.

(j) Corporate Proceedings of the Loan Parties. The Administrative Agent shall
have received a copy of the resolutions or equivalent action, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors of each Loan Party authorizing, as applicable, (i) the execution,
delivery and performance of this Agreement, any Notes and the other Loan
Documents to which it is or will be a party as of the Closing Date, (ii) the
Extensions of Credit to such Loan Party (if any) contemplated hereunder and
(iii) the granting by it of the Liens to be created pursuant to the Security
Documents to which it will be a party as of the Closing Date, certified by the
Secretary, an Assistant Secretary or other authorized representatives of such
Loan Party as of the Closing Date, which certificate shall be in substantially
the form of Exhibit M and shall state that the resolutions or other action
thereby certified have not been amended, modified (except as any later such
resolution or other action may modify any earlier such resolution or other
action), revoked or rescinded and are in full force and effect.

(k) Incumbency Certificates of the Loan Parties. The Administrative Agent shall
have received a certificate of each Loan Party, dated the Closing Date, as to
the incumbency and signature of the officers or other authorized signatories of
such Loan Party executing any Loan Document substantially in the form of Exhibit
M executed by a Responsible Officer or other authorized representative and the
Secretary, any Assistant Secretary or another authorized representative of such
Loan Party.

(l) Governing Documents. The Administrative Agent shall have received copies of
the certificate or articles of incorporation and by-laws (or other similar
governing documents serving the same purpose) of each Loan Party, certified as
of the Closing Date as complete and correct copies thereof by the Secretary, an
Assistant Secretary or other authorized representative of such Loan Party
pursuant to a certificate substantially in the form of Exhibit M.

(m) Representations and Warranties. All representations and warranties set forth
in Section 5 and in the other Loan Documents shall be true and correct in all
material respects (except to the extent qualified by “materiality” or “Material
Adverse Effect,” in which case such representations and warranties shall be true
and correct in all respects); provided that any breach of any such
representations or warranties shall not constitute a failure to satisfy the
condition set forth in this clause (m) unless (x) such breach also constitutes a
breach of a representation or warranty of the Sellers in the Acquisition
Agreement that would result in Holding Parent having a right to terminate its
obligations thereunder or (y) such breach is a breach of the representations and
warranties set forth in subsection 5.4 (other than the second sentence thereof),
5.11 or 5.14.

(n) Solvency. The Administrative Agent shall have received a certificate of the
chief financial officer of the Parent Borrower (or another authorized financial
officer of Acquisition Corp. or the Acquired Business) certifying the Solvency
of the Parent Borrower in customary form.

(o) Equity Contribution. The Parent Borrower shall have received (or shall
receive, substantially concurrently with the satisfaction of the other
conditions precedent set forth in this subsection 6.1) (i) the proceeds from the
Equity Financing in an aggregate amount of not less than

 

-116-



--------------------------------------------------------------------------------

$2,600.0 million, of which (A) up to $325.0 million may be in the form of
rollover equity of The Home Depot, Inc. and (B) up to $120.0 million may at the
Sponsors’ option be bridged on the Closing Date from the Revolving Credit Loans
and (ii) copies of the guarantees of repayment by the Sponsors of such bridge
financing in a form reasonably satisfactory to the Administrative Agent (whether
through subscription agreements or otherwise).

(p) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate in the form contemplated by subsection 7.2(f), or
such other form as may be reasonably acceptable to the Administrative Agent,
setting forth, after giving effect to the Borrowings hereunder on the Closing
Date, the Canadian Borrowing Base, the U.S. Borrowing Base and the Excess
Availability.

The making of the initial Extensions of Credit by the Lenders hereunder shall
(except as set forth in the lead-in to this subsection 6.1) conclusively be
deemed to constitute an acknowledgement by the Administrative Agent and each
Lender that each of the conditions precedent set forth in this subsection 6.1
shall have been satisfied in accordance with its respective terms or shall have
been irrevocably waived by such Person.

6.2 Conditions Precedent to Each Other Extension of Credit and Letter of Credit
Issuance. The obligation of the Issuing Lender on any date (other than the
Closing Date) to issue, increase, renew, amend or extend any Letter of Credit or
each Lender to make any Extension of Credit (including each Swing Line Loan, but
excluding the initial Extensions of Credit hereunder and Agent Advances)
requested to be made by it on any date (other than the Closing Date) is subject
to the satisfaction of each of the following conditions precedent:

(a) Representations and Warranties; No Defaults. On the date of such issuance,
both before and after giving effect thereto and the application of the proceeds
therefrom:

(i) all representations and warranties set forth in Section 5 and in the other
Loan Documents shall be true and correct in all material respects on and as of
the date they are made (although any representations and warranties that
expressly relate to a given date or period shall be required only to be true and
correct in all material respects as of the respective date or the respective
period, as the case may be); and

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from any such Extension of Credit after giving effect thereto on
the date of such Borrowing.

(b) Request for Issuance of Letter of Credit. With respect to any Letter of
Credit, the Issuing Lender shall have received a Letter of Credit Request,
completed to its satisfaction, and such other certificates, documents and other
papers and information as the Issuing Lender may reasonably request.

Each Borrowing of Loans by and Letter of Credit issued on behalf of any of the
Borrowers hereunder after the Closing Date shall be deemed to constitute a
representation and warranty by the Parent Borrower as of the date of such
Borrowing or such issuance that the conditions contained in this subsection 6.2
have been satisfied (except that no opinion need be expressed as to the
Administrative Agent’s or the Required Lenders’ satisfaction with any document,
instrument or other matter).

SECTION 7 AFFIRMATIVE COVENANTS. The Parent Borrower hereby agrees that, from
and after the Closing Date and so long as the Commitments remain in effect, and
thereafter until payment in full of the Loans, all Reimbursement Obligations and
any other amount then due and owing to any Lender or any Agent hereunder and
under any Note and termination or expiration of all Letters of

 

-117-



--------------------------------------------------------------------------------

Credit (unless cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent), the Parent Borrower shall
and (except in the case of delivery of financial information, reports and
notices) shall cause each of the Material Restricted Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

(a) as soon as available, but in any event not later than the 105th day
following the end of each fiscal year of the Parent Borrower ending on or after
February 3, 2008, (i) a copy of the consolidated balance sheet of the Parent
Borrower and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of earnings, stockholders’ equity and
comprehensive income and cash flows for such year, setting forth in each case,
in comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by KPMG LLP or other
independent certified public accountants of nationally recognized standing not
unacceptable to the Administrative Agent in its reasonable judgment and (ii) a
narrative report and management’s discussion and analysis, in a form
substantially similar to past practice or otherwise reasonably satisfactory to
the Administrative Agent, of the financial condition and results of operations
of the Parent Borrower for such fiscal year, as compared to amounts for the
previous fiscal year (it being agreed that the furnishing of the Parent
Borrower’s annual report on Form 10-K for such year, as filed with the SEC, will
satisfy the Parent Borrower’s obligation under this subsection 7.1(a) with
respect to such year except with respect to the requirement that such financial
statements be reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit);

(b) as soon as available, but in any event not later than the 60th day following
the end of each of the first three quarterly periods of each fiscal year of the
Parent Borrower, (i) the unaudited consolidated balance sheet of the Parent
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of earnings and comprehensive income
and cash flows of the Parent Borrower and its consolidated Subsidiaries for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case, in comparative form the figures for and as of the
corresponding periods of the previous year, certified by a Responsible Officer
of the Parent Borrower as being fairly stated in all material respects (subject
to normal year-end audit and other adjustments) and (ii) a narrative report and
management’s discussion and analysis, in form substantially similar to past
practice or otherwise reasonably satisfactory to the Administrative Agent, of
the financial condition and results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year, as compared to the comparable
periods in the previous fiscal year (it being agreed that the furnishing of the
Parent Borrower’s quarterly report on Form 10-Q for such quarter, as filed with
the SEC, will satisfy the Parent Borrower’s obligations under this subsection
7.1(b) with respect to such quarter);

(c) to the extent applicable, concurrently with any delivery of consolidated
financial statements under subsection 7.1(a) or (b), related unaudited condensed
consolidating financial statements reflecting the material adjustments necessary
(as determined by the Parent Borrower in good faith) to eliminate the accounts
of Unrestricted Subsidiaries (if any) from the accounts of the Parent Borrower
and its Restricted Subsidiaries; and

(d) all such financial statements delivered pursuant to subsection 7.1(a) or
(b) to be (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b), shall be) certified by a Responsible Officer of the Parent
Borrower as being) complete and correct in all material respects in conformity
with GAAP and to be (and, in the case of any financial statements delivered
pursuant to subsection 7.1(b) shall be certified by a Responsible Officer of the
Parent Borrower as being) prepared in reasonable detail in accordance with GAAP
applied consistently throughout the periods reflected therein

 

-118-



--------------------------------------------------------------------------------

and with prior periods that began on or after the Closing Date (except as
approved by such accountants or officer, as the case may be, and disclosed
therein, and except, in the case of any financial statements delivered pursuant
to subsection 7.1(b), for the absence of certain notes).

(e) Extension of Delivery Date under Subsectionsubsection 7.1(b). Solely with
respect to the fiscal quarter of the Parent Borrower ended July 29, 2007, the
Required Lenders agree to extend the delivery date for the items required under
subsection 7.1(b), together with all other documents and certificates required
to be delivered under the ABL Credit Agreement concurrently with such items
(including the documents and certificates referred to in subsections 7.1(c) and
(d) and subsection 7.17.2(b)) to October 29, 2007. The Parent Borrower agrees to
deliver to the Administrative Agent and the Lenders the financial statements
required under Subsectionsubsection 7.1(b), together with such other documents
and certificates referred to in the preceding sentence, by no later than
October 29, 2007, and the Parent Borrower acknowledges and agrees that the
failure to deliver any of such financial statements, documents or certificates
on or before October 29, 2007 shall, notwithstanding anything else contained
herein (including any grace period specified in Section 9), constitute andan
immediate Event of Default. So long as there shall be no failure to comply with
the immediately preceding sentence, any Default or Event of Default which arises
solely due to the non-delivery of such financial statements under subsection
7.1(b) with respect to the fiscal quarter of the Parent Borrower ended July 29,
2007 or any of such related documents and certificates is hereby waived.

7.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

(a) concurrently with the delivery of the financial statements referred to in
subsection 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the audit
necessary therefor no knowledge was obtained of any Default or Event of Default
insofar as the same relates to any financial accounting matters covered by their
audit, except as specified in such certificate (which certificate may be limited
to the extent required by accounting rules or guidelines);

(b) concurrently with the delivery of the financial statements and reports
referred to in subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of the Parent Borrower stating that, to the best of such Responsible
Officer’s knowledge, the Parent Borrower and each of its Subsidiaries during
such period has observed or performed all of its covenants and other agreements,
and satisfied every condition, contained in this Agreement or the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, except, in each case, as specified in such certificate;

(c) as soon as available, but in any event not later than the 105th day after
the beginning of fiscal year 2008 of the Parent Borrower and the 105th day after
the beginning of each fiscal year of the Parent Borrower thereafter, a copy of
the annual business plan for such year by the Parent Borrower of the projected
operating budget (including an annual consolidated balance sheet, income
statement and statement of cash flows of the Parent Borrower and its
Subsidiaries), each such business plan to be accompanied by a certificate signed
by the Parent Borrower and delivered by a Responsible Officer of the Parent
Borrower to the effect that such projections have been prepared on the basis of
assumptions believed by the Parent Borrower to be reasonable at the time of
preparation and delivery thereof;

(d) within five Business Days after the same are sent, copies of all financial
statements and reports which Holding or the Parent Borrower sends to its public
security holders, and within five Business Days after the same are filed, copies
of all financial statements and periodic reports

 

-119-



--------------------------------------------------------------------------------

which Holding or the Parent Borrower may file with the SEC or any successor or
analogous Governmental Authority;

(e) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holding
or the Parent Borrower may file with the SEC or any successor or analogous
Governmental Authority, and such other documents or instruments as may be
reasonably requested by the Administrative Agent in connection therewith; and

(f) not later than 5:00 P.M. (New York City time) on or before the twentieth
Business Day of each fiscal month of the Parent Borrower and its Subsidiaries
(or (i) more frequently as the Parent Borrower may elect or (ii) upon the
occurrence and continuance of an Event of Default, not later than Wednesday of
each week, or if Wednesday of such week is not a Business Day, the next
succeeding Business Day), a borrowing base certificate setting forth Parent
Borrower’s reasonable estimate (based on the most current information reasonably
available and calculated in a consistent manner with the most recently delivered
monthly certificate or, in the case of the first such certificate delivered
under this subsection 7.2(f), the Borrowing Base Certificate delivered pursuant
to subsection 6.1(p)) of the Canadian Borrowing Base and the U.S. Borrowing Base
(with supporting calculations) substantially in the form of Exhibit N (a
“Borrowing Base Certificate”), which shall be prepared as of the last Business
Day of the preceding fiscal month of the Parent Borrower and its Subsidiaries
(or (x) such other applicable more recent date in the case of clause (i) above
or (y) the previous Friday in the case of clause (ii) above) in the case of each
subsequent Borrowing Base Certificate. Each such Borrowing Base Certificate
shall include such supporting information as may be reasonably requested from
time to time by the Administrative Agent;

(g) promptly upon the extension, postponement or other modification thereof,
written notice in reasonable detail and otherwise in form and substance
reasonably acceptable to the Administrative Agent of any extension, postponement
or other modification of the maturity date of any loan under the Cash Flow
Credit Agreement; and

(h)(g) with reasonable promptness, such additional information (financial or
otherwise) as the Administrative Agent or Canadian Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent or the Canadian
Agent) may reasonably request in writing from time to time.

7.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before they
become delinquent all its material Taxes, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
diligently conducted and reserves in conformity with GAAP with respect thereto
have been provided on the books of the Parent Borrower or any of its Restricted
Subsidiaries, as the case may be, and except to the extent that failure to do
so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

7.4 Maintenance of Existence. Preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of the
business of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole, except as otherwise expressly permitted pursuant to subsection 8.3,
provided that the Parent Borrower and its Restricted Subsidiaries shall not be
required to maintain any such rights, privileges or franchises and the Parent
Borrower’s Restricted Subsidiaries shall not be required to maintain such
existence, if the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith, in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

-120-



--------------------------------------------------------------------------------

7.5 Maintenance of Property; Insurance.

(a) Keep all property useful and necessary in the business of the Loan Parties,
taken as a whole, in good working order and condition; maintain with financially
sound and reputable insurance companies insurance on, or self insure, all
property material to the business of the Loan Parties, taken as a whole, in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are consistent
with the past practices of the Loan Parties and otherwise as are usually insured
against in the same general area by companies engaged in the same or a similar
business; furnish to the Administrative Agent, upon written request, information
in reasonable detail as to the insurance carried; and ensure that at all times
the Administrative Agent and/or the Canadian Agent and/or the Secured Party
Representative, as applicable (as bailee for perfection for the U.S. ABL
Collateral Agent or the Canadian Collateral Agent, as applicable), for the
benefit of the Secured Parties, shall be named as an additional insured with
respect to liability policies, and the U.S. ABL Collateral Agent and/or the
Canadian Collateral Agent, as applicable, for the benefit of the Secured
Parties, shall be named as loss payee with respect to property insurance
covering Inventory that constitutes Collateral and for the Mortgaged Properties,
maintained by any Borrower and any Subsidiary Guarantor that is a Loan Party;
provided that, unless an Event of Default or a Liquidity Event shall have
occurred and be continuing, the U.S. ABL Collateral Agent shall turn over to the
Parent Borrower any amounts received by it as loss payee under any such property
insurance maintained by such Loan Parties, the disposition of such amounts to be
subject to the provisions of subsection 4.4(c) to the extent applicable, and,
unless an Event of Default shall have occurred and be continuing, the U.S. ABL
Collateral Agent agrees that the Parent Borrower and/or the applicable other
Borrower or Subsidiary Guarantor shall have the sole right to adjust or settle
any claims under such insurance.

(b) With respect to each property of such Loan Parties subject to a Mortgage:

(i) If any portion of any such property is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, such Loan Party shall maintain or cause to be maintained,
flood insurance to the extent required by law.

(ii) The applicable Loan Party promptly shall comply with and conform to (i) all
provisions of each such insurance policy, and (ii) all requirements of the
insurers applicable to such party or to such property or to the use, manner of
use, occupancy, possession, operation, maintenance, alteration or repair of such
property, except for such non-compliance or non-conformity as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Such Loan Party shall not use or permit the use of such property
in any manner that would reasonably be expected to result in the cancellation of
any such insurance policy or would reasonably be expected to void coverage
required to be maintained with respect to such property pursuant to subsection
7.5(a).

(iii) If any such Loan Party is in default of its obligations to insure or
deliver any such prepaid policy or policies, the result of which would
reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon 10 days’ written notice to the Parent
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which such Loan Party had insured such property, and pay
the premium or premiums therefor, and the Parent Borrower shall pay or cause to
be paid to the Administrative Agent on demand such premium or premiums so paid
by the Administrative Agent with interest from the time of payment at a rate per
annum equal to 2.00%.

(iv) If such property, or any part thereof, shall be destroyed or damaged and
the reasonably estimated cost thereof would exceed $50.0 million the Parent
Borrower shall give

 

-121-



--------------------------------------------------------------------------------

prompt notice thereof to the Administrative Agent. All insurance proceeds paid
or payable in connection with any damage or casualty to any such property shall
be applied in the manner specified in subsection 7.5(a).

7.6 Inspection of Property; Discussions.

(a) Permit representatives of the Administrative Agent to visit and inspect any
of its properties and examine and, to the extent reasonable, make abstracts from
any of its books and records and to discuss the business, operations, properties
and financial and other condition of the Parent Borrower and its Restricted
Subsidiaries with officers and employees of the Parent Borrower and its
Restricted Subsidiaries and with its independent certified public accountants,
in each case at any reasonable time, upon reasonable notice; provided that
(a) except during the continuation of an Event of Default, only one such visit
shall be at the Borrowers’ expense, and (b) during the continuation of an Event
of Default, the Administrative Agent and its representatives may do any of the
foregoing at the Borrowers’ expense.

(b) At reasonable times during normal business hours and upon reasonable prior
notice that the Administrative Agent requests, independently of or in connection
with the visits and inspections provided for in clause (a) above, the Parent
Borrower and its Subsidiaries will grant access to the Administrative Agent
(including employees of the Administrative Agent or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent) to
such Person’s premises, books, records, accounts and Inventory so that (i) the
Administrative Agent or an appraiser retained by the Administrative Agent may
conduct an Inventory appraisal and (ii) the Administrative Agent may conduct (or
engage third parties to conduct) such field examinations, verifications and
evaluations (including environmental assessments) as the Administrative Agent
may deem necessary or appropriate. Unless an Event of Default or Liquidity Event
exists, or if previously approved by the Parent Borrower, no environmental
assessment by the Administrative Agent may include any sampling or testing of
the soil, surface water or groundwater. All such appraisals, field examinations
and other verifications and evaluations shall be at the sole expense of the Loan
Parties; provided that (i) absent the existence and continuation of an Event of
Default or a Liquidity Event, the Administrative Agent may conduct at the
expense of the Loan Parties no more than three (3) such appraisals in any
calendar year (only two (2) of which appraisals, in the absence of an Event of
Default or a Liquidity Event, shall be at the expense of the Loan Parties if, at
the commencement of the applicable appraisal, Excess Availability is at or above
$300.0 million) and (ii) absent the existence and continuation of an Event of
Default or a Liquidity Event, the Administrative Agent may conduct at no more
than two (2) such field examinations in any calendar year (only one such field
examination, in the absence of an Event of Default or a Liquidity Event, shall
be at the expense of the Loan Parties if, at the commencement of such field
examination, Excess Availability is at or above $300.0 million). All amounts
chargeable to the applicable Borrowers under this subsection 7.6(b) shall
constitute obligations that are secured by all of the applicable Collateral and
shall be payable to the Agents hereunder.

7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, the occurrence of any Default or Event of Default;

(b) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, any (i) default or event of default under any Contractual Obligation of
the Parent Borrower or any of its Subsidiaries, other than as previously
disclosed in writing to the Lenders or (ii) litigation, investigation or
proceeding which may exist at any time between the Parent Borrower or any of its
Restricted Subsidiaries and any Governmental Authority, which would reasonably
be expected to be

 

-122-



--------------------------------------------------------------------------------

adversely determined, and if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, any litigation or proceeding affecting the Parent Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;

(d) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Parent Borrower or any of its Restricted
Subsidiaries knows thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Single Employer Plan or Multiemployer Plan, the
creation of any Lien on the property of the Parent Borrower or its Restricted
Subsidiaries in favor of the PBGC, or a Plan or any withdrawal from, or the full
or partial termination, Reorganization or Insolvency of, any Multiemployer Plan
or (ii) the institution of proceedings or the taking of any other formal action
by the PBGC or the Parent Borrower or any of its Restricted Subsidiaries or any
Commonly Controlled Entity or any Multiemployer Plan which could reasonably be
expected to result in the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan or Multiemployer Plan; provided,
however, that no such notice will be required under clause (i) or (ii) above
unless the event giving rise to such notice, when aggregated with all other such
events under clause (i) or (ii) above, would be reasonably expected to result in
a Material Adverse Effect; and

(e) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, (i) Release by the Parent Borrower or any of its Restricted
Subsidiaries of any Materials of Environmental Concern required to be reported
under applicable Environmental Laws to any Governmental Authority, unless the
Parent Borrower reasonably determines that the total Environmental Costs arising
out of such Release would not reasonably be expected to have a Material Adverse
Effect; (ii) any condition, circumstance, occurrence or event not previously
disclosed in writing to the Administrative Agent that would reasonably be
expected to result in liability or expense under applicable Environmental Laws,
unless the Parent Borrower reasonably determines that the total Environmental
Costs arising out of such condition, circumstance, occurrence or event would not
reasonably be expected to have a Material Adverse Effect, or would not
reasonably be expected to result in the imposition of any lien or other material
restriction on the title, ownership or transferability of any facilities and
properties owned, leased or operated by the Parent Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect; and (iii) any proposed action to be taken by the Parent
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to subject the Parent Borrower or any of its Restricted Subsidiaries to any
material additional or different requirements or liabilities under Environmental
Laws, unless the Parent Borrower reasonably determines that the total
Environmental Costs arising out of such proposed action would not reasonably be
expected to have a Material Adverse Effect;

(f) any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more, whether or not covered by insurance; and

(g) any and all default notices received under or with respect to any lease of
any distribution center where Collateral with a book value in excess of
$25,000,000, either individually or in the aggregate, is located.

Each notice pursuant to this subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Parent Borrower (and, if applicable, the
relevant Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Parent

 

-123-



--------------------------------------------------------------------------------

Borrower (or, if applicable, the relevant Commonly Controlled Entity or
Subsidiary) proposes to take with respect thereto.

7.8 Compliance with Environmental Laws. (i) Comply substantially with, and
require substantial compliance by all tenants, subtenants, contractors, and
invitees with respect to any property leased or subleased from or operated by
the Parent Borrower or its Restricted Subsidiaries with, all applicable
Environmental Laws including all Environmental Permits and all orders and
directions of any Governmental Authority; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Parent Borrower or its Restricted Subsidiaries. Noncompliance shall not
constitute a breach of this subsection 7.8, provided that, upon learning of any
actual or suspected noncompliance, the Parent Borrower and any such affected
Subsidiary shall promptly undertake reasonable efforts, if any, to achieve
compliance, and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

7.9 After-Acquired Real Property and Fixtures; Addition of Subsidiaries

(a) With respect to any owned real property or fixtures thereon, in each case
with a purchase price or a fair market value (as determined in good faith by the
Parent Borrower) at the time of acquisition of at least $5.0 million in which
the Parent Borrower or any of its Restricted Subsidiaries that is a Loan Party
(and in any event excluding any Foreign Subsidiary and any Excluded Subsidiary)
acquires ownership rights at any time after the Closing Date, promptly grant to
the U.S. ABL Collateral Agent for the benefit of the applicable Lenders, a Lien
of record on all such owned real property and fixtures, upon terms reasonably
satisfactory in form and substance to the U.S. ABL Collateral Agent and in
accordance with any applicable requirements of any Governmental Authority
(including any required appraisals of such property under FIRREA); provided that
(i) nothing in this subsection 7.9 shall defer or impair the attachment or
perfection of any security interest in any Collateral covered by any of the
Security Documents which would attach or be perfected pursuant to the terms
thereof without action by any Loan Party or any other Person and (ii) no such
Lien shall be required to be granted as contemplated by this subsection 7.9 on
any owned real property or fixtures the acquisition of which is or is to be
financed or refinanced in whole or in part through the incurrence of
Indebtedness, until such Indebtedness is repaid in full (and not refinanced) or,
as the case may be, the Parent Borrower determines not to proceed with such
financing or refinancing and (iii) any such mortgage by a Canadian Subsidiary
shall not secure any U.S. Borrower’s obligations. In connection with any such
grant to the U.S. ABL Collateral Agent or the Canadian Collateral Agent, as
applicable, for the benefit of the Lenders and the other Secured Parties, of a
Lien of record on any such real property in accordance with this subsection,
such Borrower or such Restricted Subsidiary shall deliver or cause to be
delivered to the U.S. ABL Collateral Agent any surveys, title insurance
policies, environmental reports and other documents in connection with such
grant of such Lien obtained by it in connection with the acquisition of such
ownership rights in such real property or as the U.S. ABL Collateral Agent or
the Canadian Collateral Agent, as applicable, shall reasonably request (in light
of the value of such real property and the cost and availability of such
surveys, title insurance policies, environmental reports and other documents and
whether the delivery of such surveys, title insurance policies, environmental
reports and other documents would be customary in connection with such grant of
such Lien in similar circumstances).

(b) With respect to any Domestic Subsidiary (other than an Excluded Subsidiary)
created or acquired (including by reason of any Foreign Subsidiary Holdco
ceasing to constitute same) subsequent to the Closing Date by the Parent
Borrower or any of its Domestic Subsidiaries (other than an Excluded
Subsidiary), promptly notify the Administrative Agent of such occurrence and, if
the

 

-124-



--------------------------------------------------------------------------------

Administrative Agent or the Required Lenders so request, promptly (i) execute
and deliver to the U.S. ABL Collateral Agent for the benefit of the Secured
Parties such amendments to the U.S. Guarantee and Collateral Agreement as the
U.S. ABL Collateral Agent shall reasonably deem necessary or reasonably
advisable to grant to the U.S. ABL Collateral Agent, for the benefit of the
Secured Parties, a perfected security interest (as and to the extent provided in
the U.S. Guarantee and Collateral Agreement) in the Capital Stock of such new
Domestic Subsidiary, (ii) deliver to the U.S. ABL Collateral Agent or the
Secured Party Representative (as bailee for perfection on behalf of the U.S. ABL
Collateral Agent) the certificates (if any) representing such Capital Stock,
together with undated stock powers, executed and delivered in blank by a duly
authorized officer of the parent of such new Domestic Subsidiary and (iii) cause
such new Domestic Subsidiary (A) to become a party to the U.S. Guarantee and
Collateral Agreement, (B) at the Borrower Representative’s option, become a
party to this Agreement as a Borrower hereunder by executing a Joinder Agreement
and (C) to take all actions reasonably deemed by the U.S. ABL Collateral Agent
to be necessary or advisable to cause the Lien created by the Guarantee and
Collateral Agreement in such new Domestic Subsidiary’s Collateral to be duly
perfected in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the U.S. ABL Collateral Agent.

(c)(x) With respect to any Foreign Subsidiary or Unrestricted Subsidiary (other
than an Excluded Subsidiary) created or acquired subsequent to the Closing Date
by the Parent Borrower or any of its Domestic Subsidiaries (other than an
Excluded Subsidiary), the Capital Stock of which is owned directly by the Parent
Borrower or any of its Domestic Subsidiaries (other than an Excluded
Subsidiary), promptly notify the Administrative Agent of such occurrence and if
the Administrative Agent or the Required Lenders so request (it being understood
that if the Administrative Agent does not so request with respect to any such
Foreign Subsidiary or Unrestricted Subsidiary that it believes is or is likely
to become material to the Parent Borrower and its Restricted Subsidiaries taken
as a whole, it will provide notice to the Lenders thereof), promptly (i) execute
and deliver to the U.S. ABL Collateral Agent for the benefit of the U.S. Secured
Parties a new pledge agreement or such amendments to the Guarantee and
Collateral Agreement as the U.S. ABL Collateral Agent shall reasonably deem
necessary or reasonably advisable to grant to the U.S. ABL Collateral Agent, for
the benefit of the U.S. Secured Parties, a perfected security interest (as and
to the extent provided in the Guarantee and Collateral Agreement) in the Capital
Stock of such new Foreign Subsidiary or Unrestricted Subsidiary that is directly
owned by the Parent Borrower or any of its Domestic Subsidiaries (other than an
Excluded Subsidiary) (provided that in no event shall more than 65% of the
Capital Stock of any such new Foreign Subsidiary that is so owned be required to
be so pledged and, provided, further, that no such pledge or security shall be
required with respect to any non-wholly owned Foreign Subsidiary or Unrestricted
Subsidiary to the extent that the grant of such pledge or security interest
would violate the terms of any agreements under which the Investment by the
Parent Borrower or any of its Subsidiaries was made therein other than any
agreement entered into primarily for the purposes of imposing such a
restriction) and (ii) to the extent reasonably deemed advisable by the U.S. ABL
Collateral Agent, deliver to the U.S. ABL Collateral Agent or the Secured Party
Representative (as bailee for perfection on behalf of the U.S. ABL Collateral
Agent) the certificates, if any, representing such Capital Stock, together with
undated stock powers, executed and delivered in blank by a duly authorized
officer of the relevant parent of such new Foreign Subsidiary or Unrestricted
Subsidiary and take such other action as may be reasonably deemed by the U.S.
ABL Collateral Agent to be necessary or desirable to perfect the U.S. ABL
Collateral Agent’s security interest therein. With respect to any Canadian
Subsidiary created or acquired subsequent to the Closing Date by any Canadian
Borrower or any Canadian Subsidiary Guarantor, promptly (A) execute and deliver
to the Canadian Collateral Agent for the benefit of the Canadian Facility
Lenders such amendments to the Canadian Security Documents as the Canadian
Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the Canadian Collateral Agent, for the benefit of the Canadian Facility
Lenders, a perfected first priority security interest (as and to the extent
provided in the Canadian Guarantee and Collateral Agreement) in the Capital
Stock of such new Canadian Subsidiary and (B) cause such new Canadian Subsidiary
(x) to

 

-125-



--------------------------------------------------------------------------------

become a party to the Canadian Security Documents and (y) to take all actions
reasonably deemed by the Canadian Collateral Agent to be necessary or advisable
to cause the Liens created by the Canadian Security Documents in such new
Canadian Subsidiary’s Collateral to be duly perfected in accordance with all
applicable Requirements of Law, including, without limitation, the filing of
financing statements or equivalents in such jurisdictions as may be reasonably
requested by the Canadian Collateral Agent.

(d) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the U.S. ABL Collateral Agent or the Canadian Collateral
Agent, as applicable, to be necessary or desirable for the creation, perfection
and priority and the continuation of the validity, perfection and priority of
the foregoing Liens or any other Liens created pursuant to the Security
Documents.

(e) Notwithstanding anything to the contrary in this Agreement, nothing in this
subsection 7.9 shall require that any Loan Party grant a Lien with respect to
any owned real property or fixtures in which such Loan Party acquires ownership
rights to the extent that the Administrative Agent, in its reasonable judgment,
determines that the granting of such a Lien is impracticable.

7.10 [Reserved].

7.11 Maintenance of New York Process Agent. In the case of a Canadian Borrower,
maintain in New York, New York or at such other location in the United States of
America as may be reasonably satisfactory to the Administrative Agent a Person
acting as agent to receive on its behalf and on behalf of its property service
of process and capable of discharging the functions of the New York Process
Agent set forth in subsection 11.13(b).

7.12 Post-Closing Security Perfection.

(a) Security Perfection. The Borrower agrees to deliver or cause to be delivered
such documents and instruments, and take or cause to be taken such other actions
as may be reasonably necessary to provide the perfected security interests and
guarantees described in subsection 6.1(a)(ii) and (iii), 6.1(g) and 6.1(h) that
are not so provided on the Closing Date and to satisfy each other condition
precedent that was not actually satisfied, but rather “deemed” satisfied on the
Closing Date pursuant to the provisions set forth in subsection 6.1, and in any
event to provide such perfected security interests and guarantees and to satisfy
such other conditions within the applicable time periods set forth on Schedule
7.12(a), as such time periods may be extended by the Administrative Agent, in
its sole discretion.

(b) Real Property. The applicable Loan Parties shall obtain and deliver to
Administrative Agent, within sixty (60) days after the Closing Date (unless
waived or extended by Administrative Agent in its sole discretion), to the
extent such items have not been delivered as of the Closing Date, or delivery
has not been waived by Administrative Agent in its discretion, the following:

(i) each of the Mortgages, executed and delivered by a duly authorized officer
of the Loan Party signatory thereto;

(ii) the executed legal opinion of each local counsel in the jurisdiction set
forth on Schedule 7.12(b)(ii), with respect to collateral security matters in
connection with the Mortgages, each in form and substance reasonably
satisfactory to the Administrative Agent and U.S. ABL Collateral Agent;

 

-126-



--------------------------------------------------------------------------------

(iii) in respect of each of the Mortgaged Properties an irrevocable written
commitment to issue a mortgagee’s title policy (or policies) or marked up
unconditional binder for such insurance dated the Closing Date. Each such policy
shall (i) be in the amount set forth with respect to such policy in Schedule
7.12(b)(iii), but in no event greater than 110% of the Fair Market Value of each
Mortgaged Property; (ii) insure that the Mortgage insured thereby creates a
valid Lien on the Mortgaged Properties encumbered thereby free and clear of all
defects and encumbrances, except as may be approved by the U.S. ABL Collateral
Agent, and except for Permitted Liens; (iii) name the U.S. ABL Collateral Agent
as the insured thereunder; (iv) be in the form of an ALTA Loan Policy;
(v) contain such endorsements and affirmative coverage, as reasonably agreed to
by the U.S. ABL Collateral Agent and the Parent Borrower; and (vi) be issued by
the Title Insurance Company or any other title companies reasonably satisfactory
to the U.S. ABL Collateral Agent (with any other reasonably satisfactory title
companies acting as co-insurers or reinsurers, at the reasonable option of the
U.S. ABL Collateral Agent). The U.S. ABL Collateral Agent shall have received
evidence reasonably satisfactory to it that all premiums in respect of each such
policy, and all charges for mortgage recording tax, if any, have been paid or
other reasonably satisfactory arrangements have been made. The U.S. ABL
Collateral Agent shall have also received a copy of all recorded documents
referred to, or listed as exceptions to title in, the title policy or policies
referred to in this subsection and a copy, certified by such parties as the U.S.
ABL Collateral Agent may deem reasonably appropriate, of all other documents
affecting the property covered by each Mortgage as shall have been reasonably
requested by the U.S. ABL Collateral Agent;

(iv) Parent shall have used reasonable best efforts to cause the Administrative
Agent to have been named as an additional insured with respect to liability
policies and the U.S. ABL Collateral Agent to have been named as loss payee and
mortgagee with respect to the property insurance maintained by any Loan Party
with respect to the Mortgaged Properties;

(v) with respect to any of the Mortgaged Properties which is located in an area
identified by the Secretary of Housing and Urban Development as having special
flood hazards, if the Administrative Agent shall have delivered notice(s) to the
relevant Loan Party as required pursuant to Section 208.8(e)(3) of Regulation H
of the Board, such Loan Party shall have delivered a flood certificate to the
Administrative Agent;

(vi) a Survey with respect to all Mortgaged Properties along with the following
items as the Administrative Agent may reasonably request:

(A) endorsements to the lender’s title insurance policy (or marked up title
insurance commitment having the effect of a title insurance policy) dated the
Closing Date and delivered to Administrative Agent insuring each Mortgage
encumbering such Mortgaged Property, (1) eliminating the general or standard
survey exception to the extent not previously eliminated on the Closing Date and
(2) providing the customary comprehensive and survey endorsements thereto (to
the extent available in the applicable jurisdiction) as well as any other
endorsements which were omitted as a result of the applicable Loan Party’s
failure to obtain and deliver a Survey contemporaneously with said title
insurance policy (or marked title insurance commitment having the effect of a
title insurance policy);

(B) an amendment to each Mortgage encumbering such Mortgaged Property delivered
on the Closing Date amending the legal description therein, if necessary in the
reasonable judgment of the Administrative Agent to make such mortgage consistent
with the Survey (together with a modification endorsements to the lender’s title
insurance policy (or marked up title insurance commitment having the effect of a
title insurance policy) dated the Closing Date in form and substance reasonably
acceptable to the Administrative Agent); and

 

-127-



--------------------------------------------------------------------------------

(C) evidence reasonably acceptable to the Administrative Agent of payment by
Parent Borrower of all premiums, search and examination charges, escrow charges
and related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the or Mortgage Amendments, if any, and issuance
of the title policy endorsements referred to above; and

(vii) a zoning report in lieu of a zoning endorsement with respect to those
Mortgaged Properties set forth on Schedule 7.12(b)(vii).

(c) Merger. The Parent Borrower shall deliver to the Administrative Agent,
within fifteen (15) days after the Closing Date (unless waived or extended by
Administrative Agent in its sole discretion), effective merger certificates,
certified by the Secretary of States of the States of Texas and Delaware, with
respect to the merger of HDS Acquisition Subsidiary, Inc. with and into HD
Supply, Inc.

SECTION 8 NEGATIVE COVENANTS. The Parent Borrower hereby agrees that, from and
after the Closing Date and so long as the Commitments remain in effect, and
thereafter until payment in full of the Revolving Credit Loans, all
Reimbursement Obligations and any other amount then due and owing to any Lender
or any Agent hereunder and under any Note and termination or expiration of all
Letters of Credit (unless cash collateralized or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent):

8.1 [Reserved].

8.2 [Reserved].

8.3 Limitation on Fundamental Changes.

(a) The Parent Borrower will not, and will not permit any other Borrower to,
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person, unless:

(i) in the case of the Parent Borrower, the resulting, surviving or transferee
Person (the “Successor Company”) will be a Person organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia and the Successor Company (if not the Parent Borrower) will expressly
assume all the obligations of the Parent Borrower under this Agreement and the
Loan Documents to which it is a party by executing and delivering to the
Administrative Agent a joinder or one or more other documents or instruments in
form reasonably satisfactory to the Administrative Agent;

(ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

(iii) the Payment Condition is satisfied;

(iv) each applicable Borrower or Subsidiary Guarantor (other than (x) the Parent
Borrower, (y) any Borrower that will be released from its obligations hereunder
or any Subsidiary Guarantor that will be released from its obligations under its
Subsidiary Guarantee, in each case in connection with such transaction and
(z) any party to any such consolidation or merger) shall have delivered a
joinder or other document or instrument in form reasonably satisfactory to the
Administrative Agent, confirming its obligations hereunder or its Subsidiary
Guarantee under the

 

-128-



--------------------------------------------------------------------------------

Guarantee and Collateral Agreement, as applicable (other than any Borrower that
will be released from its obligation hereunder or any Subsidiary Guarantee that
will be discharged or terminated, in each case in connection with such
transaction);

(v) to the extent required to be Collateral pursuant to the terms of the
Security Documents and this Agreement, the Collateral owned by the Successor
Company will (x) continue to constitute Collateral under the applicable Security
Documents and (y) be subject to a Lien in favor of the U.S. ABL Collateral Agent
(in the case of Collateral owned by any U.S. Borrowers or U.S. Subsidiary
Guarantors) or the Canadian Collateral Agent (in the case of Collateral owned by
any Canadian Borrowers or Canadian Subsidiary Guarantors);

(vi) the Parent Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this paragraph, provided that (x) in giving such opinion such
counsel may rely on such certificate of such Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of this subsection 8.3(a)
and as to any matters of fact, and (y) no such legal opinion will be required
for a consolidation, merger or transfer described in clause (d) of this
subsection 8.3; and

(vii) in the case of the Canadian Borrower, the Successor Company is a Canadian
Resident.

(b) [Reserved].

(c) The Successor Company will succeed to, and be substituted for, and may
exercise every right and power of, the Parent Borrower or the applicable
Borrower, respectively, under the Loan Documents, and thereafter the predecessor
Parent Borrower or the applicable predecessor Borrower, respectively, shall be
relieved of all obligations and covenants under this Agreement, except that the
predecessor Parent Borrower or the applicable predecessor Borrower,
respectively, in the case of a lease of all or substantially all its assets will
not be released from the obligation to pay the principal of and interest on the
Loans and Reimbursement Obligations owing in connection with Letters of Credit.

(d) Clauses (ii) and (iii) of subsection 8.3(a) will not apply to any
transaction in which the Parent Borrower or any other Borrower consolidates or
merges with or into or transfers all or substantially all its properties and
assets to (x) an Affiliate incorporated or organized for the purpose of
reincorporating or reorganizing the Parent Borrower or such other Borrower in
another jurisdiction or changing its legal structure to a corporation or other
entity or (y) a Subsidiary Guarantor so long as all assets of the Parent
Borrower or such other Borrower, respectively, and the Restricted Subsidiaries
immediately prior to such transaction (other than Capital Stock of such
Subsidiary Guarantor) are owned by such Subsidiary Guarantor and its Restricted
Subsidiaries that are Subsidiary Guarantors immediately after the consummation
thereof. Subsection 8.3(a) will not apply to (1) any transaction in which any
Restricted Subsidiary consolidates with, merges into or transfers all or part of
its assets to the Parent Borrower or any other Borrower, (2) the reincorporation
of the Parent Borrower from Texas to Delaware or (3) the Transactions.

8.4 [Reserved].

8.5 Limitation on Dividends, Acquisitions and Other Restricted Payments.

(a) The Parent Borrower shall not, and shall not permit any Material Restricted
Subsidiary to, directly or indirectly, (i) declare or pay any dividend or make
any distribution on or in

 

-129-



--------------------------------------------------------------------------------

respect of its Capital Stock (including any such payment in connection with any
merger or consolidation to which the Parent Borrower is a party) except
(x) dividends or distributions payable solely in its Capital Stock (other than
Disqualified Stock) and (y) dividends or distributions payable to the Parent
Borrower or any Restricted Subsidiary (and, in the case of any such Restricted
Subsidiary making such dividend or distribution, to other holders of its Capital
Stock on no more than a pro rata basis, measured by value), (ii) purchase,
redeem, retire or otherwise acquire for value any Capital Stock of the Parent
Borrower held by Persons other than the Parent Borrower or a Restricted
Subsidiary (other than any acquisition of Capital Stock deemed to occur upon the
exercise of options if such Capital Stock represents a portion of the exercise
price thereof), (iii) voluntarily purchase, repurchase, redeem or defease or
otherwise voluntarily acquire or retire for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment, any Senior Notes, any
Senior Subordinated Notes or Subordinated Obligations (other than Subordinated
Obligations owed to a Restricted Subsidiary and other than a purchase,
repurchase, redemption, defeasance or other acquisition or retirement for value
in anticipation of satisfying a sinking fund obligation, principal installment
or final maturity, in each case due within one year of the date of such
acquisition or retirement) or (iv) make any Restricted Acquisition (any such
dividend, distribution, purchase, repurchase, redemption, defeasance, other
acquisition or retirement or Restricted Acquisition being herein referred to as
a “Restricted Payment”), if at the time the Parent Borrower or such Restricted
Subsidiary makes such Restricted Payment and after giving effect thereto:

(1) a Default shall have occurred and be continuing (or would result therefrom);

(2) the Consolidated Coverage Ratio would be less than 2.00:1.00; or

(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be as determined in
good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a resolution of the Board of Directors) declared or made
subsequent to the Closing Date and then outstanding would exceed, without
duplication, the sum of:

(A) 50.0% of the Consolidated Net Income accrued during the period (treated as
one accounting period) beginning on July 30, 2007 to the end of the most recent
fiscal quarter ending prior to the date of such Restricted Payment for which
consolidated financial statements of the Parent Borrower are available (or, in
case such Consolidated Net Income shall be a negative number, 100.0% of such
negative number);

(B) the aggregate Net Cash Proceeds and the fair value (as determined in good
faith by the Parent Borrower) of property or assets received (x) by the Parent
Borrower as capital contributions to the Parent Borrower after the Closing Date
or from the issuance or sale (other than to a Restricted Subsidiary) of its
Capital Stock (other than Disqualified Stock or Designated Preferred Stock)
after the Closing Date (other than Excluded Contributions, any Specified Equity
Contribution and Contribution Amounts) or (y) by the Parent Borrower or any
Restricted Subsidiary from the issuance and sale by the Parent Borrower or any
Restricted Subsidiary after the Closing Date of Indebtedness that shall have
been converted into or exchanged for Capital Stock of the Parent Borrower (other
than Disqualified Stock or Designated Preferred Stock) or any Parent, plus the
amount of any cash and the fair value (as determined in good faith by the Parent
Borrower) of any property or assets, received by the Parent Borrower or any
Restricted Subsidiary upon such conversion or exchange;

 

-130-



--------------------------------------------------------------------------------

(C)(i) the aggregate amount of cash and the fair value (as determined in good
faith by the Parent Borrower) of any property or assets received from dividends,
distributions, interest payments, return of capital, repayments of Investments
or other transfers of assets to the Parent Borrower or any Restricted Subsidiary
from any Unrestricted Subsidiary, including dividends or other distributions
related to dividends or other distributions made pursuant to subsection
8.5(b)(x) below, plus (ii) the aggregate amount resulting from the redesignation
of any Unrestricted Subsidiary as a Restricted Subsidiary (valued in each case
as provided in the definition of “Investment” in the Cash Flow Credit Agreement
or any similar definition of the Cash Flow Credit Agreement (or, should the
definitions in the Cash Flow Credit Agreement be changed following an amendment
thereto or a modification or replacement thereof, the corresponding definition
of the Cash Flow Credit Agreement)); and

(D) in the case of any disposition or repayment of any Investment (as defined in
the Cash Flow Credit Agreement (or, should the definitions in the Cash Flow
Credit Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding definition of the Cash Flow Credit
Agreement)) constituting a Restricted Payment (without duplication of any amount
deducted in calculating the amount of Investments at any time outstanding
included in the amount of Restricted Payments or in the calculation of
availability under paragraph (b) below), an amount in the aggregate equal to the
aggregate amount of cash and the fair value (as determined in good faith by the
Parent Borrower) of any property or assets received by the Parent Borrower or a
Restricted Subsidiary with respect to all such dispositions and repayments.

(b) The provisions of subsection 8.5(a) above do not prohibit any of the
following (each, a “Permitted Payment”):

(i) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of Capital Stock of the Parent Borrower (“Treasury Capital Stock”),
any Senior Notes, any Senior Subordinated Notes or Subordinated Obligations made
by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent issuance or sale of, Capital Stock of the Parent
Borrower (other than Disqualified Stock and other than Capital Stock issued or
sold to a Subsidiary) (“Refunding Capital Stock”) or a substantially concurrent
capital contribution to the Parent Borrower, in each case other than Excluded
Contributions, Specified Equity Contributions and Contribution Amounts; provided
that (x) the Net Cash Proceeds from such issuance, sale or capital contribution
shall be excluded in subsequent calculations under subsection 8.5(a)(3)(B) above
and (y) if immediately prior to such acquisition or retirement of such Treasury
Capital Stock, dividends thereon were permitted pursuant to subsection
8.5(b)(xiii), dividends on such Refunding Capital Stock in an aggregate amount
per annum not exceeding the aggregate amount per annum of dividends so permitted
on such Treasury Capital Stock;

(ii) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of any Senior Notes, any Senior Subordinated Notes or other
Subordinated Obligations (w) made by exchange for, or out of the proceeds of the
substantially concurrent issuance or sale of Indebtedness of the Parent Borrower
or Refinancing Indebtedness, in each case Incurred in compliance with subsection
7.1 of the Cash Flow Credit Agreement or any similar section of the Cash Flow
Credit Agreement (or, should the subsection numbering or organization of the
Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement) (provided

 

-131-



--------------------------------------------------------------------------------

that, in the case of any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of the Senior Subordinated Notes or other Subordinated
Obligations outstanding on the Closing Date or Indebtedness incurred pursuant to
subsection 7.1(b)(viii)(H) of the Cash Flow Credit Agreement or any similar
section of the Cash Flow Credit Agreement (or, should the subsection numbering
or organization of the Cash Flow Credit Agreement be changed following an
amendment thereto or a modification or replacement thereof, the corresponding
subsection of the Cash Flow Credit Agreement), such Indebtedness or Refinancing
Indebtedness shall be solely comprised of Subordinated Obligations), (x) from
declined amounts as contemplated by subsection 3.4(e) of the Cash Flow Credit
Agreement or any similar section of the Cash Flow Credit Agreement (or, should
the subsection numbering or organization of the Cash Flow Credit Agreement be
changed following an amendment thereto or a modification or replacement thereof,
the corresponding subsection of the Cash Flow Credit Agreement), (y) following
the occurrence of a Change of Control (or other similar event described therein
as a “change of control”), but only if the Payment Condition shall be satisfied
or the applicable Borrower shall have complied with the last paragraph of
subsection 8.8(a), or (z) constituting Acquired Indebtedness;

(iii) any dividend paid within 60 days after the date of declaration thereof if
at such date of declaration such dividend would have complied with subsection
8.5(a);

(iv) other Restricted Payments in an aggregate amount outstanding at any time
not to exceed the amount of Excluded Contributions; provided that at the time
such Restricted Payment is made the Payment Condition shall be satisfied;

(v) loans, advances, dividends or distributions by the Parent Borrower to any
Parent to permit any Parent to repurchase or otherwise acquire its Capital Stock
(including any options, warrants or other rights in respect thereof), or
payments by the Parent Borrower to repurchase or otherwise acquire Capital Stock
of any Parent or the Parent Borrower (including any options, warrants or other
rights in respect thereof), in each case from Management Investors, such
payments, loans, advances, dividends or distributions not to exceed an amount
(net of repayments of any such loans or advances) equal to (x)(1) $50.0 million,
plus (2) $10.0 million multiplied by the number of calendar years that have
commenced since the Closing Date, plus (y) the Net Cash Proceeds received by the
Parent Borrower since the Closing Date from, or as a capital contribution from,
the issuance or sale to Management Investors of Capital Stock (including any
options, warrants or other rights in respect thereof), to the extent such Net
Cash Proceeds are not included in any calculation under subsection
8.5(a)(3)(B)(x) above, plus (z) the cash proceeds of key man life insurance
policies received by the Parent Borrower or any Restricted Subsidiary (or by any
Parent and contributed to the Parent Borrower) since the Closing Date to the
extent such cash proceeds are not included in any calculation under subsection
8.5(a)(3)(A) above; provided that any cancellation of Indebtedness owing to the
Parent Borrower or any Restricted Subsidiary by any Management Investor in
connection with any repurchase or other acquisition of Capital Stock (including
any options, warrants or other rights in respect thereof) from any Management
Investor shall not constitute a Restricted Payment for purposes of this
subsection 8.5 or any other provision of this Agreement;

(vi) the payment by the Parent Borrower of, or loans, advances, dividends or
distributions by the Parent Borrower to any Parent to pay dividends on the
common stock or equity of the Parent Borrower or any Parent following a public
offering of such common stock or equity in an amount not to exceed in any fiscal
year 6.0% of the aggregate gross proceeds received by the Parent Borrower
(whether directly, or indirectly through a contribution to common equity
capital) in or from such public offering;

 

-132-



--------------------------------------------------------------------------------

(vii) any Restricted Payment; provided that at the time such Restricted Payment
is made the Payment Condition shall be satisfied; provided further that if such
Restricted Payment is a Restricted Acquisition, the Parent Borrower shall have
provided evidence in reasonable detail to the Administrative Agent that Excess
Availability after giving effect thereto would not be less than $315.0 million;

(viii) loans, advances, dividends or distributions to any Parent or other
payments by the Parent Borrower or any Restricted Subsidiary (A) to satisfy or
permit any Parent to satisfy obligations under the Management Agreements,
(B) pursuant to the Tax Sharing Agreement or (C) to pay or permit any Parent to
pay any Parent Expenses or any Related Taxes;

(ix) payments by the Parent Borrower, or loans, advances, dividends or
distributions by the Parent Borrower to any Parent to make payments, to holders
of Capital Stock of the Parent Borrower or any Parent in lieu of issuance of
fractional shares of such Capital Stock, not to exceed $5.0 million in the
aggregate outstanding at any time;

(x) dividends or other distributions of Capital Stock, Indebtedness or other
securities of Unrestricted Subsidiaries;

(xi) any Restricted Payment pursuant to or in connection with the Transactions;

(xii) dividends to holders of any class or series of Disqualified Stock, or of
any Preferred Stock of a Restricted Subsidiary, Incurred in accordance with
subsection 7.1 of the Cash Flow Credit Agreement or any similar section of the
Cash Flow Credit Agreement (or, should the subsection numbering or organization
of the Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement);

(xiii)(A) dividends on any Designated Preferred Stock of the Parent Borrower
issued after the Closing Date, provided that at the time of such issuance and
after giving effect thereto on a pro forma basis, the Consolidated Coverage
Ratio would be at least 2.00 to 1.00 or (B) any dividend on Refunding Capital
Stock that is Preferred Stock, provided that at the time of the declaration of
such dividend and after giving effect thereto on a pro forma basis, the
Consolidated Coverage Ratio would be at least 2.00:1.00, or (C) loans, advances,
dividends or distributions to any Parent to permit dividends on any Designated
Preferred Stock of any Parent issued after the Closing Date, in an amount (net
of repayments of any such loans or advances) not exceeding the aggregate cash
proceeds received by the Parent Borrower from the issuance or sale of such
Designated Preferred Stock of such Parent; and

(xiv) distributions or payments of Special Purpose Financing Fees;

provided that (A) in the case of subsections 8.5(b)(i)(y), (iii), (vi), (ix) and
(xiii)(B), the net amount of any such Permitted Payment shall be included in
subsequent calculations of the amount of Restricted Payments, (B) in all cases
other than pursuant to clause (A) immediately above the net amount of any such
Permitted Payment shall be excluded in subsequent calculations of the amount of
Restricted Payments and (C) solely with respect to subsections 8.5(b)(vii) and
(xiii), no Default or Event of Default shall have occurred or be continuing at
the time of any such Permitted Payment after giving effect thereto.

(c) Notwithstanding the foregoing provisions of this subsection 8.5 and for so
long as any Senior Notes or Senior Subordinated Notes remains outstanding, the
Parent Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, pay any cash dividend or make

 

-133-



--------------------------------------------------------------------------------

any cash distribution on or in respect of the Parent Borrower’s Capital Stock or
purchase for cash or otherwise acquire for cash any Capital Stock of the Parent
Borrower or any Parent, for the purpose of paying any cash dividend or making
any cash distribution to, or acquiring Capital Stock of the Parent Borrower or
any Parent for cash from, the Investors, or Guarantee any Indebtedness of any
Affiliate of the Borrower for the purpose of paying such dividend, making such
distribution or so acquiring such Capital Stock to or from the Investors, in
each case by means of utilization of the cumulative Restricted Payment credit
provided by subsection 8.5(a)(3), or the exceptions provided by subsection
8.5(b)(iii), (vii) or (x), unless at the time and after giving effect to such
payment, (x) the Consolidated Total Leverage Ratio of the Borrower would have
been equal to or less than 6.0 to 1.0 and (y) such payment is otherwise in
compliance with this subsection 8.5; provided that notwithstanding the
refinancing in full of the Senior Notes or Senior Subordinated Notes, to the
extent that any agreement governing the Indebtedness so refinancing the Senior
Notes or Senior Subordinated Notes includes a provision substantially similar to
this provision, the foregoing paragraph (c) (as modified as appropriate to
conform to such provision) shall continue to apply notwithstanding the
refinancing of the Senior Notes or Senior Subordinated Notes for so long as such
notes shall remain outstanding.

(d) To the extent any Extension of Credit is used to effect in whole or in part
the acquisition of an Acquired Person, such acquisition shall not be permitted
if the board of directors or other governing body of such Acquired Person or the
Person selling such Acquired Person shall have indicated its opposition to such
acquisition.

8.6 [Reserved]

8.7 [Reserved]

8.8 Limitation on Modifications of Debt Instruments and Other Documents. The
Parent Borrower will not, and will not permit any Material Restricted Subsidiary
to:

(a) in the event of the occurrence of a Change of Control, repurchase or repay
any Senior Subordinated Notes;

(b) amend, supplement, waive or otherwise modify any of the provisions (x) of
the Senior Notes Indenture or any other indenture or principal document
governing the Senior Notes or (y) of the Senior Subordinated Notes Indenture or
any other indenture or principal document governing the Senior Notes:

(i) except as permitted pursuant to subsection 8.5, which shortens the fixed
maturity or increases the principal amount of, or increases the rate or shortens
the time of payment of interest on, or increases the amount or shortens the time
of payment of any principal or premium payable whether at maturity, at a date
fixed for prepayment or by acceleration or otherwise of the Senior Notes or
Senior Subordinated Notes, or increases the amount of, or accelerates the time
of payment of, any fees or other amounts payable in connection therewith;

(ii) which relates to any material affirmative or negative covenants or any
events of default or remedies thereunder and the effect of which is to subject
the Parent Borrower or any of its Restricted Subsidiaries to any more onerous or
more restrictive provisions; or

(iii) which otherwise adversely affects the interests of the holders of the
Senior Notes or the Senior Subordinated Notes or the interests of the Lenders
under this Agreement or any other Loan Document in any material respect.

 

-134-



--------------------------------------------------------------------------------

(c) effect any extension, refinancing, refunding, replacement or renewal of
Indebtedness under the Cash Flow Loan Documents, unless such refinancing
Indebtedness, to the extent secured by any assets of any Loan Party, is secured
only by assets of the Loan Parties that constitute Collateral for the
obligations of the Borrowers hereunder and under the other Loan Documents
pursuant to a security agreement subject to the Intercreditor Agreement or
another intercreditor agreement that is no less favorable to the Secured Parties
than the Intercreditor Agreement (as the same may be amended, supplemented,
waived or otherwise modified from time to time, a “Replacement Intercreditor
Agreement”).

The provisions of subsection 8.8(b) shall not restrict or prohibit (x) (i) any
refinancing of the Senior Notes permitted pursuant to subsection 8.5 or (ii) any
refinancing of the Senior Subordinated Notes permitted pursuant to subsection
8.5 or (y) any Incurrence of Additional Notes (as defined in any Senior Notes
Indenture or Senior Subordinated Notes Indenture) permitted pursuant to
subsection 7.1 of the Cash Flow Credit Agreement or any similar section of the
Cash Flow Credit Agreement (or, should the subsection numbering or organization
of the Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement).

8.9 [Reserved].

8.10 Minimum Consolidated Fixed Charge Coverage Ratio Covenant. The Parent
Borrower will not permit the Consolidated Fixed Charge Coverage Ratio, upon the
occurrence of a Liquidity Event and so long as such Liquidity Event is
continuing, to be less than 1.00 to 1.00. For purposes of determining
satisfaction with the foregoing Consolidated Fixed Charge Coverage Ratio under
this subsection 8.10, any Specified Equity Contribution will, at the option of
the Parent Borrower but in compliance with the definition of the term “Specified
Equity Contribution,” be included in the calculation of Consolidated EBITDA for
the four fiscal quarter period ending immediately prior to the receipt by the
Parent Borrower of the Specified Equity Contribution for which financial
statements shall have been delivered hereunder.

8.11 Special Purpose Financing. No Special Purpose Financing shall be
consummated unless (a) the Administrative Agent shall have been given no less
than 10 Business Days’ prior written notice of such consummation, (b) any assets
transferred (a “Special Purpose Assets Transfer”) into the Special Purpose
Entity relating to such Special Purpose Financing shall not be permitted to be
included in any component of the Borrowing Base from and after such Special
Purpose Assets Transfer and (c) such Special Purpose Assets Transfer shall not
result in (x) Excess Availability being less than $315.0 million immediately
after giving effect to such Special Purpose Assets Transfer (and Parent Borrower
shall have provided the Administrative Agent evidence in reasonable detail to
that effect) or (y) any Default in the observance of the requirements under
subsection 4.4(c) immediately after giving effect to such Special Purpose Assets
Transfer; provided that if such Special Purpose Financing shall be terminated or
expire, any Receivables that would otherwise be transferred to the Special
Purpose Entity relating thereto shall no longer be transferred to such Special
Purpose Entity.

SECTION 9 EVENTS OF DEFAULT.

If any of the following events shall occur and be continuing:

(a) Any Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms hereof (whether
at stated maturity, by mandatory prepayment or otherwise); or any of the
Borrowers shall fail to pay any interest on any Loan or any

 

-135-



--------------------------------------------------------------------------------

Reimbursement Obligations, or any other amount payable hereunder, within five
days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or that is contained in any certificate furnished at any time
by or on behalf of any Loan Party pursuant to this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in subsections 4.16, 7.2(f), 7.4 (with respect to
maintenance of existence of the Parent Borrower), 7.5, 7.6 or 7.7(a) or
Section 8 of this Agreement or Section 5.2.2 of the U.S. Guarantee and
Collateral Agreement or Section 5.2.2 of the Canadian Guarantee and Collateral
Agreement; provided that, in the case of a default in the observance or
performance of its obligations under subsections 4.16 or 7.7(a), such default
shall have continued unremedied for a period of two days after a Responsible
Officer of the Parent Borrower shall have discovered or should have discovered
such default; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 9), and such default
shall continue unremedied for a period ending on the earlier of (i) the date 32
days after a Responsible Officer of the Parent Borrower shall have discovered or
should have discovered such default and (ii) the date 15 days after written
notice has been given to the Borrower Representative by the Administrative Agent
or the Required Lenders; or

(e)(i) Any Loan Party or any of its Material Restricted Subsidiaries shall
default in any payment of principal of or interest on any Indebtedness for
borrowed money or any Loan Party or any of its Material Restricted Subsidiaries
shall default in the payment of principal of or interest on any Indebtedness, in
each case (excluding the Loans and any Indebtedness owed to the any Borrower or
any Loan Party) in excess of $100.0 million beyond the period of grace (not to
exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness was created; (ii) any Loan Party or any of its Material
Restricted Subsidiaries shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness (excluding the Loans)
referred to in clause (i) above or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
or lapse of time if required, such Indebtedness to become due prior to its
stated maturity (an “Acceleration”) and, if any notice (a “Default Notice”)
shall be required to commence a grace period or declare the occurrence of an
event of default before notice of Acceleration may be delivered, such Default
Notice shall have been given or (iii) there shall have been an Acceleration of
any Indebtedness (excluding the Loans) referenced to in clause (i) above; or

(f) If (i) any Loan Party or any of its Material Restricted Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, interim receiver, receivers,
receiver and manager, trustee, custodian, conservator or other similar official
for it or for all or any substantial part of its assets, or any Loan Party or
any of its Material Restricted Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any Loan
Party or any of its Material Restricted Subsidiaries any case, proceeding or
other action of a nature referred to in clause

 

-136-



--------------------------------------------------------------------------------

(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged, unstayed
or unbonded for a period of 60 days; or (iii) there shall be commenced against
any Loan Party or any of its Material Restricted Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief which shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) any Loan Party or any of its Material
Restricted Subsidiaries shall take any corporate or other similar organizational
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Loan Party or any of its Material Restricted Subsidiaries shall be
generally unable to, or shall admit in writing its general inability to, pay its
debts as they become due; or

(g)(i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, or
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA)
or, on and after the effectiveness of the Pension Act, any failure by any Plan
to satisfy the minimum funding standard (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of either of the Parent Borrower or any Commonly Controlled
Entity, or (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, or (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, or (v) either of the Parent Borrower or
any Commonly Controlled Entity shall, or in the reasonable opinion of the
Administrative Agent is reasonably likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan, or (vi) any other event or condition shall occur or exist with respect to
a Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would be
reasonably expected to result in a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against any Loan Party or
any of its Material Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $100.0 million or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

(i)(i) Any of the Security Documents shall cease for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof), or the
Parent Borrower or any Loan Party, in each case that is a party to any of the
Security Documents shall so assert in writing, or (ii) the Lien created by any
of the Security Documents shall cease to be perfected and enforceable in
accordance with its terms or of the same effect as to perfection and priority
purported to be created thereby with respect to any significant portion of the
Collateral (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document), and
such failure of such Lien to be perfected and enforceable with such priority
shall have continued unremedied for a period of 20 days; or

(j) A Change of Control shall have occurred;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower, the
Commitments and any obligation of an Issuing

 

-137-



--------------------------------------------------------------------------------

Lender to issue, amend or renew Letters of Credit, if any, shall automatically
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including, all amounts of BA
Equivalent Loans, Bankers’ Acceptances and L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) and whether or not the BA Equivalent Loans or
Bankers’ Acceptances have matured) shall immediately become due and payable and
the outstanding Letters of Credit shall be cash collateralized in accordance
with the following paragraph, and (B) if such event is any other Event of
Default either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the U.S. Borrower Representative and the Canadian Borrower Representative,
(x) declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate and/or (y) declare any obligation of any
Issuing Lender to issue, amend or renew Letters of Credit to be terminated; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the U.S. Borrower Representative and the Canadian Borrower
Representative, (x) declare the Revolving Credit Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement (including,
without limitation, all amounts of Bankers’ Acceptances, BA Equivalent Loans and
L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder and
whether or not the Bankers’ Acceptance or BA Equivalent Loans have matured) to
be due and payable forthwith, whereupon the same shall immediately become due
and payable and/or (y) require the Borrowers to cash collateralize all
outstanding Letters of Credit in accordance with the following paragraph.

In the case of all U.S. Facility Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to the preceding paragraph, the applicable U.S. Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount in immediately available funds equal to the aggregate then undrawn and
unexpired amount of such U.S. Facility Letters of Credit (and each U.S. Borrower
hereby grants to the U.S. ABL Collateral Agent, for the ratable benefit of the
applicable Secured Parties, a continuing security interest in all amounts at any
time on deposit in such collateral account to secure the undrawn and unexpired
amount of such U.S. Facility Letters of Credit and all other obligations under
the Loan Documents of the U.S. Borrowers). In the case of all Canadian Facility
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph, the
applicable Canadian Borrower shall at such time deposit in a cash collateral
account opened by the Canadian Agent an amount in immediately available funds
equal to the aggregate then undrawn and unexpired amount of such Canadian
Facility Letters of Credit (and the Canadian Borrowers hereby grant to the
Canadian Collateral Agent, for the ratable benefit of the applicable Secured
Parties, a continuing security interest in all amounts at any time on deposit in
such cash collateral account to secure the undrawn and unexpired amount of such
Canadian Facility Letters of Credit and all other obligations of such Canadian
Borrowers under the Loan Documents). Each Borrower shall execute and deliver to
the Administrative Agent or Canadian Agent, as applicable, for the account of
the Issuing Lender and the L/C Participants, such further documents and
instruments as such Agent may request to evidence the creation and perfection of
such security interest in such cash collateral accounts. If at any time the
Administrative Agent or the Canadian Agent, as applicable, determines that any
funds held in such cash collateral account are subject to any right or claim of
any Person other than the U.S. ABL Collateral Agent or the Canadian Collateral
Agent, as applicable, and the applicable Secured Parties, or that the total
amount of such funds is less than the aggregate undrawn and unexpired amount of
outstanding U.S. Facility Letters of Credit or Canadian Facility Letters of
Credit, as applicable, the applicable Borrowers, shall, forthwith, upon demand
by the Administrative Agent or the Canadian Agent, as applicable, pay to the
Administrative Agent or the Canadian Agent, as applicable, as additional funds
to be deposited and held in such cash collateral account, an amount equal to the
excess of (a) such aggregate undrawn and unexpired amount over (b) the total
amount of funds, if any, then held in such cash collateral account that the
Administrative Agent or the Canadian Agent, as applicable, determines to be free
and clear

 

-138-



--------------------------------------------------------------------------------

of any such right and claim. Amounts held in such cash collateral account with
respect to U.S. Facility Letters of Credit shall be applied by the
Administrative Agent to the payment of drafts drawn under such U.S. Facility
Letters of Credit, and the unused portion thereof after all such U.S. Facility
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the U.S. Borrowers hereunder and under the
other Loan Documents. Amounts held in any such cash collateral account with
respect to Canadian Facility Letters of Credit shall be applied by the Canadian
Agent to the payment of drafts drawn under such Canadian Facility Letters of
Credit, and the unused portion thereof after all such Canadian Facility Letters
of Credit shall have expired or been fully drawn upon, if any, shall be applied
to repay other obligations of the Canadian Borrowers hereunder and under the
other Loan Documents. After all Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the applicable Borrower. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no Lender
in its capacity as a Secured Party or as beneficiary of any security granted
pursuant to the Security Documents shall have any right to exercise remedies in
respect of such security without the prior written consent of the Required
Lenders.

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

SECTION 10 THE AGENTS AND THE OTHER REPRESENTATIVES.

10.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Agents as the
agents of such Lender under this Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes each Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to or required of such Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agents and the Other Representatives shall not have any
duties or responsibilities, except, in the case of the Administrative Agent, the
Collateral Agent, the U.S. ABL Canadian Agent, the Canadian Collateral Agent,
and the Issuing Lender, those expressly set forth herein and in the other Loan
Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent or the Other Representatives. Each of the Agents may perform
any of their respective duties under this Agreement, the other Loan Documents
and any other instruments and agreements referred to herein or therein by or
through its respective officers, directors, agents, employees or affiliates (it
being understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent, the U.S. ABL
Collateral Agent, the Canadian Agent and the Canadian Collateral Agent may
perform any of their respective duties under the Security Documents by or
through one or more of their respective affiliates).

(b) For greater certainty, and without limiting the powers of the Agents or any
other Person acting as an agent, attorney-in-fact or mandatory for the Agents
under this Agreement or under any of the Loan Documents, each Lender (for itself
and for all other Secured Parties that are Affiliates of such Lender) and each
Agent hereby (a) irrevocably appoints and constitutes (to the extent necessary)
and confirms the constitution of (to the extent necessary), the Canadian
Collateral Agent as the holder of an irrevocable power of attorney (in such
capacity, the “fondé de pouvoir”) within the meaning of Article 2692 of the
Civil Code of Québec for the purposes of entering and holding on their behalf,
and for their

 

-139-



--------------------------------------------------------------------------------

benefit, any Liens, including hypothecs, granted or to be granted by any Loan
Party on movable or immovable property pursuant to the laws of the Province of
Québec to secure obligations of any Loan Party under any bond issued by any Loan
Party and exercising such powers and duties which are conferred upon the
Canadian Collateral Agent in its capacity as fondé de pouvoir under any of the
Quebec Security Documents; and (b) appoints (and confirms the appointment of)
and agrees that the Canadian Agent, acting as agent for the applicable Secured
Parties, may act as the custodian, registered holder and mandatory (in such
capacity, the “Custodian”) with respect to any bond that may be issued and
pledged from time to time for the benefit of the applicable Secured Parties.
Each applicable Secured Party shall be entitled to the benefits of any charged
property covered by any of the Quebec Security Documents and will participate in
the proceeds of realization of any such charged property, the whole in
accordance with the terms thereof.

(c) The said constitution of the Canadian Collateral Agent as fondé de pouvoir
(within the meaning of Article 2692 of the Civil Code of Québec) and of the
Canadian Agent as Custodian with respect to any bond that may be issued and
pledged by any Loan Party from time to time for the benefit of the applicable
Secured Parties shall be deemed to have been ratified and confirmed by any
Assignee by the execution of an Assignment and Acceptance.

(d) Notwithstanding the provisions of Section 32 of An Act Respecting the
Special Powers of Legal Persons (Québec), the Administrative Agent, the U.S. ABL
Collateral Agent, the Canadian Agent and the Canadian Collateral Agent may
purchase, acquire and be the holder of any bond issued by any Loan Party. Each
of the Loan Parties hereby acknowledges that any such bond shall constitute a
title of indebtedness, as such term is used in Article 2692 of the Civil Code of
Québec.

(e) The Canadian Collateral Agent herein appointed as fondé de pouvoir and
Custodian shall have the same rights, powers and immunities as the Agents as
stipulated in this Section 10 of the Credit Agreement, which shall apply mutatis
mutandis. Without limitation, the provisions of subsection 10.10 shall apply
mutatis mutandis to the resignation and appointment of a successor to the
Canadian Collateral Agent acting as fondé de pouvoir and Custodian.

(f) The execution by GE Canada Finance Holding Company or Merrill Lynch Capital
Canada Inc., as predecessor to GE Canada Finance Holding Company in its capacity
as Canadian Agent and Canadian Collateral Agent, as fondé de pouvoir and
mandatary, prior to this agreement of any deeds of hypothec or other Security
Documents is hereby ratified and confirmed.

10.2 Delegation of Duties. In performing its functions and duties under this
Agreement, each Agent shall act solely as agent for the Lenders and, as
applicable, the other Secured Parties, and no Agent assumes any (and shall not
be deemed to have assumed any) obligation or relationship of agency or trust
with or for the Parent Borrower or any of its Subsidiaries. Each Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact (including the Canadian Agent in the case
of the Administrative Agent and the Administrative Agent in the case of the
Canadian Agent, the Canadian Collateral Agent in the case of the U.S. ABL
Collateral Agent, the U.S. ABL Collateral Agent in the case of the Canadian
Collateral Agent, the U.S. ABL Collateral Agent in the case of the
Administrative Agent and the Canadian Collateral Agent in the case of the
Canadian Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

10.3 Exculpatory Provisions. No Agent or Other Representative, or any of their
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action taken or omitted to be taken by such Person under or
in connection with this Agreement or any other Loan

 

-140-



--------------------------------------------------------------------------------

Document (except for the gross negligence or willful misconduct of such Person
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates) or (b) responsible in any manner to any of the Lenders for (i) any
recitals, statements, representations or warranties made by any Borrower or any
other Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent or any
Other Representative under or in connection with, this Agreement or any other
Loan Document, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any Notes or any other Loan
Document, (iii) any failure of the Borrower or any other Loan Party to perform
its obligations hereunder or under any other Loan Document, (iv) the performance
or observance of any of the terms, provisions or conditions of this Agreement or
any other Loan Document, (v) the satisfaction of any of the conditions precedent
set forth in Section 6, or (vi) the existence or possible existence of any
Default or Event of Default. No Agent or Other Representative shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Borrower or any other Loan Party. Each Lender agrees that, except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent or the Canadian Agent hereunder or given
to the Administrative Agent or the Canadian Agent for the account of or with
copies for the Lenders, the Agents and the Other Representatives shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Borrower or any other Loan
Party which may come into the possession of the Agents and the Other
Representatives or any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

10.4 Reliance by the Administrative Agent. Each Agent shall be entitled to rely,
and shall be fully protected (and shall have no liability to any Person) in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrowers), independent
accountants and other experts selected by such Agent. The Administrative Agent
and Canadian Agent may deem and treat the payee of any Note as the owner thereof
for all purposes unless such Note shall have been transferred in accordance with
subsection 11.6 and all actions required by such subsection in connection with
such transfer shall have been taken. Any request, authority or consent of any
Person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor. Each Agent
shall be fully justified as between itself and the Lenders in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
and/or such other requisite percentage of the Lenders as is required pursuant to
subsection
 11.1(a) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and any Notes and the other Loan Documents in
accordance with a request of the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 11.1(a), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans.

10.5 Notice of Default. The Administrative Agent and Canadian Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent or Canadian Agent has received
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of

 

-141-



--------------------------------------------------------------------------------

default.” In the event that the Administrative Agent or the Canadian Agent
receives such a notice, the Administrative Agent or the Canadian Agent, as
applicable, shall give prompt notice thereof to the Lenders. The Administrative
Agent and the Canadian Agent shall take such action reasonably promptly with
respect to such Default or Event of Default as shall be directed by the Required
Lenders and/or such other requisite percentage of the Lenders as is required
pursuant to subsection 11.1(a); provided that unless and until the
Administrative Agent and the Canadian Agent shall have received such directions,
the Administrative Agent or the Canadian Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.

10.6 Acknowledgement and Representations by Lenders. Each Lender expressly
acknowledges that none of the Agents, the Other Representatives or their
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by any Agent or any
Other Representative hereafter taken, including any review of the affairs of any
Borrowers or any other Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such Other Representative to any
Lender. Each Lender represents to the Agents, the Other Representatives and each
of the Loan Parties that, independently and without reliance upon any Agent, the
Other Representatives or any other Lender, and based on such documents and
information as it has deemed appropriate, it has made and will make, its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrowers and the
other Loan Parties, it has made its own decision to make its Loans hereunder and
enter into this Agreement and it will make its own decisions in taking or not
taking any action under this Agreement and the other Loan Documents and, except
as expressly provided in this Agreement, neither the Agents nor any Other
Representative shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
Each Lender represents to each other party hereto that it is a bank, savings and
loan association or other similar savings institution, insurance company,
investment fund or company or other financial institution which makes or
acquires commercial loans in the ordinary course of its business, that it is
participating hereunder as a Lender for such commercial purposes, and that it
has the knowledge and experience to be and is capable of evaluating the merits
and risks of being a Lender hereunder. Each Lender acknowledges and agrees to
comply with the provisions of subsection 11.6 applicable to the Lenders
hereunder.

10.7 Indemnification.

(a) The Lenders agree to indemnify each Agent (or any Affiliate thereof), each
Issuing Lender (or Affiliate thereof) and each Other Representative (or any
Affiliate thereof) (to the extent not reimbursed by the Borrowers or any other
Loan Party and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Total Credit Percentages in effect on the
date on which indemnification is sought under this subsection 10.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Revolving Credit Loans shall have been paid in full, ratably
in accordance with their Total Credit Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including at any time following the
payment of the Revolving Credit Loans) be imposed on, incurred by or asserted
against any Agent (or any Affiliate thereof) in any way relating to or arising
out of this Agreement, any of the other Loan Documents or the transactions
contemplated hereby or thereby or any action taken or omitted by any Agent (or
any Affiliate thereof) under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent arising from (a) such Agent’s
gross negligence or willful misconduct or (b) claims made or legal proceedings
commenced against such

 

-142-



--------------------------------------------------------------------------------

Agent by any security holder or creditor thereof arising out of and based upon
rights afforded any such security holder or creditor solely in its capacity as
such. The obligations to indemnify the Issuing Lender and Swing Line Lender
shall be ratable among the Revolving Lenders in accordance with their respective
Revolving Commitments (or, if the Revolving Commitments have been terminated,
the outstanding principal amount of their respective Revolving Credit Loans and
L/C Obligations and their respective participating interests in the outstanding
Letters of Credit) and shall be payable only by the Revolving Lenders. The
agreements in this subsection 10.7 shall survive the payment of the Loans and
all other amounts payable hereunder.

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document (except actions expressly required
to be taken by it hereunder or under the Loan Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

(c) The provisions of this subsection 10.7 shall apply to the Issuing Lender in
its capacity as such to the same extent that such provisions apply to the
Administrative Agent.

(d) The provisions of this subsection 10.7 shall survive the payment of all
Borrower Obligations and Guarantor Obligations (each as defined in the Guarantee
and Collateral Agreement).

10.8 The Agents and Other Representatives in Their Individual Capacity. The
Agents, the Other Representatives and their Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Borrower or
any other Loan Party as though the Agents and the Other Representatives were not
the Administrative Agent or the Other Representatives hereunder and under the
other Loan Documents. With respect to Loans made or renewed by them and any Note
issued to them and with respect to any Letter of Credit issued or participated
in by them, the Agents and the Other Representatives shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though they were not an Agent or an Other
Representative, and the terms “Lender” and “Lenders” shall include the Agents
and the Other Representatives in their individual capacities.

10.9 Right to Request and Act on Instructions.

(a) Each Agent may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents an Agent is permitted or desires to take or to grant,
and if such instructions are promptly requested, the requesting Agent shall be
absolutely entitled as between itself and the Lenders to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Lender for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against any Agent as a result
of an Agent acting or refraining from acting under this Agreement or any of the
other Financing Documentation in accordance with the instructions of Required
Lenders or Required Lenders (or all or such other portion of the Lenders as
shall be prescribed by this Agreement) and, notwithstanding the instructions of
Required Lenders (or such other applicable portion of the Lenders), an Agent
shall have no obligation to any Lender to take any action if it believes, in
good faith, that such action would violate applicable law or exposes an Agent to
any liability for which it has not received satisfactory indemnification in
accordance with the provisions of subsection 10.7.

 

-143-



--------------------------------------------------------------------------------

(b) Each Lender authorizes and directs the Agents to enter into the Security
Documents, the Intercreditor Agreement and any Replacement Intercreditor
Agreement for the benefit of the Lenders and the other Secured Parties. Each
Lender hereby agrees, and each holder of any Note or participant in a Letter of
Credit by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Administrative Agent, the
U.S. ABL Collateral Agent, the Canadian Agent, the Canadian Collateral Agent or
the Required Lenders in accordance with the provisions of this Agreement, the
Security Documents, the Intercreditor Agreement or any Replacement Intercreditor
Agreement, and the exercise by the Agents or the Required Lenders of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Administrative Agent, the U.S. ABL Collateral Agent, the Canadian Agent and the
Canadian Collateral Agent are hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.

(c) The Lenders hereby authorize the Canadian Collateral Agent and the U.S. ABL
Collateral Agent, as applicable, in each case at its option and in its
discretion, to (A) release any Lien granted to or held by such Agent upon any
Collateral (i) upon payment and satisfaction of all of the obligations under the
Loan Documents at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby and with no
Letters of Credit outstanding (unless cash collateralized or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent or the
Canadian Agent, as applicable) and no other amounts owing hereunder,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than a Loan Party) upon the sale or other disposition thereof to the extent
permitted by any Loan Document, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or such greater amount, to the extent required
by subsection 11.1) or (iv) as otherwise may be expressly provided in the
relevant Security Documents or (B) enter into any intercreditor agreement on
behalf of, and binding with respect to, the Lenders and their interest in
designated assets, including to clarify the respective rights of all parties in
and to designated assets. Upon request by the Canadian Collateral Agent or the
U.S. ABL Collateral Agent, at any time, the Lenders will confirm in writing such
Agent’s authority to release particular types or items of Collateral pursuant to
this subsection 10.9.

(d) The Lenders hereby authorize the Administrative Agent, the Canadian Agent,
the Canadian Collateral Agent and the U.S. ABL Collateral Agent, as the case may
be, in each case at its option and in its discretion, to enter into any
amendment, amendment and restatement, restatement, waiver, supplement or
modification, and to make or consent to any filings or to take any other
actions, in each case as contemplated by subsection 11.17. Upon request by any
Agent, at any time, the Lenders will confirm in writing the Administrative
Agent’s, the Canadian Agent’s, the Canadian Collateral Agent’s and the U.S. ABL
Collateral Agent’s authority under this subsection 10.9(d).

(e) No Agent or Issuing Lender shall have any obligation whatsoever to the
Lenders to assure that the Collateral exists or is owned by the Parent Borrower
or any of its Subsidiaries or is cared for, protected or insured or that the
Liens granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
subsection 10.9 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, given such Agent’s own interest in the Collateral as Lender and that
no

 

-144-



--------------------------------------------------------------------------------

Agent shall have any duty or liability whatsoever to the Lenders, except for its
gross negligence or willful misconduct.

(f) The U.S. ABL Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the U.S. ABL Collateral Agent’s security interest therein and
for the purpose of taking such other action with respect to the Collateral as
such Agents may from time to time agree. The Canadian Collateral Agent may, and
hereby does, appoint the Canadian Agent as its agent for the purposes of holding
any Collateral and/or perfecting the Canadian Collateral Agent’s security
interest therein and for the purpose of taking such other action with respect to
the collateral as such Agents may from time to time agree.

(g) In connection with the sale or other disposition of the Capital Stock of any
Borrower other than the Parent Borrower (other than to the Parent Borrower or a
Restricted Subsidiary) or any other transaction pursuant to which such Borrower
shall no longer be a Restricted Subsidiary, upon written notice by the Parent
Borrower to the Administrative Agent or the Canadian Agent, as applicable,
identifying such Borrower, describing such sale, disposition or other
transaction and certifying that such transaction complies with this Agreement,
the Administrative Agent or the Canadian Agent, as applicable, shall execute and
deliver to such Borrower (at its expense) all releases or other documents
necessary or reasonably desirable for the release of such Borrower from its
obligations as a Borrower hereunder, and the U.S. ABL Collateral Agent or the
Canadian Collateral Agent, as applicable, shall execute and deliver to such
Borrower (at its expense) all releases or other documents (including without
limitation UCC termination statements) necessary or reasonably desirable for the
release of the Liens created under the Security Documents in any property or
assets of such Borrower, as such Borrower may reasonably request.

10.10 Successor Agent. Subject to the appointment of a successor as set forth
herein, the Administrative Agent, the U.S. ABL Collateral Agent, the Canadian
Agent and the Canadian Collateral Agent may resign as Administrative Agent, U.S.
ABL Collateral Agent, Canadian Agent or Canadian Collateral Agent, respectively,
upon 10 days’ notice to the applicable Lenders and the Parent Borrower. If the
Administrative Agent, the U.S. ABL Collateral Agent, the Canadian Agent or the
Canadian Collateral Agent shall resign as Administrative Agent, U.S. ABL
Collateral Agent, Canadian Agent or Canadian Collateral Agent, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders (in
the case of the Administrative Agent and the U.S. ABL Collateral Agent) or the
majority of the remaining Canadian Facility Lenders (in the case of the Canadian
Agent or the Canadian Collateral Agent) shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be subject to
approval by the Parent Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, the U.S. ABL Collateral
Agent, the Canadian Agent or the Canadian Collateral Agent, as applicable, and
the term “Administrative Agent,” “U.S. ABL Collateral Agent,” “Canadian Agent”
or “Canadian Collateral Agent,” as applicable, shall mean such successor agent
effective upon such appointment and approval, and the former Agent’s rights,
powers and duties as Administrative Agent, U.S. ABL Collateral Agent, Canadian
Agent or Canadian Collateral Agent, as applicable, shall be terminated, without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of the Loans or issuers of Letters of
Credit. After any retiring Agent’s resignation or removal as Agent, the
provisions of this Section 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents. Additionally, after any retiring Agent’s resignation as
such Agent, the provisions of this subsection 10.10 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was such Agent
under this Agreement and the other Loan Documents. After the resignation of the
Administrative Agent pursuant to the preceding provisions of this subsection
10.10, the resigning Administrative Agent (x) shall not be required to act as
Issuing Lender for any Letters of Credit to be issued after the date of such
resignation and (y) shall not be required to act as

 

-145-



--------------------------------------------------------------------------------

Swing Line Lender with respect to Swing Line Loans to be made after the date of
such resignation (and all outstanding Swing Line Loans of such resigning
Administrative Agent shall be required to be repaid in full upon its
resignation), although the resigning Administrative Agent shall retain all
rights hereunder as Issuing Lender and Swing Line Lender with respect to all
Letters of Credit issued by it, and all Swing Line Loans made by it, prior to
the effectiveness of its resignation as Administrative Agent hereunder. After
the resignation of the Canadian Agent pursuant to the preceding provisions of
this subsection 10.10, the resigning Canadian Agent shall not be required to act
as Issuing Lender for any Letters of Credit to be issued after the date of such
resignation, although the resigning Canadian Agent shall retain all rights
hereunder as Issuing Lender with respect to all Letters of Credit issued by it
prior to the effectiveness of its resignation as Canadian Agent hereunder.

10.11 Other Representatives. None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such.

10.12 Swing Line Lender. The provisions of this Section 10 shall apply to the
Swing Line Lender in its capacity as such to the same extent that such
provisions apply to the Administrative Agent.

10.13 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent or Canadian Agent, as applicable, may withhold from any
payment to any Lender an amount equivalent to any applicable withholding tax. If
the Internal Revenue Service or any other authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent or Canadian
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including because the appropriate form was not
delivered or not properly executed or because such Lender failed to notify the
Administrative Agent or Canadian Agent of a change in circumstance that rendered
an exemption from or reduction of withholding tax ineffective), such Lender
shall indemnify and hold harmless the Administrative Agent or the Canadian
Agent, as applicable (to the extent that the Administrative Agent or Canadian
Agent, as applicable, has not already been reimbursed by the Parent Borrower and
without limiting the obligation of the Parent Borrower to do so), for all
amounts paid, directly or indirectly, by the Administrative Agent or Canadian
Agent as tax or otherwise, including any interest, additions to tax or penalties
thereto, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses.

10.14 Approved Electronic Communications. Each of the Lenders and the Loan
Parties agree that the Administrative Agent may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lenders and the
Issuing Lender by posting such Approved Electronic Communications on IntraLinks™
or a substantially similar electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”). The Approved Electronic Communications and the Approved Electronic
Platform are provided (subject to subsection 11.16) “as is” and “as available.”

Each of the Lenders and (subject to subsection 11.16) each of the Loan Parties
agrees that the Administrative Agent and the Canadian Agent may, but (except as
may be required by applicable law) shall not be obligated to, store the Approved
Electronic Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s or Canadian Agent’s generally-applicable document
retention procedures and policies.

10.15 Appointment of Borrower Representatives. Each U.S. Borrower hereby
designates the Parent Borrower as its U.S. Borrower Representative and each
Canadian Borrower hereby designates the Parent Borrower as its Canadian Borrower
Representative. The U.S. Borrower

 

-146-



--------------------------------------------------------------------------------

Representative will be acting as agent on each of the U.S. Borrowers, behalf and
the Canadian Borrower Representative will be acting as agent on each of the
Canadian Borrowers, behalf for the purposes of issuing notices of Borrowing and
notices of conversion/continuation of any Loans pursuant to subsection 4.2 or
similar notices, giving instructions with respect to the disbursement of the
proceeds of the Loans, selecting interest rate options, requesting Letters of
Credit, giving and receiving all other notices and consents hereunder or under
any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or the Borrowers
under the Loan Documents. Each of the U.S. Borrower Representative and the
Canadian Borrower Representative hereby accepts such appointment. Each Borrower
agrees that each notice, election, representation and warranty, covenant,
agreement and undertaking made on its behalf by the U.S. Borrower Representative
or the Canadian Borrower Representative, as the case may be, shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

10.16 Reports. By signing this Agreement, each Lender:

(a) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Parent Borrower hereunder and all field
examinations, audits and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);

(b) expressly agrees and acknowledges that the Administrative Agent (i) makes no
representation or warranty as to the accuracy of the Reports, and (ii) shall not
be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations and that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute, except to its participants, or use any Report in any
other manner; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees (i) to hold the Administrative Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Loans or Letters of Credit that the indemnifying
Lender has made or may make to the Parent Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a Loan or Loans of
the Parent Borrower; and (ii) to pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including attorney costs) incurred by the Agents
and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

10.17 Application of Proceeds. The Lenders, the Administrative Agent, the
Canadian Agent, the U.S. ABL Collateral Agent and the Canadian Collateral Agent
agree, as among such parties, as follows: subject to the terms of the
Intercreditor Agreement, after the occurrence and during the continuance of a
Liquidity Event or an Event of Default, (A) all amounts collected or received by
the Administrative Agent, the U.S. ABL Collateral Agent, any Lender or any
Issuing Lender under any U.S. Security Documents on account of amounts then due
and outstanding under any of the Loan Documents

 

-147-



--------------------------------------------------------------------------------

shall be applied as follows: first, to pay interest on and then principal of
Agent Advances then outstanding, second, to pay all reasonable out-of-pocket
costs and expenses (including reasonable attorneys’ fees to the extent provided
in the Loan Documents) due and owing hereunder of the Administrative Agent and
the U.S. ABL Collateral Agent in connection with enforcing the rights of the
Agents, the Lenders and the Issuing Lenders under the Loan Documents (including
all expenses with respect to the sale or other realization of or in respect of
the Collateral granted under the U.S. Security Documents and any sums advanced
to the U.S. ABL Collateral Agent to preserve its security interest in the
Collateral granted under the U.S. Security Documents), third, to pay interest on
and then principal of Swing Line Loans then outstanding, fourth, to pay all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees to the extent provided herein) due and owing hereunder of each of the
Lenders and each of the Issuing Lenders in connection with enforcing such
Lender’s or such Issuing Lender’s rights under the Loan Documents, fifth, to pay
interest on and then principal of U.S. Facility Revolving Credit Loans and Term
Loans then outstanding and any Reimbursement Obligations in respect of Letters
of Credit issued by a U.S. Facility Issuing Lender then outstanding or U.S.
Facility L/C Obligations in respect on terms reasonably satisfactory to the
Administrative Agent, as applicable, on a pro rata basis, sixth, to pay interest
on and then principal of Canadian Facility Revolving Credit Loans then
outstanding and any Reimbursement Obligations in respect of Letters of Credit
issued by a Canadian Facility Issuing Lender then outstanding and to cash
collateralize any outstanding Bankers’ Acceptance, BA Equivalent Loans or L/C
Obligations in respect of Letters of Credit issued by a Canadian Facility
Issuing Lender on terms reasonably satisfactory the Canadian Agent, as
applicable, on a pro rata basis, seventh, to pay all Obligations (as such term
is defined in the Guarantee and Collateral Agreement) and all Obligations (as
such term is defined in the Canadian Guarantee and Collateral Agreement) not
referenced in clauses first through sixth above pro rata to the Secured Parties
(as such term is defined in the Guarantee and Collateral Agreement) and the
Secured Parties (as such term is defined in the Canadian Guarantee and
Collateral Agreement) entitled thereto, and eighth, to pay the surplus, if any,
to whomever may be lawfully entitled to receive such surplus. To the extent that
any amounts available for distribution pursuant to clause sixth above are
attributable to the issued but undrawn amount of outstanding Letters of Credit
or to outstanding Bankers’ Acceptances or BA Equivalent Loans which are then not
yet required to be reimbursed hereunder, such amounts shall be held by the U.S.
ABL Collateral Agent in a cash collateral account and applied (x) first, to
reimburse the applicable U.S. Facility Issuing Lender from time to time for any
drawings under such Letters of Credit or to reimburse any applicable Canadian
Revolving Lender upon the maturity of such Bankers’ Acceptances or BA Equivalent
Loans and (y) then, following the expiration of all Letters of Credit and
maturity of all Bankers’ Acceptances, to all other obligations of the types
described in such clause sixth. To the extent any amounts available for
distribution pursuant to clause sixth are insufficient to pay all obligations
described therein in full, such moneys shall be allocated pro rata among the
Revolving Lenders and Issuing Lenders based on their respective Revolving
Commitment Percentages and (B) all amounts collected or received by the Canadian
Agent, the Canadian Collateral Agent, any Issuing Lender or any Canadian
Facility Lender under any Canadian Security Document on account of amounts then
due and outstanding under any of the Loan Documents shall be applied as follows:
first, to pay interest on and then principal of Agent Advances to any Canadian
Borrower then outstanding, second, to pay all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees to the extent provided in the
Loan Documents) due and owing hereunder of the Canadian Agent and the Canadian
Collateral Agent in connection with enforcing the rights of the Agents, the
Lenders and the Issuing Lenders under the Loan Documents (including all expenses
with respect to the sale or other realization of or in respect of the Collateral
granted under the Canadian Security Documents and any sums advanced to the
Canadian Collateral Agent to preserve its security interest in the Collateral
granted under the Canadian Security Documents), third, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of each of the Canadian Facility
Lenders and each of the Canadian Facility Issuing Lenders in connection with
enforcing such Canadian Facility Lender’s or such Canadian Facility Issuing
Lender’s rights under the Loan Documents, fourth, to pay interest on and then
principal of Canadian Facility Revolving Credit Loans then outstanding and any
Reimbursement Obligations in respect of Letters of Credit issued by a Canadian

 

-148-



--------------------------------------------------------------------------------

Facility Issuing Lender then outstanding and to cash collateralize any
outstanding Bankers’ Acceptance, BA Equivalent Loans or L/C Obligations in
respect of Letters of Credit issued by a Canadian Facility Issuing Lender on
terms reasonably satisfactory to the Canadian Agent, as applicable, on a pro
rata basis, fifth to pay any Obligations (as such term is defined in the
Canadian Guarantee and Collateral Agreement) owing to Canadian Secured Parties
not referenced in clauses first through fourth above and sixth to pay the
surplus, if any, to whomever may be lawfully entitled to receive such surplus.
To the extent that any amounts available for distribution pursuant to clause
fourth above are attributable to the issued but undrawn amount of outstanding
Letters of Credit issued by a Canadian Facility Issuing Lender or to outstanding
Bankers’ Acceptances or BA Equivalent Loans which are then not yet required to
be reimbursed hereunder, such amounts shall be held by the Canadian Collateral
Agent o in a cash collateral account and applied (x) first, to reimburse the
applicable Canadian Facility Issuing Lender from time to time for any drawings
under such Letters of Credit or to reimburse any applicable Canadian Revolving
Lender upon the maturity of such Bankers’ Acceptances or BA Equivalent Loans and
(y) then, following the expiration of all Letters of Credit issued by a Canadian
Facility Issuing Lender and maturity of all Bankers’ Acceptances, to all other
obligations of the types described in such clause fourth. To the extent any
amounts available for distribution pursuant to clause fourth are insufficient to
pay all obligations described therein in full, such moneys shall be allocated
pro rata among the Canadian Facility Lenders and Canadian Facility Issuing
Lenders based on their respective Canadian Facility Revolving Commitment
Percentages.

SECTION 11 MISCELLANEOUS.

11.1 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented, modified or waived except in accordance
with the provisions of this subsection 11.1. The Required Lenders may, or, with
the written consent of the Required Lenders, the Administrative Agent (and the
Canadian Agent, the U.S. ABL Collateral Agent or the Canadian Collateral Agent,
as applicable) may, from time to time, (x) enter into with the respective Loan
Parties hereto or thereto, as the case may be, written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or to the other Loan Documents or
changing, in any manner the rights or obligations of the Lenders or the Loan
Parties hereunder or thereunder or (y) waive at any Loan Party’s request, on
such terms and conditions as the Required Lenders the Administrative Agent (or
the Canadian Agent, the U.S. ABL Collateral Agent or the Canadian Collateral
Agent, as applicable), as the case may be, may specify in such instrument, any
of the requirements of this Agreement or the other Loan Documents or any Default
or Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

(i) reduce or forgive the amount or extend the scheduled date of maturity of any
Loan or any Reimbursement Obligation hereunder or of any scheduled installment
thereof or reduce the stated rate of any interest, commission or fee payable
hereunder (other than as a result of any waiver of the applicability of any
post-default increase in interest rates) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment (or change the currency in which any Loan or Reimbursement
Obligation is payable), in each case without the consent of each Lender directly
affected thereby (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or the making of
any Agent Advance or of a mandatory reduction in the aggregate Commitment of all
Lenders shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase in the Commitment of such Lender);

 

-149-



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this subsection 11.1(a) or reduce
the percentage specified in the definition of “Required Lenders” or
“Supermajority Lenders,” or consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents (other than pursuant to subsection 8.3 or 11.6(a)), in each case
without the written consent of all the Lenders;

(iii) release any Guarantor under any Security Document, or, in the aggregate
(in a single transaction or a series of related transactions), all or
substantially all of the Collateral without the consent of all of the Lenders,
except as expressly permitted hereby or by any Security Document (as such
documents are in effect on the date hereof or, if later, the date of execution
and delivery thereof in accordance with the terms hereof);

(iv) require any Lender to make Revolving Credit Loans having an Interest Period
of longer than six months without the consent of such Lender;

(v) amend, modify or waive any provision of Section 10 without the written
consent of the then Agents and of any Other Representative affected thereby;

(vi) reduce the percentage specified in the definition of “Required Lenders”
without the written consent of all the Lenders;

(vii) amend, modify or waive any provision of subsection 6.2 applicable to the
making of a Loan without the written consent of each Lender or Issuing Lender,
as the case may be, affected thereby;

(viii) amend, modify or waive any provision of the Swing Line Note (if any) or
subsection 2.4 without the written consent of the Swing Line Lender and each
other Lender, if any, which holds, or is required to purchase, a participation
in any Swing Line Loan pursuant to subsection 2.4(d);

(ix) amend, modify or waive the provisions of any Letter of Credit or any L/C
Obligation without the written consent of the Issuing Lender and each affected
L/C Participant;

(x) amend, modify or waive the order of application of payments set forth in
subsections 4.8(a) or 10.17 hereof, or Section 4.1 of the Intercreditor
Agreement, in each case without the consent of the Supermajority Lenders; or

(xi) increase the advance rates set forth in the definition of Canadian
Borrowing Base or U.S. Borrowing Base or make any change to the definition of
“Canadian Borrowing Base” or “U.S. Borrowing Base” (by adding additional
categories or components thereof), “Eligible Accounts,” “Eligible Inventory,” or
“Net Orderly Liquidation Value” that could have the effect of increasing the
amount of the Canadian Borrowing Base or the U.S. Borrowing Base, reduce the
Dollar amount set forth in the definition of “Liquidity Event,” or increase the
maximum amount of permitted Agent Advances under subsection 2.1(d) (which, when
aggregated with all other Extensions of Credit made hereunder, shall under no
circumstance exceed the Commitments) in each case, without the written consent
of the Supermajority Lenders;

provided further that, notwithstanding the foregoing, the U.S. ABL Collateral
Agent and/or the Canadian Collateral Agent may collectively, in their
discretion, release the Lien on Collateral valued in the aggregate not in excess
of $10.0 million in any fiscal year without the consent of any Lender.

 

-150-



--------------------------------------------------------------------------------

(b) Any waiver and any amendment, supplement or modification pursuant to this
subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Administrative Agent and all future holders of
the Loans and the Revolving Commitments. In the case of any waiver, each of the
Loan Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

(c) In the event that (A) any section of the Cash Flow Credit Agreement
referenced herein (or any related definitions), other than as referenced in the
definition of “Permitted Liens” (or any related definitions), is amended or the
applicability thereof waived and (B) the agents or lenders under the Cash Flow
Facility are paid fees in respect of any such amendment or waiver, then no such
amendment or waiver shall be binding upon the parties to this Agreement (and
each reference to such amended or waived section to the Cash Flow Credit
Agreement hereunder shall read as if such amendment or waiver had not been
executed) unless and until a proportionate fee (based on the relative aggregate
principal amounts of the loans, letters of credit and commitments outstanding
under the Cash Flow Facility, on the one hand, and the Loans, Letters of Credit,
Agent Advances and Commitments outstanding hereunder, on the other hand and
assuming that each Lender under the Cash Flow Facility consented to such
amendment or waiver) is paid to the Administrative Agent or Canadian Agent, as
applicable, for the benefit of the Lenders hereunder.

(d) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower Representative (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility hereunder and (z) to provide
class protection for any additional credit facilities in a manner consistent
with those provided the original Facilities pursuant to the provisions of
subsection 11.1(a) as originally in effect.

(e) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by subsection 11.17 with the written consent of the
Agent party thereto and the Loan Party thereto.

(f) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by subsection 11.1(a), the consent of each Lender, the
Supermajority Lenders or each affected Lender, as applicable, is required and
the consent of the Required Lenders at such time is obtained but the consent of
one or more of such other Lenders whose consent is required is not obtained
(each such other Lender, a “Non-Consenting Lender”), then the Borrower
Representative may, on prior written notice to the Administrative and the
Non-Consenting Lender, replace such Non-Consenting Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to subsection 11.6
(with the assignment fee and any other costs and expenses to be paid by the
Parent Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Parent Borrower to find a
replacement Lender; provided, further, that the applicable assignee shall have
agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrowers owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender

 

-151-



--------------------------------------------------------------------------------

concurrently with such Assignment and Acceptance. In connection with any such
replacement under this subsection 11.1(f), if the Non-Consenting Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
within a period of time deemed reasonable by the Administrative Agent after the
later of (a) the date on which the replacement Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (b) the date as of
which all obligations of the Parent Borrower owing to the Non-Consenting Lender
relating to the Loans so assigned shall be paid in full by the assignee Lender
to such Non-Consenting Lender, then such Non-Consenting Lender shall be deemed
to have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and each Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.

11.2 Notices.

(a) All notices, requests, and demands to or upon the respective parties hereto
to be effective shall be in writing (including telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, or, in the case of
delivery by a nationally recognized overnight courier, when received, addressed
as follows in the case of the Borrowers, the Administrative Agent, the Canadian
Agent, the U.S. ABL Collateral Agent, the Canadian Collateral Agent and the
Issuing Lender, and as set forth in Schedule A in the case of the other parties
hereto, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Loans:

 

The Borrowers:

   

 

c/o HD Supply, Inc.

 

3100 Cumberland Blvd., Suite 1480

 

Atlanta, Georgia 30339

 

Attention: General Counsel

 

Facsimile: (770) 852-9466

 

Telephone: (770) 852-9000

 

 

with copies to:

 

 

Debevoise & Plimpton LLP

 

919 Third Avenue

 

New York, New York 10022

 

Attention: Paul D. Brusiloff, Esq.

 

Facsimile: (212) 909-6836

 

Telephone: (212) 909-6000

 

-152-



--------------------------------------------------------------------------------

 

The Administrative Agent:

   For credit-related notices:   

 

GE Business Financial Services Inc.

  

[_________________]

  

[__________________]

  

Attention: [_______________]

  

Facsimile: [__________________]

  

Telephone: [__________________]

  

 

[For operations and administrative notices (i.e.

notices of borrowing and Letter of Credit Requests):

  

 

The Bank of New York

  

600 E. Las Colinas Blvd, Suite 1300

  

Irving, Texas 75039For credit-related notices:

  

 

GE Business Financial Services Inc.

  

299 Park Avenue

  

New York, New York 10017

  

Attention: Toni KruegerHD Supply

  

Account Manager

  

Facsimile: 972-401-8557(646) 428-7099

  

Telephone: 972-401-8577](646) 428-7017

 

The U.S. ABL Collateral Agent:

  

 

For credit-related notices:

 

  

GE Business Financial Services Inc.

  

[_________________]

  

[__________________]

  

Attention: [_______________]

  

Facsimile: [__________________]

  

Telephone: [__________________]

 

The Swing Line Lender:

 

  

 

For credit-related notices:

 

  

GE Business Financial Services Inc.

  

[_________________]

  

[__________________]

  

Attention: [_______________]

  

Facsimile: [__________________]

  

Telephone: [__________________]

 

-153-



--------------------------------------------------------------------------------

 

For operations and administrative notices (i.e.

notices of borrowing):

 

[The Bank of New York

 

600 E. Las Colinas Blvd, Suite 1300

 

Irving, Texas 75039 and Letter of Credit Requests):

 

GE Business Financial Services, Inc.

 

500 West Monroe Street, 13-237 NE

 

Chicago, Illinois 60661-3671

 

Attention:Toni KruegerDawn Nyman

 

Facsimile: 972-401-8557

 

Telephone: 972-401-8577]312-441-6969

 

Telephone: 312-441-7939

 

with copies to:

 

GE Business Financial Services Inc.

 

299 Park Avenue

 

New York, New York 10017

 

Attention: HD Supply Account Manager

 

Facsimile: (646) 428-7099

 

Telephone: (646) 428-7017

 

The U.S. ABL Collateral Agent:

 

   

GE Business Financial Services Inc.

 

299 Park Avenue

 

New York, New York 10017

 

Attention: HD Supply Account Manager

 

Facsimile: (646) 428-7099

 

Telephone: (646) 428-7017

 

The Swing Line Lender:

 

    For credit-related notices:  

GE Business Financial Services Inc.

 

299 Park Avenue

 

New York, New York 10017

 

Attention: HD Supply Account Manager

 

Facsimile: (646) 428-7099

 

Telephone: (646) 428-7017

 

-154-



--------------------------------------------------------------------------------

  

For operations and administrative notices (i.e.

notices of borrowing):

  

GE Business Financial Services, Inc.

  

500 West Monroe Street, 13-237 NE

  

Chicago, Illinois 60661-3671

  

Attention: Dawn Nyman

  

Facsimile: 312-441-6969

  

Telephone: 312-441-7939

  

with copies to:

  

GE Business Financial Services Inc.

  

299 Park Avenue

  

New York, New York 10017

  

Attention: HD Supply Account Manager

  

Facsimile: (646) 428-7099

  

Telephone: (646) 428-7017

The Issuing Lender:

      For credit-related notices   

JPMorgan Chase Bank, N.A.

  

270 Park Avenue

  

New York, New York 10017

  

Attention: Randall Cates

  

Facsimile: (212) 270-8997

  

Telephone: (212) 270-3279

  

For operations and administrative notices (i.e. LC

Facility Letter of Credit Requests)

  

The Bank of New York

  

600 E. Las Colinas Blvd, Suite 1300

  

Irving, Texas 75039

  

Attention: Toni Krueger

  

Facsimile: 972-401-8557

  

Telephone: 972-401-8577

  

GE Business Financial Services, Inc.

  

500 West Monroe Street, 13-237 NE

  

Chicago, Illinois 60661-3671

  

Attention: Dawn Nyman

  

Facsimile: 312-441-6969

  

Telephone: 312-441-7939

  

with copies to:

 

-155-



--------------------------------------------------------------------------------

  GE Business Financial Services Inc.   299 Park Avenue   New York, New York
10017   Attention:        HD Supply Account Manager   Facsimile:         (646)
428-7099   Telephone:      (646) 428-7017

The Canadian Agent/

Canadian Collateral Agent:

    GE Canada Finance Holding Company   11 King Street West   Suite 1500  
Toronto, Ontario   M5H 4C7   Canadian Collateral Agent  
[________________________]   [_________________________]   Attention: HD Supply
Account Manager   Facsimile: 416-439-2755  

 

with copies to:

  [_____________________]   GE Business Financial Services Inc.   299 Park
Avenue   New York, New York 10017   Attention:           HD Supply Account
Manager   Facsimile:            (646) 428-7099   Telephone:         (646)
428-7017

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.4, 4.2, 4.4 or 4.8 shall not be
effective until received.

(b) Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent, the Swing Line Lender (in the case of a
Borrowing of Swing Line Loans) or the Issuing Lender (in the case of the
issuance of a Letter of Credit), as the case may be, may prior to receipt of
written confirmation act without liability upon the basis of such telephonic
notice, believed by the Administrative Agent, the Swing Line Lender or the
Issuing Lender, as the case may be, in good faith to be from a Responsible
Officer.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Issuing Lender, any
Lender or any Loan Party, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

-156-



--------------------------------------------------------------------------------

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

11.5 Payment of Expenses and Taxes. The Parent Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
out-of-pocket costs and expenses incurred in connection with (i) the syndication
of the Facilities and the development, preparation, execution and delivery of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, (ii) the consummation and administration of the transactions
(including the syndication of the Commitments contemplated hereby and thereby)
and (iii) efforts to monitor the Loans and verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral, and (2) (i) the reasonable fees and disbursements of Cahill Gordon &
Reindel LLP and Blake, Cassels & Graydon LLP, and such other special or local
counsel, consultants, advisors, appraisers and auditors whose retention (other
than during the continuance of an Event of Default) is approved by the Parent
Borrower, (b) to pay or reimburse each Lender, Other Representative, Issuing
Lender and Agent for all its reasonable and documented costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees and disbursements of
counsel to the Agents and the Lenders, (c) to pay, indemnify, or reimburse each
Lender, Other Representative, Issuing Lender and Agent for, and hold each
Lender, Other Representative, Issuing Lender and Agent harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, (d) to pay, indemnify or reimburse each
Lender, Other Representative, Issuing Lender and Agent, their respective
affiliates, and their respective officers, directors, employees, shareholders,
members, attorneys and other advisors, agents and controlling persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against, any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs (including Environmental Costs), expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Loans, Letters of Credit or the
violation of, noncompliance with or liability under, any Environmental Law
attributable to the operations of the Parent Borrower or any of its Subsidiaries
or any property or facility owned, leased or operated by the Parent Borrower or
any of its Subsidiaries or the presence of Materials of Environmental Concern
at, on or under, and Release of Materials of Environmental Concern at, on, under
or from any such properties or facilities (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”) and (e) to pay reasonable and
documented fees for appraisals and field examinations required by subsection
7.6(b) and the preparation of Reports related thereto in each calendar year
based on the fees charged by third parties retained by the Administrative Agent
(notwithstanding any reference to “out-of-pocket” above in this subsection
11.5); provided that any Borrower shall not have any obligation hereunder to the
Administrative Agent, any other Agent, any Issuing Lender, any Other
Representative or any Lender (or any of their respective affiliates, or any of
their respective officers, directors, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons with respect to
Indemnified Liabilities arising from (i) the gross negligence, bad faith or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable decision, or by settlement tantamount thereto) of the
Administrative Agent, any such other Agent, any LC Facility Issuing Lender, any
such Other Representative or any such Lender (or any of their respective
affiliates, or any of their respective officers, directors, employees,
shareholders, members, agents, attorneys and other advisors, successors and

 

-157-



--------------------------------------------------------------------------------

controlling persons), and (ii) claims made or legal proceedings commenced
against the Administrative Agent, any other Agent, any Issuing Lender, any Other
Representative or any such Lender by any security holder or creditor thereof
arising out of and based upon rights afforded any such security holder or
creditor solely in its capacity as such. To the fullest extent permitted under
applicable law, no Indemnitee shall be liable for any consequential or punitive
damages in connection with the Facilities. All amounts due under this subsection
shall be payable not later than 30 days after written demand therefor.
Statements reflecting amounts payable by the Loan Parties pursuant to this
subsection 11.5 shall be submitted to the address of the Borrowers set forth in
subsection 11.2, or to such other Person or address as may be hereafter
designated by the Parent Borrower in a notice to the Administrative Agent.
Notwithstanding the foregoing, except as provided in clauses (b) and (c) above
and in Section 4, the Borrowers shall have no obligation under this subsection
11.5 to any Indemnitee with respect to any Taxes imposed, levied, collected,
withheld or assessed by any Governmental Authority. The agreements in this
subsection shall survive repayment of the Loans, the L/C Obligations and all
other amounts payable hereunder.

11.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) other than in accordance with subsection 8.3,
the Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this subsection 11.6.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender other than a Conduit Lender may, in the ordinary course of business and
in accordance with applicable law, assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including its Commitments and/or Loans, pursuant to an Assignment and
Acceptance) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment (x) to a Lender, an affiliate of a Lender, an
Approved Fund (as defined below) or,, except, so long as no Event of Default
under subsection 9(a) or (f) has occurred and is continuing, in the event of an
assignment of Revolving Commitments to a Lender, an affiliate of a Lender or an
Approved Fund that is not at such time a Revolving Lender, or (y) if an Event of
Default under subsection 9(a) or (f) has occurred and is continuing, to any
other Person; provided, further, that if any Lender assigns all or a portion of
its rights and obligations under this Agreement to one of its affiliates in
connection with or in contemplation of the sale or other disposition of its
interest in such affiliate, the Parent Borrower’s prior written consent shall be
required for such assignment; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, as the case may be, the amount of
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $5.0
million unless the Parent Borrower and the Administrative Agent otherwise
consent, provided that

 

-158-



--------------------------------------------------------------------------------

(1) no such consent of the Parent Borrower shall be required if an Event of
Default under subsection 9(a) or (f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that for concurrent assignments to two
or more Approved Funds such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

(D) any assignment made by a Canadian Facility Lender of its Canadian Facility
Revolving Commitment shall only be made to a Person or group of Persons that
qualifies as a Canadian Facility Lender.

For the purposes of this subsection 11.6, the term “Approved Fund” has the
following meaning: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and bound by
any related obligations under) subsections 4.10, 4.11, 4.12, 4.13 and 11.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection 11.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this subsection.

(iv) The Borrowers hereby designate the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrowers’ agent, solely for
purposes of this subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Lender and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, the U.S. ABL Collateral Agent, each Issuing Lender and any Lender
(with respect to its own interest only), at any reasonable time and from time to
time upon reasonable prior notice.

(iv) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this

 

-159-



--------------------------------------------------------------------------------

subsection and any written consent to such assignment required by paragraph
(b) of this subsection, the Administrative Agent shall accept such Assignment
and Acceptance, record the information contained therein in the Register and
give prompt notice of such assignment and recordation to the Borrower
Representative. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(vi) On or prior to the effective date of any assignment pursuant to this
subsection 11.6(b), the assigning Lender shall surrender any outstanding Notes
held by it all or a portion of which are being assigned. Any Notes surrendered
by the assigning Lender shall be returned by the Administrative Agent to the
Borrower Representative marked “cancelled.”

Notwithstanding the foregoing provisions of this subsection 11.6(b) or any other
provision of this Agreement, if the Parent Borrower shall have consented thereto
in writing (such consent not to be unreasonably withheld), the Administrative
Agent shall have the right, but not the obligation, to effectuate assignments of
Loans and Commitments via an electronic settlement system acceptable to the
Administrative Agent and the Parent Borrower as designated in writing from time
to time to the Lenders by the Administrative Agent (the “Settlement Service”).
At any time when the Administrative Agent elects, in its sole discretion, to
implement such Settlement Service, each such assignment shall be effected by the
assigning Lender and proposed Assignee pursuant to the procedures then in effect
under the Settlement Service, which procedures shall be subject to the prior
written approval of the Parent Borrower and shall be consistent with the other
provisions of this subsection 11.6(b). Each assigning Lender and proposed
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Commitments pursuant to
the Settlement Service. If so elected by each of the Administrative Agent and
the Parent Borrower in writing (it being understood that the Parent Borrower
shall have no obligation to make such an election), the Administrative Agent’s
and the Parent Borrower’s approval of such Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service. Assignments and assumptions of the Loans and Commitments
shall be effected by the provisions otherwise set forth herein until
Administrative Agent notifies Lenders of the Settlement Service as set forth
herein. The Parent Borrower may withdraw its consent to the use of the
Settlement Service at any time upon at least 10 Business Days prior written
notice to the Administrative Agent, and thereafter assignments and assumptions
of the Loans and Commitments shall be effected by the provisions otherwise set
forth herein.

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 11.6(b) would be entitled to receive any greater payment
under subsection 4.10, 4.11 or 11.5 than the assigning Lender would have been
entitled to receive as of such date under such subsections with respect to the
rights assigned, shall be entitled to receive such greater payments unless the
assignment was made after an Event of Default under subsection 9(a) or (f) has
occurred and is continuing or the Parent Borrower has expressly consented in
writing to waive the benefit of this provision at the time of such assignment.

(c) (i) Any Lender other than a Conduit Lender may, in the ordinary course of
its business and in accordance with applicable law, without the consent of the
Parent Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and (D) the
Borrowers, the Administrative Agent, each Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain

 

-160-



--------------------------------------------------------------------------------

the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of subsection 11.1(a) and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this subsection, the Parent
Borrower agrees that each Participant shall be entitled to the benefits of (and
shall have the related obligations under) subsections 4.10, 4.11, 4.12, 4.13 and
11.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this subsection. To the extent permitted
by law, each Participant also shall be entitled to the benefits of subsection
11.7(b) as though it were a Lender, provided that such Participant shall be
subject to subsection 11.7(a) as though it were a Lender.

(ii) No Loan Party shall be obligated to make any greater payment under
subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Parent Borrower and the Parent Borrower
expressly waives the benefit of this provision at the time of such
participation. No Participant shall be entitled to the benefits of subsection
4.11 to the extent such Participant fails to comply with subsections 4.11(b)
and/or (c) or to provide the forms and certificates referenced therein to the
Lender that granted such participation and such failure increases the obligation
of the Borrowers under subsection 4.11.

(iii) Subject to paragraph (c)(ii), any Lender other than a Conduit Lender may
also sell participations on terms other than the terms set forth in paragraph
(c)(i) above, provided such participations are on terms and to Participants
satisfactory to the Parent Borrower and the Parent Borrower has consented to
such terms and Participants in writing.

(d) Any Lender, without the consent of the Borrowers or the Administrative
Agent, may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this subsection 11.6 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute (by foreclosure or otherwise) any such pledgee or Assignee for such
Lender as a party hereto.

(e) No assignment or participation made or purported to be made to any Assignee
or Participant shall be effective without the prior written consent of the
Parent Borrower if it would require the Parent Borrower to make any filing with
any Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Parent Borrower shall be entitled to request and receive
such information and assurances as it may reasonably request from any Lender or
any Assignee or Participant to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Revolving Credit Loans it may have funded hereunder to its designating
Lender without the consent of the Parent Borrower or the Administrative Agent
and without regard to the limitations set forth in subsection 11.6(b). Each
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any domestic or foreign bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state, federal or
provincial bankruptcy or similar law, for one year and one day after the payment
in full of the latest maturing commercial paper note issued by such Conduit
Lender; provided, however, that each Lender designating any Conduit Lender
hereby agrees to indemnify, save and hold harmless each other party hereto for
any loss, cost, damage or expense arising out of its inability to institute such
a

 

-161-



--------------------------------------------------------------------------------

proceeding against such Conduit Lender during such period of forbearance. Each
such indemnifying Lender shall pay in full any claim received from the Parent
Borrower pursuant to this subsection 11.6(f) within 30 Business Days of receipt
of a certificate from a Responsible Officer of the Parent Borrower specifying in
reasonable detail the cause and amount of the loss, cost, damage or expense in
respect of which the claim is being asserted, which certificate shall be
conclusive absent manifest error. Without limiting the indemnification
obligations of any indemnifying Lender pursuant to this subsection 11.6(f), in
the event that the indemnifying Lender fails timely to compensate the Parent
Borrower for such claim, any Loans held by the relevant Conduit Lender shall, if
requested by the Parent Borrower, be assigned promptly to the Lender that
administers the Conduit Lender and the designation of such Conduit Lender shall
be void.

(g) If the Parent Borrower wishes to replace the Loans or Revolving Commitments
with ones having different terms, it shall have the option, with the consent of
the Administrative Agent and subject to at least three Business Days’ advance
notice to the Lenders, instead of prepaying the Loans or reducing or terminating
the Revolving Commitments to be replaced, to (i) require the Lenders to assign
such Loans or Revolving Commitments to the Administrative Agent or its designees
and (ii) amend the terms thereof in accordance with subsection 11.1 (with such
replacement, if applicable, being deemed to have been made pursuant to
subsection 11.1(d)). Pursuant to any such assignment, all Loans to be replaced
shall be purchased at par (allocated among the Lenders in the same manner as
would be required if such Loans were being optionally prepaid or such Revolving
Commitments were being optionally reduced or prepaid by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to subsection 4.12. By receiving such purchase price, the
Lenders, as applicable, shall automatically be deemed to have assigned the Loans
or Revolving Commitments pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

11.7 Adjustments; Set-off; Calculations; Computations.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of the U.S. Facility Revolving Credit Loans, Term Loans or
Reimbursement Obligations in respect of Letters of Credit issued by a U.S.
Facility Issuing Lender owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in subsection 9(f),
or otherwise) (except pursuant to subsection 4.4, 4.13(d) or 11.6), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s U.S. Facility Revolving Credit Loans,
Term Loans or the Reimbursement Obligations in respect of Letters of Credit
issued by a U.S. Facility Issuing Lender owing to it, as the case may be, owing
to it, or interest thereon, such Benefited Lender shall purchase for cash from
the other Lenders an interest (by participation, assignment or otherwise) in
such portion of each such other Lender’s U.S. Facility Revolving Credit Loans,
Term Loans or the Reimbursement Obligations in respect of Letters of Credit
issued by a U.S. Facility Issuing Lender, as the case may be, owing to it, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest; provided, further, that
the foregoing shall not apply to, or restrict, (i) the payment in full of the
Revolving Credit-1 Loans on the Non-Extended Maturity Date, (ii) the payment of
the commitment fee, with respect to each tranche of Revolving Credit Loans,
based on the Commitment Fee Percentage applicable to such tranche, (iii) the
payment of interest or the L/C Fee, with respect to each tranche of Loans, based
on the Applicable

 

-162-



--------------------------------------------------------------------------------

Margin applicable to such tranche or (iv) the termination or any reduction(s)
solely of the Revolving Credit-1 Commitments (or payments on account of the
Revolving Credit-1 Loans in connection with such termination or reduction(s)
solely of the Revolving Credit-1 Commitments) at any time during the period
commencing twelve (12) months prior to the Non-Extended Maturity Date and ending
on the Non-Extended Maturity Date. If any Lender (a “Canadian Benefited Lender”)
shall at any time receive any payment of all or part of the Canadian Facility
Revolving Credit Loans or Reimbursement Obligations in respect of Letters of
Credit issued by a Canadian Facility Issuing Lender owing to it, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in subsection 9(f), or otherwise) (except pursuant to subsection
4.4, 4.13(d) or 11.6), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Canadian Facility Revolving Credit Loans or the Reimbursement
Obligations in respect of Letters of Credit issued by a Canadian Facility
Issuing Lender owing to it, as the case may be, owing to it, or interest
thereon, such Canadian Benefited Lender shall purchase for cash from the
Canadian Facility Lenders an interest (by participation, assignment or
otherwise) in such portion of each such Canadian Facility Lender’s Canadian
Facility Revolving Credit Loans or the Reimbursement Obligations in respect of
Letters of Credit issued by a Canadian Facility Issuing Lender, as the case may
be, owing to it, or shall provide such Canadian Facility Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Canadian Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Canadian Facility
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Canadian Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest; provided that the foregoing
shall not apply to, or restrict, (i) the payment in full of the Revolving
Credit-1 Loans on the Non-Extended Maturity Date, (ii) the payment of the
commitment fee, with respect to each tranche of Revolving Credit Loans, based on
the Commitment Fee Percentage applicable to such tranche, (iii) the payment of
interest or the L/C Fee, with respect to each tranche of Loans, based on the
Applicable Margin applicable to such tranche or (iv) the termination or any
reduction(s) solely of the Revolving Credit-1 Commitments (or payments on
account of the Revolving Credit-1 Loans in connection with such termination or
reduction(s) solely of the Revolving Credit-1 Commitments) at any time during
the period commencing twelve (12) months prior to the Non-Extended Maturity Date
and ending on the Non-Extended Maturity Date.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to any Borrower, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under subsection 9(a)
to set-off and appropriate and apply against any amount then due and payable
under subsection 9(a) by any Borrower any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of such Borrower. Each Lender agrees promptly to notify the Borrower
Representative and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

11.8 Judgment.

(a) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this subsection 11.8
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding

 

-163-



--------------------------------------------------------------------------------

the date of actual payment of the amount due, in the case of any proceeding in
the courts of the Province of Ontario or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date, or the date on
which the judgment is given, in the case of any proceeding in the courts of any
other jurisdiction (the applicable date as of which such conversion is made
pursuant to this subsection 11.8 being hereinafter in this subsection 11.8
referred to as the “Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in subsection 11.8(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Loan Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date. Any amount due from any
Loan Party under this subsection 11.8(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.

(c) The term “rate of exchange” in this subsection 11.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 Noon (New York City time), would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

11.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower Representative and
the Administrative Agent.

11.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.11 Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties party hereto, the Agents, the
Issuing Lender and the Lenders with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by any of the
Loan Parties party hereto, the Agents, the Issuing Lender or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

11.12 GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

-164-



--------------------------------------------------------------------------------

11.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable
Borrowers (or, in the case of a Canadian Borrower, as specified in paragraph
9b)), the applicable Lender or the Administrative Agent, as the case may be, at
the address specified in subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and any such Borrower shall have been
notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any consequential or punitive damages;

(f) each Canadian Borrower hereby agrees to irrevocably and unconditionally
appoint an agent for service of process located in The City of New York (the
“New York Process Agent”), reasonably satisfactory to the Administrative Agent,
as its agent to receive on behalf of such Canadian Borrower and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any such New York State or Federal
court described in paragraph (a) of this subsection 11.13(f) and agrees promptly
to appoint a successor New York Process Agent in The City of New York (which
successor New York Process Agent shall accept such appointment in a writing
reasonably satisfactory to the Administrative Agent) prior to the termination
for any reason of the appointment of the initial New York Process Agent. CT
Corporation, a WoltersKluwer Company, located at 111 Eighth Avenue, 13th Floor,
New York, NY 10011, telephone: 212-590-9310, facsimile: 212-590-9190, has been
appointed as the initial New York Process Agent. In any action or proceeding in
New York State or Federal court, service may be made on a Canadian Borrower by
delivering a copy of such process to such Canadian Borrower in care of the New
York Process Agent at the New York Process Agent’s address and by depositing a
copy of such process in the mails by certified or registered air mail, addressed
to such Canadian Borrower at its address specified in subsection 11.2 with (if
applicable) a copy to the Parent Borrower (such service to be effective upon
such receipt by the New York Process Agent and the depositing of such process in
the mails as aforesaid). Each Canadian Borrower hereby irrevocably and
unconditionally authorizes and directs the New York Process Agent to accept such
service on its behalf. As an alternate method of service, each Canadian Borrower
irrevocably and unconditionally consents to the service of any and all process
in any such action or proceeding in such New York State or Federal court by
mailing of copies of such process to such Canadian Borrower by certified or
registered air mail at its address specified in subsection 11.2. Each Canadian
Borrower agrees that, to the fullest extent permitted

 

-165-



--------------------------------------------------------------------------------

by applicable law, a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law; and

(g) to the extent that a Canadian Borrower has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such Canadian Borrower hereby irrevocably waives and agrees not
to plead or claim such immunity in respect of its obligations under this
Agreement and any Note.

11.14 Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any other Agent, Other Representative,
Issuing Lender or Lender has any fiduciary relationship with or duty to any
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Administrative Agent and
Lenders, on the one hand, and the Borrowers, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among any of the Borrowers and the Lenders.

11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

11.16 Confidentiality.

(a) Each Agent, each Issuing Lender, each Other Representative and each Lender
agrees to keep confidential any information (x) provided to it by or on behalf
of Holding or any of its Subsidiaries pursuant to or in connection with the Loan
Documents or (y) obtained by such Lender based on a review of the books and
records of Holding or any of its Subsidiaries; provided that nothing herein
shall prevent any Lender from disclosing any such information (i) to any Agent,
Issuing Lender, any Other Representative or any other Lender, (ii) to any
Transferee, or prospective Transferee or any creditor or any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations which agrees to comply with the
provisions of this subsection (or with other confidentiality provisions
satisfactory to and consented to in writing by the Parent Borrower) pursuant to
a written instrument (or electronically recorded agreement from any Person
listed above in this clause (ii), which Person has been approved by the Parent
Borrower (such approval not be unreasonably withheld), in respect to any
electronic information (whether posted or otherwise distributed on IntraLinksTM
or any other electronic distribution system)) for the benefit of the Borrowers
(it being understood that each relevant Lender shall be solely responsible for
obtaining such instrument (or such electronically recorded agreement)), (iii) to
its affiliates and the employees, officers, directors, agents, attorneys,
accountants and other professional advisors of it and its affiliates, provided
that such Lender shall inform each such Person of the agreement under this
subsection 11.16 and take reasonable actions to cause compliance by any such
Person referred to in this clause (iii) with this agreement (including, where
appropriate, to cause any such Person to acknowledge its agreement to be bound
by the agreement under this subsection 11.16), (iv) upon

 

-166-



--------------------------------------------------------------------------------

the request or demand of any Governmental Authority having jurisdiction over
such Lender or its affiliates or to the extent required in response to any order
of any court or other Governmental Authority or as shall otherwise be required
pursuant to any Requirement of Law, provided that such Lender shall, unless
prohibited by any Requirement of Law, notify the Borrower Representative of any
disclosure pursuant to this clause (iv) as far in advance as is reasonably
practicable under such circumstances, (v) which has been publicly disclosed
other than in breach of this Agreement, (vi) in connection with the exercise of
any remedy hereunder, under any Loan Document or under any Interest Rate
Protection Agreement related to the Transaction Documents, (vii) in connection
with periodic regulatory examinations and reviews conducted by the National
Association of Insurance Commissioners or any Governmental Authority having
jurisdiction over such Lender or its affiliates (to the extent applicable),
(viii) in connection with any litigation to which such Lender (or, with respect
to any Interest Rate Protection Agreement related to the Transaction Documents,
any affiliate of any Lender party thereto) may be a party, subject to the
proviso in clause (iv), and (ix) if, prior to such information having been so
provided or obtained, such information was already in an Agent’s, Issuing
Lender’s, Other Representative’s or a Lender’s possession on a non-confidential
basis without a duty of confidentiality to Holding or the Parent Borrower (or
any of their respective Affiliates) being violated.

(b) Each Lender acknowledges that any such information referred to in subsection
11.16(a), and any information (including requests for waivers and amendments)
furnished by the Parent Borrower or the Administrative Agent pursuant to or in
connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Parent Borrower, the other Loan
Parties and their respective Affiliates or their respective securities. Each
Lender represents and confirms that such Lender has developed compliance
procedures regarding the use of material non-public information; that such
Lender will handle such material non-public information in accordance with those
procedures and applicable law, including United States federal and state
securities laws; and that such Lender has identified to the Administrative Agent
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.

11.17 Additional Indebtedness. In connection with the incurrence by any Loan
Party or any Subsidiary thereof of Additional Indebtedness, each of the
Administrative Agent, the U.S. ABL Collateral Agent, the Canadian Agent and the
Canadian Collateral Agent agree to execute and deliver any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to, any Security Document (including, but not limited to,
any Mortgages), and to make or consent to any filings or take any other actions
in connection therewith, as may be reasonably deemed by the Parent Borrower to
be necessary or reasonably desirable for any Lien on the assets of any Loan
Party permitted to secure such Additional Indebtedness to become a valid,
perfected lien (with such priority as may be designated by the relevant Loan
Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents) pursuant to the Security Document being so amended, amended and
restated, restated, waived, supplemented or otherwise modified or otherwise.

11.18 USA Patriot Act Notice. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. Law
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies each Borrower and
Subsidiary Guarantor, which information includes the name of each Borrower and
each Subsidiary Guarantor and other information that will allow such Lender to
identify each Borrower and Subsidiary Guarantor in accordance with the Patriot
Act, and each Borrower and Subsidiary Guarantor agrees to provide such
information from time to time to any Lender.

11.19 Special Provisions Regarding Pledges of Capital Stock in, and Promissory
Notes Owed by, Persons Not Organized in the U.S. or Canada. To the extent any
Security Document requires or provides for the pledge of promissory notes issued
by, or Capital Stock in, any Person organized under the

 

-167-



--------------------------------------------------------------------------------

laws of a jurisdiction outside the United States or Canada, it is acknowledged
that, as of the Closing Date, no actions have been required to be taken to
perfect, under local law of the jurisdiction of the Person who issued the
respective promissory notes or whose Capital Stock is pledged, under the
Security Documents.

The Parent Borrower hereby agrees that, following any request by the
Administrative Agent or Required Lenders to do so, the Parent Borrower shall,
and shall cause its Restricted Subsidiaries to, take (to the extent they may
lawfully do so) such actions (including the making of any filings and the
delivery of appropriate legal opinions) under the local law of any jurisdiction
with respect to which such actions have not already been taken as are reasonably
determined by the Administrative Agent or Required Lenders to be necessary or
reasonably desirable in order to fully perfect, preserve or protect the security
interests granted pursuant to the various Security Documents under the laws of
such jurisdictions.

11.20 Joint and Several Liability; Postponement of Subrogation.

(a) The obligations of the U.S. Borrowers hereunder and under the other Loan
Documents shall be joint and several and, as such, each U.S. Borrower shall be
liable for all of the such obligations of the other U.S. Borrower under this
Agreement and the other Loan Documents. The obligations of a Canadian Borrower
hereunder and under the other Loan Documents shall be joint and several and, as
such, each Canadian Borrower shall be liable for all of such obligations of the
other Canadian Borrower under this Agreement and the other Loan Documents. To
the fullest extent permitted by law the liability of each Borrower for the
obligations under this Agreement and the other Loan Documents of the other
applicable Borrowers with whom it has joint and several liability shall be
absolute, unconditional and irrevocable, without regard to (i) the validity or
enforceability of this Agreement or any other Loan Document, any of the
obligations hereunder or thereunder or any other collateral security therefore
or guarantee or right of offset with respect thereto at any time or from time to
time held by any applicable Secured Party, (ii) any defense, set-off or
counterclaim (other than a defense of payment or performance hereunder; provided
that no Borrower hereby waives any suit for breach of a contractual provision of
any of the Loan Documents) which may at any time be available to or be asserted
by such other applicable Borrower or any other Person against any Secured Party
or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of such other applicable Borrower or such Borrower) which constitutes,
or might be construed to constitute, an equitable or legal discharge of such
other applicable Borrower for the obligations hereunder or under any other Loan
Document or of such Borrower under this subsection 11.20, in bankruptcy or in
any other instance.

(b) Each Borrower agrees that it will not exercise any rights which it may
acquire by way of rights of subrogation under this Agreement, by any payments
made hereunder or otherwise, until the prior payment in full in cash of all of
the obligations hereunder and under any other Loan Document, the termination or
expiration of all Letters of Credit and the permanent termination of all
Commitments. Any amount paid to any Borrower on account of any such subrogation
rights prior to the payment in full in cash of all of the obligations hereunder
and under any other Loan Document, the termination or expiration of all Letters
of Credit and the permanent termination of all Commitments shall be held in
trust for the benefit of the applicable Secured Parties and shall immediately be
paid to the Administrative Agent or the Canadian Agent, as applicable, for the
benefit of the applicable Secured Parties and credited and applied against the
obligations of the applicable Borrowers, whether matured or unmatured, in such
order as the Administrative Agent or the Canadian Agent, as applicable, shall
elect. In furtherance of the foregoing, for so long as any obligations of the
Borrowers hereunder, any Letters of Credit or any Commitments remain
outstanding, each Borrower shall refrain from taking any action or commencing
any proceeding against any other Borrower (or any of its successors or assigns,
whether in connection with a bankruptcy proceeding or otherwise) to recover any
amounts in respect of payments made in respect of the obligations hereunder or
under any other Loan Document of such other Borrower to any Secured Party.
Notwithstanding any other provision contained in this Agreement or any other
Loan Document, if a

 

-168-



--------------------------------------------------------------------------------

“secured creditor” (as that term is defined under the Bankruptcy and Insolvency
Act (Canada)) is determined by a court of competent jurisdiction not to include
a Person to whom obligations are owed on a joint or joint and several basis,
then the Borrowers’ Obligations (and the obligations of their Subsidiaries), to
the extent such obligations are secured, only shall be several obligations and
not joint or joint and several obligations.

11.21 Language. The parties hereto confirm that it is their wish that this
Agreement, as well as any other documents relating to this Agreement, including
notices, schedules and authorizations, have been and shall be drawn up in the
English language only. Les signataires conferment leur volonté que la présente
convention, de même que tous les documents s’y rattachant, y compris tout avis,
annexe et autorisation, soient rédigés en anglais seulement.

[Signature Pages Follow]

 

-169-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers, as of the
date first written above.

 

BORROWERS:

    HD SUPPLY, INC.     By:  

 

    Name:       Title:      

 

HD SUPPLY CANADA INC.

    By:  

 

    Name:       Title:      

 

SOUTHWEST STAINLESS, L.P.

    By:  

 

    Name:       Title:      

 

HD SUPPLY ELECTRICAL, LTD.

    By:  

 

    Name:       Title:      

 

HD SUPPLY UTILITIES, LTD..

    By:  

 

    Name:       Title:  

 

S-1



--------------------------------------------------------------------------------

HD SUPPLY FACILITIES MAINTENANCE, LTD. By:  

 

Name:   Title:  

 

HD SUPPLY PLUMBING/HVAC, LTD.

By:  

 

Name:   Title:  

 

HD SUPPLY CONSTRUCTION SUPPLY, LTD.

By:  

 

Name:   Title:  

 

HD SUPPLY WATERWORKS, LTD.

By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

AGENTS:

   

GE BUSINESS FINANCIAL SERVICES INC.,

as Administrative Agent, U.S. ABL Collateral Agent and

Issuing Lender

    By:  

 

    Name:       Title:      

 

GE CANADA FINANCE HOLDING COMPANY, as

Canadian Agent and Canadian Collateral Agent

    By:  

 

    Name:       Title:  

 

AGENTS: [                                         
                                                                 ],

   

asCO-SYNDICATION AGENTS: LEHMAN

BROTHERS INC.,

as a Syndication Agent

        By:  

 

    Name:       Title:      

J.P. MORGAN SECURITIES INC.,

as a Syndication Agent

    By:  

 

    Name:       Title:  

 

S-3



--------------------------------------------------------------------------------

 

ISSUING LENDER:

CHASE BANK, N.A.,

    [                                                     ]JPMORGAN     as
Issuing Lender     By:  

 

    Name:       Title:       By:  

 

    Name:       Title:  

 

S-4